        Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 1 of 286




RICHARD ARJUN KAUL, MD
440c SOMERSET DRIVE
PEARL RIVER, NY 10965
862 881 9703
drrichardkaul@gmail.com




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS



RICHARD ARJUN KAUL, MD

Plaintiff,

v.

BOSTON PARTNERS, INC; STATE
STREET CORPORATION;
CHRISTOPHER J. CHRISTIE, ESQ (in
his ex-official and individual capacity);
JAY HOWARD SOLOMON, ESQ (in his
individual capacity); THE NEW JERSEY
BOARD OF MEDICAL EXAMINERS;
STEVEN LOMAZOW, MD; ANDREW
KAUFMAN, MD (in his individual and               COMPLAINT
official capacity); PETER STAATS, MD;
GREGORY PRZYBYLSKI, MD (in his
individual and official capacity);
ALLSTATE INSURANCE COMPANY;
GEICO; GEICO INDEMNITY; GEICO
GENERAL INSURANCE COMPANY AND
GEICO CASUALTY; ROBERT HEARY,
MD; MARC COHEN, MD; NORTH
JERSEY MEDIA GROUP, INC (AKA
‘FOURTH EDITION”); LINDY
WASHBURN; HACKENSACK
UNIVERSITY MEDICAL CENTER;
ROBERT GARRETT; ATLANTIC HEALTH
SYSTEM; CONGRESS OF
NEUROLOGICAL SURGEONS;
AMERICAN SOCIETY OF
INTERVENTIONAL PAIN PHYSICIANS;


                                                                         1
     Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 2 of 286




DOREEN HAFNER, ESQ; TD BANK, NA;
DANIEL STOLZ, ESQ; JOHN DIIORIO,
ESQ; RICHARD CRIST; ERIC
KANEFSKY, ESQ;




                                                                      2
        Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 3 of 286




                                       Contents

Kaul respectfully asserts that the organization of the Complaint/Exhibits will clarify to the
Court and Parties that the claims are either proved, or will be readily proved with limited
discovery.

   1. The Kaul Cases - Page 7.

   2. Summary Judgment - Page 8.

   3. Excerpts of Complaint + Exhibits - Page 9.

   4. Parties - Page 20.

   5. Jurisdiction + Venue - Page 27.

   6. Preliminary Statement - Page 28.
         a. Case Themes - Page 29.
         b. Public Interest Issues - Page 29.
         c. Referenced Sources - Books/Articles - Page 29.
         d. Defendants Tactics of Obstruction of Justice + Kaul’s prosecution of K11-2
            - Page 30.
         e. Request for judicial disclosure of financial holdings/conflicts of interest -
            Page 31.

   7. Evidence - Page 32.

   8. Statement of Fact - Page 34.

   a. Kaul, a recognized pioneer in minimally invasive spine surgery, revolutionized
      the specialty when in 2005 he performed the first outpatient minimally invasive
      lumbar fusion.

   b. Defendant Allstate and GEICO have corrupted the New Jersey Superior Court,
      Union County into using the IFPA (N.J.S.A. 17:33A-1 et seq.) to violate the
      Constitutional due process rights of members of the medical community.

   c. Defendants Solomon, Przybylski and Kaufman collectively committed two
      hundred and seventy-eight (278) separate instances of perjury,
      misrepresentation, evidential omission and gross mischaracterization in the


                                                                                            3
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 4 of 286




     proceeding in the New Jersey Office of Administrative Law (April 9, 2013 – June
     28, 2013) + The Defendants committed bribery in quid pro quo schemes with
     Defendant Christie, in order to have Kaul’s medical license revoked.

d. Kaul has consistently been denied substantive justice in administrative, state and
   federal courts in New Jersey.

e. Kaul’s medical license was revoked because of Political Corruption at the New
   Jersey Board of Medical Examiners and because the Mechanism of Physician
   Regulation in New Jersey is illegally Configured.

f. Kaul’s pioneering work in the field of minimally invasive spine surgery caused
   professional jealousy amongst his business and professional competitors.

g. The Defendants conspired to eliminate Kaul from the practice of medicine by
   encouraging patients to file complaints with Defendant New Jersey Board of
   Medical Examiners.

h. The Defendants conspired to engage in media censorship and suppress Kaul’s
   First Amendment Right to Free Speech

i.   Kaul’s medical license was revoked because of the massive fraud detailed in
     ‘The Solomon Critique’.

j.   Defendants Allstate + GEICO propagated knowing falsehoods that Kaul had
     committed insurance fraud + Defendant TD negligently failed to perform any due
     diligence before acting on Defendants Allstate and GEICO’s patent falsehoods +
     Defendants Stolz/DiOrio conspired with Defendants Allstate/GEICO to commit
     fraud against Kaul/Creditors of the Bankruptcy Estate.

k. Kaul is Qualified, Educated, Credentialed and Trained to perform Minimally
   Invasive Spine Surgery, contrary to the Defendants’ false allegations. Kaul has
   performed eight hundred (800) cases with good to very good outcomes in
   90-95% of cases.

l.   Kaul has sustained a new and independent injury consequent to the defendants’
     “pattern of racketeering”

8. Overview of Plaintiff’s Legal Claims - Page 64.




                                                                                       4
     Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 5 of 286




9. Legal Claims - Page 65.

a. COUNT ONE - RICO - Against Allstate/Boston Partners/State Street Partners.

b. COUNT TWO - RICO - Against Christie/Kaufman/Przybylski/Heary/Staats
Lomazow/Hafner/Cohen/CNS/ASIPP.

c. COUNT THREE - RICO - Against
Christie/GEICO/Allstate/TD/Stolz/DiIorio/Crist/Solomon/Hafner.

d. COUNT FOUR - RICO - Against
Christie/HUMC/AHS/Garrett/Hafner/NJBME/Kanefsky.

e. COUNT FIVE - RICO - Against Christie/HUMC/Washburn/NJMG.

f. COUNT SIX - For Declaratory and Injunctive Relief Under Section 16 of the
Clayton Act for Defendants’ Violations of Sections 1 and 2 of the Sherman Act
Against Defendants Kaufman/Staats/Przybylski/CNS/Heary/Cohen/HUMC/AHS.

g. COUNT EIGHT - For Conspiracy to Monopolize under State Law Against
Defendants Przybylski/Kaufman/Staats/Lomazow/Cohen/Heary/HUMC/AHS).

h. COUNT NINE - For Conspiracy and Combination in Restraint of Trade Under
State Law Against Defendants Przybylski/Kaufman/Solomon (in his official +
personal capacity)/Staats/Cohen/Heary/HUMC/AHS/Allstate/Geico.

i. COUNT TEN - For Unfair and Deceptive Trade Practices Under State Law Against
Defendants ASIPP/Kaufman/Staats/Przybylski/CNS/Heary/Cohen/HUMC/AHS.

j. COUNT ELEVEN - Unjust Enrichment Against ASIPP/Kaufman/Przybylski/CNS
/Heary/Cohen/HUMC/AHS/Stolz/DiIorio.

k. COUNT TWELVE - Deprivation of Right Under Color of Law Against Defendants
Christie (in his ex-official capacity)/Kaufman (in his official capacity)/Przybylski (in his
official capacity)/Solomon (in his official capacity)/Hafner (in her official capacity)
/Allstate/Geico/NJBME.

l. COUNT THIRTEEN - Commercial Disparagement Against Defendants ASIPP
/Kaufman/Przybylski/Allstate/GEICO/Heary/Cohen/HUMC/AHS.




                                                                                          5
    Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 6 of 286




m. COUNT FOURTEEN - Intentional Interference With Prospective Economic
Advantage Against Defendants ASIPP/Kaufman/Staats/Przybylski/CNS/Allstate
/GEICO/Heary/Cohen/HUMC/AHS).

n. COUNT FIFTEEN - Violation of Kaul’s due process rights pursuant to the
Excessive Fines Clause of the Eight Amendment and due process Clause of the
Fourteenth Amendment Against Defendant NJBME.

o. COUNT SIXTEEN - Aid in the Commission of Tort Against all Defendants.

10. Demand for Judgment - Page 284.

11. Demand for Jury - Page 285.

12. Demand for Insurance + Demand for Referral of Defendants to the Criminal
Division of the US Department of Justice - Page 285.




                                                                              6
        Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 7 of 286




                                 The Kaul Cases


K1 - Kaul v Christie: 16-CV-02364

K2 - Kaul v Christie: 18-CV-08086

K3 - Kaul v Schumer: 19-CV-13477

K4 - Kaul v Stolz: 18-CV-01489

K5 - Kaul v Federation: 19-CV-3050

K6 - Kaul v Kaufman: State Criminal Indictment

K7 - Kaul v Federation: 20-CV-01612

K11-1 - Kaul v Federation: 21-CV-00057

K11-2 - Kaul v Boston Partners: Docket Number Pending

K11-3 - Kaul v Allstate: Docket Number Pending

P1 - Kaul/Patel v Crist: 19-CV-08946

P2 - Kaul/Patel v Allstate: 19-CV-09232




                                                                         7
        Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 8 of 286




                               Summary Judgment

Kaul asserts that there exists evidence conclusive of the claims in The Kaul Cases of
which there is no dispute from the majority of the Defendants. Kaul respectfully asserts
that with a limited amount of discovery, Kaul will procure evidence to prove his claims in
their entirety against all Defendants.

To use an analogy rooted in ancient Egypt, Kaul respectfully asserts that K11-2
constitutes the final stone block of the Great Pyramid of Khufu. The initial architectural
design of this legal pyramid commenced on April 2, 2012 and construction commenced
on February 22, 2016, with the filing of K1. Completion of the legal edifice of K11-2 need
no more time than the remainder of 2021 would provide.

Kaul respectfully asserts that with the Court’s permission, motions for summary
judgment will be filed shortly after docketing, in order that they be part of the
discussions regarding a Joint Discovery Plan. Kaul asserts that this sequence of events
is consistent with the first rule of the Federal Rules of Civil Procedure, i.e. that a “just,
speedy, and inexpensive determination …”




                                                                                            8
        Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 9 of 286




                    Excerpts of Complaint + Exhibits


                                 Political Corruption:

“Kaul’s medical license was revoked because of Political Corruption at the New
Jersey Board of Medical Examiners and because the Mechanism of Physician
Regulation in New Jersey is illegally Configured” - Complaint.

“The proceedings to revoke Kaul’s license were conducted criminally and the
resultant revocation was illegal. Kaul was subjected to political corruption and
judgments that were summary in nature, that deprived him of his livelihood and
his ability to support his family.” - Complaint.

“The facts and circumstances surrounding the said proceeding evidence a
pattern of fraud, political corruption and professional jealousy, elements of which
are described in an affidavit (copy enclosed) filed on August 9, 2017 in a lawsuit
pending in the United States District Court, District of New Jersey. Gregory
Przybylski's pattern of fraud was notably exposed when he was
publicly disciplined on April 21, 2017 by the American Association of
Neurological Surgery, for having repeatedly committed perjury in his capacity as
an 'expert' witness. A copy of this disciplinary notice is included in a letter I filed
on May 21, 2018 in the said lawsuit (copy enclosed).” - KAUL:0116.

“The Jews:
Towards the ostensible fall of the British Empire, the global insurance industry,
still orchestrated by and through Lloyd’s of London, continued its inexorable and
genocidal expansion by conspiring/colluding and furthering in an ongoing
“pattern of racketeering” that commenced with the slaving industry. The RICO
predicate acts of murder, extortion, conspiracy and human trafficking were
perpetrated by the Nazi War Machine, on millions of Jews, Russians, Poles and
people with physical and psychological handicaps, through multiple
association-in-fact enterprises that included Nazi courts, Nazi Judges, The Nazi
Justice Ministry, The Nazi Medical Boards/Medical Profession, Nazi Politicians,
Nazi Prosecutors/Lawyers, German Industry and the insurance industry. Multiple
RICO schemes were perpetrated through, by and with the political, medical, legal
and business elements of the Nazi’s genocidal machine, in collusion/conspiracy
with the insurance industry. The purpose of the Nazi-Insurance
Association-In-Fact Enterprise was to further the political/economic agendas of




                                                                                      9
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 10 of 286




the scheme’s orchestrators/perpetrators/aiders/abettors/abstentors of willful
ignorance.” - KAUL:0331.

“The insurance industry, having developed its model of using the ostensibly
legitimate cover of legal/judicial/political authority with the slaving industry,
simply employed the same tactics/strategy on those
enslaved/imprisoned/murdered in the years from 1939 to
1945. The insurance industry continued its “pattern of continuity” of
murder/exploitation/false imprisonment/abuse of legal process/political
corruption/judicial corruption/bribery/extortion/kickbacks/racial profiling and
discinimation against the mentally/physically infirm.” - KAUL:0331.

                                 Judicial Corruption:

“This case is one of The Kaul Cases, a series of expanding legal interventions
that officially commenced on February 22, 2016, but that took root in the UK on
February 2, 1999. It represents the work of many Americans who are seeking to
have eradicated the cancer of corporate/political/judicial corruption that is killing
them and their families. This case exposes the immense damage that this
corruption has caused to America, to Americans and America’s reputation in the
world. It has exposed the lawlessness that exists in state medical boards, state
courts, certain federal courts and the government.” - Complaint.

“This case is about the most pernicious variant of corruption, that of judicial
corruption, a crime that corrodes the fabric of democratic society, and threatens
the good order of civilization and society (Exhibit 1). Judicial corruption is a
crime the Defendants have been committing since at least 1999. At the core of
this case is a coterie of white collar crooks who continue to launder the proceeds
of their crimes through the legal/judicial machinery of the United States District
Court for the District of New Jersey ("DNJ-N"). The Defendants have conspired
and continue to conspire to both launder these proceeds and provide ostensibly
legitimate 'legal cover' for a series of massive crimes they have committed
through administrative/medical board/state/bankruptcy/federal/appellate courts
within the physical and legal boundaries of New Jersey. These crimes, ones
committed under color of law and perpetrated with/through the politico-legal
machinations of state commenced in 2006 and are ongoing and include:” -
Complaint.

“JUDICIAL CORRUPTION FUELS IMPUNITY, CORRODES RULE OF LAW, SAYS
NEW TRANSPARENCY INTERNATIONAL REPORT” - KAUL:0269.



                                                                                    10
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 11 of 286




“Bribery, the other dark thread of judicial corruption, can occur throughout the
fabric of the judicial process. As 32 country reports in the Global Corruption
Report demonstrate, judges may accept bribes to delay or accelerate cases,
accept or deny appeals, influence other judges or simply to decide a case in a
certain way” - KAUL:0272.

“Corruption in the judiciary is a central focus of the global anti-corruption effort
because of the powerful and corrosive influence a corrupt judiciary can exert on
the rule of law and on society as a whole. Success in attacking judicial corruption
will boost citizens’ trust and national efforts to achieve transparency and
accountability,” said Cobus de Swardt, TI’s Acting Managing Director.” -
KAUL:0274.

“Recent surveys and events indicate that judicial corruption could be a
significant problem in the United States. This Note builds an economic model of
bribery to better understand the incentives behind this pernicious phenomenon” -
KAUL:0281.

“Transparency International’s Global Corruption Report 2007 brings together
scholars, legal professionals and civil society activists from around the world to
examine how, why and where corruption mars judicial processes, and to reflect
on remedies for corruption-tainted systems. It focuses on judges and courts,
situating them within the broader justice system and exploring
the impact of judicial corruption on human rights, economic development and
governance.” - KAUL:0431.

“Two problems are analysed: political interference to pressure judges for rulings
in favour of political or economic interests, including in corruption cases; and
petty bribery involving court personnel. The result is a thorough analysis of how
judicial independence and judicial accountability, two concepts key to the
promotion of judicial integrity, can be bolstered to tackle corruption in judicial
systems.” - KAUL:0431.

“Table 2: Percentage of respondents who described their judiciary/legal system
as corrupt ( i.e. gave it a score of 4 or 5, when 1=not all corrupt and 5= extremely
corrupt).” - KAUL:0432. Out of sixty-two (62) countries surveyed, the most corrupt was
Paraguay, the least corrupt was Denmark while the United States was ranked as the
thirtieth (30th) most corrupt, just above Greece and just below Serbia.




                                                                                    11
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 12 of 286




“Special Courts subjected Jews of all nationalities, Poles, Ukranians, Russians,
and other nationals of the occupied Eastern territories, indiscriminately classed
as “Gypsies”, to discriminatory and special penal laws and trials, and denied
them all semblance of judicial process … turned over to the Gestapo for final
detention …” - KAUL:0382.

                               Corporate Corruption:

“Defendants Allstate/Boston Partners/State Street Corporation in forming an
Association-In-Fact Enterprise (“ABS Enterprise”), with the intent and purpose of
conducting a “pattern of racketeering” to advance a knowingly illegal scheme of
grand corruption, through the commission of the predicate acts mail fraud/wire
fraud/judicial corruption/public corruption/bribery/kickbacks, purposed for
executive/corporate profit, did intentionally cause an immense injury to Kaul.” -
Complaint.

“This fact is included as it provides further context to the corporate
corruption/profiteering of medicine, of which Defendant Allstate/Boston
Partners/State Street Corporation stand accused.” - Complaint.

“The increase in fentanyl laced heroin is the direct and proximate cause of
increased rates of overdose deaths, for which the Defendants are liable. The
Defendants corporate greed/corruption is killing innocent Americans, whom
Defendant NJBME professes to “protect”. A lie on par with that perpetuated by
murderous slave plantation owners that Africans were ⅗ of a human, and more
recently with that disseminated by the Nazis that Germany’s economic woes in
the 1930s were due to the Jews. American state medical boards are nothing more
than cogs in the genocidal corporate machine, steered by Defendants
Allstate/Geico.” - Complaint.

“DEADLY SPIN - AN INSURANCE COMPANY INSIDER SPEAKS OUT ON HOW
CORPORATE PR IS KILLING HEALTH CARE AND DECEIVING AMERICANS -
Wendell Potter - Bloomsbury Press.” - KAUL:0125.

“None of the corporate defendants disclosed the information to the shareholders
or the New York Stock Exchange (NYSE), in violation of SEC regulations and the
law. The lack of disclosure caused an illegal rise in their share prices, and
deprived their market competitors of their right to honest competition and
constitutes Honest Services Fraud, a crime defined in 18 U.S.C. §




                                                                                    12
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 13 of 286




1346 (the federal mail and wire fraud statute). On November 22, 2018 Kaul brought
the lawsuit to the attention of Allstate's top ten corporate shareholders, one of
which communicated to Kaul that it has commenced an investigation. -
KAUL:0134.

“In 2021, the tools of torture used by Defendants Allstate/Geico (insurance
industry) are those of the courts/lawyers/prosecutors/loss of
livelihood/incarceration/false convictions/false imprisonment/media
defamation/harassment of physicians families/children/a global public humiliation
over the internet. No longer is it iron cuffs in crowded slave ships, suffocating
trains destined for work camps or summary executions. The methods of
extermination have become bureaucratized, sterile and conducted under ‘color of
state’, with the apparent legitimacy of state medical boards, state/federal
judges/courts/prosecutors and a corporate media only too willing to
knowingly perpetuate the crimes of the insurance industry. False claims of
insurance fraud, alleged over-prescribing of opiate medications, sting operations
to entrap unsuspecting physicians in compromising sexual situations, are just
some of the excuses/pre-texts used to exterminate physicians, in order to
increase corporate/executive profit through reducing the number of so called
“healthcare providers” and thus the total amount of health insurance premiums
spent on healthcare. In essence, eliminate the physicians and the patients, and
divert a greater percentage of the public’s health insurance premiums to the
executives/corporate coffers of Defendants Allstate/Geico.” - KAUL:0327.

                                 Public Corruption:

“The Defendants through their schemes, as detailed above, have engaged in the
illegal practice of medicine through the corruption of state medical boards, the
Federation of State Medical Boards and the political/legislative/judicial branches
of state/federal government.” - Complaint.

“The Defendants through their schemes, as detailed above, have engaged in the
illegal practice of medicine through the corruption of state medical boards, the
Federation of State Medical Boards and the political/legislative/judicial branches
of state/federal government.” - Complaint.

“The Chair of Integrity Initiatives International, Mark L. Wolf is a Senior United
States District Judge and the former Chief Judge of the United States District
Court for the District of Massachusetts. Prior to his appointment in 1985, among
other things, Judge Wolf served as a Special Assistant to the Attorney General of
the United States Watergate and as the Deputy United States Attorney for the


                                                                                 13
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 14 of 286




District of Massachusetts. In 1984, he received the Attorney General's
Distinguished Service Award for exceptional success in prosecuting public
corruption in Massachusetts.” - KAUL:0111.

“Kleptocracy is not just a domestic problem. The consequences of grand
corruption are devastating” - KAUL:0112.

                               Obstruction of Justice:

“Request for judicial disclosure of financial holdings/conflicts of interest:

The Kaul Cases Defendants have, in a period from April 2, 2012 to the present
engaged in massive schemes of judicial corruption and obstruction of justice,
purposed to cover their crimes, as identified below. Thus, Kaul respectfully
requests that the U.S.D.J. and U.S.M.J. assigned to the case do disclose to the
court record their Forms AO10 for the last five (5) years and do certify that neither
they nor any members of their family to the third degree have any conflicts of
interest to any aspect of any of The Kaul Cases. This, Kaul respectfully asserts,
will ensure justice is faithfully and properly served, in a case, the outcome of
which will have life/death consequences of millions of Americans.” - Complaint.

“The network was used to disseminate the aforementioned falsehoods to the
minimally invasive spine surgery community, in order to dissuade them from
pursuing their accounts receivable. This permitted Defendants Allstate and
GEICO to improperly profit from a scheme polluted with bribes, fraud, kickbacks,
obstruction of justice, perjury and a criminally fraudulent opinion rendered by
Defendant Solomon.” - Complaint.

“However, as you are aware, I will be moving in the New Jersey Supreme Court, to
have made null + void every order entered on behalf of your client by Kenneth
Grispin and Mark. P. Ciarrocca, based on a 'Fraud on the Court' ... Please also be
informed that I intend on serving information subpoenas on Kenneth Grispin +
Mark. P. Ciarrocca and requests for informal interviews on all members of the
New Jersey State Government, regarding any and all communications pertaining
to the subject matter of your case. I would advise you not to engage in any acts
constituting Obstruction of Justice.” - KAUL:0108.




                                                                                  14
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 15 of 286




                                     Fraud:

“In devising and executing the illegal scheme, the CAD RICO Association-In-Fact
Defendants devised and knowingly carried out a material scheme and/or artifice
to defraud Kaul of the property rights of his reputation, medical license and
healthcare business, by communicating to the public, Kaul’s patients and his
professional colleagues, that Kaul was not qualified to perform minimally
invasive spine surgery and had committed insurance and bank fraud, materially
false representations. For the purpose of executing the illegal scheme, the CAD
RICO Association-In-Fact Defendants committed these racketeering acts, which
number in the thousands, intentionally and knowingly with the specific intent to
advance the illegal Scheme.” - Complaint.

“In devising and executing the illegal scheme, the CAD RICO Association-In-Fact
Defendants devised and knowingly carried out a material scheme and/or artifice
to defraud Kaul of the property rights of his reputation, medical license and
healthcare business, by communicating to the public, Kaul’s patients and his
professional colleagues, that Kaul was not qualified to perform minimally
invasive spine surgery and had committed insurance and bank fraud, materially
false representations. For the purpose of executing the illegal scheme, the CAD
RICO Association-In-Fact Defendants committed these racketeering acts, which
number in the thousands, intentionally and knowingly with the specific intent to
advance the illegal Scheme.” - Complaint.

“The case is based partly on the defendants having engaged in a prolonged
"pattern of racketeering'' that involved, amongst other things, evidence tampering
+ obstruction of justice +bribery + conspiracy + fraud + kickbacks. The criminal
elements of the case have been referred to J.P. Coney, Chief, Fraud+ Public
Corruption Unit, United States Department of Justice. The case has also been
brought to the attention of the nine (9) justices of the United States Supreme
Court. Defendants Allstate + TD + Geico have immense financial exposure, which
they were obliged to report to their shareholders and the market. They have not,
and this letter is to inform you of that fact.” - KAUL:0120.

                                     Perjury:

“Conspired to and did commit Perjury, Evidential Falsification, Evidential
Fabrication, Evidential Omission during the administrative board proceedings
(April 9, 2013 to December 13, 2013) that resulted in the revocation of Kaul’s
license + Conspired to did commit subornation of perjury in administrative board



                                                                               15
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 16 of 286




proceedings (April 9, 2013 to December 13, 2013) that resulted in the revocation
of Kaul’s license + Conspired to and did obstruct justice by encouraging Kaul’s
patients to commit perjury, with the promise that the revocation of his license
would permit them to file malpractice claims, and that the revocation would
increase the monies they received from Kaul’s insurance carrier.” - Complaint.

“Conspired to and did commit Perjury, Evidential Falsification, Evidential
Fabrication, Evidential Omission during the administrative board proceedings
(April 9, 2013 to December 13, 2013) that resulted in the revocation of Kaul’s
license + Conspired to did commit subornation of perjury in administrative board
proceedings (April 9, 2013 to December 13, 2013) that resulted in the revocation
of Kaul’s license + Conspired to and did obstruct justice by encouraging Kaul’s
patients to commit perjury, with the promise that the revocation of his license
would permit them to file malpractice claims, and that the revocation would
increase the monies they received from Kaul’s insurance carrier.” - Complaint.

“Dear Mr. Cooney: I wish to file a formal complaint against New Jersey
Administrative Law Judge, Jay Howard Solomon, Esq, and New Jersey
physicians, Gregory Przybylski, MD and Andrew Kaufman, MD who collectively
committed two hundred and seventy-eight (278) separate instances of perjury and
evidential omissions, misrepresentations and gross mischaracterizations, in a
period from April 9, 2013 to December 13, 2013. These offenses occurred during
and after a proceeding in the New Jersey Office of Administrative law (OAL
Docket No. BOS 08959-2012N) that resulted in the illegal revocation of my medical
license. The revocation caused four (4) medium sized healthcare corporations to
file for Chapter 11 bankruptcy on June 17, 2013 (13-23366-DHS) and caused
immense harm to my family, my professional and personal standing and my
patients. These damages were a direct consequence of crimes committed against
me by the aforementioned individuals, the details of which are contained in a
document entitled 'The Solomon Critique' (copy enclosed).” - KAUL:0116.

                                     Kickbacks:

“Conspired to and did convert the United States Bankruptcy Court for the District
of New Jersey, into a racketeering enterprise, in which were committed the
predicate acts of bribery, mail fraud and wire fraud + Conspired to and did
knowingly and willfully commit within the United States Bankruptcy Court for the
District of New Jersey the felonies/offenses of: (i) Fraud on the Court; (ii) Breach
of Fiduciary Duty; (iii) Willful Negligence; (iv) Estate Embezzlement; (v) Money
Laundering; (vi) Kickbacks; (vi) Honest Services Fraud. Location:



                                                                                   16
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 17 of 286




Christie/Republican political fundraisers + United States Bankruptcy Court for the
District of New Jersey + Law offices of Wasserman + Jurista + Stolz, Basking
Ridge, NJ + Law offices of Pringle + Quinn + Anzano, Belmar, NJ + Law offices of
Rivkin Radler, Hackensack, NJ + Law offices of Shapiro Croland, Hackensack, NJ
+ Office of the New Jersey Attorney General.” - Complaint.

“Defendants Allstate/Boston Partners/State Street Corporation in forming an
Association-In-Fact Enterprise (“ABS Enterprise”), with the intent and purpose of
conducting a “pattern of racketeering” to advance a knowingly illegal scheme of
grand corruption, through the commission of the predicate acts mail fraud/wire
fraud/judicial corruption/public corruption/bribery/kickbacks, purposed for
executive/corporate profit, did intentionally cause an immense injury to Kaul.” -
Complaint.

                                  Racketeering:

“Kaul’s work caused immense professional jealousy that caused the physician
Defendants to engage in conduct that was unethical, unprofessional and illegal
(K2-D.E. 2 Page ID 139). Their racketeering schemes commenced in
approximately 2007/8, and incorporated multi-pronged strategies that involved
encouraging patients to file lawsuits and medical board complaints against Kaul,
threatening to withdraw business from spinal device representatives unless they
stopped supplying Kaul, conspiring to prevent Kaul from obtaining hospital
privileges, and issuing reports for insurance companies that denied Kaul
reimbursement for procedure he performed.” - Complaint.

“The Defendants calculated that the return on their bribes, would be more than
compensated for by (i) the debt avoidance (Defendants Allstate + GEICO) that the
revocation of Kaul’s license would permit, and (ii) by the diversion to the
Defendant Physicians and Hospitals of an increased percentage of the capital
reservoir, for reimbursement for their professional services. Defendant Christie
benefitted by receiving these racketeering profits into his political campaigns,
and off-shore bank accounts and trusts located in tax havens.” - Complaint.

                           Evidence Witness/Tampering:

“On January 29, 2015 Kaul filed a complaint with the US Attorney for the District
of New Jersey that sought an investigation into the evidence tampering. Two
weeks after Kaul had filed the complaint, he telephoned the office of the US
Attorney to ascertain the status of the complaint and was told, “We are not an



                                                                                17
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 18 of 286




investigative agency”. Kaul had initially approached the FBI but was referred to
the US Attorney, Paul Fishman. The latter individual had worked under Defendant
Christie, when he was the US Attorney for the District of New Jersey (K2-D.E. 2-1
Page ID 244).” - Complaint.

“The Defendants tampered with evidence to fit their fraudulent narrative. The
irrefutable evidence of this is contained within, ‘The Solomon Critique’ (K1-D.E.
225 –PageID: 4940 to 5273), which proves that Defendants Solomon, Przybylski
and Kaufman collectively committed two hundred and seventy-eight (278)
separate instances of perjury and evidential misrepresentation, omission and
gross mischaracterization. Defendant Washburn discussed the issue of evidence
tampering with Kaul on August 13, 2013, at the commencement of an interview
that took place on the second floor of Kaul’s Medicare Certified, AAAHC
accredited surgical center in Pompton Lakes, NJ (K2-D.E. 2 Page ID 224).” -
Complaint.

                                     Bribery:

“Defendants Allstate/Boston Partners/State Street Corporation in forming an
Association-In-Fact Enterprise (“ABS Enterprise”), with the intent and purpose of
conducting a “pattern of racketeering” to advance a knowingly illegal scheme of
grand corruption, through the commission of the predicate acts mail fraud/wire
fraud/judicial corruption/public corruption/bribery/kickbacks, purposed for
executive/corporate profit, did intentionally cause an immense injury to Kaul.” -
Complaint.

“Defendant Christie + Defendant Heary:
Date range: 2008 to 2021
Conduits of Communication + Bribery to Christie: Public relations firms Mercury
Public Relations + Princeton Public Relations.
Mode of Communication: Face to face.
Substance of communication: Schemes to revoke Kaul’s license + destroy Kaul’s
reputation + destroy Kaul’s economic standing + cause Kaul to be ostracized +
cause Kaul to leave the United States.
Tactics employed: Use of the US mail and wires to organize and further schemes
to bribe Defendant Christie, in order to have him order Defendant NJBME to
revoke Kaul’s license + Use of law and public relation firms to funnel bribes to
Christie as part of quid pro quo schemes to revoke Kaul’s license, destroy his
reputation and cause him to leave the United States” - Complaint.




                                                                               18
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 19 of 286




“Judge Mark Wolf: The greatest impediment is the inability of countries controlled
by kleptocrats, people who abuse high office for private profit, to enforce the
laws; their own people. Kleptocracy, or grand corruption, exists not because
there is a lack of laws in kleptocratic countries, but because the existing laws are
not enforced. One hundred and seventy-eight countries have signed the UN
Convention Against Corruption (UNCAC), which obligates signatories to have
laws prohibiting bribery, ext money laundering, and misappropriation of national
resources. Signatories also have an obligation to enforce those laws, including
against their highest officials, but highest officials will not permit the honest and
effective investigation, prosecution, and punishment of their colleagues, friends,
families, and indeed themselves kleptocrats control the police, the prosecutors,
and the courts, they are able to stymie proper legal channels in their countries.” -
KAUL:0112.

                                     Conspiracy:

“Defendant Hafner knowingly cooperated with the other Defendants in a scheme
that she understood was illegal, in both motive and means. Defendant Hafner
played a central role in the drafting of Defendant Solomon’s fraudulent opinion
and knew that the document had been falsified. Defendant Hafner knew that she
had a duty to report the crime to federal authorities, but willfully ignored that duty
and did not report the crime to federal authorities. Defendant Hafner was a willing
participant in the criminal conspiracy, and because of her cooperation is
criminally liable.” - Complaint.

“The CHN RICO Association-In-Fact Defendants comprise a group of “persons”
who influence public opinion, while engaging in political and commercial
activities, that are contrary to independent news reporting. They and their
co-conspirators engaged in a pattern of racketeering activity, which involved a
revenue enhancing fraudulent conspiracy, that was part of a wider scheme to
have Kaul’s license revoked.” - Complaint.




                                                                                    19
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 20 of 286




                                        Parties


Plaintiff Richard Arjun Kaul, MD (“Kaul”): 440c Somerset Drive, Pearl River, NY 10965.
Application for medical license granted by the State of Pennsylvania on May 28, 2020.
Medical license illegally suspended/revoked by Defendant New Jersey Board of Medical
Examiners (“NJBME”) on April 2, 2012/March 24, 2014.

Defendant Christopher J. Christie, Esq (“Christie”): 47 Corey Lane, Mendham, NJ
07945. Ex-NJ Governor (2009 to 2017). Lost 2016 bid to President Trump for
Republican nomination for Presidency of the United States. As NJ Governor abused
power to ‘weaponize’ Defendant NJBME/state AG/state courts/federal AG/NJ federal
court to eliminate (suspend/revoke medical licenses)/incarcerate physicians whose
medical practices threatened/undermined the political/economic agendas of
physicians/hospitals/insurance companies from whom he/his associates (law
firms/political lobbyists/public relation firms) received bribes (disguised as ‘legal fees’,
‘public relation fees’ and or ‘political lobbying fees’.). The entire mechanism (Defendant
NJBME/State AG/NJ OAL) is controlled by the executive branch of state government, of
which Defendant Christie exercised absolute power.

Defendant Jay Howard Solomon, Esq, (“Solomon”) was a New Jersey
Administrative Law Judge, who was employed by the State of New Jersey in
the Office of Administrative Law (OAL). The OAL, Defendant New Jersey Board of
Medical Examiners (“NJBME”) and The New Jersey Office of the Attorney
General are agencies under the sole control of the Executive Branch of State
Government.

Defendant New Jersey Board of Medical Examiners (“NJBME”) is a state agency
whose members are political appointees that serve at the pleasure of the
Governor. The New Jersey Office of the Attorney General simultaneously
prosecutes cases against physicians, while providing internal counsel to
Defendant NJBME. The New Jersey Attorney General is appointed by the
Governor.

Defendant Steven Lomazow, MD, (“Lomazow”) is a neurologist who was a
senior member of Defendant NJBME from 2008 to 2014, who engages in
healthcare business with defendants, Heary, Kaufman, Przybylski, Allstate and
Geico.




                                                                                         20
        Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 21 of 286




Defendant Boston Partners (“BP”) is a hedge fund that is one of the top ten corporate
shareholders in Defendant Allstate. The top ten hold approximately eight percent (80%)
of stock. Defendant BP, as a knowing co-conspirator in the crimes of Defendant Allstate,
did illegally and unjustly enrich itself/its clients at the expense of Kaul. It is a resident of
Massachusetts.

Defendant State Street Corporation (“SS”) is a hedge fund that is one of the top ten
corporate shareholders in Defendant Allstate. The top ten hold approximately eight
percent (80%) of stock. Defendant SS, as a knowing co-conspirator in the crimes of
Defendant Allstate, did illegally and unjustly enrich itself/its clients at the expense of
Kaul. It is a resident of Massachusetts.

Defendant, Allstate Insurance Company (“ALL”) is a publicly traded corporation that
sells insurance products. It maximizes corporate/executive/shareholder profit through
schemes of political/judicial/legislative corruption that permit it to arbitrarily raise the
public’s insurance premiums, while reducing the percentage paid to healthcare
providers. Defendant ALL, through its schemes of political/judicial/legislative corruption
eliminates healthcare providers and debts owed to these individuals, through the filing
of knowingly false administrative/civil/criminal complaints, in
administrative/state/bankruptcy/federal courts whose judges they have bribed or
otherwise corrupted.

Defendants, Government Employees Insurance Co., Geico Indemnity, Geico General
Insurance Company and Geico Casualty (“GEICO”) is a publicly traded corporation that
sells insurance products. It maximizes corporate/executive/shareholder profit through
schemes of political/judicial/legislative corruption that permit it to arbitrarily raise the
public’s insurance premiums, while reducing the percentage paid to healthcare
providers. Defendant ALL, through its schemes of political/judicial/legislative corruption
eliminates healthcare providers and debts owed to these individuals, through the filing
of knowingly false administrative/civil/criminal complaints, in
administrative/state/bankruptcy/federal courts whose judges they have bribed or
otherwise corrupted.

Defendant, Atlantic Health System (“AHS”), is a private healthcare company whose
headquarters are in Morristown, New Jersey. It is the parent company for
Morristown Memorial Hospital, Overlook Hospital, Chilton Memorial Hospital and
Hackettstown Hospital. Its business covers Morris, Sussex and Passaic counties.
Defendants, Cohen, Heary, Lomazow and Kaufman engage in healthcare business
with AHS. Defendant AHS bribed Defendant Christie to abuse his executive power to
have Defendant NJBME suspend/revoke Kaul’s license, because Kaul had developed



                                                                                             21
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 22 of 286




and was developing outpatient surgical centers, which posed an enormous economic
threat to Defendant AHS. Defendant AHS operated businesses within five (5) miles of
Kaul’s surgical centers and had on staff, physicians (mostly neurosurgeons) who
competed with Kaul in the minimally invasive spine surgery sector, physicians who
conspired to have Kaul eliminated.

Defendant, Hackensack University Medical Center (“HUMC”), is a 900-bed private
hospital seven miles west of New York City. Defendant neurosurgeons, Peterson
and Heary, engage in healthcare business with Defendant HUMC and competed
with Kaul in the minimally invasive spine surgery sector.

Defendant, Dr. Robert Heary (“Heary”) is the Director of the Neurological Institute
of the New Jersey Spine Center located in Newark, New Jersey. The defendant
is an attending at HUMC and Overlook Hospital in Summit, New Jersey, which is
part of Defendant AHS. Defendant Heary competed with Kaul in the minimally
invasive spine surgery sector.

Defendant, Dr. Gregory Przybylski (“Przybylski”) is the director of neurosurgery at
the New Jersey Neuroscience Institute at JFK Medical Center located in Edison,
Middlesex County, New Jersey. He was also the 2011 President of the North
American Spine Society and is a member of Defendant Congress of Neurological
Surgeons (“CNS”). As an ‘expert witness’’ for Defendant NJBME, in the administrative
hearing (April 9 to June 28, 2013) to revoke Kaul’s NJ license, Defendant Przybylski
committed perjury on at least thirty (30) occasions. On April 21, 2017, Defendant
Przybylski was found guilty by the American Association of Neurological Surgeons for
having lied in his capacity as an ‘expert witness’.

Defendant, Dr. Peter Staats (“Staats”) was the 2015 President of Defendant
American Society of Interventional Pain Physicians (“ASIPP”) and was the editor of
Pain Medicine News. On Thursday 25, 2019, his corporation, the National Spine and
Pain Centers paid $3.3 million to the US DOJ to settle Medicare Fraud Claims. The
case was initiated by a physician assistant whistleblower. In May 2012 Defendant
Staats rendered an opinion in an article in Pain Medicine News in which he referred to
Kaul’s performance of minimally invasive spine surgery as “unethical”. Defendant
ASIPP, of which he was the 2015 President, has been training its members how to
perform minimally invasive spine surgery since 2015.

Defendant, Dr. Marc Cohen (“Cohen”) is an orthopedic spine surgeon with a
medical office at 221 Madison Avenue, Morristown, New Jersey 07960. He
engages in healthcare business with defendant AHS and competed with Kaul in the



                                                                                      22
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 23 of 286




minimally invasive spine sector. Defendant Cohen had met with and bribed Defendant
Christie, as part of a quid pro quo scheme to eliminate the threat of Kaul’s rapidly
expanding and innovative minimally invasive spine surgery practice.

Defendant, Dr. Andrew Gregory Kaufman, MD (“Kaufman”) is an individual with a
business located at 90 Bergen Street #3400, Newark, New Jersey 07103.
Defendant Kaufman was paid by the State of New Jersey to provide testimony
against Kaul. Defendant Kaufman was a market competitor of the Plaintiff, and
engaged in healthcare business with Defendants Heary, Przybylski and AHS.
Defendant Kaufman committed perjury in the case/hearing (April 9 to June 28, 2013)
that resulted in the illegal revocation of Kaul’s NJ license. Defendant Kaufman verbally
abused, publicly humiliated and provided willfully negligent care to a number of patients
that had received care from Kaul. Many of these individuals sustained permanent
neurological injuries consequent to Defendant Kaufman’s gross negligence. Defendant
Kaufman receives monies from Defendants Allstate/Geico to provide false testimony
that has resulted in the wrongful incarceration of physicians to whom Defendants
Allstate/Geico owe monies.

Defendant Lindy Washburn (“Washburn”) is an individual employed by Defendant
North Jersey Media Group, Inc (“NJMG”) as a journalist. On August 13, 2013,
Defendant Washburn knowingly violated Kaul’’s legal rights by illegally recording an
interview on the second floor of the building (111 Wanaque Avenue, Pompton Lakes,
NJ) in which his surgical center was located.

Defendant North Jersey Media Group, Inc (“NJMG”) is a corporation located at 1
Garret Mountain Plaza, Woodland Park, New Jersey 07424. It publishes The
Bergen Record and engages in business with Defendants HUMC and AHS. On
November 17, 2013 it used the US mail and wires to transmit a knowingly fraudulent
legal instrument in furtherance of the below detailed violations of RICO.

Defendant Robert Garrett (“Garrett”) is the president of Defendant HUMC, and
conspired with Defendant Christie to have funelled bribes from Defendant HUMC, it’s
physicians and other business associates into his political/personal accounts. In 2020,
Defendant HUMC conspired with Defendant Christie, in his capacity as an unregistered
lobbyist, to divert millions of dollars from the federal tax purse into Defendant HUMC’s
rapidly expanding healthcare related businesses, including a private medical school.

Defendant Congress of Neurological Surgeon (“CNS”) is a professional neurosurgical
society/business located at 725 Fifteenth Street, NW, Suite 500, Washington,
D.C. 20005. Defendants Heary and Przybylski are members. The business of



                                                                                       23
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 24 of 286




Defendant CNS is funnelling bribes from its members to state/federal politicians as part
of multiple and ongoing quid pro quo schemes purposed to advance its
economic/political agenda at the expense of good medicine and the health/welfare of
the American public. The Defendants funnelled bribes through Defendant CNS to
Defendant Christie in order to have him abuse the power of the governor’s office to
have Kaul’s license illegally revoked.

Defendant American Society of Interventional Pain Physicians (“ASIPP”) is a
professional medical society located at 2831 Lone Oak Road, Paducah,
Kentucky, 42003. Defendant Staats was the 2015 President and Defendant
Kaufman is a senior board member. Defendant ASIPP is a front for bribes funnelled
from its members to state/federal politicians to advance their political/economic agendas
at the expense of good medicine and the health/welfare of the American public. The
Defendants funnelled bribes through Defendant ASIPP to Defendant Christie as part of
a quid pro quo scheme to have him abuse his power to have Defendant NJBME illegally
revoke Kaul’s license (April 2, 2012 to March 24, 2014). Defendant ASIPP bribed
Defendant Christie to have him, in 2017, appoint K5 Defendant, Scott Metzger, MD, to
Defendant NJBME. Defendant NJBME, in collusion and conspiracy with others,
obstructed Kaul’s 2014/2019 applications to have his NJ license reinstated, unless he
first paid $475,000 for an opportunity for only a hearing on the issue. Defendant ASIPP
bribes state/federal politicians/lobbyists/lawyers to have its members appointed to state
medical boards, not based on merit, but simply on corruption.

Defendant Doreen Hafner (“Hafner”) is a Deputy Attorney General in the Office of
the New Jersey Attorney General. Defendant Hafner began illegally conspiring with
Defendant Kaufman and others, in or around 2009, to have Kaul’s license revoked.
Defendant Hafner knew she was participating in a scheme of public corruption and
caused subornation of perjury with six (6) of Kaul’s patients, whom she had lie under
oath (April 9 to June 28, 2013-NJ OAL Hearing), by falsely stating that their back/leg
pain worsened after the care they received from Kaul. The evidence of the patients’
clinical notes proved that these six (6) patients improved after the care, but Kaul’s
lawyer failed to include this evidence in his case (it would likely have made no
difference as Defendant Solomon, the OAL Judge, had been corrupted by Defendants
Allstate/Geico).

Defendant TD Bank (“TD”) is a Canadian bank that is publicly traded on the New York
Stock Exchange.

Defendant Daniel Stolz, Esq (“Stolz”) is a New Jersey based attorney, who was
counsel to the Chapter 7 trustee for Kaul’s corporations and the real estate holding,



                                                                                      24
        Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 25 of 286




which contained his surgical center. Stolz was bribed by Defendants Allstate/Geico with
monies disguised as ‘legal fees’ as part of a quid pro quo scheme conducted in
conspiracy/collusion with K11-3 Defendant, John Sherwood (the bankruptcy judge) in
the United States Bankruptcy Court for the District of New Jersey. In return for the
bribes Defendant Stolz willfully failed to file claims against Defendants
Allstate/Geico/Horizon Blue Cross-Blue Shield and other NJ based insurance carriers
that owed approximately forty-five million ($45,000,000) to Kaul and his corporations, for
clinical services (spine care) he had rendered to almost six thousand (6,000) patients
from 2004 to 2012. In February 2020, Defendant Stolz, in collusion and conspiracy with
Defendant Sherwood, abused the authority of the American federal court system to
have Defendant Sherwood enter a knowingly illegal order attempting to obstruct Kaul’s
prosecution of the crimes of Defendant Stolz. In approximately July 2020, Defendant
Stolz used the US mail and wires to transmit this knowingly fraudulent legal instrument
into the United States District Court for the District of Columbia, in furtherance of the
Defendants scheme to conceal their massive scheme of criminal racketeering (2006 to
the present). Notably the judge in the DC court failed to publish to the court docket,
Kaul’s response that exposed the crimes of Defendants Stolz/Sherwood/Allstate/Geico
et al, but instead threatened Kaul with sanctions for prosecuting Defendant Stolz. Those
sanctions never materialized.

Defendant John DiIorio (“DiIOrio”) is a New Jersey based attorney, who
represented the Plaintiff in his capacity as the Debtor in the Chapter 7
proceeding. Defendant DIORIO commenced representing Defendant GEICO in
approximately late 2015, at which time he attempted to persuade Kaul to file for
personal bankruptcy, which Kaul did not. Kaul plans to have reversed every judgement
that was the product of the massive ‘Fraud on the Court’ committed by the Defendants
in the period from at least 2012 to the present.

Defendant Richard Crist (“Crist”) was the CEO of Defendant Allstate New Jersey
Insurance Company from approximately 2006 to 2017. Defendant Crist remains a
major private shareholder in Defendant Allstate. Defendant Crist was an orchestrator,
participator, co-conspirator, aider/abettor and facilitator of schemes of political/judicial
corruption conducted through, and in collusion/conspiracy with members of the
executive/legislative/judicial branches of state/federal government. The schemes
converted these elements of government into “racketeering enterprises”, in which
political lobbyists/lawyers/public relation persons aided and abetted the furtherance of
racketeering schemes, purposed to illegally increase corporate/executive/shareholder
profit at the expense of the health and welfare of the American public and physicians.
The injuries caused by the crimes of Crist range from the destruction of reputation,
career and property to the knowingly illegal deprivation of liberty.



                                                                                               25
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 26 of 286




Defendant Eric Kanefsky, Esq (“Kanefsky”) was the acting director of the New
Jersey division of consumer affairs, having been appointed to the position by
Defendant Christie in May 2012, one month after Defendant Hafner filed her
complaint to revoke Kaul’s medical license. On May 16, 2012, Defendant Kanefsky
illegally, arbitrarily and in an unprecedented manner, suspended Kaul’s CDS
prescribing license, purposed to negate an interim consent agreement Kaul signed with
Defendant NJBME on May 9, 2012, in which Kaul agreed pending the outcome of a full
hearing to limit his clinical practice to interventional spinal procedures. Kaul moved in
the state court for a TRO and in retaliation, Kanefsky submitted a knowingly fraudulent
motion to Defendant NJBME to make null and void the interim consent agreement and
suspend Kaul’s license in its entirety, thus completely destroying his livelihood. That
suspension occurred on June 13, 2012.

Defendants, JOHN ROE 1-50, and JOHN DOE 1-50 are as yet unidentified
individuals who have assisted the named defendants in the commission of their
crimes.

Defendants, ABC CORP. 1-50, AND/OR XYZ, P.C. 1-50 are as yet unidentified
corporations that have assisted the named Defendants in the commission of
their crimes.




                                                                                      26
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 27 of 286




                               Jurisdiction + Venue

U.S.C. § 1331 because Plaintiff’s claims arise under federal law, and under 18
U.S.C. § 1964(c) because this action alleges violations of the Racketeer
Influenced and Corrupt Organizations Act, 18 U.S.C. § 1962. This Court has
subject matter jurisdiction pursuant to 28 U.S.C. § 1337 because this action
alleges violations of an Act of Congress regulating commerce or protecting
trade and commerce against restraints and monopolies. And 15 U.S.C. § 4 and
§ 16 confer subject matter jurisdiction on this Court over claims brought under
the Sherman Act. This Court also has supplemental jurisdiction over the state
law claims in this action pursuant to 28 U.S.C. § 1367. This Court also has
subject matter jurisdiction over this action pursuant to 28 U.S.C. §
1332(d)(2)(A), (5), because Plaintiff is a citizen of a different state to certain
Defendants, the aggregate amount in controversy exceeds seventy-thousand
dollars.

Personal Jurisdiction: The Court has personal jurisdiction over each Defendant.
Each Defendant has transacted business, maintained substantial contacts, and/or
committed overt acts in furtherance of the illegal scheme and conspiracy
throughout the United States, including in this district. The scheme and
conspiracy have been directed at and have had the intended effect of causing
injury to persons residing in, located in, or doing business throughout the United
States including this District. This Court also has personal jurisdiction over all
Defendants pursuant to Fed. R. Civ. P. 4(k)(1)(A) because they would be
subject to the jurisdiction of a court of general jurisdiction in Massachusetts.

This district has jurisdiction over this case, as Kaul has sustained a “new racketeering
injury” in being foreclosed from obtaining a license to practice and surgery in this
district consequent to the illegal suspension/revocation (2012/2014) of his New Jersey
license, itself one of the many permanent injuries caused to Kaul consequent to the
Defendants’ ongoing “pattern of racketeering”.

In addition this district has authority/jurisdiction over this case, as the court/judges in the
District of New Jersey are Defendants in K11-1 and K11-3, as well as having been
reported to state/federal investigatory/prosecutorial authorities.




                                                                                            27
        Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 28 of 286




                             Preliminary Statement

This case is about corruption of the American healthcare sector by publicly-traded
for-profit corporations that has resulted in the deaths and disability of millions of
innocent Americans. There are many medical/legal/political/business parallels between
the crimes of these ruthless for-profit pharmaceutical/insurance corporations and those
crimes committed against humanity by the Nazis. These are illustrated in Exhibit 33 by
reference to the indictments filed in the Nuremberg Trials.

The Defendants in this case include a corporate executive, a NJ state attorney general,
a state medical board, three physicians, a private equity firm and an ex-state governor.
It is a case that involves an interweaving of the worlds of medicine/business/law/politics,
and a case that exposes an endemic and pervasive corruption in the American
political/judicial/medical/business establishment. This case is one of The Kaul Cases, a
series of expanding legal interventions that officially commenced on February 22, 2016,
but that took root in the UK on February 2, 1999. It represents the work of many
Americans who are seeking to have eradicated the cancer of corporate/political/judicial
corruption that is killing them and their families. This case exposes the immense
damage that this corruption has caused to America, to Americans and America’s
reputation in the world. It has exposed the lawlessness that exists in state medical
boards, state courts, certain federal courts and the government.

Within the last two decades, four distinct plagues have descended on America, and they
are:

   1.   COVID-19 pandemic.
   2.   Opiate epidemic.
   3.   Pain epidemic.
   4.   Physician suicides

These four (4) plagues have caused millions of avoidable deaths, for which the
Defendants greed/corruption/abuse of power are responsible. This case seeks to lift the
lid off the Defendants’ cauldron of corruption, in order to provide the American public
their right to examine the cause of the sickness of their society. To educate the people
as to the truth of why so many Americans live in poverty, are homeless, are disease
ridden and are deprived of basic human rights, rights enshrined in the Constitution, but
rights that the Defendants and those like them, have stolen from the good people of
America.




                                                                                        28
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 29 of 286




Themes

The four (4) themes of K11-2 are: 1. Political corruption: 2. Judicial corruption:
3.Corporate corruption: 4. Public corruption: 5. Medical corruption.

Public Interest

This case is of immense public interest as its subject matter pertains to the corruption of
American healthcare by for-profit publicly traded corporations, whose ruthless
profiteering is largely responsible for the following public health crises: 1. The opiate
epidemic: 2. The COVID-19: 3. Pain epidemic: 4. Physician suicide epidemic: 5. The
“War on Drugs” in relation to the diversion of public resources from prosecuting drug
cartels to prosecuting physicians.

Referenced Sources

Relevant excerpts from the following books/articles are included within the Exhibits:

THE NUREMBERG MILITARY TRIBUNALS: Property of the U.S. Army - The Judge
Advocate General’s School Library -OFFICE OF MILITARY GOVERNMENT FOR
GERMANY (US) NUREMBERG 1946.

EVIL GENIUSES - THE UNMAKING OF AMERICA: Kurt Anderson - Random House
(2020).

THE FINEST JUDGES MONEY CAN BUY - AND OTHER FORMS OF JUDICIAL
POLLUTION: Charles R. Ashman - Nash Publishing (1973)

DEADLY SPIN - AN INSURANCE COMPANY INSIDER SPEAKS OUT ON HOW
CORPORATE PR IS KILLING HEALTH CARE AND DECEIVING AMERICANS:
Wendell Potter - Bloomsbury Press (2011).

NATION ON THE TAKE - HOW BIG MONEY CORRUPTS OUR DEMOCRACY AND
WHAT WE CAN DO ABOUT IT: Wendell Potter/Nick Penniman - Bloomsbury Press
(2016).

DENY, DELAY, DEFEND - WHY INSURANCE COMPANIES DON’T PAY CLAIMS AND
WHAT WE CAN DO ABOUT IT: Jay M. Feinman - Delden Press (2010).




                                                                                        29
        Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 30 of 286




CORRUPTION IN OUR COURTS - WHAT IT LOOKS LIKE AND WHERE IT IS
HIDDEN: The Yale Law Journal, Volume 118, Issue 8, Article 6 - Stratos Pahis (2009).
FORUM Q&A: JUDGE MARK WOLF ON KLEPTOCRACY AND THE INTERNATIONAL
ANTI-CORRUPTION COURT - National Endowment for Democracy - Supporting
Freedom Around The World (2017).

JUDICIAL CORRUPTION FUELS IMPUNITY, CORRODES RULE OF LAW, SAYS NEW
TRANSPARENCY INTERNATIONAL REPORT - Transparency International (2007).
OUT OF ORDER - ARROGANCE, CORRUPTION AND INCOMPETENCE ON THE
BENCH: Max Boot - Basic Books (1998).

THE SECRET INSURANCE AGENT MEN: Mark Fritz - The Los Angeles Times (2000).
INSURERS SWINDLED JEWS, NAZI FILES SHOW: Christopher S. Wren - The New
York Times (1998).

FAMILY’S QUEST FOR TRUTH REVEALS TOP INSURER’S LINK TO SS DEATH
CAMPS: Michael Freedland - The Guardian (2016).

Defendants Tactics of Obstruction of Justice + Kaul’s prosecution of K11-2:

Kaul respectfully informs this Court that the Defendants, cognizant of their guilt and its
consequences, will employ the following tactics, amongst others, to obstruct justice: (i)
refuse to waive service of summons; (ii) attempt to have the court not issue a
summons; (iii) attempt to interfere with the issuance of IFP status to Kaul; (iv) attempt
to interfere with the NJ field office of the US Marshals in order to delay service; (v) fail to
file an answer or otherwise plead upon service, whether it be from the US Marshals
Service or other person; (vi) attempt to delay the commencement of discovery by
obligating Kaul to file motions for default; (vii) move the Court to vacate the defaults;
(viii) file motions that seek to have K11-2 transferred to the District of New Jersey
(Camden/Trenton/Newark); (ix) file motions that seek to have this Court stay K11-2, in
using the same patently false argument placed before Defendants/Judges
Vazquez/Dickson, that the case is identical to K1; (x) file motions seeking to have this
Court stay discovery in K11-2 until the U.S.C.A. has adjudicated Case No. 20-3522, a
case whose legal posture has been willfully and knowingly manipulated by certain
judges in the U.S.D.C.-DNJ and U.S.C.A.-Third Circuit, in order to paralyze Kaul’s
prosecution of K1. On January 8, 2021, the U.S.C.A.-Third Circuit received a request
from Kaul for disclosure to the record of Forms AO10 and any conflicts of interest. This
information, as of February 15, 2021, has not been produced.




                                                                                            30
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 31 of 286




The U.S.D.C.-DNJ is a Defendant in K11-1 and the judges are Defendants in K11-3, as
well as being the subject of Kaul’s petition to state/federal investigatory/prosecutorial
authorities. The Kaul Cases include Defendant/US Senator/Senate Majority Leader
Schumer + Defendant/US Senator (D-NJ) Cory Booker + Defendant/NJ State Senate
President Steven Sweeney. The Defendants decades-long schemes of public corruption
have wrecked murderous havoc on the American public and if ever there was a case for
an International Anti Corruption Court (IACC), that case is The Kaul Cases.

Kaul respectfully requests: (i) that upon filing of K11-2, this Court enter an order setting
a conference date regarding the submission of a Joint Discovery Plan: (ii) that this
Court be informed that the Defendants corruption of the American healthcare
sector/state medical boards is directly responsible for the highest COVID-19 related
mortality/morbidity rate in the western world, as is detailed in K7; (iii) that this Court be
informed that the central purpose of The Kaul Cases is to effectuate a “Reformation
of American Medical Boards” in order to compel the system of physician regulation,
which is currently configured in violation of an entire body of antitrust law and the fifth
(5th), eight (8th) and fourteenth (14th) amendments of the US Constitution, to become
compliant with the law; (iv) that this Court have service effectuated by any field office of
the U.S.M.S. other than that in the District of New Jersey.

Request for judicial disclosure of financial holdings/conflicts of interest:

The Kaul Cases Defendants have, in a period from April 2, 2012 to the present
engaged in massive schemes of judicial corruption and obstruction of justice, purposed
to cover their crimes, as identified below. Thus, Kaul respectfully requests that the
U.S.D.J. and U.S.M.J. assigned to the case do disclose to the court record their Forms
AO10 for the last five (5) years and do certify that neither they nor any members of their
family to the third degree have any conflicts of interest to any aspect of any of The Kaul
Cases. This, Kaul respectfully asserts, will ensure justice is faithfully and properly
served, in a case, the outcome of which will have life/death consequences of millions of
Americans.




                                                                                           31
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 32 of 286




                                     Evidence

The below evidence, contained in the exhibits, is organized in reference to claim
elements and themes:

   1. Political corruption.
   2. Judicial corruption.
   3. Corporate corruption.
   4. Public corruption.
   5. Obstruction of Justice
   6. Fraud
   7. Perjury
   8. Kickbacks
   9. Racketeering
   10. Evidence/Witness Tampering
   11. Bribery
   12. Conspiracy

E1 - Judicial corruption/Public Corruption/Bribery/Racketeering/Conspiracy/Evidence
Tampering (KAUL:0001)
E2 - Conspiracy/Racketeering/Political corruption (KAUL:0074).
E3 - Conspiracy/Public corruption (KAUL:0085).
E4 - Evidence tampering/Conspiracy/Public corruption (KAUL:0098).
E5 - Evidence/Witness tampering/Judicial corruption/Public corruption (KAUL:0101).
E6 - Judicial corruption/Public corruption/Obstruction of justice (KAUL:0103).
E7 - Judicial corruption/Public corruption/Racketeering (KAUL:0105).
E8 - Perjury/Fraud/Obstruction of justice (KAUL:0107).
E9 - Public corruption (KAUL:0110).
E10 - Public corruption/Perjury/Obstruction of justice (KAUL:0115).
E11 - Public corruption/Fraud/Racketeering (KAUL:0118).
E12 - Judicial corruption/Public corruption (KAUL:0121).
E13 - Judicial corruption/Public corruption (KAUL:0123).
E14 - Conspiracy/Racketeering (KAUL:0136).
E15 - Public corruption/Fraud/Racketeering (KAUL:0153).
E16 - Public corruption/Fraud/Racketeering (KAUL:0157).
E17 - Conspiracy/Racketeering (KAUL:0161).
E18 - Racketeering (“pattern”)/Corporate corruption (KAUL:0165).
E19 - Judicial corruption/Public corruption/Bribery/Racketeering/Conspiracy
(KAUL:0174).
E20 - Bribery/Public corruption/Obstruction of justice (KAUL:0219).


                                                                                      32
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 33 of 286




E21 - Conspiracy/Public corruption/Witness tampering (KAUL:0221).
E22 - Evidence tampering/Judicial corruption/Fraud/Perjury (KAUL:0231).
E23 - Conspiracy/Public corruption (KAUL:0242).
E24 - Obstruction of justice/Public corruption (KAUL:0245).
E25 - Public corruption/Racketeering/Conspiracy (KAUL:0249).
E26 - Judicial corruption/Public corruption (KAUL:0254).
E27 - Racketeering (“pattern”) (KAUL:0259).
E28 - Racketeering (“pattern”) (KAUL:0264).
E29 - Judicial corruption/Public corruption/Political corruption (KAUL:0268).
E30 - Judicial corruption (KAUL:0280).
E31 - Racketeering (“pattern”) (KAUL:0326).
E32 - Racketeering (“pattern”) (KAUL:0354).
E33 - Racketeering/Public corruption/Political corruption/Bribery/Judicial
corruption/Fraud (KAUL:0400).




                                                                                33
        Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 34 of 286




                                 Statement of Fact

Kleptocrats at the medico-legal gate:

On June 13, 2012 on the fourth (4th) floor of the Richard J. Hughes Justice Complex in
Trenton, New Jersey IN THE MATTER OF THE SUSPENSION OR REVOCATION OF
LICENSE OF RICHARD A. KAUL, M.D. LICENSE NO. 24MA63281 TO PRACTICE
MEDICINE AND SURGERY IN THE STATE OF NEW JERSEY - ADMINISTRATIVE
ACTION, Kaul’s lawyer, Robert Conroy (now deceased) argued from approximately
10am to 6 pm EST, to a room, in which there were at least sixty-six (66) individuals. This
audience had been organized by Defendant Christie, and consisted of members of the
medical board, the office of the NJ Attorney General, representatives of Defendants
Allstate/Geico, Defendants Przybylski/Kaufman and numerous members of the media.
A veritable circus of political theater. On that day, Conroy made the following statement
(Exhibit 1-KAUL:0021):

“When those charged to uphold the laws act in a lawless way, they were faced
with tyranny … Richard Nixon and any number of other people found out, it’s
always the cover up that gets you … You’re not a man who takes away
somebody’s livelihood, and he does so, but he doesn’t know any better ... “

“Is his [Kaul] mere existence a risk? That’s really what you’re being asked to find.
And you’re being asked to do so in a summary fashion without the doctor having
his full day in court”.

Defendant/Senator Cory Booker Obstructs Justice in the United States District
Court:

On December 18, 2020, Kaul had served a letter (Exhibit 2-KAUL:0074) on U.S.D.J.
Chutkan and U.S.C.A. for the DC Circuit, Chief Judge Srinivasan. This document has
still not been published to the district court docket, as is the case with at least eight (8)
submissions filed by Kaul in K5. In the letter Kaul states:

“You are aligned with the American Democratic Party and were appointed to the
bench by President Obama. Booker [Senator Cory Booker-(D)-NJ] and Menendez
[Senator Robert Menendez-(D)-NJ] are Democrats. The submission exposes the
bribes (‘protection money’) paid by Defendant Heary to Booker as part of a quid
pro quo, in which Booker abused his political power to have you prevent me from
prosecuting Defendant Heary.”




                                                                                            34
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 35 of 286




Kaul brings Defendant Booker into Court on charges of racketeering/public
corruption/judicial corruption/conspiracy:

On January 11, 2021, Kaul filed K11-1 in the United States District Court for the
Northern District of Texas (Exhibit 3-KAUL:0085). The Dallas Court granted Kaul IFP
status, but then transferred the case to the Fort Worth Court, where the Defendants are
continuing to obstruct justice and their “pattern of racketeering” by coercing the district
judge to not have service of the summons/complaint effectuated on the Defendants. As
of February 14, 2021, the court has without legitimate cause issued no summons and
no defendants have been served.

Kaul Notice to US Congress/Senate re: refrain from Obstruction of Justice:

On February 4, 2021/February 13, 2021 letters (Exhibit 1-KAUL:0005) were sent to
every US Senator/Congressmen requesting they/their agents refrain from any word/act
that could in any way be interpreted as obstructing Kaul’s prosecution of The Kaul
Cases:

“I write this letter to alert you to the above matters and to the fact that the
Defendants or agents representing the Defendants will attempt to have you abuse
your political power to obstruct my prosecution of The Kaul Cases. The
legal/political bodies in America are interminably intertwined and when
quasi-criminal cases that involve senior members of either party,
Democratic/Republican, are filed, cases that expose the rampant corporate
corruption of American politics, there is a ‘closing of ranks’. Money trumps
political partisanship, and in these cases, one of which involves
Defendant/Senator Cory Booker, Defendant/Senate Majority Leader Charles E.
Schumer and Defendant/NJ Senate President Steven Sweeney, the risk of political
interference is certain. All of these Defendants have been bribed by the health
insurance/banking/hospital/medical industries, of which the Defendants are
members. I am sure this is not news to you.”

Defendants failure to attend Conference for Joint Discovery Plan + Corruption of
the U.S.C.A. for The Third Circuit:

In K5, in a period from October 1, 2019 to December 12, 2020 filed multiple voluminous
motions to have the case transferred from the U.S.D.C. for the D.C. to the U.S.D.C. for
the D.N.J. On December 12, 2020, the case was improperly transferred to the D.N.J. in
Camden, and on December 16, 2020, Judges Hillman/Donio issued an order regarding
a conference to establish a Joint Discovery Plan (K5-D.E. 155). The Defendants moved



                                                                                        35
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 36 of 286




to have the case transferred to the U.S.D.C. in Newark, which Defendant/Chief Judge
Wolfson granted. The Defendants then moved to have Defendant/U.S.D.J. Vazquez
stay the case, a motion that was granted. Kaul submitted letters/motions that sought to
have the case transferred out of the corrupted Newark court (Exhibit 33-KAUL:0439)
These letters/motions were ignored. On January 26, 2021 Kaul attended the U.S.D.C. in
Camden. The Defendants failed to attend and counsel for many of the Defendants
had/have blocked Kaul’s emails and refused to communicate with him regarding the
scheduling of any discovery. The Defendants have falsely claimed that K1 is identical to
K5, and that until the U.S.C.A. for the Third Circuit adjudicates the appeal of K1, K5
should be stayed.On January 7, 2021 Kaul submitted a request to the judges on the
U.S.C.A. for the Third Circuit regarding disclosure of their Forms AO10 and any conflicts
of interest. The information has not yet been published to the record. The Defendants in
collusion/conspiracy with certain judges in the U.S.D.C.-Newark and U.S.C.A. for the
Third Circuit has obstructed justice by knowingly/willfully and with knowledge of its
illegality, manipulated the legal posture of K1, in an attempt to paralyze the prosecution
of K1 and all The Kaul Cases.

Kaul, a recognized pioneer in minimally invasive spine surgery, revolutionized the
specialty when in 2005 he performed the first outpatient minimally invasive lumbar
fusion:

https://www.youtube.com/watch?v=JX4bnRPPucI&t=1s.

Kaul, as with other similarly trained physicians, came into professional conflict with
neurosurgeons, who believed that they were the only practitioners with the skills
necessary to perform these procedures. However, the majority of neurosurgeons had
received no training in FGI during their residencies, and they obtained little experience
after graduation. This was in contrast to the vast experience obtained by Kaul and
similarly trained physicians. From the mid 1990s onwards, the video-endoscopic
technology and fluoroscopic technologies continued to evolve, as did anesthetic
techniques that permitted rapid postoperative recoveries:

https://www.youtube.com/watch?v=oxaV5IJuZ7c&t=9s

When Kaul performed the first outpatient lumbar interbody fusion, he used an
expandable interbody device to place bone graft in the intervertebral space. This was
performed through an 8mm incision, and did not require any destruction of the muscles,
bones or ligaments in the patient’s back. The device was inserted in a collapsed format
and was then expanded when in the correct position. This specific part of the procedure
revolutionized the spine industry and has led to the development of numerous other



                                                                                        36
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 37 of 286




expandable devices. This technique has become the standard of care for the treatment
of degenerative spinal disorders.

Kaul’s work caused immense professional jealousy that caused the physician
Defendants to engage in conduct that was unethical, unprofessional and illegal (K2-D.E.
2 Page ID 139). Their racketeering schemes commenced in approximately 2007/8, and
incorporated multi-pronged strategies that involved encouraging patients to file lawsuits
and medical board complaints against Kaul, threatening to withdraw business from
spinal device representatives unless they stopped supplying Kaul, conspiring to prevent
Kaul from obtaining hospital privileges, and issuing reports for insurance companies that
denied Kaul reimbursement for procedures he performed.

However, when it became apparent that none of the aforementioned tactics had worked,
the Defendants conspired to bribe and did bribe Defendant Christie, to have him order
Defendant NJBME to revoke Kaul’s license (K2-D.E. 2 Page ID 142). The proceedings
to revoke Kaul’s license were conducted criminally and the resultant revocation was
illegal. Kaul was subjected to political corruption and judgments that were summary in
nature, that deprived him of his livelihood and his ability to support his family. The
proceedings in the New Jersey Office of Administrative Law were a massive fraud
(Reference: IN THE MATTER OF THE SUSPENSION OR REVOCATION OF THE
LICENSE OF RICHARD A. KAUL, MD TO PRACTICE MEDICINE AND SURGERY IN
NEW JERSEY–OAL DOCKET NO.: BDS 08959-2012N), in which Defendants Solomon,
Przybylski and Kaufman collectively committed two hundred and seventy-eight (278)
separate instances of perjury and evidential omission, misrepresentation and gross
mischaracterization (K1-D.E. 225 + 225-1 + 225-2: Page ID 4940 to 5273).

Defendant Allstate and GEICO have corrupted the New Jersey Superior Court,
Union County into using the IFPA (N.J.S.A. 17:33A-1 et seq.) to violate the
Constitutional due process rights of members of the medical community.

The IFPA is an ostensibly civil statute designed to combat insurance fraud in New
Jersey, but the text and applications of the statute are decidedly criminal in nature.
There is a symbiotic relationship between the Special Investigations Units of the
Insurance Carriers and the New Jersey Office of the Insurance Fraud Prosecutor, the
latter being affiliated with the Department of Banking and Insurance.

Defendant GEICO filed a lawsuit against Kaul, in the United States District Court,
District of New Jersey on April 24, 2013, in which it alleged he had violated the IFPA.
The claim was dismissed with prejudice on December 8, 2014, with no evidence ever
having been presented. Defendant Allstate filed a claim against Kaul on February 15,



                                                                                          37
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 38 of 286




2015 that was identical to the IFPA claims filed by GEICO on April 24, 2013, and
dismissed on the aforesaid date.

The IFPA has been increasingly used by joint SIU(private)/OIFP(state) entities to
conduct investigations that portend to be civil, but are in actuality investigations whose
purpose is to improperly collect evidence to file criminal charges. Defendant Allstate has
repeatedly conspired with the OIFP to use the civil process to circumvent the
constitutional protections normally afforded to individuals who are the subject of criminal
investigations.

The IFPA has been interpreted by corrupted New Jersey state courts (Morris + Union) to
deny physician defendants the right to a jury. The argument adopted by the state courts
is based on an erroneous finding that the relief sought by Defendant Allstate was in
equity and not law, and thus there was no entitlement to a jury. In these cases,
Defendant Allstate argued that the reason the legislature did not expressly ascribe the
right of a jury trial, was because it allegedly did not want anything impeding a speedy
trial.

The IFPA and its unconstitutional application in New Jersey state courts, has been
associated with jury denials and motion applications that are rarely, if ever, decided in
favor of the Defendant.

Defendants Allstate and GEICO have engaged in widespread violations of the due
process rights of the provider community in multiple states. They have been able to
perpetrate these schemes through the purchasing of local politicians and collusion with
state agencies.

Defendants Solomon, Przybylski and Kaufman collectively committed two
hundred and seventy-eight (278) separate instances of perjury, misrepresentation,
evidential omission and gross mischaracterization in the proceeding in the New
Jersey Office of Administrative Law (April 9, 2013 – June 28, 2013) + The
Defendants committed bribery in quid pro quo schemes with Defendant Christie,
in order to have Kaul’s medical license revoked.

In or about the beginning of September 2017, Kaul obtained, for the first time, an entire
copy of the trial transcript IN THE MATTER OF THE SUSPENSION OR REVOCATION
OF THE LICENSE OF RICHARD A. KAUL, MD, TO PRACTICE MEDICINE AND
SURGERY IN NEW JERSEY. The proceeding was conducted in the New Jersey Office
of Administrative Law between April 9, 2013 and June 28, 2013, and was adjudicated,




                                                                                            38
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 39 of 286




without a jury, by Defendant Jay Howard Solomon, Esq. Defendant Solomon issued his
Final Opinion on December 13, 2013.

Between September 2017 and January 11, 2018, Kaul conducted a comparative
analysis of Defendant Solomon’s Final Opinion with the trial transcript and submitted
evidence. The analysis resulted in the production of a document entitled,
‘The Solomon Critique’, which proves that Defendants Solomon, Przybylski and
Kaufman collectively committed two hundred and seventy-eight (278) separate
instances of perjury and evidential omission, misrepresentation and gross
mischaracterization. Defendant Solomon’s fraudulent opinion provided an illegal basis
for the revocation of Kaul’s license. The revocation of Kaul’s license caused the loss of
his livelihood and the collapse of six (6) medium sized corporations, that were forced to
file for Chapter 11 Bankruptcy on June 17, 2013 in the District of New Jersey (Case No.
13-23366(VFP).

The Defendants bribed and conspired with Defendant Christie and his agents, to have
Defendant NJBME revoke Kaul’s license. The Defendants were economic competitors
of Kaul, that all lost money when Kaul made money. The financial reserves for which the
Parties competed, consisted of the auto/health premiums paid by patients/clients to
Defendants Allstate and GEICO. This reservoir of capital, intended to cover the costs
associated with auto related injuries, was finite, and as Kaul’s minimally invasive spine
surgery practice expanded, he commandeered a greater percentage of the reservoir.
The Defendants calculated that the return on their bribes, would be more than
compensated for by (i) the debt avoidance (Defendants Allstate + GEICO) that the
revocation of Kaul’s license would permit, and (ii) by the diversion to the Defendant
Physicians and Hospitals of an increased percentage of the capital reservoir, for
reimbursement for their professional services. Defendant Christie benefitted by
receiving these racketeering profits into his political campaigns, and off-shore bank
accounts and trusts located in tax havens.

Kaul has consistently been denied substantive justice in administrative, state and
federal courts in New Jersey.

In early January 2012 two inspectors from the State made an unannounced visit to
NJSR Surgical Center, Kaul’s Medicare Certified, AAAHC accredited surgical center in
Pompton Lakes, NJ. These individuals willfully concealed the purpose of their visit from
Kaul, as they interviewed Kaul’s staff and collected evidence. When asked by Kaul the
reason for the visit they falsely told him that it was a routine inspection. They did not
inform him that it was part of an investigation, the purpose of which was to revoke his
medical license. These individuals appeared on Tuesday January 3, 2012, at a time



                                                                                       39
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 40 of 286




when Kaul was operating and requested to enter the operating room while Kaul was
performing a minimally invasive spinal fusion. Kaul denied their request.

The inspectors presented no warrants, despite the fact that the proceedings were
quasi-criminal in nature that sought to deprive him of his property. These individuals did
not inform Kaul or his staff of their rights, before they commenced their interviews and
gathering of evidence.

On April 2, 2012 Defendant NJBME suspended Kaul’s license based on false
allegations that he was not qualified to perform minimally invasive spine. The
allegations were premised on the reports of two ‘experts’, Defendants Przybylski and
Kaufman, who were market competitors of Kaul, and who had received money from the
State to testify. Defendants Przybylski and Kaufman continued their false testimony in
April 2013, when they testified against Kaul in the proceedings in the New Jersey Office
of Administrative Law, in Newark, NJ. The latter proceeding resulted in the illegal
revocation of Kaul’s license. Defendants Kaufman and Przybylski took an oath, and
then participated in the massive fraud detailed in ‘The Solomon Critique’ (K1-D.E. 225).

Kaul commenced performing minimally invasive spine surgery in 2002 and successfully
performed eight hundred (800) cases with good to very good outcomes in 90-95% of
cases with a 0.1% complication.

Kaul was more educated, qualified, trained and credentialed to perform minimally
invasive spine surgery than Defendants Przybylski and Kaufman. Kaul
(i) possessed a license to practice medicine and surgery; (ii) was board certified by the
American Academy of Minimally Invasive Spinal Medicine and Surgery; (iii) was
credentialed by at least six (6) surgical centers to perform minimally invasive spine
surgery; (iv) was credentialed by the federal government to perform minimally invasive
spine surgery; (v) had commenced his training in minimally invasive spine surgery in
2002, three (3) years before Defendant Przybylski.

On May 9, 2012 Kaul signed an interim consent order with Defendant NJBME, in which
he agreed, pending the outcome of a full hearing, to limit his practice to interventional
spinal procedures. The order permitted Kaul to apply for minimally invasive spine
privileges at a hospital, and on, or about May 16, 2012, Kaul submitted an application to
a local hospital.

On May 9, 2012 Defendant Christie’s Attorney General, Jeffrey Chiesa (“Chiesa”) made
highly prejudicial pre-hearing comments to Marla Diamond, a New York radio show
host, in which he stated that Kaul was not qualified to perform minimally invasive spine



                                                                                        40
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 41 of 286




surgery. These comments were made before any evidentiary proceedings and were
intended to prejudice Kaul’s right to a fair hearing (K2-D.E. 2 Page ID 152).

On or about May 16, 2012 Kaul commenced discussions with Bayonne Medical Center
in Bayonne, NJ, to obtain privileges for minimally invasive spine surgery.

On May 22, 2012 the acting director of the division of consumers affairs and Defendant
Kanefsky, filed a motion to suspend Kaul’s CDS prescribing license, in the knowledge
that it would prevent him from obtaining hospital privileges. This was an illegal and
unilateral act perpetrated by a subordinate of the New Jersey Governor, and denied
Kaul his right to due process (K2-D.E. 2 Page ID 152).

Kaul indicated that unless the CDS license was reinstated he would commence legal
action, and on May 29, 2012, in retaliation, Kanefsky filed a motion to rescind the
consent agreement. The motion was based on false allegations that Kaul had not
modified his website or complied with an improper subpoena.

On June 7, 2012 Kaul, based on the aforesaid actions of Chiesa and Defendant
Kanefsky, filed a motion in the Mercer County Superior Court that sought the
appointment of a special prosecutor and ad hoc medical board. Kaul argued that he
would not receive a fair and impartial hearing in New Jersey, and that Chiesa’s
prejudicial comments evidenced the prejudicial nature of the proceedings (K2-D.E. 2
Page ID 179).

The motion was denied, as was the appeal, and neither Defendant Chiesa nor Kanefsky
responded to testimony subpoenas, arguing that the proper forum was the pending
hearing before Defendant NJBME. The denials further evidenced Kaul’s argument that
he would not receive justice in New Jersey.

On June 13, 2012 Kanefsky’s motion to rescind the consent agreement was argued
before Defendant NJBME. Chiesa and Defendant Kanefsky ignored testimony
subpoenas and had them quashed by Defendant NJBME. Kaul’s right to cross examine
parties who were seeking to deprive him of his property violated his Fourteenth
Amendment right to due process (K2-D.E. 2 Page ID 203).

On June 13, 2012, Defendant Hafner played a video of a patient, who improved after
Kaul had performed a successful minimally invasive outpatient lumbar fusion:

https://www.youtube.com/watch?v=guwx5kuBiEg&t=3s




                                                                                      41
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 42 of 286




Hafner considered the video evidence that Dr. Kaul had deviated from Defendant
Przybylski’s fictitious standard of care, a standard that he admitted on May 6, 2013 did
not exist. However, it mattered not to Hafner that the patient improved, because she
must have held the same view that Defendant Lomazow expressed at the end of his
2014 video interview, which is that patients “know nothing”

https://www.youtube.com/watch?v=sFtE8EvEMsU

On June 13, 2012 Defendant NJBME rescinded the consent agreement, based on false
allegations that Kaul had not modified his website and had not responded to subpoenas
from Defendant NJBME. The subpoenas were improper, because the matter had been
transferred from Defendant NJBME to the New Jersey Office of Administrative Law on
May 28, 2012, which thus assumed subpoena jurisdiction. Upon the transfer from
Defendant NJBME Kaul became entitled to discovery from Defendant NJBME, and
submitted testimony subpoenas to AG Jeffrey Chiesa, DCA Acting Director Eric
Kanefsky and Investigator Susan Sugalski, an individual who had worked with
Defendant NJBME as an investigator. Defendant Hafner did not produce these
witnesses because she falsely claimed that the matter had been transferred back to
Defendant NJBME. The subpoenas were then quashed by Defendant NJBME, and Kaul
was denied his due process right to examine two witnesses who had respectively made
public prejudicial comments and illegally suspended Kaul’s CDS prescribing license.

Kaul never had the opportunity to cross-examine Chiesa, Defendants Hafner and
Kanefsky. Kaul’s motions for a special prosecutor and ad hoc medical board were
denied in the New Jersey Superior Court System at both the trial and appellate levels,
and his testimony subpoenas were quashed by Defendant NJBME.

On August 30, 2012, Kaul’s attorney, Jeffrey Randolph, sent a letter to Jessie Sheffert,
Esq, an attorney who represented a surgical center at which Kaul had worked. In the
letter, Randolph explained that Defendant NJBME’s assertion that Kaul should have had
alternative privileges to perform minimally invasive spine surgery was wrong. Defendant
Solomon prevented this letter from being entered into evidence in the administrative law
proceedings, because Defendant Hafner falsely claimed she had not received the
document (K2-D.E. 2-1 Page ID 425).

On December 20, 2012 the State issued a cease and desist letter to Kaul that ordered
him to close the NJSR Surgical Center. Subsequent to the suspension of Kaul’s license,
other physicians had been performing procedures at the facility. Kaul appealed the
order, which was stayed pending the outcome of the licensure proceedings. The cease
and desist letter was arbitrary and had no basis in law or fact. It was just one of many



                                                                                         42
        Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 43 of 286




examples of how Defendant Christie abused state agencies, to further the defendants’
schemes against Kaul’s properties, interests and reputation.

From April 9, 2013 to June 28, 2013 the matter was tried in the New Jersey Office of
Administrative Law (IN THE MATTER OF THE SUSPENSION OR REVOCATION OF
THE LICENSE OF RICHARD A. KAUL, MD TO PRACTICE MEDICINE AND
SURGERY IN NEW JERSEY – BDS 08959-2012N). The two main issues litigated in
the hearing pertained to patient outcomes, and whether Kaul was qualified to perform
minimally invasive spine surgery.

The case advanced by Hafner was founded principally on the opinions of Defendants
Przybylski and Kaufman, who falsely testified that Kaul had grossly deviated from the
standard of care in his treatment of eleven (11) patients in the following six (6) clinical
and administrative categories: (1) clinical outcomes; (2) hospital privileges; (3)
education and training; (4) surgical technique; (5) consent forms; (6) discography.

Defendants Przybylski and Kaufman falsely testified that: (a) the patients had poor
clinical outcomes – however, the clinical files indicated that the patients improved after
the care they received from Kaul; (b) because Kaul did not have hospital privileges, he
had grossly deviated from the standard of care – however, as Defendants Przybylski
and Kaufman either knew or ought to have known, the possession or non-possession of
hospital privileges has no legal relevance to the standard of care, as was articulated by
Judge Howard Coburn on January 25, 2012 in the matter of Jarrell v Kaul
(MRS-L-2634-07); (c) because Kaul had obtained his minimally invasive spine surgery
training through mini-fellowships and continuing medical education courses, he had
grossly deviated from the standard of care – however, Defendant Przybylski admitted
that he had obtained his minimally invasive spine surgery training by attending the same
continuing medical education courses as Kaul, but had commenced his training in 2005,
three (3) years after Kaul. Defendants Przybylski and Kaufman either knew or ought to
have known that education and training have no legal relevance to the standard of care,
as was articulated Judge Howard Coburn in Jarrell v Kaul; d) because Kaul used
devices in an off-label manner he had grossly deviated from the standard of care –
however, Defendant Przybylski admitted that he frequently used devices in an
off- label manner; (e) because patient consent forms were allegedly unsigned, Kaul had
deviated from the standard of care – however, Kaul submitted into evidence signed
consent forms for all eleven (11) patients; (f) because Kaul utilized discography in as a
diagnostic tool, that he had deviated from the standard of care –however, the use of
discography contributed to the fact that the eleven (11) patients improved after surgery




                                                                                              43
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 44 of 286




The proceeding was adjudicated by Defendant Solomon, prosecuted by Defendant
Hafner, and ‘expert’ testimony was provided by Defendants Przybylski and Kaufman.
The entire proceeding was a massive fraud, in which Defendants Solomon, Przybylski
and Kaufman collectively committed two hundred and seventy-eight (278) separate
instances of perjury and evidential misrepresentations, omissions and gross
mischaracterizations. These are detailed in ‘The Solomon Critique’ (K1-D.E. 225)
copies of which were sent to the nine justices of the United States Supreme Court.
Letters were also sent to the US Attorney and the New Jersey Attorney General, that
sought the matter be criminally investigated.

On the days that Defendant Przybylski testified, Kaul ensured that an independent
transcriptionist recorded the proceedings, an act that visibly agitated Defendant
Solomon.

In support of their case, the state relied on eleven (11) patients, whom they alleged had
sustained complications consequent to surgeries performed by Kaul. Only six (6)
patients actually testified, but Defendant Solomon permitted Defendant Przybylski’s
testimony about the other five (5) patients to be entered onto the record. This testimony
was subsequently used by Defendant Solomon to wrongfully recommend the revocation
of Kaul’s license. Kaul was denied the opportunity to examine these five (5) patients.

In early September Kaul was made aware that evidence from the OAL hearing had
been tampered with and falsified. Kaul sent letters, dated September 12 and 13, 2013
respectively, to Defendants Solomon and Christie, that requested the matter be
investigated (K2-D.E. 2 Page ID 215). The matter was not investigated.

On September 16, 2013 Kaul filed an ethics complaint against Defendant Hafner
(K2-D.E. 2 Page ID 226). In 2014 Kaul brought this complaint to the attention of the
attorney assisting him with his application for license reinstatement. Kaul suggested that
Hafner should have no involvement in the proceeding. The attorney, Michael Keating
dismissed Kaul’s concerns, despite the fact that Hafner had used prejudicial and
pejorative language in her opposition to Kaul’s application. Kaul subsequently
discovered that Keating was a partner at the law firm at which Defendant Christie had
been a partner. Keating never disclosed this conflict of interest to Kaul.

On October 15, 2013 Kaul submitted a post-trial brief in the administrative law
proceeding (K1-D.E. 179-1 Page ID 2672 to 2711).

On Sunday November 17, 2013, Defendant NJMG published Defendant Washburn’s
illegally recorded interview. It was a six-thousand (6000) word article that slandered



                                                                                         44
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 45 of 286




Kaul’s appearance and accent. Washburn described Kaul was having a “frayed wallet
… laceless shoes” and referred to his accent disparagingly as an “upper crust
British accent.” The purpose of this characterization was to portray Kaul as an elitist,
an individual out of touch with the ‘common man.’ Defendant Washburn did this in the
knowledge that it would create antipathy and eliminate any sympathy for Kaul.
Defendant Washburn confuses clear diction with social class.

The truth, however, of Kaul’s life is that he grew up in poverty and became an orphan at
sixteen (16), after his mother died of cancer when he was fourteen (14) and his father
died of a heart attack when he was sixteen (16). Kaul entered medical school at the age
of eighteen (18). These were details Defendant Washburn knew, but chose not to
include in her defamatory and slanderous story, a story that involved her criminally
violating Kaul’s rights under federal and state law. Defendant Washburn illegally
recorded the interview. Kaul sent Defendant Washburn a letter dated January 9, 2014
that requested a copy of the illegally obtained audio recording (K2-D.E. 2 Page ID 224)
but Defendant Washburn refused his request.

In response to Defendant Washburn’s article, a number of Kaul’s patients provided a
video response and on December 26, 2013 Kaul sent a letter (K2-D.E. 2 Page ID 230)
to Defendant Solomon, in which he asked Defendant Solomon, a Bergen County
resident, if he had read the article. If Solomon had read the article it would have been
an act of judicial misconduct, because Solomon was effectively the judge, jury and
prosecutor. The timing of the release of Defendant Washburn’s article was intended to
prejudice the local population against Kaul. Members of Defendant NJBME lived in this
population. This was the same tactic used by Chiesa on May 9, 2012 when he declared
to CBS New York journalist, Marla Diamond, that Kaul was not qualified to perform
minimally invasive spine surgery. These acts are further evidence of Kaul’s argument
that he will not receive justice in New Jersey.

Defendant NJMG removed Defendant Washburn’s article from the internet in
approximately late 2017.

On December 13, 2013 Defendant Solomon issued his opinion. It was a one hundred
and five-page (105) document that bore little resemblance to the trial testimony and
evidence. Defendant Solomon recommended that Kaul’s license be revoked. In his
opinion Defendant Solomon ignored the law that permits the holder of a plenary license
the right to practice Medicine and Surgery. Kaul had an active unrestricted plenary
license, for the period during which he performed minimally invasive spine surgery.




                                                                                       45
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 46 of 286




The law regarding plenary licenses was stated by Judge Howard Coburn in the matter
of Jarrell v Kaul (MRS-L-2634-07). His recitation directly contradicts the fraudulent
testimony that was given on June 12, 2012 and in April 2013 by Defendant Przybylski,
regarding what constitutes the standard of care (K2-D.E. 2 Page ID 233).

On January 5, 2014 Kaul sent a letter to President Obama that sought the assistance of
the federal government in the investigation of the tampering with evidence (K2-D.E. 2
Page ID 236). Kaul, confident in the strength of his case, had no hesitation in sending a
letter to the President of the United States, that invited the United States Government to
review the case.

On January 9, 2014 Kaul sent a letter to Defendant Washburn that requested a copy of
the audio recording of the interview she had conducted with Kaul on August 13, 2013.
At the commencement of the interview Defendant Washburn acknowledged that state
actors had tampered with evidence in the administrative proceedings.

After the issuance on December 13, 2013 of Defendant Solomon’s fraudulent opinion,
the matter was returned to Defendant NJBME, and a hearing was scheduled for
February 12, 2014. Kaul sent a letter to Defendant NJBME, dated February 6, 2014, in
which he brought their attention to the malfeasant conduct of Defendants Kaufman and
Lomazow and advised them that he would not attend the hearing (K2-D.E. 2-1 Page ID
241).

On March 12, 2014 Defendant NJBME entered its final order, which revoked Kaul’s
license and imposed a financial penalty of $450,000.00. The amount was based on the
inflated legal fees of the New Jersey Attorney General and fines imposed for alleged
instances of ‘gross malpractice’. These alleged instances were entered onto the record
in the administrative law proceedings (April 9, 2013 to June 28, 2013) through the
testimony of Defendant Przybylski, who as is detailed in ‘The Solomon Critique’,
committed perjury thirty (30) times. The revocation was illegal. The fine was thus illegal,
and violative of the Eight Amendment, in the same manner as was found in Timbs v
Indiana (17 1091).

Kaul chose not to appeal the matter in New Jersey Superior Court, Appellate Division,
as he did not believe, based on his experience, that he would be able to procure justice
in New Jersey. From 2012 to 2019 Kaul’s belief has been proven to be true by
administrative + state + bankruptcy + federal courts within the geographic boundaries of
New Jersey.




                                                                                         46
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 47 of 286




Kaul chose not to appeal the matter in New Jersey Superior Court, Appellate Division,
as he did not believe, based on his experience, that he would be able to procure justice
in New Jersey. From 2012 to 2019 Kaul’s belief has been proven to be true by
administrative + state + bankruptcy + federal courts within the geographic boundaries of
New Jersey.

On January 29, 2015 Kaul filed a complaint with the US Attorney for the District of New
Jersey that sought an investigation into the evidence tampering. Two weeks after Kaul
had filed the complaint, he telephoned the office of the US Attorney to ascertain the
status of the complaint and was told, “We are not an investigative agency”. Kaul had
initially approached the FBI but was referred to the US Attorney, Paul Fishman. The
latter individual had worked under Defendant Christie, when he was the US Attorney for
the District of New Jersey (K2-D.E. 2-1 Page ID 244).

In 2015 Kaul submitted multiple letters to the New Jersey Attorney General, the US
Attorney for the District of New Jersey and insurance carriers, that sought their
assistance in retrieving a copy of his file from Defendant NJBME, and investigating the
evidence tampering and illegal audio recording. Kaul received no responses (K2-D.E.
2-1 Page ID 248).

On February 22, 2016 Kaul filed a lawsuit in the United States District Court, Southern
District of New York (16-CV-1397) in which the Defendants were accused, amongst
other things, of violating RICO and committing antitrust violations. The Complaint
sought the reinstatement of Kaul’s medical license, monetary compensation and a
public apology. Kaul filed the matter in the SDNY because he had been a New York
resident from 2005 to 2012, had venue privilege and was convinced that he would not
receive justice in New Jersey, due to the politico-legal nexus he described in his brief to
the Second Circuit Court of Appeals (UNITED STATES COURT OF APPEALS FOR
THE SECOND CIRCUIT – CASE NO. 16-1397-CV-D.E. 41).

The Judge assigned to the case, Richard Sullivan, transferred the matter sua sponte to
the District of New Jersey. Kaul sent the Judge a letter, in which he objected to the
transfer, based on his opinion that he would not receive justice in New Jersey (K2-D.E.
2-1 Page ID 257). The Judge ignored Kaul’s pleas and on April 27, 2016 transferred the
file to the District of New Jersey. Kaul filed an interlocutory appeal (UNITED STATES
COURT OF APPEALS FOR THE SECOND CIRCUIT – CASE NO. 16-1397-CV–D.E.
41) with the Second Circuit Court of Appeals, which was denied by a three-member
panel on September 9, 2016, based on the Court’s assertion that because the order
from the SDNY was not a final order, it did not have jurisdiction. Kaul filed a motion for
an en banc review but received no response from the Court. If and when a final order is



                                                                                         47
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 48 of 286




entered in the District of New Jersey, the matter will return to the United States Court of
Appeals for the Second Circuit for adjudication on the question of venue.

On July 26, 2016, Kaul submitted a motion to the DNJ that sought to have the matter
transferred back to the SDNY. Counsel for Defendant Cohen objected (K2-D.E. 2-1
Page ID 263) and the Court entered a TEXT ORDER on July 27, 2016 that stated, “The
issue, however, may be discussed during the next scheduled conference.” The
next conference was held on March 23, 2017 and was limited to discussions regarding
a motion by Defendant Heary and Rutgers to vacate default.

On September 8, 2016 Kaul submitted a letter to the District of New Jersey, that
highlighted Kaul’s profound concerns about the impartiality of the venue and requested
that his motion to transfer the matter back to the S.D.N.Y be considered (K2-D.E. 2-1
Page ID 265). The Court never considered the motion.

In mid August 2016 Kaul served information subpoenas on a number of Third Party
Witnesses. The State Defendants objected to Kaul’s efforts at evidence gathering, Kaul
responded, but the Court prohibited Kaul from gathering evidence relevant to the claims
(K2-D.E. 2-1 Page ID 267).

The matter had been pending in the DNJ since April 27, 2016, during which time Kaul
has filed several motions for default judgment against Defendant Lewis Stein, Esq. On
March 3, 2016, Defendant Stein was sent a Waiver of Summons and Notice of Litigation
that was accompanied with a flash drive that contained a copy of the Summons,
Complaint and Exhibits. On the flash drive was a small white label, on which Kaul had
written the number four (4). Defendant Stein ignored the Waiver of Summons. On May
2, 2016 Defendant Stein was served with a hard copy of the Summons and Complaint
(K2-D.E. 2-1 Page ID 376), but failed to plead or otherwise answer. On December 22,
2016 Kaul requested entry of Default against Defendant Stein (K2-D.E. 2-1 Page ID
381) and Default was entered by the Clerk on December 28, 2016. On June 13, 2017
Kaul filed a motion to enter Default Judgment (K1-D.E. 192-2–Page ID: 3567 to 3611)
and on July 7, 2017 the Court denied the motion (K1-D.E. 202–Page ID: 3767 to
3772). In its opinion the Court suggested that one of the reasons Defendant Stein failed
to answer, was that he might have been confused about the venue of the case. On
November 17, 2017, Defendant Stein was served with a copy of the summons and First
Amended Complaint, and signed a document entitled CONFIRMATION OF SERVICE
(K2-D.E. 2-1 Page ID 378).




                                                                                         48
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 49 of 286




On June 30, 2017 the Court entered an Order that dismissed Kaul’s First Amended
Complaint, but permitted him to file a Second Amended Complaint, which he submitted
on August 10, 2017.

On October 18, 2017 the Court filed an Order that required the Second Amended
Complaint be reduced in length. Kaul believes it is relevant to this record that every
complaint filed in the United States District Court for the District of New Jersey, by
Defendant Geico, within the last ten years has been in excess of three hundred (300)
pages. At a case management conference on October 18, 2017, the Court and Kaul
agreed to submit a revised Second Amended Complaint of approximately one and
hundred and forty (140) pages. The Defendants were granted forty-five (45) days to
respond, and Kaul was granted thirty (30) days to file his response.

On October 18, 2017, during the case management conference, the Court denied
Kaul’s request to commence the service of information subpoenas.

Similarly, the Court has not permitted Kaul any discovery, and quashed information
subpoenas that Kaul served on Third Party Witnesses in July/August 2016 (K1-D.E. 111
– Page ID: 990).

On October 27, 2017 Kaul filed a revised Second Amended Complaint that was, with
exhibit dividers, one hundred and fifty (150) pages.

Forty-five (45) days later, the Defendants had failed to respond to Kaul’s revised
Second Amended Complaint, and on December 22, 2017 Kaul sent a letter to the Court
that brought its attention to the issue (K2-D.E. 2-1 Page ID 380).

The Court issued a letter order on February 8, 2018 that identified purported
deficiencies in Kaul’s revised Second Amended Complaint. Kaul responded by filing on
February 22, 2018, an abbreviated version of the revised Second Amended Complaint.

The Defendants did not respond to Kaul’s revised Second Amended Complaint, and on
April 4, 2018 Kaul filed a letter with the Court that requested it set a deadline for the
Defendants to answer or otherwise plead (K2-D.E. 2-1 Page ID 385).

Kaul’s Complaint remained pending in the DNJ for two (2) years, during which Kaul’s
efforts at discovery were either quashed or denied. Kaul’s motions for default judgment
were all denied.




                                                                                         49
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 50 of 286




The illegal suspension and revocation of Kaul’s license in 2012 and 2014 respectively,
were accompanied by a prolonged period of highly defamatory and prejudicial media
coverage. This caused Kaul to become the target of multiple lawsuits from patients and
insurance carriers, that were filed in the New Jersey Superior Court System. Kaul was
arrested on September 21, 2016 on a warrant for unpaid child support, at which time he
became aware that the State, a defendant in K1, had, in May 2016, initiated criminal
proceedings against him for unpaid taxes. These legal actions were a direct
consequence of the illegal suspension (2012) and revocation (2014) of Kaul’s license.

In October 2016 Kaul submitted a request with the Court that sought permission to file a
TRO and injunction against the state, pending the outcome of the federal proceedings
(K2-D.E. 2-1 Page ID 387).

Within the New Jersey State Courts, Kaul’s motions for various forms of relief have
been universally denied. The Union County Court repeatedly denied Kaul’s requests for
discovery in Allstate v Kaul (Docket No. UNN-L-322-15) (K2-D.E. 2-1 Page ID 324), but
continued to enter adverse orders against Kaul due to his inability to provide discovery
(K2-D.E. 2-1 Page ID 357).

A large majority of the state court judges were appointed to their positions by Defendant
Christie, and in one particularly egregious case, Allstate v Kaul, the judge denied every
motion filed by Kaul, granted every motion filed by Defendant Allstate, and repeatedly
denied Kaul’s requests for discovery from Defendant Allstate.

The same Judge, in December 2016 and February 2017 in the matter of Santos v Kaul
(Docket No. UNN L 322 15) quashed deposition and document subpoenas served by
Kaul on Third Party Witnesses, the majority of whom are neurosurgeons (K2-D.E. 2-1
Page ID 361). The denials were based, illegally, on the res judicata and collateral
estoppel effect of the K1 federal claims. Kaul explained to the Court that there had been
no adjudication of the K1 claims, and that the preclusion doctrines were thus
inapplicable. The argument was met with silence.

The subpoenas were directed to multiple neurosurgeons and a member of the medical
board, Jacqueline Degregorio, who had voted on June 13, 2012 against rescinding the
consent agreement into which Kaul and the medical board had entered on May 9, 2012.

The irrefutable evidence of the administrative, state and federal proceedings indicate
that Kaul has not been the recipient of Justice in New Jersey, and has, at least since
2012 been the victim of a profoundly corrupt politico-legal network, that has suppressed
Kaul’s efforts at gathering evidence necessary to advance and defend his interests.



                                                                                       50
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 51 of 286




These are some of the reasons Kaul sought the appointment of a special prosecutor
and ad hoc medical board, to oversee Defendant NJBME’s administration of Kaul’s
licensing proceeding in 2012.

Kaul vigorously fought to have K1 remain in the SDNY for good cause. The central
thrust of Kaul’s argument in early 2016 was that he would not be afforded substantial
justice in New Jersey, and the evidence in 2019 has proven that to be the case.

Kaul has brought the ‘The Solomon Critique’ to the attention of the Justices of the
United States Supreme Court. Kaul did this in order to alert them to the criminal conduct
of individuals, who as the evidence proves, so willfully perverted the course of justice, to
suit the economic and political agendas of the K1 + K2 Defendants. Defendants
Solomon, Przybylski, Kaufman and Hafner ‘pulled the trigger’, while their
co conspirators supplied the bribes, propagated the lies and profited from Kaul’s losses
(K1-D.E. 233-Page ID: 5545 to 5600).

Kaul’s medical license was revoked because of Political Corruption at the New
Jersey Board of Medical Examiners and because the Mechanism of Physician
Regulation in New Jersey is illegally Configured

The Division of Consumer Affairs controls the medical board. Its members are political
appointees, with no senate approval, who occupy their positions at the pleasure of the
Governor.

The Office of the Attorney General is controlled by the Department of Law and Public
Safety (DLPS), and assigns lawyers who simultaneously prosecute cases against
physicians, while acting as internal counsel to the board. The Governor controls the
DLPS. This constitutes an unconstitutional, and illegal merger of investigative,
prosecutorial and adjudicatory functions of physician regulation.

The Office of Administrative Law is part of the executive branch of state government,
and its members are politically appointed. The executive is the Governor.

The unconstitutional configuration of physician regulation permitted Defendant Christie
to exercise complete control of the legal proceedings that caused the revocation of
Kaul’s license. At best it was a charade, at worst a ‘kangaroo court’, that dispensed a
politically motivated judgment based on false expert and patient testimony. The
Defendants have many decades of experience in ‘kangaroo’ justice and went to
immense lengths to ensure that there was an appearance of the “full panoply” of due
process. The earliest indication that the outcome had been preordained was when



                                                                                         51
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 52 of 286




Defendant Christie’s Attorney General, Jeffrey Chiesa, on May 9, 2012, broadcast to the
media that Kaul was not qualified to perform minimally invasive spine surgery. These
comments were made before the commencement of any evidentiary proceedings
(K2-D.E. 2 Page ID 162).

The Defendants exercised control of the aforementioned process by funneling bribes, to
Defendant Christie, disguised as ‘campaign donations’, and by paying fees to lobbyists
and public relation companies commercially intertwined with New Jersey politicians.

The process is not independent, is purely political and is in gross violation of the due
process clause of the Fourteenth Amendment, that requires an impartial tribunal, when
life, liberty and property are at stake. Simply by virtue of the fact that the mechanism of
physician regulation is unconstitutional, none of these protections/rights were afforded
to Kaul.

On April 5, 2018 a Physician’s Bill of Rights (SENATE BILL NO. 286) introduced by
Louisiana Senator, John Milkovich, was approved by the Louisiana Senate (K2-D.E.
2-1 Page ID 391). The purpose of the bill is to ensure that physician regulation is
conducted lawfully and in accordance with the due process protections of the United
States Constitution. Kaul was not afforded these protections. The Defendants gross
violations of his Constitutional right to due process, have conferred criminal liability on
the defendants.

Kaul’s pioneering work in the field of minimally invasive spine surgery caused
professional jealousy amongst his business and professional competitors

In 2005 Kaul performed the first outpatient lumbar spinal fusion at the Market Street
Surgical Center Saddle Brook, New Jersey. Kaul’s innovative work caused overt hostility
within the New Jersey neurosurgical community, whose members frequently slandered
Kaul. One such example occurred in late 2013, when neurosurgeon Thomas Peterson
publicly called Kaul a “murderer” in front of one of Kaul’s employees, Linda Reyes, on
whose brother Peterson had just operated (K2-D.E. 2-1 Page ID 458).

Kaul, based upon his own knowledge of the views held by many neurosurgeons,
understood that their hostility towards Kaul was partly rooted in their false belief that
anyone who did not participate in their training programs, could not possibly have the
skills to perform minimally invasive spine surgery. This self-serving view, however, does
not accurately reflect the technological advances that have occurred in the field of
minimally invasive spine surgery. The most significant advance has been that of




                                                                                              52
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 53 of 286




Fluoroscopic Guidance and Interpretation (FGI), which is the most critical component of
minimally invasive spine surgery.

Kaul, through multiple communications with members of the New Jersey medico-legal
community came to know that the commercial success of his practice, and the publicity
associated with his philanthropic work with The Spine Africa Project, contributed to the
jealousy that is evidenced in the Zerbini Affidavit (K2-D.E. 2 Page ID 143).

In 2005 the Defendant neurosurgeons used their influence within the credentialing
committees of hospitals, to prevent Kaul from obtaining clinical privileges at
Meadowlands Hospital.

Between 2010 to 2012 multiple articles were published about Kaul’s minimally invasive
spine surgery work and in 2011 it was reported in the Bergen Record, that NJSR
Surgical Center had a zero percent (0%) post-operative infection rate.

On March 3, 2011 the Kaul opened the NJSR Surgical Center, a Medicare certified,
AAAHC accredited facility in Pompton Lakes, New Jersey. It is a four-thousand (4000)
square foot facility, in which Kaul successfully performed interventional spinal
procedures and outpatient minimally invasive fusions and discectomies.

In the period from 2005 to 2012 Kaul came to know through conversations with spine
device representatives, patients and physicians, that his professional and commercial
success had caused immense jealousy within the medical community. Examples of this
defamatory conduct included: (i) comments made by Defendant Heary to Kaul’s patient,
Frances Kuren in 2008, in which Defendant Heary told Kuren that Kaul was not qualified
to perform minimally invasive spine surgery, and that she should file a complaint with
Defendant NJBME and initiate a lawsuit. Kuren’s fraudulent actions precipitated the
proceeding that resulted in the illegal revocation of Kaul’s license; (ii) comments made
by Defendant Kaufman to Kaul’s patients Corey Johnson in 2010,in which Defendant
Kaufman, just before he stuck a ten-inch needle into Johnson’s spine, loudly exclaimed,
“That motherfucker Richard Kaul is trying to take over the spine business, and we are
going to put stop to it.”; (iii) comments made by Defendant Kaufman to John Zerbini in
2012, in which Defendant Kaufman described how he and another group of doctors
were going to destroy Kaul’s reputation and medical career, and leave him and his
family with nothing (K2-D.E. 2 Page ID 140).

From April 2013 to June 2013 there were several press releases and articles that
highlighted the Defendants’ misconduct (K2-D.E. 2-2 Page ID 482).




                                                                                      53
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 54 of 286




On September 23, 2013 Johnson filed a complaint with the President of University
Hospital, James Gonzalez, but received no reply (K2-D.E. 2 Page ID 140).

Kaul’s commercial success presented an economic threat to defendants Allstate and
GEICO, who bribed Christie to have Kaul’s license revoked. The purpose was to negate
their statutory economic obligation to pay Kaul for clinical services that he had
legitimately rendered to their customers.

From approximately 2006 to 2012 Kaul successfully treated thousands of patients who
had sustained spinal injuries consequent to car accidents. Hundreds of these individuals
had purchased expensive personal injury protection policies from defendants GEICO
and Allstate, with the understanding that should they require medical attention for
traumatic injuries, the costs would be covered. New Jersey has a no-fault system that
over the last decade has incorporated a fee arbitration system that ensures healthcare
providers and facilities are compensated for the provision of clinical services. The
arbitrators are lawyers, well versed in healthcare law, and render payment decisions
based on the medical evidence presented.

From 2006 to 2012 Kaul prevailed on almost ninety-nine percent (99%) of all claims
presented for arbitration. Defendants GEICO and Allstate employed their legions of
lawyers to contest each and every claim and lost almost ninety-nine percent (99%) of all
claims. When defendants Allstate and GEICO are unable to prevail in state sanctioned
arbitration forums, they resort to filing frivolous lawsuits in corrupted federal and state
courts, in the knowledge that the majority of providers are unable to match their legal
resources, and the judges have been bribed.

Defendants Allstate and GEICO’s pattern of racketeering is that Defendant GEICO runs
into federal court, while its racketeering comrade, Defendant Allstate, runs into the New
Jersey Superior Court, Union County. Defendant GEICO, unable to defeat Kaul in the
arbitration forums, filed a one-hundred and eight-page (108), three hundred and
thirty-nine paragraph complaint against Kaul, his corporations, and three of his
employee physicians, on April 24, 2013.

The matter was dismissed without prejudice on December 8, 2014, with absolutely no
evidence ever having been presented to support any of the eleven (11) causes of
action.

On February 15, 2015 Defendant Allstate filed an almost identical lawsuit against Kaul
in the New Jersey Superior Court, Union County Court, and as with Defendant GEICO,
Defendant Allstate has not presented any evidence in support of its one hundred and



                                                                                        54
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 55 of 286




eleven (111) page, three hundred and sixty-four (364) paragraph, seventeen (17) count
complaint. It is simply Defendant Allstate’s avenue to re-litigate claims it lost against
Kaul in state sanctioned arbitration forums.

The accounts receivable of Kaul’s practice grew three hundred percent (300%) from
March 2011 to April 2012, and he performed cases on an outpatient basis, that although
termed “complex” by neurosurgeons, proved to be simple, because of the surgical
techniques he employed. Kaul observed, during many of the CME courses, that many
neurosurgeons do not have good stereo-tactical hand-eye coordination, a prerequisite
for the effective use of FGI, the most critical component of minimally invasive spine
surgery. These technical deficits are a consequence of neurosurgical training, which
does not expose the student to FGI, to the same degree experienced by physicians
from interventional pain and radiological backgrounds.

In the US the completion of a residency and board certification do not require the
graduate to pass a technical skills test, but simply a written and oral examination. That
would be akin to issuing a driver’s license without the road test. Thus, the only way that
one could compare the abilities of two surgeons, as for example with two baseball
players, is to observe them in action. Kaul’s videos demonstrate him in action, while no
video evidence exists to support the technical abilities, or lack thereof, of any of the
other physician defendants. In fact, many of Kaul’s colleagues observed him operating,
and submitted letters that attested to his surgical skills (K2-D.E. 2-1 Page ID 410).
When Kaul’s license was suspended in April 2012, he suggested to Defendant NJBME
that he be independently observed. This common sense suggestion was ignored.

Kaul’s reputation in the field of minimally invasive spine surgery grew steadily from
2002, and he frequently taught his technique to other physicians, who both observed
him in the operating room and attended hands-on cadaver training courses. At many of
these courses the attendees included neurosurgeons and orthopedic spine surgeons
(K1-D.E. 225-1–Page ID: 5119).

Commencing in 2010 Kaul’s philanthropic and professional work received extensive
media coverage. A segment on Channel 12 news in August 2011 apparently caused
members of the New Jersey neurosurgical community to tell Spineology representative,
Robert McGann that “it [the Channel 12 interview] was the last straw”:

https://www.youtube.com/watch?v=q_HBzqfggrg&t=336s




                                                                                        55
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 56 of 286




The Defendants conspired to eliminate Kaul from the practice of medicine by
encouraging patients to file complaints with Defendant New Jersey Board of
Medical Examiners

Defendants Kaufman, Heary, Przrbylski, Cohen and Staats commenced a campaign of
legal harassment in approximately 2007, when they began to file complaints against
Kaul with Defendant NJBME. At approximately the same time these defendants
encouraged patients to file lawsuits against Kaul. These defendants conspired with
Defendant Hafner and local malpractice lawyers to initiate the claims, in which
Defendants Kaufman and Przybylski invariably provided ‘expert testimony’.

Defendants Kaufman, Heary, Przybylski, Cohen and Staats used their senior positions
within their professional societies and hospitals to further these schemes, which were
planned and orchestrated at meetings that occurred in New Jersey, Illinois and
Washington, D.C. A majority of the communications occurred via email and text.

Defendants Kaufman, Heary, Przybylski, Cohen and Staats discussed these schemes
with other physicians and patients on the premises of Defendants HUMC and AHS, in a
period that commenced in approximately 2007 and continues to this day.

The Defendants conspired to engage in media censorship and suppress Kaul’s
First Amendment Right to Free Speech

In early April 2013, Rutgers student, Sidra Bajwa, attended the administrative
proceeding in the New Jersey Office of Administrative Law on the seventh (7th) floor of
33 Washington Street, Newark, NJ.

Bajwa wrote an opinion piece about her experience of the event. The article was
published the following week in the print and online version of the Observer, the
Rutger’s student newspaper (K2-D.E. 2-1 Page ID 419).

The story garnered significant attention from the student body and eventually came to
the attention of Defendant Christie, who upon information and belief, contacted the
President of Rutgers, Dr. Robert Barchi, and demanded that the online version be
removed (K2-D.E. 2-1 Page ID 421).

The student editors not only removed Bajwa’s article but published a story that attacked
Bajwa’s objectivity and falsely reported a detail about a case from the UK that had
occurred in 1999, in which Kaul had provided intravenous sedation to a patient. This act




                                                                                        56
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 57 of 286




of censorship caused a number of students to protest and caused Bajwa to complain to
the Dean of Rutgers (K2-D.E. 2-1 Page 456).

In response to the false Observer article, Kaul’s lawyer sent the student editors a letter
that demanded a retraction (K2-D.E. 2-1 Page ID 421).

From the commencement of the proceedings against Kaul, the Defendants conspired
with Defendant NJMG and other NJ media outlets to publish stories that were
slanderous, defamatory and illegally procured.

Kaul’s medical license was revoked because of the massive fraud detailed in ‘The
Solomon Critique’.

The Defendants tampered with evidence to fit their fraudulent narrative. The irrefutable
evidence of this is contained within, ‘The Solomon Critique’ (K1-D.E. 225-PageID: 4940
to 5273), which proves that Defendants Solomon, Przybylski and Kaufman collectively
committed two hundred and seventy-eight (278) separate instances of perjury and
evidential misrepresentation, omission and gross mischaracterization. Defendant
Washburn discussed the issue of evidence tampering with Kaul on August 13, 2013, at
the commencement of an interview that took place on the second floor of Kaul’s
Medicare Certified, AAAHC accredited surgical center in Pompton Lakes, NJ (K2-D.E. 2
Page ID 224). Kaul’s public relations officer, Kelley Blevins, was present during this
interview and two weeks earlier had discussed the issue with Defendant Washburn,
during a meeting at a hotel in Manhattan, New York.

Defendant NJBME took no internal or external investigatory action when Kaul informed
them in February 2014 (K2-D.E. 2-1 Page ID 241), that evidence had been tampered
with in the proceedings in the New Jersey Office of Administrative Law. Defendant
NJBME simply discounted Kaul’s claims, referring to them as “insubstantial” (K2-D.E.
2-1 Page ID 424). ‘The Solomon Critique’ has proven them to be immensely substantial
and proves that Defendant NJBME provided cover to a criminal conspiracy in which
they played a pivotal role.

Physician Kenneth Zahl, described to Kaul in 2016, how members of the Office of the
New Jersey Attorney General had engaged in the illegal shredding of critical pieces of
evidence in other cases. In Zahl v Warhaftig (Docket No. 13-CV-01345), Zahl filed a
motion on August 6, 2013 that sought access to the OAL servers, based on the report of
an expert in digital forensics, who raised the issue of evidence tampering. The expert,
Robert Gezelter, stated in ¶ 29 of his report, “I can conclude, with a high degree of
professional certitude, based upon my professional experience and familiarity with



                                                                                         57
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 58 of 286




Microsoft Word that, assuming that ALJ Gerson correctly dated his signature on Exhibit
“3” before the close of court (4:00 PM EST) on December 7, 2008, that one or more
individuals made changes to Exhibit “3” which are recorded as having been made after
ALJ Gerson purportedly executed the subject Initial Decision.” Zahl asserted, “There is
clear evidence of an altered administrative law court decision, a cover-up of the
tampering, and missing evidence.”

Zahl had his license revoked in New Jersey in approximately 2005 and filed suit against
Defendant Lomazow in the United States District Court, District of New Jersey in
approximately 2009. The claim was dismissed and Zahl’s appeal to the Third Circuit
was denied. However, the litigation involved allegations that members of the Office of
the New Jersey Attorney General had shredded critical pieces of evidence, and that
Defendant Lomazow had used the power of his office to intimidate Zahl’s experts into
not testifying for him. This was a tactic used by Defendant NJBME to professionally
isolate Kaul. The experts that testified on behalf of Kaul in the administrative law
proceedings were Drs. Solomon Kamson and Kent Remley, who are based,
respectively, in the States of Washington and Indiana.

On or about January 22, 2014, Defendant Lomazow gave an interview, in which he
discussed the events of his eight (8) year tenure at Defendant NJBME. During the
interview he suggested that Dr. Kenneth Zahl was responsible for the death/suicide in
2006 of Deputy Attorney General, Paul Kenny, and described his interactions with Zahl.
For three years Kenny’s wife tried unsuccessfully to have her husband’s untimely death
investigated. The interview concludes with Lomazow’s scathing description of the
patients who had come to support Zahl:

https://www.youtube.com/watch?v=sFtE8EvEMsU

Defendants Allstate + GEICO propagated knowing falsehoods that Kaul had
committed insurance fraud + Defendant TD negligently failed to perform any due
diligence before acting on Defendants Allstate and GEICO’s patent falsehoods +
Defendants Stolz + DiOrio conspired with Defendants Allstate + GEICO to commit
fraud against Kaul + Creditors of the Bankruptcy Estate.

In approximately 2008/2009 Kaul entered into loan agreements with Defendant TD, in
order to procure funding for the development of the NJSR Surgical Center, in Pompton
Lakes, NJ. Defendant TD demanded that Kaul assign them all of his banking and
financial services, both business and personal.




                                                                                     58
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 59 of 286




In May 2011 Defendant TD accelerated their loans and demanded full repayment on
their business and personal loans. At this time Kaul was unaware of their conspiracy
with the other Defendants. Kaul had two meetings with legal and business
representatives of Defendant TD. The first was with senior loan officer, Terry McCoy, at
the Lawrenceville location in NJ, and the second was with the Defendant’s lawyer,
William Fiore, Esq in Newark. Both meetings were exceptionally hostile, and demands
were made for immediate repayment of the loans. Kaul was current with the loans, and
no good cause was given by Defendant TD. In fact, at the meeting in Newark, when
Kaul explained he first had to service a federal IRS debt, Fiore retorted: “I don’t give a
fuck about the IRS.” The meeting concluded shortly thereafter. Kaul intends on referring
Fiore’s law firm, Meyner and Landis to the Inland Revenue Service, with a
recommendation to investigate whether the lawyers for Defendant TD have engaged in
tax evasion.

Kaul agreed to increase the monthly payments and repeatedly requested that
Defendant TD provide a structured payment plan. Defendant TD ignored Kaul’s efforts
to structure an agreement.

On October 26, 2012, Defendant TD filed a lawsuit in the New Jersey Superior Court,
Morris County, that sought to mandate Kaul and his corporations immediately repay
Defendant TD’s loans. Kaul, upon receiving the complaint, gave it to a lawyer, and
requested it be answered. The lawyer failed to file answers, and because Kaul was
preoccupied with preparing for the administrative law proceeding, he did not follow up,
and thus the complaint went unanswered.

Defendant TD obtained a default judgment, and on April 2, 2013 the Morris County
Court entered an order for the appointment of a receiver. On April 9, 2013, the first day
of the administrative law proceeding, the receiver seized all of Kaul’s personal and
corporate assets and as a consequence, Kaul’s attorney filed a motion to withdraw from
the administrative case. The motion was denied.

At the end of May 2013 Kaul became homeless.

On June 17, 2013 Kaul, on behalf of his corporations filed for Chapter 11 Bankruptcy.
On July 21, 2014 the proceedings were converted to a Chapter 7 liquidation,
consequent to the revocation of Kaul’s license on March 12, 2014.

Kaul retained Defendant DiIOrio to defend his interests in the Chapter 7. The Court
appointed Defendant Stolz as the trustee to the estate. The estate’s largest asset was
its accounts receivable (AR), of approximately forty-five million dollars



                                                                                         59
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 60 of 286




($45,000,000.00). The estate also possessed a surgical center registration for NJSR
Surgical Center and a license to build a new surgical center. Kaul obtained one of the
last licenses issued by the State in 2009, before the commencement of a moratorium on
surgical center development.

Defendant Stolz has collected less than 0.1% of the AR from Defendants Allstate and
GEICO, and none of the forty-four (44) plus creditors have received any monies from
Defendant Stolz. In fact, the only monies that were ‘clawed back’ were from lawyers and
accountants who had provided professional advice to Kaul and his corporations.
Defendant Stolz filed numerous claims against these practitioners, the majority of whom
have small businesses.

Defendant DiIOrio provided fraudulent legal advice to Kaul during the Chapter 7
proceedings. The real estate that contained the NJSR Surgical Center was not part of
the Chapter 11 estate. However, on its conversion to a Chapter 7 Defendant Stolz and
his now deceased partner, Robert Wasserman, threatened to file claims against Kaul
and his ex-wife, unless he signed over the deed to the real estate. Kaul sent
Wasserman a letter, dated December 14, 2015, in which Kaul advised Wasserman of
the civil and criminal penalties that he would incur, if evidence emerged that he had
aided and abetted the Defendants crimes (K2-D.E. 2-2 Page ID 492). Kaul initially
refused, but DiIOrio advised Kaul that if he did not transfer the deed, then it was likely
that his ex-wife and children would become homeless. Under immense duress and
fraudulent legal representation, Kaul was improperly divested of his ownership in the
NJSR real estate.

In late 2015 Defendant DiIOrio suggested to Kaul that he file for personal bankruptcy.
Kaul did not.

In mid May 2017, upon checking the Bankruptcy Docket, Kaul discovered that
Defendant DiIOrio was listed as legal counsel for Defendant GEICO. Kaul sent a letter
to Defendant DiIOrio that explained his concerns and his intention to commence legal
action if DiIOrio did not consent to an interview (K2-D.E. 2-1 Page ID 404). DiIOrio did
not respond to Kaul’s letter.

In 2017 Kaul also sent several emails to Defendant Stolz that requested information on
how much of the accounts receivable he had collected. Defendant Stolz, who provides
legal services to Defendants Allstate and GEICO, did not provide the information. Upon
information and belief Defendant Stolz has collected less than 0.1% of the monies owed
to Kaul by Defendants Allstate and GEICO.




                                                                                         60
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 61 of 286




Kaul is Qualified, Educated, Credentialed and Trained to perform Minimally
Invasive Spine Surgery, contrary to the Defendants’ false allegations. Kaul has
performed eight hundred (800) cases with good to very good outcomes in 90-95%
of cases.

Kaul is a minimally invasive spine surgeon, who graduated in 1988 from the Royal Free
Hospital School of Medicine in London, UK. He subsequently underwent eight (8) years
of post-graduate training in the US and UK, in the fields of general surgery,
anesthesiology, interventional pain and minimally invasive spine surgery.

In August 1996 Kaul became licensed to practice Medicine and Surgery in New Jersey.

In September 1996 Kaul became Board Certified by the American Board of
Anesthesiology.

From 2002 to 2012 performed eight hundred (800) minimally invasive spine surgeries
and a total of six thousand (6000) spine procedures, with good to very good outcomes
in 90-95% of cases (average 65-70%) and a complication rate of 0.1% (average
5-15%):

https://www.youtube.com/watch?v=9NjJV7XhBB0&t=172s

From 1992 to 2001 Kaul administered approximately ten thousand (10,000) anesthetics.

In 2005 Kaul performed the first outpatient minimally invasive lumbar fusion:

https://www.youtube.com/watch?v=50R5N9bJMAg&t=202s

In 2011 Kaul performed the first outpatient corrections of an adolescent
spondylolisthesis and a multi-level degenerative scoliosis

https://www.youtube.com/watch?v=oxaV5IJuZ7c&t=1s

From 2003 to 2012 Kaul was credentialed by at least six (6) state licensed surgical
centers to perform minimally invasive spine surgery.

From 2002 to 2012 Kaul attended approximately eighty (80) hands on cadaver training
courses, and also educated other physicians in the minimally invasive spinal technique.




                                                                                      61
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 62 of 286




Defendant Przybylski commenced performing minimally invasive spine surgery in 2005,
three (3) years after Kaul.

In 2004 Kaul became board certified by the American Academy of Minimally Invasive
Medicine and Surgery.

None of the Physician Defendants are board certified by the American Academy of
Minimally Invasive Spinal Medicine and Surgery.

In 2008 Kaul established the Spine Africa Project, a 501 (c) 3 US based charity whose
mission is to provide free healthcare and education to impoverished communities in
Africa, India and the US:

https://www.youtube.com/watch?v=Zu50ik2l2Sc&t=1227s.

Defendant Christie’s criminal conduct caused immense harm to the charity that resulted,
in 2012, in the cessation of Kaul’s philanthropic work.

On June 22, 2009 an independent arbitrator entered a judgment (NJSR a/s/o Frances
Kuren v Palisades Ins. Forum File No. NJ1232047) against Palisades Ins. and awarded
Kaul his fee for having performed a minimally invasive spinal fusion on patient FK. The
arbitrator found that Kaul was properly licensed; the procedure was properly performed
and was medically necessary. Significantly the arbitrator found, after a review of all of
the clinical evidence:

“Dr. Kaul recommended pain management intervention followed by surgical
intervention. The course of treatment performed by Dr. Kaul was consistent with
the clinically supported symptoms, diagnosis and indications of the patient. Dr.
Kaul’s treatment plan was the most appropriate level of service that is in
accordance with the standards of good practice and standard professional
treatment protocols”.

Kaul utilized the same treatment algorithms on all of his patients.

On March 3, 2011 Kaul opened NJSR Surgical Center, a Medicare certified, AAAHC
accredited facility in Pompton Lakes, New Jersey. The Center credentialed Kaul to
perform interventional spinal procedures and minimally invasive fusions and
discectomies.




                                                                                       62
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 63 of 286




Kaul’s practice grew three hundred percent (300%) from March 2011 to April 2012, and
he increasingly performed cases on an outpatient basis, that although termed “complex”
by neurosurgeons, proved to be simple because of the surgical techniques employed by
Kaul:

https://www.youtube.com/watch?v=oxaV5IJuZ7c&t=11s

Kaul’s reputation in the field of minimally invasive spine surgery grew steadily from
2002, and he frequently taught his technique to other physicians, who observed him in
the operating room and attended his lectures:

https://www.youtube.com/watch?v=AObxnXGmQkk&t=303s.

The following video was presented at the medical board hearing on June 13, 2012 by
Defendant Hafner, as evidence, incredulously, of Kaul’s alleged malfeasance. A
procedure is done perfectly, the patient gets better, and Kaul is criticized:

https://www.youtube.com/watch?v=guwx5kuBiEg&t=162s

Kaul has sustained a new and independent injury consequent to the defendants’
“pattern of racketeering”

On May 21, 2019 the Pennsylvania Medical Board denied Kaul’s application for
licensure. It based its decision on the revocation of Kaul’s medical license in New
Jersey, on March 12, 2014. The denial constitutes a “new racketeering injury” that is a
direct consequence of the defendants RICO violations, as detailed below. Kaul has
once again been “injured in his business or property” and his right to sue for damages
from this “new racketeering injury” began to accrue on May 21, 2019. The Supreme
Court in Malley-Duff, 483 U.S. 107 held that each time a plaintiff suffers an injury
caused by a violation of 18 U.S.C. § 1962, a cause of action to recover damages based
on that injury accrues to Kaul at the time he discovered or should have discovered the
injury.




                                                                                     63
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 64 of 286




                   Overview of Plaintiff’s Legal Claims

Defendants’ commission of the crimes of wire fraud and mail fraud are the predicate
acts that constitute the definition of a Racketeering Enterprise under the Racketeer
Influenced and Corrupt Organizations Act of 1970 (RICO) (18 USC 1961, et seq.).

RICO, as enacted, constitutes a potent weapon against enterprise liability. RICO's civil
law provisions (hereinafter "civil RICO") provide injured plaintiffs with the incentive to
sue by providing a treble damage award plus attorneys' fees. As does antitrust litigation,
civil RICO suits enable private party enforcement of criminal statutes.

With deterrence in mind, RICO includes a provision allowing private parties to bring a
civil suit for treble damages. Kaul must overcome two pleading burdens to state a claim
for damages under RICO.

First, Kaul must allege that the defendant has violated the substantive RICO statute,
commonly known as "criminal RICO." In so doing, Kaul must allege the existence of
seven constituent elements: (1) that the defendant (2) through the commission of two or
more acts (3) constituting a "pattern" (4) of "racketeering activity"
(5) directly or indirectly invests in, or maintains an interest in, or participates in (6) an
"enterprise" (7) the activities of which affect interstate or foreign commerce. Second,
Kaul must allege that he was injured in his business or property by reason of a violation
of section 1962.

Plaintiff submits that he can meet all of the requirements to establish a violation of
Section 1962 of the Federal RICO Act and, thus, is entitled to an award of treble
damages, attorney’s fees and costs.




                                                                                           64
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 65 of 286




                                Claims for Relief

                                   COUNT ONE
                                       RICO
                   Allstate/Boston Partners/State Street Partners

Defendants Allstate/Boston Partners/State Street Corporation in forming an
Association-In-Fact Enterprise (“ABS Enterprise”), with the intent and purpose of
conducting a “pattern of racketeering” to advance a knowingly illegal scheme of
grand corruption, through the commission of the predicate acts mail fraud/wire
fraud/judicial corruption/public corruption/bribery/kickbacks, purposed for
executive/corporate profit, did intentionally cause an immense injury to Kaul.

Evidence of this scheme is contained within the digital/non-digital communications
(emails/texts/internal written memos/memorialized conversations/face-to-face meetings)
contained on the ISP servers of the Defendants, and on their internal ‘secure’ networks,
which limited discovery will further expose.

In a period from approximately 2010 to November 2018, Defendants Allstate, Boston
Partners and State Street Partners, in their pursuit of executive/corporate profit did
willfully and knowingly violate RICO, through the commission of the predicate acts mail
fraud/wire fraud/bribery/conspiracy/public corruption and fraud.

Defendants Allstate/Boston Partners/State Street Corporation in collusion/conspiracy
and under direct orders from their CEOs, Thomas Wilson, Mark Donovan and Joseph
Hooley, did use the cover of their corporations to conduct “patterns of racketeering”.
It was conducted in furtherance of their scheme to eliminate Kaul from the practice of
medicine and minimally invasive spine surgery, in order to eliminate a $45 million debt
owed principally by them to him/his corporations, for clinical services he had rendered to
injured clients of Defendant Allstate.

The Defendants RICO scheme caused an immense injury to Kaul’s reputation, his
economic standing, his professional career and to the lives of his children and
thousands of his patients/their families, a number of whom committed suicide when the
Defendants had Kaul’s license illegally revoked on March 24, 2014. Kaul had cared for
many patients without insurance that no other physicians would treat, and it was these
individuals, abandoned because of the Defendants’ crimes, who ended their lives.

In approximately 2007, Defendant Allstate received consulting advice from McKinsey
and Co., a American based global consulting firm that recently settled a case for $573


                                                                                         65
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 66 of 286




million, that was filed by forty-seven (47) states against Purdue Pharmaceuticals, the
manufacturer of Oxycontin. McKinsey engineered a scheme for Defendant Allstate, the
details of which were described in a book entitled: “DELAY, DENY, DEFEND - WHY
INSURANCE COMPANIES DON’T PAY CLAIMS AND WHAT YOU CAN DO ABOUT
IT” - By Jay M. Feinman - Delden Press. The book’s synopsis is as follows:

“An expose of insurance injustice and a plan for consumers and lawmakers to
fight back. Now a paperback of a hard-hitting original. The denial of valid
insurance claims is not occasional or accidental or the fault of a few bad
employees. It’s the result of an increasing and systematic focus on maximizing
profits by major companies such as Allstate and State Farm. Citing dozens of
stories of victims who were unfairly denied payment … It also lays out a plan for
legal reforms needed to prevent future abuses.”

The book was published in 2010. In 2012, the CEO of McKinsey during the period that
‘advice’ was provided to Defendant Allstate and Purdue, was Rajat Gupta, who spent
two years in federal jail in charges of insider-trading. Defendants Allstate/Boston
Partners/State Street Corporation filed neither defamation claims against the
author/publisher nor publicly denied the claims made in the book.

As a consequence of the Defendants implementation of McKinsey’s patently illegal
advice, they did illegally profit at the expense of Kaul and the professional services he
had rendered to thousands of their injured clients. The Defendants’ “DELAY, DENY,
DEFEND” scheme resulted in a rise in share value that was a consequence of their
knowing violation of RICO. In 2007 the share price of Defendant Allstate was
approximately $47/share. In 2019 the share price was approximately $125, and in 2020
it dropped to $75.

The McKinsey proffered scheme, one that the Defendants knew was illegal, caused an
increase in share price, as the Defendants bribed state politicians to facilitate arbitrary
increases in premiums charged to the public, bribed state/federal judges to dismiss any
and all claims filed against them for non-payment, implemented policies of blanket
denials of payment to healthcare providers, including Kaul.

On February 8, 2021, it was reported in NBC that “Consulting giant McKinsey
allegedly fed the opioid crisis. Now an affiliate may profit from treating addicts …
In addition, investment records show, during the years McKinsey was helping
opioid makers propel sales of the drugs, MIO Partners held stakes in companies
that profited from increased usage.”




                                                                                         66
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 67 of 286




This fact is included as it provides further context to the corporate corruption/profiteering
of medicine, of which Defendant Allstate/Boston Partners/State Street Corporation
stand accused.

The Defendants in collusion/conspiracy with state/federal investigative/prosecutorial
authorities and state medical boards, targeted ethinic minority/solo
practitioners/immigrant physicians to whom they owed monies, with license
suspension/revocation/civil judgements and in the most sinister manner, criminal
convictions/lengthy incarcerations, that they then used as an excuse to not pay
physicians monies owed for clinical services rendered. These illegally procured profits
were laundered on the NYSE which defrauded their business competitors of their right
to honest services and fair competition.

From the commencement of The Kaul Cases (February 22, 2016), Defendant Allstate
failed to disclose the litigation in its quarterly (13K) and annual (10K) reports to the
market, thus committing a massive fraud on the NYSE and potential investors.

On November 22, 2018 Kaul sent a letter to Mark Donovan and Joseph Hooley, the
CEOs respectively of Defendants Boston Partners and State Street Corporation, in
which he alerted them to the failure of Defendant Allstate to report K1/K2 to the market
(Exhibit 11-KAUL:0118).

Subsequent to receipt of the letter the Defendants did use the US mail and wires in
furtherance of their conspiracy to perpetuate their “pattern of racketeering”, a
“pattern” that they had conducted by converting their corporations/the
executive/legislative/judicial branches of state/federal government, state/federal
investigative/prosecutorial authorities and the NYSE into “racketeering enterprises”,
all purposed to increase executive/corporate profit at the expense and to the injury of
the American public and medical profession, both groups of which Kaul is a member.

The Kaul Cases expose the simple truth of the Defendants’ crimes against Americans,
and it is this: Defendants Allstate/Boston Partners/State Corporation in
collusion/conspiracy with corrupted lawyers/physicians/politicians/judges/business
executives/political lobbyists/public relation firms/media have perpetrated a massive and
lethal fraud on the American public, as is now evident in the so called “opiate
epidemic”, the excessive COVID-19 related mortality/morbidity rate in the US
compared to most other western democracies and the “pain epidemic”.

The “pain epidemic” is a consequence of misguided opiate-prescribing CDC
guidelines, promulgated by individuals such as Dr. Andrew Kolodny/PROP, as part of a



                                                                                          67
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 68 of 286




series of quid pro quo schemes in which he received bribes from Suboxone
manufacturer, Indivior (a subsidiary of British pharmaceutical corporation, Reckitt
Benckiser), that is seeking to eliminate Purdue from the opiate market in order to
monopolize it with suboxone, simply another opiate. The CDC guidelines have recently
been deemed unreliable by the AMA, but in the period from their inception to the
present, thousands of physicians have been wrongly jailed for alleged crime of
prescribing outside the bounds of medical practice, as defined in the now defunct CDC
guidelines. Similarly, millions of patients with chronic pain have been denied life-saving
care, with many committing suicide. The entire premise of the CDC guidelines was
false. The increase in deaths from opiates was not related to prescription opiates, but to
street grade heroin that had been laced with fentanyl. In fact, since the implementation
of the CDC guidelines, the mass incarceration of physicians (many with jail terms well in
excess of actual traffickers of illegal drugs) and the public vilification of Purdue, the
deaths from opiate overdosing have increased, while the prescription of legal controlled
opiates has substantially decreased (Exhibit 33-KAUL:0450).

Defendants Allstate/Boston Partners/State Street Corporation have profited from the
“pain epidemic” in that less money was spent on pain patient prescriptions.

Subsequent to the November 22, 2019 letter, the Defendants conspired to conceal the
information from the market, which caused an illegal rise in share price.

In the first quarter of 2020, Defendant Boston Partners, divested a majority of its
holdings in Defendant Allstate. The share price of Allstate dropped to approximately
$75.

On August 18, 2020, Kaul sent a second letter to Donovan and Hooley (Exhibit
15-KAUL:0154).

In late 2020, Defendant Allstate, through a series of buy-backs and other modes of
market manipulation, caused an illegal rise in share price to approximately $102.

The Defendants in recognizing that The Kaul Cases have exposed their crimes in the
political/judicial/legal bodies as well as in the financial sector have engaged in tactics of
market manipulation in an attempt to mitigate the losses incurred consequent to The
Kaul Cases induced reduction in investor confidence.

Within the “ABS Enterprise”, within which the above schemes have been committed,
Defendants Allstate/Boston Partners/State Street Corporation and their CEOs, have
interchangeably acted as “persons” and “enterprises” as defined within RICO, in



                                                                                           68
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 69 of 286




order to create legal opacity purposed to conceal their crimes under its cover and that of
corporate veils, state/federal courts, state/federal government and the NYSE.

The Defendants, consequent to their massive schemes of “racketeering”, that
contributed to the illegal revocation of Kaul’s license (March 24, 2014) have caused
“new racketeering injuries” to Kaul, which include his inability to obtain a medical
license in the State of Massachusetts (Exhibit 17- KAUL:0162). The Defendants are
liable to Kaul for all injuries caused to him in the period from April 2, 2012 to the present
that pertain, relate or are in any way associated with the damage caused to his
reputation/economic standing/professional career and life. The Defendants crimes have
caused Kaul to be illegally deprived of almost a decade of his professional career, the
property of his medical license and his ability to find work in any field in any part of the
world, because of the permanent damage caused to his reputation on the internet.

The Defendants through their schemes, as detailed above, have engaged in the illegal
practice of medicine through the corruption of state medical boards, the Federation of
State Medical Boards and the political/legislative/judicial branches of state/federal
government. In the perpetration of these schemes, Defendant Allstate, as with many
other for-profit healthcare corporations have attempted to immunize themselves from
criminal prosecution by coercing physicians, or ”medical directors” as they are
euphemistically known, into signing denials for life-saving patient care (Exhibit
33-KAUL:0482). For-profit insurance companies have, since the early 1930s, been
attempting to practice/control the practice of medicine. See: Group Life & Health Ins.
Co. v. Royal Drug Co., Inc., 440 U.S. 205 (1979); Arizona v. Maricopa County Med.
Soc’y, 457 U.S. 332 (1982); THE PEOPLE ex Rel. STATE BOARD OF MEDICAL
EXAMINERS, Respondent, v. PACIFIC HEALTH CORPORATION, INC. (a Corporation),
Appellant. S.F. No. 15690. Supreme Court of California. In Bank (September 2, 1938).

There exists little or no difference between the corporate tyranny exacted on Kaul and
the American public/medical profession by Defendants Allstate/Boston Partners/State
Street Corporation and that exacted on humanity by the slaving industry and the
holocaust. The exploitation of power for the procurement of profit at the expense of
people’s property, liberty and life. The antithesis of America and its Constitution.




                                                                                           69
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 70 of 286




                                  COUNT TWO
                      VIOLATIONS OF 18 U.S.C. § 1962(C)-(D)
THE RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT, 18 U.S.C.
                                 § 1961, ET SEQ.
(By Plaintiff against Defendants Christie + Kaufman + Przybylski + Heary + Staats
                   + Lomazow + Hafner + Cohen + CNS + ASIPP)
                   The CHC RICO Association-In-Fact-Enterprise

Plaintiff incorporates by reference each preceding paragraph as though fully set forth
herein.

Plaintiff brings this Count against Defendants Christie + Kaufman + Przybylski + Heary
+ Staats + Lomazow + Hafner + Cohen + CNS (inclusively, for the purpose of this count,
the “CHC RICO Defendants’). At all relevant times each of the CHC RICO Defendants
has been a “person” under 18 U.S.C. § 1961(3), because each is capable of holding,
and does hold, “a legal or beneficial interest in property.” Section 1962(c) makes it
“unlawful for any person employed by or associated with any enterprise engaged in, or
the activities of which affect, interstate or foreign commerce, to conduct or participate,
directly or indirectly, in the conduct of such enterprise’s affairs through a pattern of
racketeering activity.” See 18 U.S.C. § 1962(c).

Section 1962(d) makes it unlawful for “any person to conspire to violate” Section
1962(c), among other provisions. See 18 U.S.C. § 1962(d).

As explained in detail below, the CHC RICO Defendants sought, amongst other things,
to eliminate Kaul from the practice of medicine, destroy his reputation in the field of
minimally invasive spine surgery and destroy his economic standing.

The CHC RICO Defendants pursued these ends through a fraudulent scheme designed
to secure increased revenues and market share, increase their political power within the
medical community and secure their commercial relationships with each other. As
explained in detail below, the CAC RICO Defendants years-long misconduct violated
sections 1962(c) and (d).



Description of the CHC RICO Enterprise

RICO defines an enterprise as “any individual, partnership, corporation, association, or
other legal entity, and any union or group of individuals associated in fact although not a
legal entity.” 18 U.S.C. § 1961 (4). An association-in-fact enterprise requires three



                                                                                         70
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 71 of 286




structural features: (1) a purpose; (2) relationship among those associated with the
enterprise; and (3) longevity sufficient to permit those associates to pursue the
enterprise’s purpose.

For years ASIPP played a small but meaningful role in the emerging field of minimally
invasive spine surgery. It entered into verbal agreements with the neurosurgical
members of Defendant CNS, from whom its members were referred patients. The
horizontal agreement required that members of Defendant ASIPP would artificially limit
their members scope of practice to percutaneous discectomies. However, in 20

In the past decade, however, Defendant ASIPP began to exert influence in their role as
the arbiters of who was qualified to perform minimally invasive spine surgery, to
influence the success or failure of high profile interventional pain physicians who did not
contribute financially to ASIPP, but who had expanded their scope of practice.
Defendant ASIPP, because of its horizontal agreements with Defendant CNS and other
spine societies, sought to control who entered the interventional pain and minimally
invasive spine surgery sector.

Negotiations between the CHC RICO Defendants regarding the division of the spine
market, took place in complex, closed-door meetings, during which the parties
discussed the threat of Kaul’s expanding outpatient minimally invasive spine surgery
practice. In order to ensure that their members continued to receive referrals from the
neurosurgeons who had become concerned that Kaul’s practice would expand
nationally. The Defendants ASIPP agreed to participate in a scheme to have Kaul’s
medical license revoked and stop him from performing minimally invasive spine surgery.
The Defendant Neurosurgeons had become aware that Kaul was training other
minimally invasive spine surgeons, and that his work was being widely publicized.

At all relevant times, the CHC RICO Defendants operated an ongoing
association-in-fact enterprise, which was formed for the purpose of ensuring that that
the horizontal agreements and market share distributions of the other CHC RICO
Defendants continued to grow, by fraudulently excluding Kaul, monopolizing the market
and then artificially increasing their prices. Most of these meetings occurred behind
closed doors in Morris County, NJ and Washington, D.C. Defendants conducted a
pattern of racketeering activity under § 18 U.S.C. 1961(4).

Alternatively, each of the CHC RICO Defendants constitutes a single legal entity
“enterprise” within the meaning of 18 U.S.C. § 1961(4), through which the CHC RICO
Defendants conducted their pattern of racketeering activity. The CHC RICO Defendants
separate legal statuses facilitated the fraudulent scheme and provided a hoped-for



                                                                                         71
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 72 of 286




shield from liability for the CHC RICO Defendants and their co-conspirators. The
enterprises, alleged in this and the previous paragraph, are referred to collectively as
the “CHC RICO Association-In-Fact-Enterprise”.

At all relevant times, the CHC RICO Association-In-Fact Enterprise constituted a single
“enterprise” or multiple enterprises within the meaning of 18 U.S.C. § 1961(4), as legal
entities, as well as individuals and legal entities associated-in-fact for the common
purpose of engaging in the CHC RICO Defendants profit making scheme, and the
fraudulent scheme to provide ‘experts’ to ensure the revocation of Kaul’s license.

The CHC RICO Association-In-Fact Enterprise consisted of the following entities and
individuals: (a) Defendants ASIPP, Kaufman and Staats; (b) Defendants CNS, Heary
and Przybylski; (c) Defendants Christie, Lomazow and Hafner; (d) Defendant Cohen.

While each of the CHC RICO Defendants acquired, maintained control of, were
associated with, and conducted or participated in the conduct of the CHC RICO
Association-In-Fact Enterprise’s affairs, at all relevant times, the CHC RICO
Association-In-Fact Enterprise: (a) had an existence separate and distinct from each
CHC RICO Defendant; (b) was separate and distinct from the pattern of racketeering in
which the CHC RICO Defendants engaged; and (c) was an ongoing and continuing
organization consisting of legal entities, including the CHC RICO Defendants, along with
other individuals and entities, including unknown third parties.

The CHC RICO Association-In-Fact Defendants and their co-conspirators, through their
illegal CHC RICO Association-In-Fact Enterprise, engaged in a pattern of racketeering
activity, which involved a fraudulent scheme to increase revenue for the CHC RICO
Association-In-Fact Enterprise’s activities by illegally conspiring to have Kaul’s license
revoked, protecting their illegal horizontal ‘fusion percutaneous’ agreements,
monopolizing the markets, artificially elevating their prices, and illegally reducing
competition.

Defendants Staats, Kaufman, Przybylski, Heary and Cohen orchestrated the CHC RICO
Association-In-Fact Scheme, whereby they leveraged their dominant political positions
to have Kaul’s medical license revoked. The purpose of the Scheme was to eliminate
competition and facilitate the Defendant Neurosurgeons monopolization of the minimally
invasive spine surgery market, from which Defendants Kaufman and Staats profited
through increased referrals from the Defendant Neurosurgeons.

The CHC RICO Association-In-Fact Enterprise was provided with the use of state
agencies (Defendant NJBME) personnel (Defendant Hafner + Defendant Solomon) and



                                                                                           72
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 73 of 286




resources (State Treasury) which they illegally used to revoke Kaul’s license. These
services were provided in return for bribes and ‘campaign donations’ paid by the CHC
RICO Association-In-Fact Defendants to Defendant Christie.

In furtherance of the scheme, Defendants Kaufman, Staats, Heary, Przybylski and
Cohen each affirmatively misrepresented or concealed from their members, the
existence of bribes, and the fraudulent nature and purpose of the scheme to revoke
Kaul’s license. These Defendants understood that if the general members became
aware of the scheme, they would have passed a vote against it, realizing the liability it
would incur. Specifically, these Defendants claimed that the monies paid to Defendant
Christie, were intended to assist them in their efforts to counter pending fee reductions
from Defendant Allstate and GEICO, when, in fact, they were quid pro quo payments to
Defendant Christie to have Kaul’s license revoked. The majority of ASIPP and CNS
members were not direct commercial competitors of Kaul, as was the case with
Defendants Kaufman, Staats, Heary, Przybylski and Cohen, all of whom competed for
patients from the same pool. i.e. New Jersey.

The CHC RICO Enterprise Sought to Fraudulently Increase Defendants’ Profits
and Revenues.

Each CHC RICO Association In Fact Defendant benefited financially from the CHC
RICO Association-In-Fact Enterprise, as they took on the treatment of patients that had
been under the care of Kaul. In addition, Defendants Kaufman and Staats, for their
cooperation with the scheme, received more referrals from Defendants Heary,
Przybylski and Cohen. The increased patient flow led to increased revenues, and the
perception within the medical community of their increased professional standing, which
in turn caused an increase in referrals from community physicians.

In exchange for the bribes paid to Defendant Christie by Defendants Staats and ASIPP,
one of Staats’s partners was appointed to Defendant NJBME, a position he used to
block Kaul’s application in 2014 for license reinstatement.

At all relevant times, the CHC RICO Association-In-Fact Enterprise: (a) had an
existence separate and distinct from each CHC RICO Association In Fact Defendants;
(b) was separate and distinct from the pattern of racketeering in which the CHC RICO
Association In Fact Defendants engaged; and (c) was an ongoing and continuing
organization consisting of legal entities, including the CHC RICO Association In Fact
Defendants, along with other individuals and entities, including unknown third parties
that operated an association in fact enterprise, which was formed for the purpose of
bribing Governor Christie, in order to have the medical board revoke Kaul’s license. The



                                                                                       73
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 74 of 286




revocation led to an increase in revenue to the CHC RICO Association In Fact
Defendants, but not necessarily to the general members of Defendants ASIPP and
CNS.

The CHC RICO Association In Fact Defendants, as well as Defendant Staats’s partner,
Scott Metzger, MD, all consult for the insurance industry, and regularly provide opinions
that deny payment to other physicians, for services for which they themselves are
reimbursed.

The CHC RICO Association In Fact Enterprise engaged in, and its activities affected,
interstate and foreign commerce because it involved commercial activities across state
boundaries. These activities included the marketing, promotion, advertisement and
delivery of minimally invasive spine surgery throughout the country, and the receipt of
monies from the provision of such services.

Within the CHC RICO Association In Fact Enterprise, there was a common
communication network by which co-conspirators shared information on a regular basis.
The CHC RICO Association-In-Fact Enterprise used this network for the purpose of
promoting the revocation of Kaul’s license, in order to intimidate other minimally
invasive spine surgeons into not performing minimally invasive spinal fusions. The
network was also used to attack Kaul’s character and disseminate false allegations that
he had engaged in insurance fraud. The falsity of these latter claims was proved when
Defendant GEICO’s lawsuit filed in the United States District Court, District of New
Jersey on April 27, 2013, was dismissed with prejudice on December 8, 2014.

Each participant in the CHC RICO Association-In-Fact Enterprise had systematic
linkages to each other through corporate ties, contractual relationships, financial ties,
and a continuing coordination of activities. Through the CHC RICO Association-In-Fact
Enterprise, the CHC RICO Association-In-Fact Defendants functioned as a continuing
unit with the purpose of furthering the CHC RICO Association-In-Fact Scheme. The
CHC RICO Association-In-Fact Defendants participated in the operation and
management of the CHC RICO Association-In-Fact Enterprise by directing its affairs, as
described herein. While the CHC RICO Association-In-Fact Defendants participated in,
and are members of the enterprise, they have a separate existence from the enterprise,
including distinct legal statuses, different offices and roles, bank accounts, officers,
directors, employees, individual personhood, reporting requirements, and financial
statements.

The CHC RICO Association-In-Fact Defendants exerted substantial control over the
CHC RICO Association-In-Fact Enterprise, and participated in the affairs of the



                                                                                       74
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 75 of 286




enterprise by: (a) deciding how monies were dispersed from the political action
committees; (b) communicating directly with lawyers, public relation agents and political
lobbyists with direct connections to Defendant Christie, and members of both state and
federal governments; (c) developing policies and guidelines for clinical care, that were
consistent with the horizontal agreements and market share plans; (d) procuring
appointments to regulatory boards and insurance panels, which they used to further
their personal economic agendas; (e) procuring positions on hospital credentialing
committees, which they used to exclude competition from the hospital; (f) procuring
positions on medical expert panels, which they used to testify against their competition
in medical malpractice suits; (g) misrepresenting and/or concealing from the general
members the true nature of the relationship and agreements between the members of
the enterprise and the scheme in their conspiracy to have Kaul’s license revoked ;(h)
otherwise misrepresenting and/or concealing the increased personal profits that inured
to their benefit as a consequence of the illegal elimination of Kaul from the practice of
medicine; (i) ensuring that the other CAC RICO Defendants and unnamed
co-conspirators complied with and concealed the fraudulent scheme.

Without each CHC RICO Association-In-Fact Defendants willing participation, the CHC
RICO Association-In-Fact Scheme and common course of conduct would not have
been successful. The CHC RICO Association-In-Fact Defendants directed and
controlled the ongoing organization necessary to implement the scheme at meetings
and through communications of which Plaintiff cannot fully know at present, because
such information lies in the Defendants’ and others’ hands.

Predicate Acts: Mail Fraud + Wire Fraud + Bribery + Obstruction of Justice

To carry out, or attempt to carry out, the scheme to defraud, the CHC RICO
Association-In-Fact Defendants, each of whom is a person associated-in- fact with the
CHC RICO Association-In-Fact Enterprise, did knowingly, conduct or participate, directly
or indirectly, in the affairs of the CHC RICO Association-In-Fact Enterprise through a
pattern of racketeering activity within the meaning of 18 U.S.C. §§ 1961(1), 1961(5) and
1962(c), and employed the use of the mail and wire facilities, in violation of 18 U.S.C. §
1341 (mail fraud) and § 1343 (wire fraud).

Specifically, the CHC RICO Association-In-Fact Defendants have committed, conspired
to commit, and/or aided and abetted in the commission of, at least two predicate acts of
racketeering activity (i.e. violations of 18 U.S.C. §§ 1341 and 1343), within the past ten
years.




                                                                                        75
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 76 of 286




The multiple acts of racketeering activity which the CHC RICO Association-In-Fact
Defendants committed, or aided and abetted in the commission of, were related to each
other, posed a threat of continued racketeering activity, and therefore constitute a
“pattern of racketeering activity.” The racketeering activity was made possible by the
CHC RICO Association-In-Fact Defendants’ regular use of the facilities, services,
distribution channels, and employees of the CHC RICO Association-In-Fact Enterprise.
The CHC RICO Association-In-Fact Defendants participated in the scheme to defraud
by using mail, telephone, and the Internet to transmit mailing and wires in interstate or
foreign commerce.

The CHC RICO Association-In-Fact Defendants used, directed the use of, and/or
caused to be used, thousands of interstate mail and wire communications in service of
their scheme through virtually uniform misrepresentations, concealments, and material
omissions.

In devising and executing the illegal scheme, the CHC RICO Association-In-Fact
Defendants devised and knowingly carried out a material scheme and/or artifice to
defraud Kaul of the property rights of his reputation, medical license and healthcare
business, by communicating to the public and Kaul’s patients, that Kaul was not
qualified to perform minimally invasive spine surgery, a materially false representation.
For the purpose of executing the illegal scheme, the CHC RICO Association-In-Fact
Defendants committed these racketeering acts, which number in the thousands,
intentionally and knowingly with the specific intent to advance the illegal scheme.

From paragraph 217 to 264 Kaul has pled with particularity, fact specific to each
element, of each claim, against each defendant, in a separate and distinct
manner:

Defendant Christie + Defendant Heary:
Date range: 2008 to 2021
Conduits of Communication + Bribery to Christie: Public relations firms Mercury Public
Relations + Princeton Public Relations.
Mode of Communication: Face to face.
Substance of communication: Schemes to revoke Kaul’s license + destroy Kaul’s
reputation + destroy Kaul’s economic standing + cause Kaul to be ostracized + cause
Kaul to leave the United States.
Tactics employed: Use of the US mail and wires to organize and further schemes to
bribe Defendant Christie, in order to have him order Defendant NJBME to revoke Kaul’s
license + Use of law and public relation firms to funnel bribes to Christie as part of quid




                                                                                         76
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 77 of 286




pro quo schemes to revoke Kaul’s license, destroy his reputation and cause him to
leave the United States + Use of the US mails and wires to transmit written, telephone,
or electronic communications regarding discussions between the CHC RICO
Association-In-Fact Defendants and state and federal politicians about the illegal
scheme to revoke Kaul’s license + Use of the US mails and wires to transmit information
in furtherance of Christie’s scheme to illegally have his attorney general and acting
director of the division of consumer affairs have Defendant NJBME revoke Kaul’s
license.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers

Defendant Christie + Defendant Lomazow:
Date range: 2008 to 2021.
Conduits of Communication + Bribery to Christie: Public relations firm (Mercury Public
Relations + Princeton Public Relations + Law Firm (Brach Eichler + Wolf Samson).
Mode of Communication: Face to face.
Substance of communication: Scheme to revoke Kaul’s license + Scheme to destroy
Kaul’s reputation + Scheme to destroy Kaul’s economic standing + Scheme to have
Kaul ostracized + Scheme to have Kaul leave the United States.
Tactics employed: Use of the US mail and wires to organize and further schemes to
bribe Defendant Christie, in order to have him order Defendant NJBME to revoke Kaul’s
license + Use of law and public relation firms to funnel bribes to Christie as part of quid
pro quo schemes to revoke Kaul’s license, destroy his reputation and cause him to
leave the United States + Use of the US mails and wires to transmit written, telephone,
or electronic communications regarding discussions between the CHC RICO
Association-In-Fact Defendants and state and federal politicians about the illegal
scheme to revoke Kaul’s license + Use of the US mails and wires to transmit information
in furtherance of Christie’s scheme to illegally have his attorney general and acting
director of the division of consumer affairs have Defendant NJBME revoke Kaul’s
license.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers.

Defendant Christie + Defendant Hafner:
Date range: 2008 to 2021.
Conduits of communication + Bribery to Christie: Through state government
intermediaries.
Mode of communication: Face to face.
Substance of communication: Scheme to revoke Kaul’s license + Scheme to destroy
Kaul’s reputation + Scheme to destroy Kaul’s economic standing + Scheme to have
Kaul ostracized + Scheme to have Kaul leave the United States.
Tactics employed: Use of the US mail and wires to organize and further schemes to



                                                                                        77
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 78 of 286




bribe Defendant Christie, in order to have him order Defendant NJBME to revoke Kaul’s
license + Use of law and public relation firms to funnel bribes to Christie as part of quid
pro quo schemes to revoke Kaul’s license, destroy his reputation and cause him to
leave the United States + Use of the US mails and wires to transmit written, telephone,
or electronic communications regarding discussions between the CHC RICO
Association-In-Fact Defendants and state and federal politicians about the illegal
scheme to revoke Kaul’s license + Use of the US mails and wires to transmit information
in furtherance of Christie’s scheme to illegally have his attorney general and acting
director of the division of consumer affairs have Defendant NJBME revoke Kaul’s
license.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers.

Defendant Christie + Defendant Cohen:
Date range: 2008 to 2021.
Conduits of communication + Bribery to Christie: Public relations firm (Mercury Public
Relations + Princeton Public Relations + Law Firm (Brach Eichler + Wolf Samson).
Mode of communication: Face to face.
Substance of communication: Scheme to revoke Kaul’s license + Scheme to destroy
Kaul’s reputation + Scheme to destroy Kaul’s economic standing + Scheme to have
Kaul ostracized + Scheme to have Kaul leave the United States.
Tactics employed: Use of the US mail and wires to organize and further schemes to
bribe Defendant Christie, in order to have him order Defendant NJBME to revoke Kaul’s
license + Use of law and public relation firms to funnel bribes to Christie as part of quid
pro quo schemes to revoke Kaul’s license, destroy his reputation and cause him to
leave the United States + Use of the US mails and wires to transmit written, telephone,
or electronic communications regarding discussions between the CHC RICO
Association-In-Fact Defendants and state and federal politicians about the illegal
scheme to revoke Kaul’s license + Use of the US mails and wires to transmit information
in furtherance of Christie’s scheme to illegally have his attorney general and acting
director of the division of consumer affairs have Defendant NJBME revoke Kaul’s
license.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers.

Defendant Kaufman + Defendant Christie:
Date range: 2009 to 2021.
Conduits of communication + Bribery to Christie: Public relations firm (Mercury Public
Relations + Princeton Public Relations + Law Firm (Brach Eichler + Wolf Samson) +
Through state government intermediary + Political campaign fundraisers + Political
campaign donations campaign donations.
Mode of communication: Face to face.



                                                                                         78
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 79 of 286




Substance of communication: Scheme to revoke Kaul’s license + Scheme to destroy
Kaul’s reputation + Scheme to destroy Kaul’s economic standing + Scheme to have
Kaul ostracized + Scheme to have Kaul leave the United States.
Tactics employed: Use of the US mail and wires to organize and further schemes to
bribe Defendant Christie, in order to have him order Defendant NJBME to revoke Kaul’s
license + Use of law and public relation firms to funnel bribes to Christie as part of quid
pro quo schemes to revoke Kaul’s license, destroy his reputation and cause him to
leave the United States + Use of the US mails and wires to transmit written, telephone,
or electronic communications regarding discussions between the CHC RICO
Association-In-Fact Defendants and state and federal politicians about the illegal
scheme to revoke Kaul’s license + Use of the US mails and wires to transmit information
in furtherance of Christie’s scheme to illegally have his attorney general and acting
director of the division of consumer affairs have Defendant NJBME revoke Kaul’s
license.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers.

Defendant Kaufman + Defendant Przybylski:
Date range: 2008 to 2021.
Mode of communication: Email + Voice message + SMS (text) + Face to face.
Substance of communications: Scheme to revoke Kaul’s license + Scheme to destroy
Kaul’s reputation + Scheme to destroy Kaul’s economic standing + Scheme to have
Kaul ostracized + Scheme to have Kaul leave the United States.
Tactics employed: Use of US mail and wires to file false complaints against him with
Defendant NJBME + Use of US mail and wires to send patients letters encouraging
them to file frivolous lawsuits against Kaul + Use of the US mail and wires to
communicate false information to patients, that he was not qualified to perform
minimally invasive spine surgery + Use of the US mail and wires to send false
information to personal injury lawyers that Kaul was not qualified to perform minimally
invasive spine surgery and had committed insurance fraud + Use of the US mail and
wires to send false information to New Jersey politicians, encouraging them, with the
promise of political campaign ‘donations’ to coerce Defendant NJBME and the New
Jersey Attorney General to have Kaul’s license revoked + Use of the US mail and wires
to organize and further schemes to bribe Defendant Christie, in order to have him order
Defendant NJBME to revoke Kaul’s license + Use of law and public relation firms to
funnel bribes to Christie as part of quid pro quo schemes to revoke Kaul’s license,
destroy his reputation and cause him to leave the United States + Use of the US mail
and wires to further scheme to have Kaul’s license revoked by having Defendant
Lomazow use his authority on Defendant NJBME to initiate an investigation against
Kaul, in order to have his license revoked + Use of the US mail and wires to organize
and further orders from Christie to revoke Kaul’s license, in furtherance of quid pro quo



                                                                                        79
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 80 of 286




schemes of bribery + Use of the US mail and wires to transmit letters, emails and other
materials negotiating the horizontal agreements and market share distributions + Use of
the US mails and wires to transmit letters, emails and other materials indicating that the
CHC RICO Association-In-Fact Defendants had instructed their members not to support
Kaul in any litigation + Use of the US mails and wires to transmit written, telephone, or
electronic communications regarding the knowingly fraudulent events surrounding the
revocation of Kaul’s license + Use of the US mails and wires to transmit written,
telephone, or electronic communications regarding discussions between the CHC RICO
Association-In-Fact Defendants and state and federal politicians about the illegal
scheme to revoke Kaul’s license + Use of the US mails and wires to bill and collect the
increased revenues that flowed from the illegal elimination of Kaul from the practice of
medicine + Use of the US mails and wires to transmit information in furtherance of
Christie’s scheme to illegally have his attorney general and acting director of the division
of consumer affairs have Defendant NJBME revoke Kaul’s license.
Location: Morristown Memorial Medical Center + Surgicare Associates Surgical Center
+ Christie/Republican political fundraisers.

Defendant Kaufman + Defendant Heary:
Date range: 2008 to 2021.
Mode of communication: E-mail + Voice message + SMS (text) + Face to face.
Substance of communications: Scheme to revoke Kaul’s license + Scheme to destroy
Kaul’s reputation + Scheme to destroy Kaul’s economic standing + Scheme to have
Kaul ostracized + Scheme to have Kaul leave the United States.
Tactics employed: Use of US mail and wires to file false complaints against him with
Defendant NJBME + Use of US mail and wires to send patients letters encouraging
them to file frivolous lawsuits against Kaul + Use of the US mail and wires to
communicate false information to patients, that he was not qualified to perform
minimally invasive spine surgery + Use of the US mail and wires to send false
information to personal injury lawyers that Kaul was not qualified to perform minimally
invasive spine surgery and had committed insurance fraud + Use of the US mail and
wires to send false information to New Jersey politicians, encouraging them, with the
promise of political campaign ‘donations’ to coerce Defendant NJBME and the New
Jersey Attorney General to have Kaul’s license revoked + Use of the US mail and wires
to organize and further schemes to bribe Defendant Christie, in order to have him order
Defendant NJBME to revoke Kaul’s license + Use of law and public relation firms to
funnel bribes to Christie as part of quid pro quo schemes to revoke Kaul’s license,
destroy his reputation and cause him to leave the United States + Use of the US mail
and wires to further scheme to have Kaul’s license revoked by having Defendant
Lomazow use his authority on Defendant NJBME to initiate an investigation against
Kaul, in order to have his license revoked + Use of the US mail and wires to organize



                                                                                         80
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 81 of 286




and further orders from Christie to revoke Kaul’s license, in furtherance of quid pro quo
schemes of bribery + Use of the US mail and wires to transmit letters, emails and other
materials negotiating the horizontal agreements and market share distributions + Use of
the US mails and wires to transmit letters, emails and other materials indicating that the
CHC RICO Association-In-Fact Defendants had instructed their members not to support
Kaul in any litigation + Use of the US mails and wires to transmit written, telephone, or
electronic communications regarding the knowingly fraudulent events surrounding the
revocation of Kaul’s license + Use of the US mails and wires to transmit written,
telephone, or electronic communications regarding discussions between the CHC RICO
Association-In-Fact Defendants and state and federal politicians about the illegal
scheme to revoke Kaul’s license + Use of the US mails and wires to bill and collect the
increased revenues that flowed from the illegal elimination of Kaul from the practice of
medicine + Use of the US mails and wires to transmit information in furtherance of
Christie’s scheme to illegally have his attorney general and acting director of the division
of consumer affairs have Defendant NJBME revoke Kaul’s license.
Location: Morristown Memorial Medical Center + Hackensack Medical Center +
Surgicare Associates Surgical Center + Christie/Republican political fundraisers.

Defendant Kaufman + Defendant Staats:
Date range: 2008 to 2021.
Mode of communication: Email + Voice message + SMS (text) + Face to face.
Substance of communications: Scheme to revoke Kaul’s license + Scheme to destroy
Kaul’s reputation + Scheme to destroy Kaul’s economic standing + Scheme to have
Kaul ostracized + Scheme to have Kaul leave the United States.
Tactics employed: Use of US mail and wires to file false complaints against him with
Defendant NJBME + Use of US mail and wires to send patients letters encouraging
them to file frivolous lawsuits against Kaul + Use of the US mail and wires to
communicate false information to patients, that he was not qualified to perform
minimally invasive spine surgery + Use of the US mail and wires to send false
information to personal injury lawyers that Kaul was not qualified to perform minimally
invasive spine surgery and had committed insurance fraud + Use of the US mail and
wires to send false information to New Jersey politicians, encouraging them, with the
promise of political campaign ‘donations’ to coerce Defendant NJBME and the New
Jersey Attorney General to have Kaul’s license revoked + Use of the US mail and wires
to organize and further schemes to bribe Defendant Christie, in order to have him order
Defendant NJBME to revoke Kaul’s license + Use of law and public relation firms to
funnel bribes to Christie as part of quid pro quo schemes to revoke Kaul’s license,
destroy his reputation and cause him to leave the United States + Use of the US mail
and wires to further scheme to have Kaul’s license revoked by having Defendant
Lomazow use his authority on Defendant NJBME to initiate an investigation against



                                                                                         81
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 82 of 286




Kaul, in order to have his license revoked + Use of the US mail and wires to organize
and further orders from Christie to revoke Kaul’s license, in furtherance of quid pro quo
schemes of bribery + Use of the US mail and wires to transmit letters, emails and other
materials negotiating the horizontal agreements and market share distributions + Use of
the US mails and wires to transmit letters, emails and other materials indicating that the
CHC RICO Association-In-Fact Defendants had instructed their members not to support
Kaul in any litigation + Use of the US mails and wires to transmit written, telephone, or
electronic communications regarding the knowingly fraudulent events surrounding the
revocation of Kaul’s license + Use of the US mails and wires to transmit written,
telephone, or electronic communications regarding discussions between the CHC RICO
Association-In-Fact Defendants and state and federal politicians about the illegal
scheme to revoke Kaul’s license + Use of the US mails and wires to bill and collect the
increased revenues that flowed from the illegal elimination of Kaul from the practice of
medicine + Use of the US mails and wires to transmit information in furtherance of
Christie’s scheme to illegally have his attorney general and acting director of the division
of consumer affairs have Defendant NJBME revoke Kaul’s license.
Location: Morristown Memorial Medical Center + Hackensack Medical Center +
Surgicare Associates Surgical Center + Christie/Republican political fundraisers.

Defendant Kaufman + Defendant Lomazow:
Date range: 2008 to 2019.
Mode of communication: Email + Voice message + SMS (text) + Face to face.
Substance of communications: Scheme to revoke Kaul’s license + Scheme to destroy
Kaul’s reputation + Scheme to destroy Kaul’s economic standing + Scheme to have
Kaul ostracized + Scheme to have Kaul leave the United States.
Tactics employed: Use of US mail and wires to file false complaints against him with
Defendant NJBME + Use of US mail and wires to send patients letters encouraging
them to file frivolous lawsuits against Kaul + Use of the US mail and wires to
communicate false information to patients, that he was not qualified to perform
minimally invasive spine surgery + Use of the US mail and wires to send false
information to personal injury lawyers that Kaul was not qualified to perform minimally
invasive spine surgery and had committed insurance fraud + Use of the US mail and
wires to send false information to New Jersey politicians, encouraging them, with the
promise of political campaign ‘donations’ to coerce Defendant NJBME and the New
Jersey Attorney General to have Kaul’s license revoked + Use of the US mail and wires
to organize and further schemes to bribe Defendant Christie, in order to have him order
Defendant NJBME to revoke Kaul’s license + Use of law and public relation firms to
funnel bribes to Christie as part of quid pro quo schemes to revoke Kaul’s license,
destroy his reputation and cause him to leave the United States + Use of the US mail
and wires to further scheme to have Kaul’s license revoked by having Defendant



                                                                                         82
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 83 of 286




Lomazow use his authority on Defendant NJBME to initiate an investigation against
Kaul, in order to have his license revoked + Use of the US mail and wires to organize
and further orders from Christie to revoke Kaul’s license, in furtherance of quid pro quo
schemes of bribery + Use of the US mail and wires to transmit letters, emails and other
materials negotiating the horizontal agreements and market share distributions + Use of
the US mails and wires to transmit letters, emails and other materials indicating that the
CHC RICO Association-In-Fact Defendants had instructed their members not to support
Kaul in any litigation + Use of the US mails and wires to transmit written, telephone, or
electronic communications regarding the knowingly fraudulent events surrounding the
revocation of Kaul’s license + Use of the US mails and wires to transmit written,
telephone, or electronic communications regarding discussions between the CHC RICO
Association-In-Fact Defendants and state and federal politicians about the illegal
scheme to revoke Kaul’s license + Use of the US mails and wires to bill and collect the
increased revenues that flowed from the illegal elimination of Kaul from the practice of
medicine + Use of the US mails and wires to transmit information in furtherance of
Christie’s scheme to illegally have his attorney general and acting director of the division
of consumer affairs have Defendant NJBME revoke Kaul’s license.
Location: Morristown Memorial Medical Center + Hackensack Medical Center +
Surgicare Associates Surgical Center + Christie/Republican political fundraisers.

Defendant Kaufman + Defendant Hafner:
Date range: 2008 to 2019.
Mode of communication: E-mail + Voice message + SMS (text) + Face to face.
Substance of communications: Scheme to revoke Kaul’s license + Scheme to destroy
Kaul’s reputation + Scheme to destroy Kaul’s economic standing + Scheme to have
Kaul ostracized + Scheme to have Kaul leave the United States.
Tactics employed: Use of US mail and wires to file false complaints against him with
Defendant NJBME + Use of US mail and wires to send patients letters encouraging
them to file frivolous lawsuits against Kaul + Use of the US mail and wires to
communicate false information to patients, that he was not qualified to perform
minimally invasive spine surgery + Use of the US mail and wires to send false
information to personal injury lawyers that Kaul was not qualified to perform minimally
invasive spine surgery and had committed insurance fraud + Use of the US mail and
wires to send false information to New Jersey politicians, encouraging them, with the
promise of political campaign ‘donations’ to coerce Defendant NJBME and the New
Jersey Attorney General to have Kaul’s license revoked + Use of the US mail and wires
to organize and further schemes to bribe Defendant Christie, in order to have him order
Defendant NJBME to revoke Kaul’s license + Use of law and public relation firms to
funnel bribes to Christie as part of quid pro quo schemes to revoke Kaul’s license,
destroy his reputation and cause him to leave the United States + Use of the US mail



                                                                                         83
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 84 of 286




and wires to further scheme to have Kaul’s license revoked by having Defendant
Lomazow use his authority on Defendant NJBME to initiate an investigation against
Kaul, in order to have his license revoked + Use of the US mail and wires to organize
and further orders from Christie to revoke Kaul’s license, in furtherance of quid pro quo
schemes of bribery + Use of the US mail and wires to transmit letters, e- mails and
other materials negotiating the horizontal agreements and market share distributions +
Use of the US mails and wires to transmit letters, emails and other materials indicating
that the CHC RICO Association-In-Fact Defendants had instructed their members not to
support Kaul in any litigation + Use of the US mails and wires to transmit written,
telephone, or electronic communications regarding the knowingly fraudulent events
surrounding the revocation of Kaul’s license + Use of the US mails and wires to transmit
written, telephone, or electronic communications regarding discussions between the
CHC RICO Association-In-Fact Defendants and state and federal politicians about the
illegal scheme to revoke Kaul’s license + Use of the US mails and wires to bill and
collect the increased revenues that flowed from the illegal elimination of Kaul from the
practice of medicine + Use of the US mails and wires to transmit information in
furtherance of Christie’s scheme to illegally have his attorney general and acting
director of the division of consumer affairs have Defendant NJBME revoke Kaul’s
license.
Location: Morristown Memorial Medical Center + Hackensack Medical Center +
Surgicare Associates Surgical Center + Christie/Republican political fundraisers.

Defendant Kaufman + Defendant Cohen:
Date range: 2008 to 2019.
Mode of communication: E-mail + Voice message + SMS (text) + Face to face.
Substance of communications: Scheme to revoke Kaul’s license + Scheme to destroy
Kaul’s reputation + Scheme to destroy Kaul’s economic standing + Scheme to have
Kaul ostracized + Scheme to have Kaul leave the United States.
Tactics employed: Use of US mail and wires to file false complaints against him with
Defendant NJBME + Use of US mail and wires to send patients letters encouraging
them to file frivolous lawsuits against Kaul + Use of the US mail and wires to
communicate false information to patients, that he was not qualified to perform
minimally invasive spine surgery + Use of the US mail and wires to send false
information to personal injury lawyers that Kaul was not qualified to perform minimally
invasive spine surgery and had committed insurance fraud + Use of the US mail and
wires to send false information to New Jersey politicians, encouraging them, with the
promise of political campaign ‘donations’ to coerce Defendant NJBME and the New
Jersey Attorney General to have Kaul’s license revoked + Use of the US mail and wires
to organize and further schemes to bribe Defendant Christie, in order to have him order
Defendant NJBME to revoke Kaul’s license + Use of law and public relation firms to



                                                                                       84
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 85 of 286




funnel bribes to Christie as part of quid pro quo schemes to revoke Kaul’s license,
destroy his reputation and cause him to leave the United States + Use of the US mail
and wires to further scheme to have Kaul’s license revoked by having Defendant
Lomazow use his authority on Defendant NJBME to initiate an investigation against
Kaul, in order to have his license revoked + Use of the US mail and wires to organize
and further orders from Christie to revoke Kaul’s license, in furtherance of quid pro quo
schemes of bribery + Use of the US mail and wires to transmit letters, emails and other
materials negotiating the horizontal agreements and market share distributions + Use of
the US mails and wires to transmit letters, emails and other materials indicating that the
CHC RICO Association-In-Fact Defendants had instructed their members not to support
Kaul in any litigation + Use of the US mails and wires to transmit written, telephone, or
electronic communications regarding the knowingly fraudulent events surrounding the
revocation of Kaul’s license + Use of the US mails and wires to transmit written,
telephone, or electronic communications regarding discussions between the CHC RICO
Association-In-Fact Defendants and state and federal politicians about the illegal
scheme to revoke Kaul’s license + Use of the US mails and wires to bill and collect the
increased revenues that flowed from the illegal elimination of Kaul from the practice of
medicine + Use of the US mails and wires to transmit information in furtherance of
Christie’s scheme to illegally have his attorney general and acting director of the division
of consumer affairs have Defendant NJBME revoke Kaul’s license.
Location: Morristown Memorial Medical Center + Ridgedale Surgical Center + Surgicare
Associates Surgical Center + Christie/Republican political fundraisers.

Defendant Kaufman + Defendant ASIPP:
Date range: 2008 to 2019.
Mode of communication: E-mail + Voice message + SMS (text) + Face to face.
Substance of communications: Scheme to revoke Kaul’s license + Scheme to destroy
Kaul’s reputation + Scheme to destroy Kaul’s economic standing + Scheme to have
Kaul ostracized + Scheme to have Kaul leave the United States.
Tactics employed: Use of US mail and wires to file false complaints against him with
Defendant NJBME + Use of US mail and wires to send patients letters encouraging
them to file frivolous lawsuits against Kaul + Use of the US mail and wires to
communicate false information to patients, that he was not qualified to perform
minimally invasive spine surgery + Use of the US mail and wires to send false
information to personal injury lawyers that Kaul was not qualified to perform minimally
invasive spine surgery and had committed insurance fraud + Use of the US mail and
wires to send false information to New Jersey politicians, encouraging them, with the
promise of political campaign ‘donations’ to coerce Defendant NJBME and the New
Jersey Attorney General to have Kaul’s license revoked + Use of the US mail and wires
to organize and further schemes to bribe Defendant Christie, in order to have him order



                                                                                         85
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 86 of 286




Defendant NJBME to revoke Kaul’s license + Use of law and public relation firms to
funnel bribes to Christie as part of quid pro quo schemes to revoke Kaul’s license,
destroy his reputation and cause him to leave the United States + Use of the US mail
and wires to further scheme to have Kaul’s license revoked by having Defendant
Lomazow use his authority on Defendant NJBME to initiate an investigation against
Kaul, in order to have his license revoked + Use of the US mail and wires to organize
and further orders from Christie to revoke Kaul’s license, in furtherance of quid pro quo
schemes of bribery + Use of the US mail and wires to transmit letters, emails and other
materials negotiating the horizontal agreements and market share distributions + Use of
the US mails and wires to transmit letters, emails and other materials indicating that the
CHC RICO Association-In-Fact Defendants had instructed their members not to support
Kaul in any litigation + Use of the US mails and wires to transmit written, telephone, or
electronic communications regarding the knowingly fraudulent events surrounding the
revocation of Kaul’s license + Use of the US mails and wires to transmit written,
telephone, or electronic communications regarding discussions between the CHC RICO
Association-In-Fact Defendants and state and federal politicians about the illegal
scheme to revoke Kaul’s license + Use of the US mails and wires to bill and collect the
increased revenues that flowed from the illegal elimination of Kaul from the practice of
medicine + Use of the US mails and wires to transmit information in furtherance of
Christie’s scheme to illegally have his attorney general and acting director of the division
of consumer affairs have Defendant NJBME revoke Kaul’s license.
Location: Morristown Memorial Medical Center + Christie/Republican political
fundraisers.

Defendant Przybylski + Defendant Christie:
See above. As with Defendant Kaufman + Defendant Christie.

Defendant Przybylski + Defendant Kaufman:
See above. As with Defendant Kaufman + Defendant Przybylski.

Defendant Przybylski + Defendant Heary:
See above. As with Defendant Kaufman + Defendant Heary.

Defendant Przybylski + Defendant Staats:
See above. As with Defendant Kaufman + Defendant Staats.

Defendant Przybylski + Defendant Lomazow:
See above. As with Defendant Kaufman + Defendant Lomazow.

Defendant Przybylski + Defendant Hafner:



                                                                                         86
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 87 of 286




See above. As with Defendant Kaufman + Defendant Hafner.

Defendant Przybylski + Defendant Cohen:
See above. As with Defendant Kaufman + Defendant Cohen.

Defendant Przybylski + Defendant CNS:
See above. As with Defendant Kaufman + Defendant ASIPP.

Defendant Heary + Defendant Christie:
See above. As with Defendant Kaufman + Defendant Christie.

Defendant Heary + Defendant Lomazow:
See above. As with Defendant Kaufman + Defendant Lomazow.

Defendant Heary + Defendant Hafner:
See above. As with Defendant Kaufman + Defendant Hafner.

Defendant Heary + Defendant Cohen:
See above. As with Defendant Kaufman + Cohen.

Defendant Heary + Defendant CNS:
See above. As with Defendant Kaufman + Defendant ASIPP.

Defendant Staats + Defendant Christie:
See above. As with Defendant Kaufman + Defendant Christie.

Defendant Staats + Defendant Lomazow:
See above. As with Defendant Kaufman + Defendant Lomazow.

Defendant Staats + Defendant ASIPP:
See above. As with Defendant Kaufman + Defendant ASIPP.

Defendant Lomazow + Defendant Christie:
See above. As with Defendant Kaufman + Defendant Christie.

Defendant Lomazow + Defendant Hafner:
See above. As with Defendant Kaufman + Defendant Hafner.

Defendant Hafner + Defendant Christie:
See above. As with Defendant Kaufman + Defendant Christie.



                                                                        87
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 88 of 286




Defendant Hafner + Defendant Kaufman:
See above. As with Defendant Kaufman + Defendant Hafner.

Defendant Hafner + Defendant Przybylski:
See above. As with Defendant Kaufman + Defendant Przybylski.

Defendant Hafner + Defendant Heary:
See above. As with Defendant Kaufman + Defendant Heary.

Defendant Hafner + Defendant Lomazow:
See above. As with Defendant Kaufman + Defendant Lomazow.

Defendant Hafner + Defendant CNS:
See above. As with Defendant Kaufman + Defendant ASIPP.

Defendant Hafner + Defendant ASIPP:
See above. As with Defendant Kaufman + Defendant ASIPP.

Defendant Cohen + Defendant Christie:
See above. As with Defendant Kaufman + Defendant Christie.

Defendant Cohen + Defendant Kaufman:
See above. As with Defendant Kaufman + Defendant Cohen.

Defendant Cohen + Defendant Przybylski:
See above. As with Defendant Kaufman + Defendant Przybylski.

Defendant Cohen + Defendant Heary:
See above. As with Defendant Kaufman + Defendant Heary.

Defendant Cohen + Defendant Staats:
See above. As with Defendant Kaufman + Defendant Staats.

Defendant Cohen + Defendant Lomazow:
See above. As with Defendant Kaufman + Defendant Lomazow.

Defendant CNS + Defendant Przybylski:
See above. As with Defendant Przybylski + Defendant CNS.




                                                                        88
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 89 of 286




Defendant CNS + Defendant Hafner:
See above. As with Defendant Hafner + Defendant ASIPP.

Defendant ASIPP + Defendant Kaufman:
See above. As with Defendant Kaufman + Defendant ASIPP.

Defendant ASIPP + Defendant Staats:
See above. As with Defendant Staats + Defendant ASIPP.

Defendant ASIPP + Defendant Hafner:
See above. As with Defendant Hafner + Defendant ASIPP.

The CHC RICO Association-In-Fact Defendants’ predicate acts of racketeering (18
U.S.C. § 1961(1) include, but are not limited to:
(a)    Mail Fraud: The CHC RICO Association-In-Fact Defendants violated 18 U.S.C. §
1341 by sending or receiving, or by causing to be sent and/or received, materials via
U.S. mail or commercial interstate carriers for the purpose of executing the unlawful
scheme to revoke Kaul’s medical license by means of misrepresentations and
omissions.
(b)    Wire Fraud: The CHC RICO Association-In-Fact Defendants violated 18 U.S.C. §
1343 by transmitting and/or receiving, or by causing to be transmitted and/or received,
materials by wire for the purpose of executing the unlawful scheme to defraud and
obtain money on false pretenses, misrepresentations, promises, and omissions.

The CHC RICO Association-In-Fact Defendants’ use of the mails and wires include, but
are not limited to: (a) the transmission of letters, emails and other materials negotiating
the horizontal agreements and market share distributions; (b) the transmission of letters,
emails and other materials indicating that the CHC RICO Association-In-Fact
Defendants had instructed their members not to support Kaul in any litigation; (c)
written, telephone, or electronic communications regarding the events surrounding the
revocation of Kaul’s license; (d) written, telephone, or electronic communications
instructing its members not to support Kaul in any litigation; (e) written, telephone, or
electronic communications regarding discussions between the CHC RICO
Association-In-Fact Defendants and state and federal politicians about the scheme to
revoke Kaul’s license; (f) the use of the mails or wires to bill for or collect the increased
revenues that flowed from the elimination of Kaul from the practice of medicine.

The CHC RICO Association-In-Fact Defendants also communicated by U.S. mail, by
interstate facsimile, and by interstate electronic mail with every state licensing board,
the Federation of State Medical Boards, the American Board of Anesthesiology, the



                                                                                            89
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 90 of 286




General Medical Council of the United Kingdom, and other healthcare related third-party
entities in furtherance of the scheme. The mail and wire transmissions described herein
were made in furtherance of Defendants’ scheme and common course of conduct
designed to increase the revenues that flowed from the elimination of Kaul from the
practice of medicine.

Many of the precise dates of the fraudulent uses of the mail and interstate wire facilities
have been deliberately hidden and cannot be alleged without access to the Defendants’
servers and digital records. However, Plaintiff has described the types of, and in some
instances, occasions on which the predicate acts of mail and/or wire fraud occurred.
They include thousands of communications to perpetuate and maintain the scheme,
including the things and documents described above.

The CHC RICO Association-In-Fact Defendants have not undertaken the practices
described herein in isolation, but as part of a common scheme and conspiracy. In
Violation of 18 U.S.C. § 1962(d), the CHC RICO Association-In-Fact Defendants
conspired to violate 18 U.S.C. § 1962(c), as described herein. Various other persons,
firms, and corporations, including third-party entities and individuals not named as
defendants in this Complaint, have participated as co-conspirators with the CHC RICO
Association-Fact Defendants in these offenses. They have performed acts in
furtherance of the conspiracy to increase revenues, increase market share, and or
minimize losses for the Defendants and their unnamed co-conspirators, through the
illegal scheme and their common course of conduct. The CHC RICO
Association-In-Fact Defendants aided and abetted others in violation of the above laws.

To achieve their common goals, the CHC RICO Association-In-Fact Defendants
encouraged patients to file lawsuits against Kaul, filed complaints with state and federal
healthcare regulatory authorities, instructed their members to discontinue
communications with Kaul and encouraged the media to publish defamatory articles.

The CHC RICO Association-In-Fact Defendants and each member of the conspiracy,
with knowledge and intent, agreed to the overall objectives of the conspiracy and
participated in the common course of conduct. Indeed, for the conspiracy to succeed,
each of the CHC RICO Association-In-Fact Defendants and their co- conspirators had
to agree to conceal their fraudulent scheme and illegal tactics. The CHC RICO
Association-In-Fact Defendants knew, and intended that Plaintiff’s patients and
business network, would rely on the material misrepresentations and omissions made
by them and would cease treating and engaging in healthcare commerce with Kaul.
The CHC RICO Association-In-Fact Defendants engaged in this pattern of related and
continuous predicate acts against Kaul for eight years. The predicated acts constituted



                                                                                         90
        Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 91 of 286




a variety of unlawful activities, each conducted with the common purpose of eliminating
Kaul from the practice of medicine, and thus eliminating the competition he presented,
and increasing the CHC RICO Association-In-Fact Defendants revenues. The predicate
acts were related and not isolated events.

During the CHC RICO Association-In-Fact Defendants’ perpetration of their scheme, the
true purpose of the fraudulent nature of their racket, to increase revenues through the
elimination of Kaul from the practice of medicine, was revealed to each of the CHC
RICO Association-In-Fact Defendants. Nevertheless, in furtherance of their scheme, the
CHC RICO Association-In-Fact Defendants continued to disseminate falsehoods that
Kaul was not qualified to perform minimally invasive spine surgery.

By reason of, and as a result of the misconduct of the CHC RICO Association-In-Fact
Defendants, and in particular, their pattern of racketeering activity, Plaintiff has been
injured in his medical practice and/or property in multiple ways, including but not limited
to the loss of his medical license, the loss of his reputation, the loss of his livelihood, the
loss of his children’s home and the fracturing of his relationship with his children.

The CHC RICO Association-In-Fact Defendants’ violations of 18 U.S.C. §1962(c) and
(d) have directly and proximately caused injuries and damage to Plaintiff who is entitled
to bring this action for three times its actual damage, as well as
injunctive/equitable relief, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. §
1964(c).

                                  COUNT THREE
                      VIOLATIONS OF 18 U.S.C. § 1962(C)-(D)
THE RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT, 18 U.S.C.
                                  § 1961, ET SEQ.
(By Plaintiff against Defendants Christie + GEICO + Allstate + TD + Stolz + DiOrio
                            + Crist + Solomon + Hafner
                   The CAD RICO Association-In-Fact-Enterprise

Plaintiff incorporates by reference each preceding paragraph as though fully set forth
herein.

Plaintiff brings this Count against Defendants Christie + GEICO + Allstate + TD + Stolz
+ DiOrio + Crist + Solomon + Hafner (inclusively, for the purposes of this Count, the
“CAD RICO Association-In-Fact Defendants”).

At all relevant times the CAD RICO Association-In-Fact Defendants have been



                                                                                            91
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 92 of 286




“persons” under 18 U.S.C. § 1961(3) because they are capable of holding, and do hold,
“a legal or beneficial interest in property.” Section 1962(c) makes it “unlawful for any
person employed by or associated with any enterprise engaged in, or the activities of
which affect, interstate or foreign commerce, to conduct or participate, directly or
indirectly, in the conduct of such enterprise’s affairs through a pattern of racketeering
activity.” 18 U.S.C. § 1962(c).

Section 1962(d) makes it unlawful for “any person to conspire to violate” Section
1962(c), among other provisions. See 18 U.S.C. § 1962(d).

As explained in detail below, the CAD RICO Association-In-Fact Defendants sought,
amongst other things, to eliminate Kaul from the practice of medicine, destroy his
reputation in the field of minimally invasive spine surgery and destroy his economic
standing. The purpose of their scheme was to manufacture an excuse to avoid paying
Kaul’s bills for the minimally invasive spine surgeries he had performed on customers of
CAD RICO Association-In-Fact Defendants, Allstate and GEICO. The CAD RICO
Association-In-Fact Defendants sought to achieve these ends, so that Kaul would leave
the country, and not litigate the CAD RICO Association-In-Fact Defendants wrongful
conduct. The CAD RICO Association-In-Fact Defendants pursued these ends through a
fraudulent scheme of bribes and kickbacks to Defendant Christie, that were designed to
secure increased revenues, an increased NYSE share price, increased political power
over state legislators, increased market-share of the banking and insurance sector, and
the manufacture of anticompetitive case law advantageous to their commercial
agendas. As explained in detail below, the CAD RICO Association-In-Fact Defendants’
decades-long misconduct violated sections 1962(c) and (d).

Defendants Stolz and DiOrio benefitted from the illegal scheme through increased
revenues from legal work from Defendants GEICO and Allstate. Stolz abused his
position as the trustee of the Chapter 7 proceeding in refusing to file claims against
Defendants Allstate and GEICO for the monies they owed Kaul’s corporations. Stolz
has collected less than 0.1% of the approximately ten million dollars
($10,000,000.00) owed by Defendants Allstate and GEICO to Kaul and his creditors.

Defendant DiOrio represented Kaul in the Chapter 7 proceeding. Defendant DiOrio
received legal work from Defendant GEICO in return for advising Kaul to transfer the
real estate title of his surgical center (NJSR Surgical Center) to the Chapter 7 estate.
Defendant Stolz is the trustee of the Chapter 7 estate. Defendant Allstate is a client of
Defendant Stolz and his law firm.




                                                                                            92
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 93 of 286




Defendant Crist was the CEO of Defendant Allstate. Defendant Crist is a major
shareholder in Defendant Allstate. Defendant Crist reaped enormous profits from the
four hundred percent (400%) increase in Defendant Allstate’s share price that occurred
between 2012 and 2016. This increase was a direct consequence of the monies that
Defendant Allstate illegally obtained from not paying Kaul the millions they owed him.

Defendants Allstate and GEICO used the revocation of Kaul’s license as an excuse to
not pay hundreds of other minimally invasive spine surgeons the fees owed to them,
and thus illegally diverted their clients’ monies away from clinical care into executive
compensation. As a consequence, their clients were deprived of pain-relieving
procedures and many resorted to opiate painkillers. This is one of the causes of the
opiate epidemic in New Jersey. The Defendants continue to increase the cost of
insurance premiums, while denying care to patients and reducing fees to healthcare
providers.

Defendant Solomon and members of his family received material favors from
Defendants Allstate and GEICO, in exchange for issuing a fraudulent legal opinion and
recommending the revocation of Kaul’s license. Defendant Solomon was brought out of
retirement to adjudicate the case against Kaul and returned to retirement immediately
after the case.

Defendant Hafner knowingly cooperated with the other Defendants in a scheme that
she understood was illegal, in both motive and means. Defendant Hafner played a
central role in the drafting of Defendant Solomon’s fraudulent opinion and knew that the
document had been falsified. Defendant Hafner knew that she had a duty to report the
crime to federal authorities, but willfully ignored that duty and did not report the crime to
federal authorities. Defendant Hafner was a willing participant in the criminal conspiracy,
and because of her cooperation is criminally liable.

Description of the CAD RICO Enterprise

RICO defines an enterprise as “any individual, partnership, corporation, association, or
other legal entity, and any union or group of individuals associated in fact although not a
legal entity.” 18 U.S.C. § 1961(4). An association-in-fact enterprise requires three
structural features: (1) a purpose; (2) relationships among those associated with the
enterprise; and (3) longevity sufficient to permit those associates to pursue the
enterprise’s purpose.

The CAD RICO Association-In-Fact Defendants have, through the increased revenue
generated through their decades old scheme of kickbacks and bribery, increased their



                                                                                           93
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 94 of 286




control of the state government, its agencies, its legislature and certain members of its
judiciary. This permitted them to exert control over the mechanism of physician
regulation in order to revoke Kaul’s medical license. The excuse given by the medical
board to revoke Kaul’s license was that he had, according to Defendants Przybylski and
Kaufman, deviated from a standard of care, a standard that they ultimately admitted did
not exist. The real reason for the revocation was their desire to avoid their financial
obligations to Kaul. Discussions between the CAD RICO Association-In-Fact
Defendants regarding Kaul’s invoices for minimally invasive spine surgery took place in
complex closed-door meetings, during which the parties discussed the threat to their
corporate profits, of Kaul’s expanding outpatient minimally invasive spine surgery
practice.

In order to ensure that their corporate profits were not affected by the increasing
commercial success of Kaul’s minimally invasive spine surgery practice, and the
expanding number of minimally invasive spine surgeons being trained by Kaul, the
Defendant insurance carriers co-orchestrated a scheme, with the other CAD RICO
Association-In-Fact Defendants to have Kaul’s medical license revoked. As part of the
scheme the defendant insurance carriers disseminated false information within the
medico-legal community, that Kaul had committed insurance fraud. This was done in
order to discredit Kaul and isolate him from his colleagues and patients.

The illegal scheme to maintain and increase the profits of Defendants Allstate and
GEICO through the elimination of Kaul’s practice, benefited the shareholders and
Defendants Crist, Christie, Solomon, Stolz and DiOrio, all of whom are corrupted
members of the political and legal establishment. The illegal scheme also benefited
political lobbyists and public relations personnel, the ‘middle-men’ through whom
Defendants Allstate and GEICO funneled bribes.

At all relevant times the CAD RICO Association-In-Fact Defendants operated an
ongoing association-in-fact enterprise. This association-in-fact enterprise was formed
for the purpose of ensuring that their fraudulent scheme to have Kaul’s license revoked
was perpetrated to its conclusion. A large majority of these meetings occurred behind
closed doors in Newark and Trenton, many of which were attended by members of the
Office of the New Jersey Attorney General, and most frequently by Defendant Hafner.
The Defendants conducted a pattern of racketeering activity under § 18 U.S.C. 1961(4).

Alternatively, each of the CAD RICO Association-In-Fact Defendants constitutes a
single legal entity “enterprise” within the meaning of 18 U.S.C. § 1961(4), through which
the other Defendants conducted their pattern of racketeering activity. The CAD RICO
Association-In-Fact Defendants’ separate legal statuses facilitated the fraudulent



                                                                                       94
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 95 of 286




scheme and provided a hoped-for shield from liability for the other Defendants and their
co-conspirators. The enterprises, alleged in this and the previous paragraph, are
referred to collectively as the “CAD RICO Association-In-Fact Enterprise.”

At all relevant times, the CAD RICO Association-In-Fact Enterprise constituted a single
“enterprise” or multiple enterprises within the meaning of 18 U.S.C. § 1961(4), as legal
entities, as well as individuals and legal entities associated –in-fact for the common
purpose of engaging in the CAD RICO Association-In-Fact Defendants profit making
scheme, and the fraudulent scheme to corrupt state agencies and actors to ensure the
revocation of Kaul’s license.

The CAD RICO Association-In-Fact Enterprise consisted of the following entities and
individuals: (a) Defendant Allstate New Jersey Insurance Company; (b) Defendant
GEICO; (c) Defendant TD Bank; (d) Defendant Christie; (e) Defendant Stolz; (f)
Defendant DiOrio; (g) Defendant Christie; (h) Defendant Crist; (i) Defendant Solomon;
(j) Defendant Hafner. While each of the CAD RICO Association-In-Fact Defendants
acquired, maintained control of, were associated with, and conducted or participated in
the conduct of the CAD RICO Association-In-Fact Enterprise’s affairs, at all relevant
times, the CAD RICO Association-In-Fact Enterprise: (a) had an existence separate and
distinct from each CAD Association-In-Fact Enterprise Defendant; (b) was separate and
distinct from the pattern of racketeering in which the CAD RICO Association-In-Fact
Defendants engaged; and (c) was an ongoing and continuing organization consisting of
legal entities, including the CAD RICO Association-In-Fact Enterprise Defendants, along
with other individuals and entities, including unknown third parties.

The CAD RICO Association-In-Fact Defendants and their co-conspirators, through their
illegal CAD RICO Association-In-Fact Enterprise, engaged in a pattern of racketeering
activity, which involved a fraudulent scheme to increase revenue for the CAD RICO
Association-In-Fact Enterprise’s activities by conspiring to have Kaul’s license illegally
revoked, in order to manufacture an excuse to not pay Kaul monies for the provision of
minimally invasive spine surgery. Defendants Allstate and GEICO used the revocation
of Kaul’s license as a basis to deny payment to other similarly trained minimally invasive
spine surgeons.

Defendants Allstate and GEICO orchestrated the CAD RICO Association-In-Fact
Enterprise’s scheme, whereby they leveraged their control of Defendant NJBME to have
Kaul’s medical license revoked. The purpose of the Scheme which was to eliminate
Kaul from the practice of medicine, and thus eradicate their debt and eliminate any
future financial liability that would have developed had Kaul continued to practice
minimally invasive spine surgery. The CAD RICO Association-In-Fact Defendants knew



                                                                                       95
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 96 of 286




that Kaul planned to open a four-operating room state licensed surgical center in New
Jersey and had plans to expand nationally.

Defendant Christie provided the CAD RICO Association-In-fact Enterprise with the use
of state agencies (Defendant NJBME), personnel (Defendant Solomon + Defendant
Hafner) and the resources (State Treasury) necessary to revoke Kaul’s license.
Defendant Christie provided these services in return for bribes and monies disguised as
‘campaign donations’. The monies were part of a quid pro quo scheme, not protected by
Noerr-Pennington, in which there was an explicit understanding that the bribes were
payment for the revocation of Kaul’s license.

In furtherance of the scheme, the CAD RICO Association-In-Fact Defendants each
affirmatively misrepresented or concealed from their shareholders and the public, the
existence of bribes, and the fraudulent nature and purpose of the scheme to revoke
Kaul’s license. Defendants Allstate and GEICO understood that if the shareholders had
become aware of the scheme, they would have passed a vote against it, realizing the
liability it would incur. Defendants Christie, Solomon and Hafner understood that if the
public became aware of the illegal use of their taxes to fund the illegal scheme, they
would have demanded an investigation and not voted for Defendant Christie in the 2013
New Jersey Gubernatorial election. Specifically, the CAD RICO Association-In-Fact
Defendants claimed that the bribes paid were intended to assist them in their legislative
efforts, when in fact they were quid pro quo payments to Defendant Christie, in order to
have Kaul’s license revoked.

The CAD RICO Enterprise Sought to Fraudulently Increase Defendants’ Profits
and Revenues

Each CAD RICO Association-In-Fact Defendant benefited financially from the CAD
RICO Association-In-Fact Enterprise. Defendants Allstate and GEICO eliminated past
debt, and future liability. Defendant TD was rewarded with regulatory favors not offered
to their banking competitors. These favors led to increased profits, increased executive
compensation and an increased NYSE share price. Defendant Christie in return
acquired funds for his political campaigns.

As part of a quid pro quo that existed within the CAD RICO Association-In-Fact
Enterprise, Defendant Christie discouraged the NJ Department of Banking and
Insurance from enforcing regulatory violations against Defendant TD. This was in return
for Defendant TD’s (i) foreclosure in 2012 of Kaul’s business loans, (ii) their scheme
Each CAD RICO Association-In-Fact Defendant benefited financially from the CAD
RICO Association-In-Fact Enterprise. Defendants Allstate and GEICO eliminated past



                                                                                        96
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 97 of 286




debt, and future liability. Defendant TD was rewarded with regulatory favors not offered
to their banking competitors. These favors led to increased profits, increased executive
compensation and an increased NYSE share price. Defendant Christie in return
acquired funds for his political campaigns.

As part of a quid pro quo that existed within the CAD RICO Association-In-Fact
Enterprise, Defendant Christie discouraged the NJ Department of Banking and
Insurance from enforcing regulatory violations against Defendant TD. This was in return
for Defendant TD’s (i) foreclosure in 2012 of Kaul’s business loans, (ii) furtherance of
their knowingly illegal schemes.

At all relevant times, the CAD RICO Association-In-Fact Enterprise: (a) had an
existence separate and distinct from each of the CAD RICO Association-In-Fact
Defendants; (b) was separate and distinct from the pattern of racketeering in which the
CAD RICO Association-In-Fact Enterprise Defendants engaged; and (c) was an
ongoing and continuing organization consisting of legal entities, including the CAD
RICO Association-In-Fact Defendants, along with other individuals and entities,
including unknown third parties that operated an association-in-fact enterprise, which
was formed for the purpose of bribing Defendant Christie. The purpose of the bribery
was to have him order Defendant NJBME to revoke Kaul’s license. The revocation
caused an increase in revenue to the CAD RICO Association-In-Fact Defendants.
Defendants Allstate, GEICO and TD’s increased profits and increased share prices,
have not resulted in lower insurance and banking fees to the public.

The CAD RICO Association-In-Fact Defendants and their co-conspirators, through their
illegal Enterprise, engaged in a pattern of racketeering activity, which involved a
fraudulent scheme to increase revenue for the CAD RICO Association-In-Fact
Defendants and other entities and individuals associated-in-fact with the Enterprise’s
activities. The CAD RICO Association-In-Fact Defendants illegal scheme to have Kaul’s
license revoked, caused them to profit from the increased revenues that flowed from the
eradication of past debt and the elimination of future liability. These illegal profits were
distributed to Defendants Christie, Solomon, Crist, Stolz and DiOrio disguised as
executive compensation, share dividends, legal fees, campaign donations and
no- show jobs for family members. The CAD RICO Defendants, comprise a group of
“persons” who simultaneously regulate and profit from the New Jersey Banking and
Insurance Sector.

The CAD RICO Association-In-Fact Enterprise engaged in, and its activities affected,
interstate and foreign commerce because it involved commercial activities across state




                                                                                         97
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 98 of 286




boundaries, such as the commercialization of risk, the lending of capital and the sale of
financial products, the consequences of which have generated enormous profits.

The CAD RICO Association-In-Fact Enterprise used their common communication
network to promote false information that Kaul was not qualified to perform minimally
invasive spine surgery, had committed insurance fraud. Medicare fraud and bank fraud.
The purpose of this propaganda campaign was to isolate Kaul from the medico-legal
community and any source of capital.

Defendant TD filed a complaint in 2013 with www.checksystems.com that prevented
Kaul access to banking services. Defendant TD’s misconduct caused Kaul to become
homeless in 2013 and compromised his economic position, which temporarily hindered
his ability to litigate pending legal matters, and collect monies owed by Defendants
Allstate and GEICO.

Defendant GEICO filed a frivolous lawsuit against Kaul on April 24, 2013. The falsity of
its insurance fraud claims was proved when Defendant GEICO’s lawsuit filed was
dismissed with prejudice on December 8, 2014.

The network was used to disseminate the aforementioned falsehoods to the minimally
invasive spine surgery community, in order to dissuade them from pursuing their
accounts receivable. This permitted Defendants Allstate and GEICO to improperly profit
from a scheme polluted with bribes, fraud, kickbacks, obstruction of justice, perjury and
a criminally fraudulent opinion rendered by Defendant Solomon.

Each participant in the CAD RICO Association-In-Fact Enterprise had systematic
linkages to each other through corporate ties, contractual relationships, financial ties,
and a continuing coordination of activities. Through the CAD RICO Association-In-Fact
Enterprise, the CAD RICO Association-In-Fact Defendants functioned as a continuing
unit with the purpose of furthering the CAD RICO Association-In-Fact Scheme.
The CAD RICO Association-In-Fact Defendants participated in the operation and
management of the CAD RICO Association-In-Fact Enterprise by directing its affairs, as
described herein. While the CAD RICO Association-In-Fact Defendants participated in,
and are members of, the enterprise, they have a separate existence from the enterprise,
including distinct legal statuses, different offices and roles, bank accounts, officers,
directors, employees, individual personhood, reporting requirements, and financial
statements.

The CAD RICO Association-In-Fact Defendants exerted substantial control over the
CAD RICO Association-In-Fact Enterprise, and participated in the affairs of the



                                                                                       98
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 99 of 286




enterprise by: (a) deciding how monies were dispersed from the political action
committees; (b) communicating directly with lawyers, public relation agents and political
lobbyists with direct connections to Defendant Christie, and members of both state and
federal governments; (c) developing policies, guidelines and fee schedules for clinical
care, in which the Defendants Allstate and GEICO colluded with other New Jersey
No-Fault Carriers to fix the prices of both auto insurance and the fees paid to healthcare
providers; (d) procuring appointments to regulatory state agencies, which they abused
to further their personal economic agendas; (e) writing healthcare related legislation; (f)
funding state administered litigation against minimally invasive spine surgeons to whom
they owed substantial monies; (g) misrepresenting and/or concealing from the public the
true nature of the relationship and agreements between the members of the enterprise
and the scheme to bribe Defendant Christie in order to revoke Kaul’s medical license;
(h) otherwise misrepresenting and/or concealing the increased personal profits that
inured to their benefit as a consequence of the illegal elimination of Kaul from the
practice of medicine; (i) ensuring that the other CAD RICO Association-In-Fact
Defendants and unnamed co-conspirators complied with and concealed the fraudulent
scheme.

Without each CAD RICO Association-In-Fact Defendants’ willing participation, the CAD
RICO Association-In-Fact scheme and common course of conduct would not have been
successful. The CAD RICO Association-In-Fact Defendants directed and controlled the
ongoing organization necessary to implement the scheme at meetings and through
communications of which Plaintiff cannot fully know at present, because such
information lies in the Defendants’ and others’ hands.

Predicate Acts: Mail and Wire Fraud

To carry out, or attempt to carry out, the scheme to defraud, the CAD RICO
Association-In-Fact Defendants, each of whom is a person associated-in-fact with the
CAD RICO Association-In-Fact Enterprise, did knowingly, conduct or participate, directly
or indirectly, in the affairs of the CAD RICO Association-In-Fact Enterprise through a
pattern of racketeering activity within the meaning of 18 U.S.C. §§ 1961(1), 1961(5) and
1962(c), and employed the use of the mail and wire facilities, in violation of 18 U.S.C. §
1341 (mail fraud) and § 1343 (wire fraud).

Specifically, the CAD RICO Association-In-fact Defendants have committed, conspired
to commit, and/or aided and abetted in the commission of, at least two predicate acts of
racketeering activity (i.e. violations of 18 U.S.C. §§ 1341 and 1343), within the past ten
years.




                                                                                        99
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 100 of 286




The multiple acts of racketeering activity which the CAD RICO Defendants committed,
or aided or abetted in the commission of, were related to each other, posed a threat of
continued racketeering activity, and therefore constitute a “pattern of racketeering
activity.” The racketeering activity was made possible by the CAD RICO Defendants’
regular use of the facilities, services, distribution channels, and employees of the CAD
RICO Enterprise. The CAD RICO Association-In-Fact Defendants participated in the
scheme to defraud by using mail, telephone, and the Internet to transmit mailing and
wires in interstate or foreign commerce.

The CAD RICO Association-In-Fact Defendants used, directed the use of, and/or
caused to be used, thousands of interstate mail and wire communications in service of
their scheme through virtually uniform misrepresentations, concealments, and material
omissions.

In devising and executing the illegal scheme, the CAD RICO Association-In-Fact
Defendants devised and knowingly carried out a material scheme and/or artifice to
defraud Kaul of the property rights of his reputation, medical license and
healthcare business, by communicating to the public, Kaul’s patients and his
professional colleagues, that Kaul was not qualified to perform minimally
invasive spine surgery and had committed insurance and bank fraud, materially false
representations. For the purpose of executing the illegal scheme, the CAD RICO
Association-In-Fact Defendants committed these racketeering acts, which number in the
thousands, intentionally and knowingly with the specific intent to advance the illegal
Scheme.

From paragraph 316 to 387 Kaul has pled with particularity, fact specific to each
element, of each claim, against each defendant, in a separate and distinct
manner:

Defendant Christie + Defendant GEICO:
Date range: 2008 to 2019.
Conduits of Communication + Bribery to Christie: Public relations firm (Mercury Public
Relations + Princeton Public Relations + Law Firm (Brach Eichler + Wolf Samson) +
Through state government intermediary + Directly + Political campaign fundraisers +
Political campaign donations.
Mode of communication: Email + face to face
Substance of communications: Scheme to revoke Kaul’s license + Scheme to destroy
Kaul’s reputation + Scheme to destroy Kaul’s economic standing + Scheme to have
Kaul ostracized + Scheme to have Kaul leave the United States + Scheme to use the
bankruptcy proceedings to defraud Kaul of his assets, his real estate holdings and $ 45



                                                                                      100
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 101 of 286




million owed to him by insurance companies, including defendants Allstate + Geico +
Scheme to conceal from Kaul the defendants’ pattern of racketeering in the United
States Bankruptcy Court for the District of New Jersey.
Tactics employed: Use of US mail and wires to file false complaints against him with
Defendant NJBME + Use of the US mail and wires to communicate false information to
patients, that he was not qualified to perform minimally invasive spine surgery + Use of
the US mail and wires to send false information to personal injury lawyers that Kaul was
not qualified to perform minimally invasive spine surgery and had committed insurance
fraud + Use of the US mail and wires to send false information to New Jersey
politicians, encouraging them, with the promise of political campaign ‘donations’ to
coerce Defendant NJBME and the New Jersey Attorney General to have Kaul’s license
revoked + Use of the US mail and wires to organize and further schemes to bribe
Defendant Christie, in order to have him order Defendant NJBME to revoke Kaul’s
license + Use of law and public relation firms to funnel bribes to Christie as part of quid
pro quo schemes to revoke Kaul’s license, destroy his reputation and cause him to
leave the United States + Use of the US mail and wires to further scheme to have Kaul’s
license revoked by having Defendant Lomazow use his authority on Defendant NJBME
to initiate an investigation against Kaul, in order to have his license revoked + Use of
the US mail and wires to organize and further orders from Christie to revoke Kaul’s
license, in furtherance of quid pro quo schemes of bribery + Use of the US mails and
wires to transmit written, telephone, or electronic communications regarding the
knowingly fraudulent events surrounding the revocation of Kaul’s license + Use of the
US mails and wires to transmit written, telephone, or electronic communications
regarding discussions between the CHD RICO Association-In-Fact Defendants and
state and federal politicians about the illegal scheme to revoke Kaul’s license + Use of
the US mails and wires to bill and collect the increased revenues that flowed from the
illegal elimination of Kaul from the practice of medicine + Use of the US mails and wires
to transmit information in furtherance of Christie’s scheme to illegally have his attorney
general and acting director of the division of consumer affairs have Defendant NJBME
revoke Kaul’s license + Use of the US mails and wires to transmit information in
furtherance of their scheme of converting the United States Bankruptcy Court into a
racketeering enterprise + Use of the US mails and wires to transmit false information
that Kaul has committed insurance fraud, was not qualified to perform minimally
invasive spine surgery, had committed bank fraud and was going to be criminally
indicted for Medicare fraud + Obstruction of justice and evidence tampering (‘The
Solomon Critique’ + ‘The Solomon Critique 2’) + Use of the US mail and wires to
transmit the illegal consequences of the obstruction of justice and evidence tampering
(‘The Solomon Critique’ + ‘The Solomon Critique 2’) to the public, national (state +
federal) and international healthcare agencies and regulatory bodies, in furtherance of
the defendants scheme to destroy Kaul’s reputation globally, his livelihood, his



                                                                                       101
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 102 of 286




economic standing and prevent him from obtaining a medical license anywhere in the
world, or indeed any form of employment.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
United States Bankruptcy Court for the District of New Jersey + Law offices of Rivkin
Radler, Hackensack, NJ.

Defendant Christie + Defendant Allstate:
See above. As with Defendant Christie + Defendant GEICO.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
United States Bankruptcy Court for the District of New Jersey Law offices of
Wasserman + Jurista + Stolz, Basking Ridge, NJ + Law offices of
Pringle/Quinn/Anzano, Belmar, NJ + Law offices of Meyner Landis, Newark + NJ Office
of the New Jersey Attorney General + Allstate corporate offices.

Defendant Christie + Defendant TD:
See above. As with Defendant Christie + Defendant GEICO
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
United States Bankruptcy Court for the District of New Jersey + Law offices of Meyner
Landis, Newark, NJ + TD corporate offices.

Defendant Christie + Defendant Stolz:
Date range: 2014 to 2021
Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant GEICO
Mode of communication: See above. As with Defendant Christie + Defendant GEICO.
Substance of communications: See above. As with Defendant Christie + Defendant
GEICO.
Tactics employed: Use of the US mail and wires to communicate false information to
patients, that he was not qualified to perform minimally invasive spine surgery + Use of
the US mail and wires to send false information to personal injury lawyers that Kaul was
not qualified to perform minimally invasive spine surgery and had committed insurance
fraud + Use of the US mails and wires to transmit letters, emails and other materials
indicating that the CHC RICO (or appropriate name) Association-In-Fact Defendants
had instructed their members not to support Kaul in any litigation + Use of the US mails
and wires to transmit written, telephone, or electronic communications regarding the
knowingly fraudulent events surrounding the revocation of Kaul’s license + Use of the
US mails and wires to transmit written, telephone, or electronic communications
regarding discussions between the CHD RICO Association-In-Fact Defendants and
state and federal politicians about the illegal scheme to revoke Kaul’s license + Use of
the US mails and wires to bill and collect the increased revenues that flowed from the



                                                                                     102
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 103 of 286




illegal elimination of Kaul from the practice of medicine + Use of the US mails and wires
to transmit information in furtherance of their scheme of converting the United States
Bankruptcy Court into a racketeering enterprise + Use of the US mails and wires to
transmit false information that Kaul has committed insurance fraud, was not qualified to
perform minimally invasive spine surgery, had committed bank fraud and was going to
be criminally indicted for Medicare fraud + Obstruction of justice and evidence
tampering (‘The Solomon Critique’ + ‘The Solomon Critique 2’) + Use of the US mail
and wires to transmit the illegal consequences of the obstruction of justice and evidence
tampering (‘The Solomon Critique’ + ‘The Solomon Critique 2’) to the public, national
(state + federal) and international healthcare agencies and regulatory bodies, in
furtherance of the defendants scheme to destroy Kaul’s reputation globally, his
livelihood, his economic standing and prevent him from obtaining a medical license
anywhere in the world, or indeed any form of employment.
Location: United States Bankruptcy Court for the District of New Jersey + Law offices of
Wasserman + Jurista + Stolz, Basking Ridge, NJ.

Defendant Christie + Defendant DiIorio:
Date range: See above. As with Defendant Christie + Defendant Stolz.
Mode of communication: US mail + Email + Voice message + SMS (text) + Face to
face. Substance of communications: See above. As with Defendant Christie +
Defendant Stolz. Tactics employed: Use of the US mail and wires to communicate false
information to patients, that he was not qualified to perform minimally invasive spine
surgery + Use of the US mail and wires to send false information to personal injury
lawyers that Kaul was not qualified to perform minimally invasive spine surgery and had
committed insurance fraud + Use of the US mails and wires to transmit letters, emails
and other materials indicating that the CHD RICO Association-In-Fact Defendants had
instructed their members not to support Kaul in any litigation + Use of the US mails and
wires to transmit written, telephone, or electronic communications regarding the
knowingly fraudulent events surrounding the revocation of Kaul’s license + Use of the
US mails and wires to transmit written, telephone, or electronic communications
regarding discussions between the CHD RICO Association-In-Fact Defendants and
state and federal politicians about the illegal scheme to revoke Kaul’s license + Use of
the US mails and wires to transmit information in furtherance of their scheme of
converting the United States Bankruptcy Court into a racketeering enterprise + Use of
the US mails and wires to transmit false information that Kaul has committed insurance
fraud, was not qualified to perform minimally invasive spine surgery, had committed
bank fraud and was going to be criminally indicted for Medicare fraud + Obstruction of
justice and evidence tampering (‘The Solomon Critique’ + ‘The Solomon Critique 2’) +
Use of the US mail and wires to transmit the illegal consequences of the obstruction of
justice and evidence tampering (‘The Solomon Critique’ + ‘The Solomon Critique 2’) to



                                                                                     103
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 104 of 286




the public, national (state + federal) and international healthcare agencies and
regulatory bodies, in furtherance of the defendants scheme to destroy Kaul’s reputation
globally, his livelihood, his economic standing and prevent him from obtaining a medical
license anywhere in the world, or indeed any form of employment.
Location: United States Bankruptcy Court for the District of New Jersey + Law offices of
Shapiro Croland, Hackensack, NJ.

Defendant Christie + Defendant Crist:
Date range: 2009 to 2019
Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant Allstate.
Mode of communication: See above. As with Defendant Christie + Defendant DiIorio.
Substance of communications: See above. As with Defendant Christie + Defendant
Allstate.
Tactics employed: See above. As with Defendant Christie + Defendant Allstate.
Location: See above. As with Defendant Christie + Defendant Allstate.

Defendant Christie + Defendant Solomon:
Date range: 2013 to 2019
Conduits of Communication + Bribery to Christie: Directly + Political campaign
fundraisers + Political campaign donations.
Mode of communication: See above. As with Defendant Christie + Defendant DiIorio.
Substance of communications: Scheme to revoke Kaul’s license + Scheme to destroy
Kaul’s reputation + Scheme to destroy Kaul’s economic standing + Scheme to have
Kaul ostracized + Scheme to have Kaul leave the United States.
Tactics employed: Use of the US mail and wires to communicate false information to
patients, that he was not qualified to perform minimally invasive spine surgery + Use of
the US mail and wires to send false information to personal injury lawyers that Kaul was
not qualified to perform minimally invasive spine surgery and had committed insurance
fraud + Use of the US mail and wires to organize and further schemes to bribe
Defendant Christie, in order to have him order Defendant NJBME to revoke Kaul’s
license + Use of the US mail and wires to further scheme to have Kaul’s license revoked
by having Defendant Lomazow use his authority on Defendant NJBME to initiate an
investigation against Kaul, in order to have his license revoked + Use of the US mail
and wires to organize and further orders from Christie to revoke Kaul’s license, in
furtherance of quid pro quo schemes of bribery + Use of the US mails and wires to
transmit written, telephone, or electronic communications regarding the knowingly
fraudulent events surrounding the revocation of Kaul’s license + Use of the US mails
and wires to transmit written, telephone, or electronic communications regarding
discussions between the CAD RICO Association-In-Fact Defendants and state and



                                                                                     104
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 105 of 286




federal politicians about the illegal scheme to revoke Kaul’s license + Use of the US
mails and wires to globally transmit the knowingly illegal revocation of Kaul’s license to
national and international healthcare related agencies (Federation of State Medical
Boards + American Board of Anesthesiology + General Medical Council of the UK) and
regulatory bodies, in furtherance of the illegal scheme to destroy Kaul’s global
reputation and livelihood, with the intention of causing his death + Use of the US mails
and wires to transmit information in furtherance of Christie’s scheme to illegally have his
attorney general and acting director of the division of consumer affairs have Defendant
NJBME revoke Kaul’s license + Use of the US mails and wires to transmit information in
furtherance of their scheme of converting the United States Bankruptcy Court into a
racketeering enterprise + Use of the US mails and wires to transmit false information
that Kaul has committed insurance fraud, was not qualified to perform minimally
invasive spine surgery, had committed bank fraud and was going to be criminally
indicted for Medicare fraud + Obstruction of justice and evidence tampering (‘The
Solomon Critique’ + ‘The Solomon Critique 2’) + Use of the US mail and wires to
transmit the illegal consequences of the obstruction of justice and evidence tampering
(‘The Solomon Critique’ + ‘The Solomon Critique 2’) to the public, national (state +
federal) and international healthcare agencies and regulatory bodies, in furtherance of
the defendants scheme to destroy Kaul’s reputation globally, his livelihood, his
economic standing and prevent him from obtaining a medical license anywhere in the
world, or indeed any form of employment.
Location: Christie/Republican political fundraisers + New Jersey Office of Administrative
Law.

Defendant Christie + Defendant Hafner:
Date range: 2009 to 2019.
Conduits of Communication + Bribery to Christie: Law Firm (Brach Eichler + Wolf
Samson) + Through state government intermediary + Directly + Political campaign
fundraisers.
Mode of communication: See above. As with Defendant Christie + Defendant DiIorio.
Substance of communications: See above. As with Defendant Christie + Defendant
Crist.
Tactics employed: Use of US mail and wires to file false complaints against him with
Defendant NJBME + Use of US mail and wires to send patients letters encouraging
them to file frivolous lawsuits against Kaul + Use of the US mail and wires to
communicate false information to patients, that he was not qualified to perform
minimally invasive spine surgery + Use of the US mail and wires to send false
information to personal injury lawyers that Kaul was not qualified to perform minimally
invasive spine surgery and had committed insurance fraud + Use of the US mail and
wires to organize and further schemes to bribe Defendant Christie, in order to have him



                                                                                       105
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 106 of 286




order Defendant NJBME to revoke Kaul’s license + Use of the US mail and wires to
further scheme to have Kaul’s license revoked by having Defendant Lomazow use his
authority on Defendant NJBME to initiate an investigation against Kaul, in order to have
his license revoked + Use of the US mail and wires to organize and further orders from
Christie to revoke Kaul’s license, in furtherance of quid pro quo schemes of bribery +
Use of the US mails and wires to transmit letters, emails and other materials indicating
that the CAD RICO Association-In-Fact Defendants had instructed their members not to
support Kaul in any litigation + Use of the US mails and wires to transmit written,
telephone, or electronic communications regarding the knowingly fraudulent events
surrounding the revocation of Kaul’s license + Use of the US mails and wires to transmit
written, telephone, or electronic communications regarding discussions between the
CAD RICO Association-In-Fact Defendants and state and federal politicians about the
illegal scheme to revoke Kaul’s license + Use of the US mails and wires to bill and
collect the increased revenues that flowed from the illegal elimination of Kaul from the
practice of medicine + Use of the US mails and wires to globally transmit the knowingly
illegal revocation of Kaul’s license to national and international healthcare related
agencies (Federation of State Medical Boards + American Board of Anesthesiology +
General Medical Council of the UK) and regulatory bodies, in furtherance of the illegal
scheme to destroy Kaul’s global reputation and livelihood, with the intention of causing
his death + Use of the US mails and wires to transmit information in furtherance of
Christie’s scheme to illegally have his attorney general and acting director of the division
of consumer affairs have Defendant NJBME revoke Kaul’s license + Use of the US
mails and wires to transmit information in furtherance of their scheme of converting the
United States Bankruptcy Court into a racketeering enterprise + Use of the US mails
and wires to transmit false information that Kaul has committed insurance fraud, was
not qualified to perform minimally invasive spine surgery, had committed bank fraud and
was going to be criminally indicted for Medicare fraud + Obstruction of justice and
evidence tampering (‘The Solomon Critique’ + ‘The Solomon Critique 2’) + Use of the
US mail and wires to transmit the illegal consequences of the obstruction of justice and
evidence tampering (‘The Solomon Critique’ + ‘The Solomon Critique 2’) to the public,
national (state + federal) and international healthcare agencies and regulatory bodies, in
furtherance of the defendants scheme to destroy Kaul’s reputation globally, his
livelihood, his economic standing and prevent him from obtaining a medical license
anywhere in the world, or indeed any form of employment.
Location: Christie/Republican political fundraisers + New Jersey Office of Administrative
Law + Office of the NJ Attorney General.

Defendant GEICO + Defendant Christie:
See above. As with Defendant Christie + Defendant GEICO.




                                                                                        106
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 107 of 286




Defendant GEICO + Defendant Allstate:
Date range: 2006 to 2021.
Mode of communication: US mail + Email + Voice message + SMS (text) + Face to face
meetings.
Substance of communications: Scheme to revoke Kaul’s license + Scheme to destroy
Kaul’s reputation + Scheme to destroy Kaul’s economic standing + Scheme to have
Kaul ostracized + Scheme to have Kaul leave the United States + Scheme to use the
bankruptcy proceedings to defraud Kaul of his assets, his real estate holdings and $ 45
million owed to him by insurance companies, including defendants Allstate + Geico +
Scheme to conceal from Kaul the defendants’ pattern of racketeering in the United
States Bankruptcy Court for the District of New Jersey.
Tactics employed: Use of US mail and wires to file false complaints against him with
Defendant NJBME + Use of US mail and wires to send patients letters encouraging
them to file frivolous lawsuits against Kaul + Use of the US mail and wires to
communicate false information to patients, that he was not qualified to perform
minimally invasive spine surgery + Use of the US mail and wires to send false
information to personal injury lawyers that Kaul was not qualified to perform minimally
invasive spine surgery and had committed insurance fraud + Use of the US mail and
wires to send false information to New Jersey politicians, encouraging them, with the
promise of political campaign ‘donations’ to coerce Defendant NJBME and the New
Jersey Attorney General to have Kaul’s license revoked + Use of the US mail and wires
to organize and further schemes to bribe Defendant Christie, in order to have him order
Defendant NJBME to revoke Kaul’s license + Use of law and public relation firms to
funnel bribes to Christie as part of quid pro quo schemes to revoke Kaul’s license,
destroy his reputation and cause him to leave the United States + Use of the US mail
and wires to further scheme to have Kaul’s license revoked by having Defendant
Lomazow use his authority on Defendant NJBME to initiate an investigation against
Kaul, in order to have his license revoked + Use of the US mail and wires to organize
and further orders from Christie to revoke Kaul’s license, in furtherance of quid pro quo
schemes of bribery + Use of the US mails and wires to transmit letters, emails and other
materials indicating that the CAD RICO Association-In-Fact Defendants had instructed
their members not to support Kaul in any litigation + Use of the US mails and wires to
transmit written, telephone, or electronic communications regarding the knowingly
fraudulent events surrounding the revocation of Kaul’s license + Use of the US mails
and wires to transmit written, telephone, or electronic communications regarding
discussions between the CAD RICO Association-In-Fact Defendants and state and
federal politicians about the illegal scheme to revoke Kaul’s license + Use of the US
mails and wires to bill and collect the increased revenues that flowed from the illegal
elimination of Kaul from the practice of medicine + Use of the US mails and wires to
globally transmit the knowingly illegal revocation of Kaul’s license to national and



                                                                                     107
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 108 of 286




international healthcare related agencies (Federation of State Medical Boards +
American Board of Anesthesiology + General Medical Council of the UK) and regulatory
bodies, in furtherance of the illegal scheme to destroy Kaul’s global reputation and
livelihood, with the intention of causing his death + Use of the US mails and wires to
transmit information in furtherance of Christie’s scheme to illegally have his attorney
general and acting director of the division of consumer affairs have Defendant NJBME
revoke Kaul’s license + Use of the US mails and wires to transmit information in
furtherance of their scheme of converting the United States Bankruptcy Court into a
racketeering enterprise + Use of the US mails and wires to transmit false information
that Kaul has committed insurance fraud, was not qualified to perform minimally
invasive spine surgery, had committed bank fraud and was going to be criminally
indicted for Medicare fraud + Obstruction of justice and evidence tampering (‘The
Solomon Critique’ + ‘The Solomon Critique 2’) + Use of the US mail and wires to
transmit the illegal consequences of the obstruction of justice and evidence tampering
(‘The Solomon Critique’ + ‘The Solomon Critique 2’) to the public, national (state +
federal) and international healthcare agencies and regulatory bodies, in furtherance of
the defendants scheme to destroy Kaul’s reputation globally, his livelihood, his
economic standing and prevent him from obtaining a medical license anywhere in the
world, or indeed any form of employment.
Location: Christie/Republican political fundraisers + United States Bankruptcy Court for
the District of New Jersey + Law offices of Wasserman + Jurista + Stolz, Basking Ridge,
NJ + Law offices of Pringle + Quinn + Anzano, Belmar, NJ + Law offices of Rivkin
Radler, Hackensack, NJ + Law offices of Shapiro Croland, Hackensack, NJ + New
Jersey Office of Administrative Law + Allstate corporate offices + Geico corporate
offices.

Defendant GEICO + Defendant TD:
Date range: 2010 to 2019
Mode of communication: See above. As with Defendant GEICO + Defendant Allstate.
Substance of communications: See above. As with Defendant GEICO + Defendant
Allstate.
Tactics employed: See above. As with Defendant GEICO + Defendant Allstate.
Location: Christie/Republican political fundraisers + United States Bankruptcy Court for
the District of New Jersey + Law offices of Rivkin Radler, Hackensack, NJ + Law offices
of Meyner Landis, Newark, NJ + Geico corporate offices.

Defendant GEICO + Defendant Stolz:
Date range: 2014 to 2019.




                                                                                     108
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 109 of 286




Mode of communication: See above. As with Defendant GEICO + Defendant Allstate.
Substance of communications: See above. As with Defendant GEICO + Defendant
Allstate.
Tactics employed: See above. As with Defendant GEICO + Defendant Allstate.
Location: Christie/Republican political fundraisers + United States Bankruptcy Court for
the District of New Jersey + Law offices of Wasserman + Jurista + Stolz, Basking Ridge,
NJ + Law offices of Rivkin Radler, Hackensack, NJ + Geico corporate offices.

Defendant GEICO + Defendant DiIorio:
Date range: 2014 to 2019.
Mode of communication: See above. As with Defendant GEICO + Defendant Allstate.
Substance of communications: See above. As with Defendant GEICO + Defendant
Allstate.
Tactics employed: See above. As with Defendant GEICO + Defendant Allstate.
Location: United States Bankruptcy Court for the District of New Jersey + Law offices of
Rivkin Radler, Hackensack, NJ + Law offices of Shapiro Croland, Hackensack, NJ +
Geico corporate offices

Defendant GEICO + Defendant Crist:
Date range: 2011 to 2019.
Mode of communication: See above. As with Defendant GEICO + Defendant Allstate.
Substance of communications: As above. As with Defendant GEICO + Defendant
Allstate.
Tactics employed: See above. As with Defendant GEICO + Defendant Allstate.
Location: Christie/Republican political fundraisers + United States Bankruptcy Court for
the District of New Jersey + Law offices of Pringle/Quinn/Anzano, Belmar, NJ + Law
offices of Rivkin Radler, Hackensack, NJ + New Jersey Office of Administrative Law +
Geico corporate offices

Defendant GEICO + Defendant Solomon:
Date range: 2011 to 2019.
Mode of communication: See above. As with Defendant GEICO + Defendant Allstate.
Substance of communications: Scheme to revoke Kaul’s license + Scheme to destroy
Kaul’s reputation + Scheme to destroy Kaul’s economic standing + Scheme to have
Kaul ostracized + Scheme to have Kaul leave the United States.
Tactics employed: See above. As with Defendant GEICO + Defendant Allstate.
Location: United States Bankruptcy Court for the District of New Jersey + Law offices of
Rivkin Radler, Hackensack, NJ + New Jersey Office of Administrative Law + Geico
corporate offices.




                                                                                     109
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 110 of 286




Defendant GEICO + Defendant Hafner:
Date range: 2010 to 2019
Mode of communication: See above. As with Defendant GEICO + Defendant Allstate.
Substance of communications: See above. As with Defendant GEICO + Defendant
Allstate.
Tactics employed: See above. As with Defendant GEICO + Defendant Allstate.
Location: Christie/Republican political fundraisers + United States Bankruptcy Court for
the District of New Jersey + Law offices of Rivkin Radler, Hackensack, NJ + New Jersey
Office of Administrative Law + Office of the New Jersey Attorney General + Geico
corporate offices.

Defendant Allstate + Defendant Christie:
Date range: See above. As with Defendant Christie + Defendant Allstate.
Conduits of Communication + Bribery to Christie:
Mode of communications: See above. As with Defendant Christie + Defendant Allstate.
Substance of communications: See above. As with Defendant Christie + Defendant
Allstate.
Tactics employed: See above. As with Defendant Christie + Defendant Allstate.
Location: See above. As with Defendant Christie + Defendant Allstate.

Defendant Allstate + Defendant GEICO:
Date range: See above. A with Defendant GEICO + Defendant Allstate.
Mode of communications: See above. As with Defendant GEICO + Defendant Allstate.
Substance of communications: See above. As with Defendant GEICO + Defendant
Allstate.
Tactics employed: See above. As with Defendant GEICO + Defendant Allstate.
Location: See above. As with Defendant GEICO + Defendant Allstate.

Defendant Allstate + Defendant TD:
Date range: See above. As with Defendant GEICO + Defendant TD.
Mode of communications: See above. As with Defendant GEICO + Defendant TD.
Substance of communications: See above. As with Defendant GEICO + Defendant TD.
Tactics employed: See above. As with Defendant GEICO + Defendant TD.
Location: Christie/Republican political fundraisers + United States Bankruptcy Court for
the District of New Jersey + Law offices of Rivkin Radler, Hackensack, NJ + Law offices
of Meyner Landis, Newark, NJ + Allstate corporate offices.

Defendant Allstate + Defendant Stolz:
Date range: 2014 to 2019.




                                                                                     110
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 111 of 286




Mode of communications: See above. As with Defendant GEICO + Defendant Stolz.
Substance of communications: See above. As with Defendant GEICO + Defendant
Stolz.
Tactics employed: See above. As with Defendant GEICO + Defendant Stolz.
Location: Christie/Republican political fundraisers + United States Bankruptcy Court for
the District of New Jersey + Law offices of Wasserman + Jurista + Stolz, Basking Ridge,
NJ + Law offices of Meyner Landis, Newark + NJ Office of the New Jersey Attorney
General + Allstate corporate offices.

Defendant Allstate + Defendant DiIorio:
Date range: 2014 to 2019.
Mode of communications: See above. As with Defendant GEICO + Defendant DiIorio.
Substance of communications: See above. As with Defendant GEICO + Defendant
DiIorio.
Tactics employed: See above. As with Defendant GEICO + Defendant DiIorio.
Location: United States Bankruptcy Court for the District of New Jersey + Law offices of
Wasserman/Jurista/Stolz, Basking Ridge, NJ + Law offices of Shapiro Croland,
Hackensack, NJ + Office of the New Jersey Attorney General + Allstate corporate
offices.

Defendant Allstate + Defendant Crist:
Date range: 2006 to 2019.
Mode of communications: See above. As with Defendant GEICO + Defendant Crist.
Substance of communications: See above. As with Defendant GEICO + Defendant
Crist.
Tactics employed: See above. As with Defendant GEICO + Defendant Crist.
Location: United States Bankruptcy Court for the District of New Jersey Law offices of
Pringle /Quinn/Anzano, Belmar + NJ Law offices of Meyner Landis, Newark, NJ + Office
of the New Jersey Attorney General + Allstate corporate offices.

Defendant Allstate + Defendant Solomon:
Date range: 2011 to 2019.
Mode of communications: See above. As with Defendant GEICO + Defendant Solomon.
Substance of communications: See above. As with Defendant GEICO + Defendant
Solomon.
Tactics employed: See above. As with Defendant GEICO + Defendant Solomon.
Location: United States Bankruptcy Court for the District of New Jersey Law offices of
Pringle /Quinn/Anzano, Belmar + NJ Law offices of Meyner Landis, Newark + NJ New
Jersey Office of Administrative Law + Office of the New Jersey Attorney General +
Allstate corporate offices.



                                                                                     111
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 112 of 286




Defendant Allstate + Defendant Hafner:
Date range: 2010 to 2019
Mode of communications: See above. As with Defendant GEICO + Defendant Hafner.
Substance of communications: See above. As with Defendant GEICO + Defendant
Hafner.
Tactics employed: See above. As with Defendant GEICO + Defendant Hafner.
Location: Christie/Republican political fundraisers + United States Bankruptcy Court for
the District of New Jersey + Law offices of Pringle/Quinn/Anzano, Belmar, NJ + Law
offices of Meyner Landis, Newark, NJ + Office of the New Jersey Attorney General +
Allstate corporate offices.

Defendant TD + Defendant Christie:
Date range: 2011 to 2019.
Conduit of Communication + Bribery to Christie: See above. As with Defendant Christie
+ Defendant TD.
Mode of communications: See above. As with Defendant Christie + Defendant TD.
Substance of communications: See above. As with Defendant Christie + Defendant TD.
Tactics employed: See above. As with Defendant Christie + Defendant TD.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
United States Bankruptcy Court for the District of New Jersey + Law offices of Meyner
Landis, Newark, NJ + TD corporate offices.

Defendant TD + Defendant GEICO:
Date range: 2011 to 2019.
Mode of communications: See above. As with Defendant GEICO + Defendant TD.
Substance of communications: See above. As with Defendant GEICO + Defendant TD.
Tactics employed: See above. As with Defendant GEICO + Defendant TD.
Location: Christie/Republican political fundraisers + United States Bankruptcy Court for
the District of New Jersey + Law offices of Meyner Landis, Newark, NJ + Office of the
New Jersey Attorney General + Allstate corporate offices + TD corporate offices.

Defendant TD + Defendant Allstate:
Date range: 2011 to 2019.
Mode of communications: See above. As with Defendant Allstate + Defendant TD.
Substance of communications: See above. As with Defendant Allstate + Defendant TD.
Tactics employed: See above. As with Defendant Allstate + Defendant TD.
Location: Christie/Republican political fundraisers + United States Bankruptcy Court for
the District of New Jersey + Law offices of Meyner Landis, Newark, NJ + Office of the
New Jersey Attorney General + Allstate corporate offices + TD corporate offices.



                                                                                     112
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 113 of 286




Defendant TD + Defendant Stolz:
Date range: 2014 to 2019.
Mode of communications: See above. As with Defendant GEICO + Defendant Stolz.
Substance of communications: See above. As with Defendant GEICO + Defendant
Stolz.
Tactics employed: See above. As with Defendant GEICO + Defendant Stolz.
Location: Christie/Republican political fundraisers + United States Bankruptcy Court for
the District of New Jersey + Law offices of Wasserman/Jurista/Stolz, Basking Ridge, NJ
+ Law offices of Meyner Landis, Newark, NJ + TD corporate offices.

Defendant TD + Defendant DiIorio:
Date range: 2014 to 2019.
Mode of communications: See above. As with Defendant GEICO + Defendant DiIorio.
Substance of communications: See above. As with Defendant GEICO + Defendant
DiIorio.
Tactics employed: See above. As with Defendant GEICO + Defendant DiIorio.
Location: Christie/Republican political fundraisers + United States Bankruptcy Court for
the District of New Jersey + Law offices of Meyner Landis, Newark, NJ + Law offices of
Shapiro Croland, Hackensack, NJ + TD corporate offices.

Defendant TD + Defendant Crist:
Date range: 2011 to 2019.
Mode of communications: See above. As with Defendant GEICO + Defendant Crist.
Substance of communications: See above. As with Defendant GEICO + Defendant
Crist.
Tactics employed: See above. As with Defendant GEICO + Defendant Crist.
Location: Christie/Republican political fundraisers + United States Bankruptcy Court for
the District of New Jersey + Law offices of Pringle + Quinn + Anzano, Belmar + NJ Law
offices of Meyner Landis, Newark + NJ Office of the New Jersey Attorney General +
Allstate corporate offices + TD corporate offices.

Defendant TD + Defendant Solomon:
Date range: 2011 to 2019.
Mode of communications: See above. As with Defendant GEICO + Defendant Solomon.
Substance of communications: See above. As with Defendant GEICO + Defendant
Solomon.
Tactics employed: See above. As with Defendant GEICO + Defendant Solomon.
Location: Law offices of Meyner Landis, Newark, NJ New Jersey Office of
Administrative Law + Office of the New Jersey Attorney General + TD corporate offices.



                                                                                     113
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 114 of 286




Defendant TD + Defendant Hafner:
Date range: 2010 to 2019.
Mode of communications: See above. As with Defendant GEICO + Defendant Hafner:
Substance of communications: See above. As with Defendant GEICO + Defendant
Hafner.
Tactics employed: See above. As with Defendant GEICO + Defendant Hafner.
Location: Christie/Republican political fundraisers + United States Bankruptcy Court for
the District of New Jersey + Law offices of Meyner Landis, Newark, NJ + Office of the
New Jersey Attorney General + TD corporate offices.

Defendant Stolz + Defendant Christie:
See above. As with Defendant Christie + Defendant Stolz.

Defendant Stolz + Defendant GEICO:
See above. As with Defendant GEICO + Defendant Stolz.

Defendant Stolz + Defendant Allstate:
See above. As with Defendant Allstate + Defendant Stolz.

Defendant Stolz + Defendant TD:
See above. As with Defendant TD + Defendant Stolz.

Defendant Stolz + Defendant DiIorio:
Date range: 2014 to 2021.
Mode of communications: See above. As with Defendant Allstate + Defendant DiIorio.
Substance of communications: See above. As with Defendant Allstate + Defendant
DiIorio.
Tactics employed: See above. As with Defendant Allstate + Defendant DiIorio
Location: Christie/Republican political fundraisers + United States Bankruptcy Court for
the District of New Jersey + Law offices of Wasserman/Jurista/Stolz, Basking Ridge, NJ
+ Law offices of Shapiro Croland, Hackensack, NJ + New Jersey Office of
Administrative Law + Office of the New Jersey Attorney General.

Defendant Stolz + Defendant Crist:
Date range: 2014 to 2019.
Mode of communications: See above. As with Defendant Allstate + Defendant Crist.
Substance of communications: See above. As with Defendant Allstate + Defendant
Crist. Tactics employed: See above. As with Defendant Allstate + Defendant Crist.




                                                                                     114
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 115 of 286




Location: Christie/Republican political fundraisers + United States Bankruptcy Court for
the District of New Jersey + Law offices of Wasserman/Jurista/Stolz, Basking Ridge, NJ
+ Law offices of Pringle/Quinn/Anzano, Belmar, NJ + Office of the New Jersey Attorney
General + Allstate corporate offices.

Defendant Stolz + Defendant Solomon:
Date range: 2014 to 2019.
Mode of communication: See above. As with Defendant Allstate + Defendant Solomon.
Substance of communications: See above. As with Defendant Allstate + Solomon.
Tactics employed: See above. As with Defendant Allstate + Solomon.
Location: Law offices of Wasserman/Jurista/Stolz, Basking Ridge, NJ + New Jersey
Office of Administrative Law + Office of the New Jersey Attorney General.

Defendant Stolz + Defendant Hafner:
Date range: 2014 to 2019.
Mode of communication: See above. As with Defendant Allstate + Defendant Hafner.
Substance of communications: See above. As with Defendant Allstate + Defendant
Hafner.
Tactics employed: See above. As with Defendant Allstate + Defendant Hafner.
Location: Christie/Republican political fundraisers + United States Bankruptcy Court for
the District of New Jersey + Law offices of Wasserman/Jurista/Stolz, Basking Ridge, NJ
+ Office of the New Jersey Attorney General + Allstate corporate offices.

Defendant DiIorio + Defendant Christie:
See above. As with Defendant Christie + Defendant DiIorio.

Defendant DiIorio + Defendant GEICO:
See above. As with Defendant GEICO + Defendant DiIorio.

Defendant DiIorio + Defendant Allstate:
See above. As with Defendant Allstate + Defendant DiIorio.

Defendant DiIorio + Defendant TD:
See above. As with Defendant TD + Defendant DiIorio.

Defendant DiIorio + Defendant Stolz:
See above. As with Defendant Stolz + Defendant DiIorio.

Defendant DiIorio + Defendant Crist:
Date range: 2014 to 2019.



                                                                                     115
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 116 of 286




Mode of communications: See above. As with Defendant Allstate + Defendant DiIorio.
Substance of communications: See above. As with Defendant Allstate + Defendant
DiIorio.
Tactics employed: See above. As with Defendant Allstate + Defendant DiIorio.
Location: See above. As with Defendant Allstate + Defendant DiIorio,

Defendant DiIorio + Defendant Solomon:
Date range: 2014 to 2019
Mode of communications: US mail + Email + Voice message + SMS (text) + Face to
face meetings.
Substance of communications: Scheme to revoke Kaul’s license + Scheme to destroy
Kaul’s reputation + Scheme to destroy Kaul’s economic standing + Scheme to have
Kaul ostracized + Scheme to have Kaul leave the United States + Scheme to use the
bankruptcy proceedings to defraud Kaul of his assets, his real estate holdings and $ 45
million owed to him by insurance companies, including defendants Allstate + Geico +
Scheme to conceal from Kaul the defendants’ pattern of racketeering in the United
States Bankruptcy Court for the District of New Jersey.
Tactics employed: Use of US mail and wires to send patients letters encouraging them
to file frivolous lawsuits against Kaul + Use of the US mail and wires to communicate
false information to patients, that he was not qualified to perform minimally invasive
spine surgery + Use of the US mail and wires to send false information to personal
injury lawyers that Kaul was not qualified to perform minimally invasive spine surgery
and had committed insurance fraud + Use of the US mails and wires to transmit letters,
emails and other materials indicating that the CAD RICO Association-In-Fact
Defendants had instructed their members not to support Kaul in any litigation + Use of
the US mails and wires to transmit written, telephone, or electronic communications
regarding the knowingly fraudulent events surrounding the revocation of Kaul’s license +
Use of the US mails and wires to transmit written, telephone, or electronic
communications regarding discussions between the CAD RICO Association-In-Fact
Defendants and state and federal politicians about the illegal scheme to revoke Kaul’s
license + Use of the US mails and wires to bill and collect the increased revenues that
flowed from the illegal elimination of Kaul from the practice of medicine + Use of the US
mails and wires to transmit information in furtherance of Christie’s scheme to illegally
have his attorney general and acting director of the division of consumer affairs have
Defendant NJBME revoke Kaul’s license + Use of the US mails and wires to transmit
information in furtherance of their scheme of converting the United States Bankruptcy
Court into a racketeering enterprise + Use of the US mails and wires to transmit false
information that Kaul has committed insurance fraud, was not qualified to perform
minimally invasive spine surgery, had committed bank fraud and was going to be
criminally indicted for Medicare fraud + Obstruction of justice and evidence tampering



                                                                                     116
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 117 of 286




(‘The Solomon Critique’ + ‘The Solomon Critique 2’) + Use of the US mail and wires to
transmit the illegal consequences of the obstruction of justice and evidence tampering
(‘The Solomon Critique’ + ‘The Solomon Critique 2’) to the public, national (state +
federal) and international healthcare agencies and regulatory bodies, in furtherance of
the defendants scheme to destroy Kaul’s reputation globally, his livelihood, his
economic standing and prevent him from obtaining a medical license anywhere in the
world, or indeed any form of employment.
Location: Law offices of Wasserman + Jurista + Stolz, Basking Ridge, NJ New Jersey
Office of Administrative Law + Office of the New Jersey Attorney General + Allstate
corporate offices + Geico corporate offices.

Defendant DiIorio + Defendant Hafner:
Date range: 2014 to 2019.
Mode of communications: See above. As with Defendant DiIorio + Defendant Solomon.
Substance of communications: See above. As with Defendant DiIorio + Defendant
Solomon.
Tactics employed: Use of US mail and wires to file false complaints against him with
Defendant NJBME + Use of US mail and wires to send patients letters encouraging
them to file frivolous lawsuits against Kaul + Use of the US mail and wires to
communicate false information to patients, that he was not qualified to perform
minimally invasive spine surgery + Use of the US mail and wires to send false
information to personal injury lawyers that Kaul was not qualified to perform minimally
invasive spine surgery and had committed insurance fraud + Use of the US mails and
wires to transmit written, telephone, or electronic communications regarding the
knowingly fraudulent events surrounding the revocation of Kaul’s license + Use of the
US mails and wires to transmit written, telephone, or electronic communications
regarding discussions between the CAD RICO Association-In-Fact Defendants and
state and federal politicians about the illegal scheme to revoke Kaul’s license + Use of
the US mails and wires to globally transmit the knowingly illegal revocation of Kaul’s
license to national and international healthcare related agencies (Federation of State
Medical Boards + American Board of Anesthesiology + General Medical Council of the
UK) and regulatory bodies, in furtherance of the illegal scheme to destroy Kaul’s global
reputation and livelihood, with the intention of causing his death + Use of the US mails
and wires to transmit information in furtherance of Christie’s scheme to illegally have his
attorney general and acting director of the division of consumer affairs have Defendant
NJBME revoke Kaul’s license + Use of the US mails and wires to transmit information in
furtherance of their scheme of converting the United States Bankruptcy Court into a
racketeering enterprise + Use of the US mails and wires to transmit false information
that Kaul has committed insurance fraud, was not qualified to perform minimally
invasive spine surgery, had committed bank fraud and was going to be criminally



                                                                                       117
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 118 of 286




indicted for Medicare fraud + Obstruction of justice and evidence tampering (‘The
Solomon Critique’ + ‘The Solomon Critique 2’) + Use of the US mail and wires to
transmit the illegal consequences of the obstruction of justice and evidence tampering
(‘The Solomon Critique’ + ‘The Solomon Critique 2’) to the public, national (state +
federal) and international healthcare agencies and regulatory bodies, in furtherance of
the defendants scheme to destroy Kaul’s reputation globally, his livelihood, his
economic standing and prevent him from obtaining a medical license anywhere in the
world, or indeed any form of employment.
Location: Christie/Republican political fundraisers + United States Bankruptcy Court for
the District of New Jersey + Office of the New Jersey Attorney General + Allstate
corporate offices + Geico corporate offices.

Defendant Crist + Defendant Christie:
See above. As with Defendant Christie + Defendant Crist.

Defendant Crist + Defendant GEICO:
See above. As with Defendant GEICO + Crist.

Defendant Crist + Defendant Allstate:
See above. As with Defendant Allstate + Defendant Crist.

Defendant Crist + Defendant TD:
See above. As with Defendant TD + Defendant Crist.

Defendant Crist + Defendant Stolz:
See above. As with Defendant Stolz + Defendant Crist.

Defendant Crist + Defendant DiIorio:
See above. As with Defendant DiIorio + Defendant Crist.

Defendant Crist + Defendant Solomon:
Date range: 2011 to 2021
Mode of communications: See above. As with Defendant DiIorio + Defendant Solomon.
Substance of communications: See above. As with Defendant Allstate + Defendant
Solomon.
Tactics employed: Use of US mail and wires to file false complaints against him with
Defendant NJBME + Use of US mail and wires to send patients letters encouraging
them to file frivolous lawsuits against Kaul + Use of the US mail and wires to
communicate false information to patients, that he was not qualified to perform
minimally invasive spine surgery + Use of the US mail and wires to send false



                                                                                     118
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 119 of 286




information to personal injury lawyers that Kaul was not qualified to perform minimally
invasive spine surgery and had committed insurance fraud + Use of the US mail and
wires to send false information to New Jersey politicians, encouraging them, with the
promise of political campaign ‘donations’ to coerce Defendant NJBME and the New
Jersey Attorney General to have Kaul’s license revoked + Use of the US mail and wires
to organize and further schemes to bribe Defendant Christie, in order to have him order
Defendant NJBME to revoke Kaul’s license + Use of law and public relation firms to
funnel bribes to Christie as part of quid pro quo schemes to revoke Kaul’s license,
destroy his reputation and cause him to leave the United States + Use of the US mail
and wires to further scheme to have Kaul’s license revoked by having Defendant
Lomazow use his authority on Defendant NJBME to initiate an investigation against
Kaul, in order to have his license revoked + Use of the US mail and wires to organize
and further orders from Christie to revoke Kaul’s license, in furtherance of quid pro quo
schemes of bribery + Use of the US mails and wires to transmit letters, emails and other
materials indicating that the CAD RICO Association-In-Fact Defendants had instructed
their members not to support Kaul in any litigation + Use of the US mails and wires to
transmit written, telephone, or electronic communications regarding the knowingly
fraudulent events surrounding the revocation of Kaul’s license + Use of the US mails
and wires to transmit written, telephone, or electronic communications regarding
discussions between the CAD RICO Association-In-Fact Defendants and state and
federal politicians about the illegal scheme to revoke Kaul’s license + Use of the US
mails and wires to bill and collect the increased revenues that flowed from the illegal
elimination of Kaul from the practice of medicine + Use of the US mails and wires to
transmit information in furtherance of Christie’s scheme to illegally have his attorney
general and acting director of the division of consumer affairs have Defendant NJBME
revoke Kaul’s license + Use of the US mails and wires to transmit information in
furtherance of their scheme of converting the United States Bankruptcy Court into a
racketeering enterprise + Use of the US mails and wires to transmit false information
that Kaul has committed insurance fraud, was not qualified to perform minimally
invasive spine surgery, had committed bank fraud and was going to be criminally
indicted for Medicare fraud + Obstruction of justice and evidence tampering (‘The
Solomon Critique’ + ‘The Solomon Critique 2’) + Use of the US mail and wires to
transmit the illegal consequences of the obstruction of justice and evidence tampering
(‘The Solomon Critique’ + ‘The Solomon Critique 2’) to the public, national (state +
federal) and international healthcare agencies and regulatory bodies, in furtherance of
the defendants scheme to destroy Kaul’s reputation globally, his livelihood, his
economic standing and prevent him from obtaining a medical license anywhere in the
world, or indeed any form of employment.




                                                                                     119
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 120 of 286




Location: United States Bankruptcy Court for the District of New Jersey + Law offices of
Pringle/Quinn/Anzano, Belmar, NJ + New Jersey Office of Administrative Law Office of
the New Jersey Attorney General + Allstate corporate offices.

Defendant Crist + Defendant Hafner:
Date range: 2010 to 2019.
Mode of communications: US mail + Email + Voice message + SMS (text) + Face to
face.
Substance of communications: Scheme to revoke Kaul’s license + Scheme to destroy
Kaul’s reputation + Scheme to destroy Kaul’s economic standing + Scheme to have
Kaul ostracized + Scheme to have Kaul leave the United States + Scheme to use the
bankruptcy proceedings to defraud Kaul of his assets, his real estate holdings and $ 45
million owed to him by insurance companies, including defendants Allstate + Geico +
Scheme to conceal from Kaul the defendants’ pattern of racketeering in the United
States Bankruptcy Court for the District of New Jersey.
Tactics employed: Use of US mail and wires to file false complaints against him with
Defendant NJBME + Use of US mail and wires to send patients letters encouraging
them to file frivolous lawsuits against Kaul + Use of the US mail and wires to
communicate false information to patients, that he was not qualified to perform
minimally invasive spine surgery + Use of the US mail and wires to send false
information to personal injury lawyers that Kaul was not qualified to perform minimally
invasive spine surgery and had committed insurance fraud + Use of the US mail and
wires to send false information to New Jersey politicians, encouraging them, with the
promise of political campaign ‘donations’ to coerce Defendant NJBME and the New
Jersey Attorney General to have Kaul’s license revoked + Use of the US mail and wires
to organize and further schemes to bribe Defendant Christie, in order to have him order
Defendant NJBME to revoke Kaul’s license + Use of law and public relation firms to
funnel bribes to Christie as part of quid pro quo schemes to revoke Kaul’s license,
destroy his reputation and cause him to leave the United States + Use of the US mail
and wires to further scheme to have Kaul’s license revoked by having Defendant
Lomazow use his authority on Defendant NJBME to initiate an investigation against
Kaul, in order to have his license revoked + Use of the US mail and wires to organize
and further orders from Christie to revoke Kaul’s license, in furtherance of quid pro quo
schemes of bribery + Use of the US mails and wires to transmit letters, emails and other
materials indicating that the CAD RICO Association-In-Fact Defendants had instructed
their members not to support Kaul in any litigation + Use of the US mails and wires to
transmit written, telephone, or electronic communications regarding the knowingly
fraudulent events surrounding the revocation of Kaul’s license + Use of the US mails
and wires to transmit written, telephone, or electronic communications regarding
discussions between the CAD RICO Association-In-Fact Defendants and state and



                                                                                     120
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 121 of 286




federal politicians about the illegal scheme to revoke Kaul’s license + Use of the US
mails and wires to bill and collect the increased revenues that flowed from the illegal
elimination of Kaul from the practice of medicine + Use of the US mails and wires to
globally transmit the knowingly illegal revocation of Kaul’s license to national and
international healthcare related agencies (Federation of State Medical Boards +
American Board of Anesthesiology + General Medical Council of the UK) and regulatory
bodies, in furtherance of the illegal scheme to destroy Kaul’s global reputation and
livelihood, with the intention of causing his death + Use of the US mails and wires to
transmit information in furtherance of Christie’s scheme to illegally have his attorney
general and acting director of the division of consumer affairs have Defendant NJBME
revoke Kaul’s license + Use of the US mails and wires to transmit information in
furtherance of their scheme of converting the United States Bankruptcy Court into a
racketeering enterprise + Use of the US mails and wires to transmit false information
that Kaul has committed insurance fraud, was not qualified to perform minimally
invasive spine surgery, had committed bank fraud and was going to be criminally
indicted for Medicare fraud + Obstruction of justice and evidence tampering (‘The
Solomon Critique’ + ‘The Solomon Critique 2’) + Use of the US mail and wires to
transmit the illegal consequences of the obstruction of justice and evidence tampering
(‘The Solomon Critique’ + ‘The Solomon Critique 2’) to the public, national (state +
federal) and international healthcare agencies and regulatory bodies, in furtherance of
the defendants scheme to destroy Kaul’s reputation globally, his livelihood, his
economic standing and prevent him from obtaining a medical license anywhere in the
world, or indeed any form of employment.
Location: Christie/Republican political fundraisers + United States Bankruptcy Court for
the District of New Jersey + Law offices of Wasserman/Jurista/Stolz, Basking Ridge, NJ
+ Law offices of Pringle/Quinn/Anzano, Belmar, NJ + New Jersey Office of
Administrative Law + Office of the New Jersey Attorney General + Allstate corporate
offices.

Defendant Solomon + Defendant Christie:
See above. As with Defendant Christie + Defendant Solomon.

Defendant Solomon + Defendant GEICO:
See above. As with Defendant GEICO + Defendant Solomon.

Defendant Solomon + Defendant Allstate:
See above. As with Defendant Allstate + Defendant Solomon.

Defendant Solomon + Defendant TD:
See above. As with Defendant TD + Defendant Solomon.



                                                                                    121
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 122 of 286




Defendant Solomon + Defendant Stolz:
See above. As with Defendant Stolz + Defendant Stolz.

Defendant Solomon + Defendant DiIorio:
See above. As with Defendant DiIorio + Defendant Solomon.

Defendant Solomon + Defendant Crist:
See above. As with Defendant Crist + Defendant Solomon.

Defendant Solomon + Defendant Hafner:
Date range: 2013 to 2019.
Mode of communications: US mail + Email + Voice message + SMS (text) + Face to
face.
Substance of communications: Scheme to revoke Kaul’s license + Scheme to destroy
Kaul’s reputation + Scheme to destroy Kaul’s economic standing + Scheme to have
Kaul ostracized + Scheme to have Kaul leave the United States.
Tactics employed: Use of US mail and wires to file false complaints against him with
Defendant NJBME + Use of US mail and wires to send patients letters encouraging
them to file frivolous lawsuits against Kaul + Use of the US mail and wires to
communicate false information to patients, that he was not qualified to perform
minimally invasive spine surgery + Use of the US mail and wires to send false
information to personal injury lawyers that Kaul was not qualified to perform minimally
invasive spine surgery and had committed insurance fraud – 4
Use of the US mails and wires to transmit written, telephone, or electronic
communications regarding the knowingly fraudulent events surrounding the revocation
of Kaul’s license + Use of the US mails and wires to transmit written, telephone,
or electronic communications regarding discussions between the CAD RICO
Association-In-Fact Defendants and state and federal politicians about the illegal
scheme to revoke Kaul’s license + Use of the US mails and wires to globally transmit
the knowingly illegal revocation of Kaul’s license to national and international healthcare
related agencies (Federation of State Medical Boards + American Board of
Anesthesiology + General Medical Council of the UK) and regulatory bodies, in
furtherance of the illegal scheme to destroy Kaul’s global reputation and livelihood, with
the intention of causing his death + Use of the US mails and wires to transmit
information in furtherance of Christie’s scheme to illegally have his attorney general and
acting director of the division of consumer affairs have Defendant NJBME revoke Kaul’s
license + Use of the US mails and wires to transmit information in furtherance of their
scheme of converting the United States Bankruptcy Court into a racketeering enterprise
+ Use of the US mails and wires to transmit false information that Kaul has committed



                                                                                       122
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 123 of 286




insurance fraud, was not qualified to perform minimally invasive spine surgery, had
committed bank fraud and was going to be criminally indicted for Medicare fraud +
Obstruction of justice and evidence tampering (‘The Solomon Critique’ + ‘The Solomon
Critique 2’) + Use of the US mail and wires to transmit the illegal consequences of the
obstruction of justice and evidence tampering (‘The Solomon Critique’ + ‘The Solomon
Critique 2’) to the public, national (state + federal) and international healthcare agencies
and regulatory bodies, in furtherance of the defendants scheme to destroy Kaul’s
reputation globally, his livelihood, his economic standing and prevent him from obtaining
a medical license anywhere in the world, or indeed any form of employment.
Location: New Jersey Office of Administrative Law + Office of the New Jersey Attorney
General + Allstate corporate offices + Geico corporate offices.

Defendant Hafner + Defendant Christie:
See above. As with Defendant Christie + Defendant Hafner.

Defendant Hafner + Defendant GEICO:
See above. As with Defendant GEICO + Defendant Hafner.

Defendant Hafner + Defendant Allstate:
See above. As with Defendant Allstate + Defendant Hafner.

Defendant Hafner + Defendant TD:
See above. As with Defendant TD + Defendant Hafner.

Defendant Hafner + Defendant Stolz:
See above. As with Defendant Stolz + Defendant Hafner.

Defendant Hafner + Defendant DiIorio:
See above. As with Defendant DiIorio + Defendant Hafner.

Defendant Hafner + Defendant Crist:
See above. As with Defendant Crist + Defendant Hafner.

Defendant Hafner + Defendant Solomon:
See above. As with Defendant Solomon + Defendant Hafner.

The CAD RICO Association-In-Fact Defendants’ predicate acts of racketeering (18
U.S.C. § 1961(1) include, but are not limited to:
(a) Mail Fraud: The CAD RICO Association-In-Fact Defendants violated 18 U.S.C. §
1341 by sending or receiving, or causing to be sent and /or received, materials via U.S.



                                                                                        123
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 124 of 286




mail or commercial interstate carriers for the purpose of executing the unlawful scheme
of bribes and kickbacks, to have Kaul’s license improperly revoked, his reputation
destroyed, eradicate debt, eliminate future financial liability and prevent other minimally
invasive spine surgeons from collecting monies that they were owed. These ends were
pursued by means of false representations and omissions.
(b)      Wire Fraud: The CAD RICO Defendants violated 18 U.S.C. § 1343 by
transmitting and/or receiving, or by causing to be received, materials by wire for the
purpose of executing the unlawful scheme to defraud Kaul of monies he was owed for
the provision of minimally invasive spine surgery, based on false pretenses,
misrepresentations that Kaul was not qualified to perform minimally invasive spine
surgery, and had committed insurance and bank fraud.
(c)      The CAD RICO Association-In-Fact Defendants’ use of the mails and wires
include, but are not limited to: (i) the transmission of letters, emails and other materials
regarding the price fixing of auto insurance policies and physician fee schedules; (ii) the
transmission of letters, emails and other materials indicating that the CAD RICO
Association-In-Fact Defendants had advised the medico-legal community not to support
Kaul in any litigation; (iii) written, telephone, or electronic communications regarding the
events surrounding the revocation of Kaul’s license; (iv) written, telephone, or electronic
communications instructing the medico-legal community not to support Kaul in any
litigation; (v) written, telephone, or electronic communications regarding discussions
between the CAD RICO Association-In-Fact Defendants and state and federal
politicians about the scheme to revoke Kaul’s license; (vi) the use of the mails or wires
to further schemes to eradicate the CAD RICO Association-In-Fact Defendants’ debt to
Kaul, and eliminate future liability; (vii) the use of the mails and wires to instruct the
Chapter 7 trustee not to pursue the monies owed to Kaul’s corporations, and creditors.

The CAD RICO Association-In-Fact Defendants also communicated by U.S. mail, by
interstate facsimile, and by interstate electronic mail with every American state licensing
board, the Federation of State Medical Boards, the American Board of Anesthesiology,
the General Medical Council of the United Kingdom, and other healthcare related
third-party entities in furtherance of the scheme, the purpose of which was to harm
Kaul’s economic and reputational standing. The mail and wire transmissions described
herein were made in furtherance of Defendants’ scheme and common course of
conduct designed to increase the revenues that flowed from the elimination of the debt
owed to Kaul, and the eradication of future financial liability. Many of the precise dates
of the fraudulent uses of the mail and interstate wire facilities have been deliberately
hidden and cannot be alleged without access to the Defendants’ servers and digital
records. However, Plaintiff has described the types of, and in some instances,
occasions on which the predicate acts of mail and/or wire fraud occurred. They include




                                                                                        124
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 125 of 286




thousands of communications to perpetuate and maintain the scheme, including the
things and documents described above.

The CAD RICO Association-In-Fact Defendants have not undertaken the practices
described herein in isolation, but as part of a common scheme and conspiracy. In
Violation of 18 U.S.C. § 1962(d), the CAD RICO Defendants conspired to violate 18
U.S.C. § 1962(c), as described herein. Various other persons, firms, and corporations,
including third-party entities and individuals not named as defendants in this Complaint,
have participated as co-conspirators with the CAD RICO Association-In-Fact
Defendants in these offenses and have performed acts in furtherance of the conspiracy
to increase revenues, increase market share, and or minimize losses for the Defendants
and their unnamed co-conspirators throughout the illegal scheme and common course
of conduct.

The CAD RICO Association-In-Fact Defendants aided and abetted others in violation of
the above laws. To achieve their common goals, the CAD RICO Association-In-Fact
Defendants encouraged their clients to file lawsuits against Kaul, filed complaints with
state and federal healthcare regulatory authorities, instructed their members to
discontinue communications with Kaul and encouraged the media to publish defamatory
articles. The CAD RICO Association-In-Fact Defendants and each member of the
conspiracy, with knowledge and intent, agreed to the overall objectives of the
conspiracy and participated in the common course of conduct. Indeed, for the
conspiracy to succeed, each of the CAD RICO Association-In-Fact Defendants and their
co-conspirators had to agree to conceal the fraudulent intent of the scheme, and its
illegal tactics.

The CAD RICO Association-In-Fact Defendants knew, and intended that Plaintiff’s
patients and business network, would cease communicating and engaging in healthcare
commerce with Kaul, consequent to the material misrepresentations and omissions
made by them. Indeed, the Defendants knew that their only chance of eradicating their
debt, and eliminating any future financial liability was to professionally and economically
isolate Kaul, with the expectation that he would leave the country.

The CAD RICO Association-In-Fact Defendants engaged in a pattern of related and
continuous predicate acts for eight (8) years. The predicate acts constituted a variety of
unlawful activities, each conducted with the common purpose of eliminating Kaul from
the practice of medicine, and thus for (i) Defendants Allstate and GEICO eradicating
their debt and increasing their revenues, executive compensation and NYSE share
price and thus for (ii) Defendant Christie increasing political donations into his political
campaign and bribes into off-shore bank accounts and trusts, and thus for (iii)



                                                                                         125
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 126 of 286




Defendant Solomon bribes into off-shore bank accounts and trusts and no-show jobs for
family members, and thus for (iv) Defendant Crist increasing executive compensation
and share dividends, and thus for (v) Defendants Stolz and DiOrio increasing legal fees,
and thus for (vi) Defendant Hafner bribes funneled into off-shore accounts and trusts.

The predicate acts also had the same or similar results, participants and methods of
commission.

During the CAD RICO Association-In-Fact Defendants’ perpetration of their scheme the
true purpose of the fraudulent racket was revealed to the CAD RICO
Association-In-Fact Defendant, TD. Nevertheless, in furtherance of their scheme,
Defendants TD continued to disseminate falsehoods that Kaul had committed insurance
fraud, Medicare fraud, bank fraud and was not qualified to perform minimally invasive
spine surgery.

By reason of, and as a result of the conduct of the CAD RICO Defendants, and in
particular, their pattern of racketeering activity, Plaintiff has been injured in his business
and/or property in multiple ways, including but not limited to the loss of his medical
license, the loss of his reputation, the loss of his livelihood, the loss of monies earned,
and the loss of future earnings.

The CAD RICO Association-In-Fact Defendants violations of 18 U.S.C. §1962(c) and (d)
have directly and proximately caused injuries and damage to Plaintiff who is entitled to
bring this action for three times its actual damage, as well as injunctive/equitable relief,
costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c).




                                  COUNT FOUR
                      VIOLATIONS OF 18 U.S.C. § 1962(C)--(D)
THE RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT, 18 U.S.C.
                                 § 1961, ET SEQ.
(By Plaintiff against Defendants Christie + HUMC + AHS + Garrett + Hafner + Stein
                              + NJBME + Kanefsky)
                   The CAS RICO Association-In-Fact-Enterprise


Plaintiff incorporates by reference each preceding paragraph as though fully set forth
herein.




                                                                                           126
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 127 of 286




Plaintiff brings this Count against Defendants Christie + HUMC + AHS + Garrett +
Hafner + Stein + NJBME (inclusively, for the purposes of this Count, the “CAS RICO
Association-In-Fact Defendants”). At all relevant times the CAS RICO
Association-In-Fact Defendants have been “persons” under 18 U.S.C. § 1961(3)
because they are capable of holding, and do hold, “a legal or beneficial interest in
property.” Section 1962(c) makes it “unlawful for any person employed by or associated
with any enterprise engaged in, or the activities of which affect, interstate or foreign
commerce, to conduct or participate, directly or indirectly, in the conduct of such
enterprise’s affairs through a pattern of racketeering activity.” 18 U.S.C. § 1962(c).

Section 1962(d) makes it unlawful for “any person to conspire to violate” Section
1962(c), among other provisions. See 18 U.S.C. § 1962(d).

As explained in detail below, the CAS RICO Association-In-Fact Defendants sought,
amongst other things, to eliminate Kaul from the practice of medicine, eliminate the
competition he and his surgical center presented, destroy his reputation in the field of
minimally invasive spine surgery and destroy his economic standing. The purpose of
their scheme was to divert patients requiring minimally invasive spine surgery away
from Kaul’s surgical center, and towards their facilities and physicians. As explained in
detail below, the CAS RICO Defendants’ decades-long misconduct violated sections
1962(c) and (d).

Description of the CAS RICO Association-In-Fact Enterprise

RICO defines an enterprise as “any individual, partnership, corporation, association, or
other legal entity, and any union or group of individuals associated in fact although not a
legal entity.” 18 U.S.C. § 1961(4). An association-in-fact enterprise requires three
structural features: (1) a purpose; (2) relationships among those associated with the
enterprise; and (3) longevity sufficient to permit those associates to pursue the
enterprise’s purpose.

For years Defendants HUMC and AHS occupied the dominant role in the delivery of
spine care in New Jersey, that positioned them at the center of the political and
business sectors, with a wide and deep network of middlemen known as ‘political
lobbyists’ and ‘public relation gurus’. The Defendants market share in the minimally
invasive spine surgery sector began to decrease in approximately 2004, with increased
development of free standing, predominantly physician owned, surgical centers.

Kaul’s performance in 2005 of the first outpatient minimally invasive spine fusion proved
that the procedure could be done on a same day basis. As a consequence, Defendants



                                                                                       127
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 128 of 286




HUMC and AHS lost business, and then engaged in a scheme of bribes and kickbacks,
in which Defendant Christie used Defendants NJBME, Hafner and Solomon to revoke
Kaul’s license, an event that caused his surgical center to file for Chapter 11 bankruptcy.
As a consequence of Defendants HUMC and AHS bribing Defendant Christie, he
vetoed a bill in approximately 2011 that would have permitted one operating room
surgical centers to apply for state licensure. The effect of the veto was to artificially
reduce competition.

Defendants HUMC and AHS also engineered legislative changes that reduced surgical
center funding from Defendants Allstate and GEICO and restricted the performance of
minimally invasive spinal fusions to the Defendant Hospitals. This caused the closure of
approximately fifty percent of facilities from 2004 to 2012. The effect of these changes
has been to reduce the availability of minimally invasive spine surgery, an etiological
factor in the opiate epidemic. The Defendant HUMC and AHS monopolization of the
minimally invasive spine surgery sector has permitted them to engage in price gouging
with private health insurers, the extra cost of which has been passed onto the public.

In the past five years, the Defendant HUMC and AHS monopolization of the minimally
invasive spine surgery market has caused an exponential increase in revenues,
increased political power and disproportionate leverage in negotiations with private
insurance companies. The increased monies have resulted in aggressive expansion
projects that have focused on highly profitable outpatient spine centers. The reduced
competition from surgical centers has given the CAS RICO Association-In-Fact
Defendant Hospitals increased bargaining power with private health insurers, in which
the CAS RICO Association-In-fact Defendants have forced excessive reimbursement
rates, under threat of boycott to the private health insurer’s clients. Kaul’s outpatient
spine surgery model presented an enormous threat to Defendants HUMC and AHS,
whose revenues would have been reduced if Kaul’s four operating room surgical center
had opened.

Defendants HUMC and AHS conspired with Defendants Christie, Hafner and NJBME to
eliminate and legally compromise physicians and surgical centers that competed in their
market. This was achieved through bribing Defendant Christie into signing legislation
that (i) limited surgical center development, (ii) eliminated reimbursement to surgical
centers for minimally invasive spine surgery, (iii) entered legislation that permitted
Defendants Allstate and GEICO to stop paying surgical centers for minimally invasive
spine surgery and (iv) initiated medical licensing prosecutions against physicians who
practiced minimally invasive spine surgery independently in surgical centers with no
hospital affiliations.




                                                                                       128
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 129 of 286




Defendants HUMC and AHS illegal scheme to revoke Kaul’s license was perpetrated
through a series of quid pro quos with Defendant Christie in which Defendants HUMC
and AHS funneled bribes into off-shore accounts and aggressively funded Defendant
Christie’s political activities.

Defendant Christie used state resources (State Treasury), agencies (Defendant
NJBME) and personnel (Defendants Hafner + Solomon) to revoke Kaul’s license. The
revocation caused Kaul’s corporations to file for Chapter 11 Bankruptcy and permitted
Defendant Stolz to seize Kaul’s surgical center and a license he had obtained in 2009 to
build a thirty-six thousand square foot, four operating room surgical center in Pompton
Lakes, NJ. A moratorium on surgical centers was issued in 2009 because of pressure
from Defendants HUMC, AHD, Allstate and GEICO.

Kaul obtained one of the last licenses issued, and it was illegally seized, along with all of
Kaul’s property, as a consequence of the illegal schemes: (i) orchestrated by Defendant
Christie, (ii) perpetrated by Defendants Hafner, Solomon, NJBME, Lomazow, Stolz and
DiOrio and (iii) funded by Defendants Allstate, GEICO, HUMS, AHS, Heary, Kaufman,
Przybyslski, Staats, Crist, Stein, Cohen, ASIPP and CNS, Garrett, (iv) facilitated by
Defendants TD, NJMG, Washburn.

Discussions occurred between the CAS RICO Association-In-Fact Defendants
regarding Kaul, during which the parties discussed the threat to their corporate profits,
of Kaul’s expanding outpatient minimally invasive spine surgery practice.

In order to ensure that their corporate profits were not affected by the increasing
commercial success of Kaul’s minimally invasive spine surgery practice, and the
expanding number of minimally invasive spine surgeons being trained by Kaul, the
Defendant HUMC and AHS co-orchestrated a scheme, with the other CAS RICO
Association-In-Fact Defendants to have Kaul’s medical license revoked. As part of the
scheme the CAS RICO Association-In-Fact Defendants disseminated false information
within the medico-legal community, that Kaul had committed insurance fraud and was
not qualified to perform minimally invasive spine surgery. This was done in order to
discredit Kaul and isolate him from his colleagues and patients.

The CAS RICO Association-In-Fact Defendants fraudulent scheme to eliminate Kaul’s
practice and increase the profits of the Defendants HUMC and AHS, benefited their
corporate executives, and permitted increased monies to be funneled through
middlemen to Defendant Christie.




                                                                                         129
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 130 of 286




At all relevant times the CAS RICO Association-In-Fact Defendants operated an
ongoing association-in-fact enterprise. This association-in-fact enterprise was formed
for the purpose of ensuring that their fraudulent scheme to have Kaul’s license revoked
was perpetrated to its conclusion. A majority of these meetings occurred behind closed
doors in Morris County and Bergen County, many of which were attended by members
of the Office of the New Jersey Attorney General, and most frequently, Defendant
Hafner. Defendants conducted a pattern of racketeering activity under § 18 U.S.C.
1961(4).

Alternatively, each of the CAS RICO Association-In-Fact Defendants constitutes a
single legal entity “enterprise” within the meaning of 18 U.S.C. § 1961(4), through which
the other Defendants conducted their pattern of racketeering activity. The CAS RICO
Association-In-Fact Defendants’ separate legal statuses facilitated the fraudulent
scheme and provided a hoped-for shield from liability for the other Defendants and their
co-conspirators. The enterprises, alleged in this and the previous paragraph, are
referred to collectively as the “CAS RICO Association-In-fact Enterprise.”

At all relevant times, the CAS RICO Association-In-Fact Enterprise constituted a single
“enterprise” or multiple enterprises within the meaning of 18 U.S.C. § 1961(4), as legal
entities, as well as individuals and legal entities associated-in-fact for the common
purpose of engaging in the CAS RICO Association-In-Fact Defendants profit making
scheme, and the fraudulent scheme to corrupt state agencies and actors to ensure the
revocation of Kaul’s license.

418. The association-in-fact CAS Enterprise consisted of the following entities and
individuals: (a) Defendant HUMC; (b) Defendant AHS; (c) Defendant Garrett; (d)
Defendant Stein; (e) Defendant NJBME; (f) Defendant Hafner; (g) Defendant Christie.
While each of the CAS RICO Association-In-Fact Defendants acquired, maintained
control of, were associated with, and conducted or participated in the conduct of the
CAS RICO Association-In-Fact Enterprise’s affairs, at all relevant times, the CAS RICO
Association-In-fact Enterprise: (a) had an existence separate and distinct from each
CAS RICO Association-In-Fact Defendants; (b) was separate and distinct from the
pattern of racketeering in which the CAS RICO Association-In-Fact Defendants
engaged; and (c) was an ongoing and continuing organization consisting of legal
entities, including the CAS RICO Association-In-Fact Defendants, along with other
individuals and entities, including unknown third parties.

The CAS RICO Association-In-Fact Defendants and their co-conspirators, through their
illegal CAS RICO Association-In-Fact Enterprise engaged in a pattern of racketeering
activity, which involved a fraudulent scheme to increase revenue for the CAS RICO



                                                                                      130
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 131 of 286




Association-In-Fact Enterprise’s activities by bribing Defendant Christie to have Kaul’s
license revoked. The revocation was publicized by Defendants NJMG and Washburn,
who defamed and slandered Kaul. The benefit to Defendant Stein of the revocation and
defamation, was that it facilitated litigation he had commenced against Kaul. Defendants
NJMG and Washburn publicized this litigation on multiple occasions, which assisted the
litigation, and gave Defendant Stein information about Kaul’s personal affairs.

Defendant Christie provided the CAS RICO Association-In-Fact Enterprise with the use
of state agencies (Defendant NJBME + New Jersey Office of Administrative Law))
personnel (Defendants Solomon + Hafner) and resources (State Treasury) necessary to
revoke Kaul’s license. These services were provided in return for bribes funneled into
off-shore accounts and trusts, and monies disguised as ‘campaign donations’ to
Defendant Christie. The monies were part of a quid pro quo scheme, not protected
under Noerr Pennington, in which there was an explicit understanding that the bribes
were payment for the revocation of Kaul’s license.

In furtherance of the scheme, the CAS RICO Association-In-Fact Defendants each
affirmatively misrepresented or concealed from their corporate board members, the
existence of bribes, and the fraudulent nature and purpose of the scheme to revoke
Kaul’s license. Defendants HUMC, AHS and Garrett understood that if the board
members became aware of the scheme, they would have opposed it, realizing the
liability it would incur. Specifically, the CAS RICO Association-In-Fact Defendants
claimed that the monies paid to Defendant Christie were intended to assist them in their
legislative efforts, when in fact, they were quid pro quo payments in order to have Kaul’s
license revoked.

The CAS RICO Enterprise Sought to Fraudulently Increase Defendants’ Profits
and Revenues

At all relevant times, the CAS RICO Association-In-Fact Enterprise: (a) had an
existence separate and distinct from each CAS RICO Association-In-fact Defendant; (b)
was separate and distinct from the pattern of racketeering in which the CAS RICO
Association-In-Fact Defendants engaged; and (c) was an ongoing and continuing
organization consisting of legal entities, including the CAS RICO Association-In-Fact
Defendants, along with other individuals and entities, including unknown third parties
that operated an association-in-fact enterprise.

The CAS RICO Association-In-Fact Enterprise was formed for the purpose of bribing
Governor Christie, in order to (i) have him instruct the medical board to revoke Kaul’s
license, to (ii) veto legislation contrary to the commercial interests of the Defendant



                                                                                      131
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 132 of 286




HUMC and AHS, and to (iii) use the licensing proceedings against Kaul to
mischaracterize the clinical significance of hospital privileges. In fact, there is no
evidence that connects clinical outcomes with the possession of hospital privileges, and
hospitals have a far higher mortality and morbidity rate than outpatient surgical centers.

Defendants HUMC and AHS are able to conceal their complications because of the
influence they have purchased with regulatory agencies and the media. The internal
counsel for Defendant NJMG is on the board of Defendant HUMC. Defendants HUMC
and AHS comprise a group of “persons” who simultaneously wield immense influence
with regulatory agencies, while trading in the market regulated by these agencies.

The CAS RICO Association-In-Fact Enterprise engaged in, and its activities affected,
interstate and foreign commerce because it involved commercial activities across state
boundaries, such as national marketing strategies and the treatment of patients from
within the tri-state area, the consequences of which have generated enormous profits.

Within the CAS RICO Association-In-Fact Enterprise, there was a common
communication network by which co-conspirators shared information on a regular basis.
The CAS RICO Association-In-Fact Enterprise used this common communication
network for purposes of promoting false information that Kaul was not qualified to
perform minimally invasive spine surgery, had committed insurance fraud, Medicare
fraud and bank fraud. The purpose of this propaganda campaign was to isolate Kaul
from the medico-legal community and any source of capital.

Each participant in the CAS RICO Association-In-Fact Enterprise had systematic
linkages to each other through corporate ties, contractual relationships, financial ties,
and a continuing coordination of activities. Through the CAS RICO Association-In-Fact
Enterprise, the CAS RICO Association-In-Fact Defendants functioned as a continuing
unit with the purpose of furthering the CAS RICO Association-In-Fact Scheme.

The CAS RICO Association-In-Fact Defendants participated in the operation and
management of the CAS RICO Association-In-Fact Enterprise by directing its affairs, as
described herein. While the CAS RICO Association-In-Fact Defendants participated in,
and are members of, the enterprise, they have a separate existence from the enterprise,
including distinct legal statuses, different offices and roles, bank accounts, officers,
directors, employees, individual personhood, reporting requirements, and financial
statements. The CAS RICO Association-In-Fact Defendants exerted substantial control
over the CAS RICO Association-In-Fact Enterprise, and participated in the affairs of the
enterprise by: (a) deciding how monies were dispersed from the political action
committees; (b) communicating directly with lawyers, public relation agents and political



                                                                                       132
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 133 of 286




lobbyists with direct connections to Defendant Christie, and members of both state and
federal governments; (c) developing policies, guidelines and regulations that controlled
where and by whom clinical care was delivered; (d) procuring appointments to
regulatory state agencies, which they abused to further their personal economic
agendas; (e) writing healthcare related legislation; (f) misrepresenting and/or concealing
from the public the true nature of the relationship and agreements between the
members of the enterprise and the scheme to bribe Defendant Christie in order to
revoke Kaul’s medical license; (g) otherwise misrepresenting and/or concealing the
increased personal profits that inured to their benefit as a consequence of the illegal
elimination of Kaul from the practice of medicine; (h) ensuring that the other CAS RICO
Association-In-Fact Defendants and unnamed co-conspirators complied with and
concealed the fraudulent scheme.

Without each CAS RICO Association-In-Fact Defendants’ willing participation, the CAS
RICO Association-In-fact Scheme and common course of conduct would not have been
successful.

The CAS RICO Association-In-Fact Defendants directed and controlled the ongoing
organization necessary to implement the scheme at meetings and through
communications of which Plaintiff cannot fully know at present, because such
information lies in the Defendants’ and others’ hands.

Predicate Acts: Mail and Wire Fraud

To carry out, or attempt to carry out, the scheme to defraud, the CAS RICO
Association-In-Fact Defendants, each of whom is a person associated-in-fact with the
CAS RICO Association-In-Fact Enterprise, did knowingly, conduct or participate, directly
or indirectly, in the affairs of the CAS RICO Association-In-Fact Enterprise through a
pattern of racketeering activity within the meaning of 18 U.S.C. §§ 1961(1), 1961(5) and
1962(c), and employed the use of the mail and wire facilities, in violation of 18 U.S.C. §
1341 (mail fraud) and § 1343 (wire fraud).

Specifically, the CAS RICO Association-In-Fact Defendants have committed, conspired
to commit, and/or aided and abetted in the commission of, at least two predicate acts of
racketeering activity (i.e. violations of 18 U.S.C. §§ 1341 and 1343), within the past ten
years.

The multiple acts of racketeering activity which the CAS RICO Association-In-Fact
Defendants committed, or aided or abetted in the commission of, were related to each
other, posed a threat of continued racketeering activity, and therefore constitute a



                                                                                       133
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 134 of 286




“pattern of racketeering activity.” The racketeering activity was made possible by the
CAS RICO Association-In-Fact Defendants’ regular use of the facilities, services,
distribution channels, and employees of the CAS RICO Association-In-Fact Enterprise.
The CAS RICO Association-In-Fact Defendants participated in the scheme to defraud
by using mail, telephone, and the Internet to transmit mailing and wires in interstate or
foreign commerce.

The CAS RICO Association-In-Fact Defendants used, directed the use of, and/or
caused to be used, thousands of interstate mail and wire communications in
perpetration of their scheme through virtually uniform misrepresentations,
concealments, and material omissions.

In devising and executing the illegal scheme, the CAS RICO Association-In-Fact
Defendants devised and knowingly carried out a material scheme and/or artifice to
defraud Kaul of the property rights of his reputation, medical license and healthcare
business, by communicating to the public, Kaul’s patients and his professional
colleagues, that Kaul was not qualified to perform minimally invasive spine surgery and
had committed insurance and bank fraud, materially false representations. For the
purpose of executing the illegal scheme, the CAS RICO Association-In-Fact Defendants
committed these racketeering acts, which number in the thousands, intentionally and
knowingly with the specific intent to advance the illegal scheme.

From paragraph 437 to 491 Kaul has pled with particularity, fact specific to each
element, of each claim, against each defendant, in a separate and distinct
manner:

Defendant Christie + Defendant HUMC:
Date range: 2006 to 2019.
Conduits of Communication + Bribery to Christie: Public relations firm (Mercury Public
Relations + Princeton Public Relations + Law Firm (Brach Eichler + Wolf Samson) +
Through state government intermediary + Directly + Political campaign fundraisers +
Political campaign donations.
Mode of Communications: US mail + Email + Voice message + SMS (text) + Face to
face.
Substance of communication: Scheme to revoke Kaul’s license + Scheme to destroy
Kaul’s reputation + Scheme to destroy Kaul’s economic standing + Scheme to have
Kaul ostracized + Scheme to have Kaul leave the United States.
Tactics employed: Use of the US mail and wires to communicate false information to
patients, that he was not qualified to perform minimally invasive spine surgery + Use of




                                                                                       134
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 135 of 286




the US mail and wires to send false information to New Jersey politicians, encouraging
them, with the promise of political campaign ‘donations’ to coerce Defendant NJBME
and the New Jersey Attorney General to have Kaul’s license revoked + Use of the US
mail and wires to organize and further schemes to bribe Defendant Christie, in order to
have him order Defendant NJBME to revoke Kaul’s license + Use of law and public
relation firms to funnel bribes to Christie as part of quid pro quo schemes to revoke
Kaul’s license, destroy his reputation and cause him to leave the United States + Use of
the US mail and wires to further scheme to have Kaul’s license revoked by having
Defendant Lomazow use his authority on Defendant NJBME to initiate an investigation
against Kaul, in order to have his license revoked + Use of the US mail and wires to
organize and further orders from Christie to revoke Kaul’s license, in furtherance of quid
pro quo schemes of bribery + Use of the US mail and wires to transmit letters, emails
and other materials negotiating the horizontal agreements and market share
distributions + Use of the US mails and wires to transmit letters, emails and other
materials indicating that the CAS RICO Association-In-Fact Defendants had instructed
their members not to support Kaul in any litigation + Use of the US mails and wires to
transmit written, telephone, or electronic communications regarding the knowingly
fraudulent events surrounding the revocation of Kaul’s license + Use of the US mails
and wires to transmit written, telephone, or electronic communications regarding
discussions between the CAS RICO Association-In-Fact Defendants and state and
federal politicians about the illegal scheme to revoke Kaul’s license + Use of the US
mails and wires to bill and collect the increased revenues that flowed from the illegal
elimination of Kaul from the practice of medicine + Use of the US mails and wires to
transmit information in furtherance of Christie’s scheme to illegally have his attorney
general and acting director of the division of consumer affairs have Defendant NJBME
revoke Kaul’s license + Use of the US mail and wires to transmit the illegal
consequences of the obstruction of justice and evidence tampering (‘The Solomon
Critique’ + ‘The Solomon Critique 2’) to the public, national (state + federal) and
international healthcare agencies and regulatory bodies, in furtherance of the
defendants scheme to destroy Kaul’s reputation globally, his livelihood, his economic
standing and prevent him from obtaining a medical license anywhere in the world, or
indeed any form of employment
Location: Hackensack Medical Center + Governor’s office in Trenton +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General

Defendant Christie + Defendant AHS:
Date range: See above. As with Defendant Christie + Defendant HUMC.
Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant HUMC.




                                                                                      135
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 136 of 286




Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC. Tactics employed: See above. As with Defendant Christie + Defendant HUMC.
Location: Morristown Memorial Hospital + Governor’s office in Trenton +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General.

Defendant Christie + Defendant Garrett:
Date range: See above. As with Defendant Christie + Defendant HUMC.
Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant HUMC.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC. Tactics employed: See above. As with Defendant Christie + Defendant HUMC.
Location: Morristown Memorial Hospital + Governor’s office in Trenton +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General

Defendant Christie + Defendant Hafner:
Date range: 2009 to 2019.
Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant HUMC.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC.
Tactics employed: See above. As with Defendant Christie + Defendant HUMC.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General.

Defendant Christie + Defendant Stein:
Date range: 2006 to 2019.
Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant HUMC.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC. Tactics employed: See above. As with Defendant Christie + Defendant HUMC.
Location: Office of the New Jersey Attorney General + Governor’s office in Trenton – 7
Christie/Republican political fundraisers.

Defendant Christie + Defendant NJBME:
Date range: 2009 to 2019.




                                                                                    136
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 137 of 286




Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant HUMC
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC. Tactics employed: See above. As with Defendant Christie + Defendant HUMC.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers.

Defendant Christie + Defendant Kanefsky:
Date range: 2009 to 2019.
Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant HUMC.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC. Tactics employed: See above. As with Defendant Christie + Defendant HUMC.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers.

Defendant HUMC + Defendant Christie:
Date range: See above. As with Defendant Christie + Defendant HUMC.
Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant HUMC.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC. Tactics employed: See above. As with Defendant Christie + Defendant HUMC.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
HUMC.

Defendant HUMC + Defendant AHS:
Date range: 2006 to 2019.
Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant HUMC.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC.
Tactics employed: See above. As with Defendant Christie + Defendant HUMC.
Location: Christie/Republican political fundraisers + HUMC + AHS + Office of the New
Jersey Attorney General.

Defendant HUMC + Defendant Garrett:
Date range: 2006 to 2019.




                                                                                  137
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 138 of 286




Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant HUMC.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC. Tactics employed: See above. As with Defendant Christie + Defendant HUMC.
Location: Hackensack Medical Center + Christie/Republican political fundraisers

Defendant HUMC + Defendant Hafner:
Date range: 2009 to 2019
Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant HUMC.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC. Tactics employed: See above. As with Defendant Christie + Defendant HUMC.
Location: Hackensack Medical Center + Office of the New Jersey Attorney General.

Defendant HUMC + Defendant Stein:
Date range: 2006 to 2019.
Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant HUMC.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC. Tactics employed: See above. As with Defendant Christie + Defendant HUMC.
Location: Hackensack Medical Center + Christie/Republican political fundraisers

Defendant HUMC + Defendant NJBME:
Date range: 2006 to 2019.
Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant HUMC.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC. Tactics employed: See above. As with Defendant Christie + Defendant HUMC.
Location: Hackensack Medical Center + Office of the New Jersey Attorney General

Defendant HUMC + Defendant Kanefsky:
Date range: 2009 to 2019
Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant HUMC.




                                                                                138
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 139 of 286




Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC. Tactics employed: See above. As with Defendant Christie + Defendant HUMC.
Location: Hackensack Medical Center + Office of the New Jersey Attorney General

Defendant AHS + Defendant Christie:
Date range: 2006 to 2019.
Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant HUMC.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC. Tactics employed: See above. As with Defendant Christie + Defendant HUMC.
Location: Morristown Memorial Hospital + Governor’s office in Trenton +
Christie/Republican political fundraisers.

Defendant AHS + Defendant HUMC:
Date range: 2006 to 2019
Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant HUMC.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC. Tactics employed: See above. As with Defendant Christie + Defendant HUMC.
Location: Morristown Memorial Hospital + Hackensack Medical Center.

Defendant AHS + Defendant Garrett:
Date range: 2006 to 2019
Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant HUMC.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC. Tactics employed: See above. As with Defendant Christie + Defendant HUMC.
Location: Morristown Memorial Hospital + Hackensack Medical Center +
Christie/Republican political fundraisers

Defendant AHS + Defendant Hafner:
Date range: 2009 to 2019.
Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant HUMC.




                                                                                139
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 140 of 286




Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC. Tactics employed: See above. As with Defendant Christie + Defendant HUMC.
Location: Morristown Memorial Hospital + Office of the New Jersey Attorney General

Defendant AHS + Defendant Stein:
Date range: 2006 to 2019
Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant HUMC.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC. Tactics employed: See above. As with Defendant Christie + Defendant HUMC.
Location: Christie/Republican political fundraisers + Morristown Memorial Hospital

Defendant AHS + Defendant NJBME:
Date range: 2006 to 2019
Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant HUMC.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC. Tactics employed: See above. As with Defendant Christie + Defendant HUMC.
Location: Morristown Memorial Hospital + Office of the New Jersey Attorney General

Defendant AHS + Defendant Kanefsky:
Date range: 2009 to 2019
Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant HUMC.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC. Tactics employed: See above. As with Defendant Christie + Defendant HUMC.
Location: Morristown Memorial Hospital + Office of the New Jersey Attorney General.

Defendant Garrett + Defendant Christie:
Date range: 2009 to 2019.
Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant HUMC.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC. Tactics employed: See above. As with Defendant Christie + Defendant HUMC.




                                                                                 140
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 141 of 286




Location: Morristown Memorial Hospital + Governor’s office in Trenton +
Christie/Republican political fundraisers.

Defendant Garrett + Defendant HUMC:
Date range: 2006 to 2019
Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant HUMC.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC. Tactics employed: See above. As with Defendant Christie + Defendant HUMC.
Location: Hackensack Medical Center + Christie/Republican political fundraisers

Defendant Garrett + Defendant AHS:
Date range: 2006 to 2019
Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant HUMC.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC. Tactics employed: See above. As with Defendant Christie + Defendant HUMC.
Location: Morristown Memorial Hospital + Hackensack Medical Center +
Christie/Republican political fundraisers.

Defendant Garrett + Defendant Hafner:
See above. As with Defendant Christie + Defendant HUMC.
Location: Hackensack Medical Center + Office of the New Jersey Attorney General

Defendant Garrett + Defendant Stein:
See above. As with Defendant Christie + Defendant HUMC.
Location: Hackensack Medical Center + Christie/Republican political fundraisers

Defendant Garrett + Defendant NJBME:
See above. As with Defendant Christie + Defendant HUMC.
Location: Hackensack Medical Center + Office of the New Jersey Attorney General

Defendant Garrett + Defendant Kanefsky:
See above. As with Defendant Christie + Defendant HUMC.
Location: Hackensack Medical Center + Office of the New Jersey Attorney General

Defendant Hafner + Defendant Christie:
See above. As with Defendant Christie + Defendant HUMC.



                                                                                  141
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 142 of 286




Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General

Defendant Hafner + Defendant HUMC:
See above. As with Defendant Christie + Defendant HUMC.
Location: Hackensack Medical Center + Office of the New Jersey Attorney General

Defendant Hafner + Defendant AHS:
See above. As with Defendant Christie + Defendant HUMC.
Location: Morristown Memorial Hospital + Office of the New Jersey Attorney General

Defendant Hafner + Defendant Garrett:
See above. As with Defendant Christie + Defendant HUMC.
Location: Hackensack Medical Center + Office of the New Jersey Attorney General

Defendant Hafner + Defendant Stein:
See above. As with Defendant Christie + Defendant HUMC.
Location: Office of the New Jersey Attorney General

Defendant Hafner + Defendant NJBME:
See above. As with Defendant Christie + Defendant HUMC.
Location: Office of the New Jersey Attorney General

Defendant Hafner + Defendant Kanefsky:
See above. As with Defendant Christie + Defendant HUMC.
Location: Office of the New Jersey Attorney General

Defendant Stein + Defendant Christie:
See above. As with Defendant Christie + Defendant HUMC.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers

Defendant Stein + Defendant HUMC:
See above. As with Defendant Christie + Defendant HUMC.
Location: Hackensack Medical Center + Christie/Republican political fundraisers.

Defendant Stein + Defendant AHS:
See above. As with Defendant Christie + Defendant HUMC.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers

Defendant Stein + Defendant Garrett:



                                                                                       142
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 143 of 286




See above. As with Defendant Christie + Defendant HUMC.
Location: Hackensack Medical Center + Christie/Republican political fundraisers.

Defendant Stein + Defendant Hafner:
See above. As with Defendant Christie + Defendant HUMC.
Location: Office of the New Jersey Attorney General

Defendant Stein + Defendant NJBME:
See above. As with Defendant Christie + Defendant HUMC.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General

Defendant Stein + Defendant Kanefsky:
See above. As with Defendant Christie + Defendant HUMC.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General

Defendant NJBME + Defendant Christie:
See above. As with Defendant Christie + Defendant HUMC.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General.

Defendant NJBME + Defendant HUMC:
See above. As with Defendant Christie + Defendant HUMC.
Location: Hackensack Medical Center + Office of the New Jersey Attorney General.

Defendant NJBME + Defendant AHS:
See above. As with Defendant Christie + Defendant HUMC.
Location: Morristown Memorial Hospital + Office of the New Jersey Attorney General.

Defendant NJBME + Defendant Garrett:
See above. As with Defendant Christie + Defendant HUMC.
Location: Hackensack Medical Center + Office of the New Jersey Attorney General.

Defendant NJBME + Defendant Hafner:
See above. As with Defendant Christie + Defendant HUMC.
Location: Office of the New Jersey Attorney General.

Defendant NJBME + Defendant Stein:
See above. As with Defendant Christie + Defendant HUMC.



                                                                                       143
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 144 of 286




Location: Office of the New Jersey Attorney General.

Defendant NJBME + Defendant Kanefsky:
See above. As with Defendant Christie + Defendant HUMC.
Location: Office of the New Jersey Attorney General.

Defendant Kanefsky + Defendant Christie:
See above. As with Defendant Christie + Defendant HUMC.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General

Defendant Kanefsky + Defendant HUMC:
See above. As with Defendant Christie + Defendant HUMC.
Location: Hackensack Medical Center + Office of the New Jersey Attorney General

Defendant Kanefsky + Defendant AHS:
See above. As with Defendant Christie + Defendant HUMC.
Location: Morristown Memorial Hospital + Office of the New Jersey Attorney General

Defendant Kanefsky + Defendant Garrett:
See above. As with Defendant Christie + Defendant HUMC.
Location: Hackensack Medical Center + Office of the New Jersey Attorney General

Defendant Kanefsky + Defendant Hafner:
See above. As with Defendant Christie + Defendant HUMC.
Location: Office of the New Jersey Attorney General

Defendant Kanefsky + Defendant Stein:
See above. As with Defendant Christie + Defendant HUMC.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General

Defendant Kanefsky + Defendant NJBME:
See above. As with Defendant Christie + Defendant HUMC.
Location: Office of the New Jersey Attorney General

The CAS RICO Association-In-Fact Defendants’ predicate acts of racketeering (18
U.S.C. § 1961(1) include, but are not limited to:
(a)   Mail Fraud: The CAS RICO Association-In-Fact Defendants violated 18 U.S.C. §
1341 by sending or receiving, or causing to be sent and /or received, materials via U.S.



                                                                                       144
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 145 of 286




mail or commercial interstate carriers for the purpose of executing the unlawful scheme
of bribes and kickbacks, to have Kaul’s license improperly revoked, his reputation
destroyed, and impede the growth of minimally invasive spine surgery in free standing
outpatient surgical centers. These ends were pursued by means of false
representations and omissions.
(b)    Wire Fraud: The CAS RICO Association-In-Fact Defendants violated 18 U.S.C. §
1343 by transmitting and/or receiving, or by causing to be received, materials by wire for
the purpose of executing the unlawful scheme to defraud Kaul of the property rights of
his medical license, reputation and minimally invasive spine surgery business, based on
false pretenses, misrepresentations that Kaul was not qualified to perform minimally
invasive spine surgery, and had committed insurance and bank fraud.

The CAS RICO Association-In-Fact Defendants’ use of the mails and wires include, but
are not limited to: (a) the transmission of letters, emails and other materials with
Defendant Hafner, regarding the scheme to eliminate Kaul from the practice of
medicine; (b) the transmission of letters, emails and other materials indicating that the
CAS RICO Association-In-Fact Defendants had advised the medico-legal community
not to support Kaul in any litigation; (c) written, telephone, or electronic communications
regarding the events surrounding the revocation of Kaul’s license; (d) written,
telephone, or electronic communications instructing the medico-legal community not to
support Kaul in any litigation; (e) written, telephone, or electronic communications
regarding discussions between the CAS RICO Association-In-Fact Defendants and
state and federal politicians about the scheme to revoke Kaul’s license; (f) the use of
the mails or wires to further schemes to eradicate Kaul’s economic standing; (g) the use
of the mails and wires to communicate the illegal scheme with Defendants Washburn
and North Jersey Media Group.

The CAS RICO Association-In-Fact Defendants also communicated by U.S. mail, by
interstate facsimile, and by interstate electronic mail with every New Jersey hospital,
surgical center, American state licensing board, the Federation of State Medical Boards,
the American Board of Anesthesiology, the General Medical Council of the United
Kingdom, and other healthcare related third-party entities in furtherance of the scheme,
the purpose of which was to harm Kaul’s economic and global reputation.

The mail and wire transmissions described herein were made in furtherance of
Defendants’ scheme and common course of conduct designed to increase the revenues
that flowed from the elimination of the competition presented by Kaul and by those
minimally invasive spine surgeons he had trained and planned on training.




                                                                                       145
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 146 of 286




Many of the precise dates of the fraudulent uses of the mail and interstate wire facilities
have been deliberately hidden and cannot be alleged without access to the Defendants’
servers and digital records. However, Plaintiff has described the types of, and in some
instances, occasions on which the predicate acts of mail and/or wire fraud occurred.
They include thousands of communications to perpetuate and maintain the scheme,
including the things and documents described above.

The CAS RICO Association-In-Fact Defendants have not undertaken the practices
described herein in isolation, but as part of a common scheme and conspiracy. In
Violation of 18 U.S.C. § 1962(d), the CAS RICO Association-In-Fact Defendants
conspired to violate 18 U.S.C. § 1962(c), as described herein. Various other persons,
firms, and corporations, including third-party entities and individuals not named as
defendants in this Complaint, have participated as co-conspirators with the CAS RICO
Association-In-Fact Defendants in these offenses and have performed acts in
furtherance of the conspiracy to increase revenues, increase market share, and or
minimize losses for the Defendants and their unnamed co-conspirators throughout the
illegal scheme and common course of conduct. The CAS RICO Association-In-Fact
Defendants aided and abetted others in violations of the above laws.

To achieve their common goals, the CAS RICO Association-In-Fact Defendants (i)
fostered an environment in which they encouraged their staff to defame Kaul; (ii) filed
complaints with state and federal healthcare regulatory authorities; (iii) instructed their
members to discontinue communications with Kaul and; (iv) encouraged the media to
publish defamatory articles. The CAS RICO Association-In-Fact Defendants and each
member of the conspiracy, with knowledge and intent, agreed to the overall objectives
of the conspiracy and participated in the common course of conduct, agreeing to
conceal the fraudulent intent of the scheme, and its illegal tactics. The CAS RICO
Association-In-Fact Defendants knew, and intended that Plaintiff’s patients and
business network, would rely on the material misrepresentations and omissions made
by them and would cease communicating and engaging in healthcare commerce with
Kaul.

As described herein, the CAS RICO Association-In-Fact Defendants engaged in a
pattern of related and continuous predicate acts for years. The predicate acts
constituted a variety of unlawful activities, each conducted with the common purpose of
eliminating Kaul from the practice of medicine, and thus eradicating the competition,
and increasing the CAS RICO Association-In-Fact Defendants revenues and executive
compensation. The predicate acts also had the same or similar results, participants and
methods of commission. The predicate acts were related and not isolated events.




                                                                                         146
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 147 of 286




During the CAS RICO Association-In-Fact Defendants’ perpetration of their scheme the
true purpose of the fraudulent racket was revealed to CAS RICO Association-In-Fact
Defendant Garrett. Nevertheless, in furtherance of their scheme, Defendant Garrett
continued to disseminate falsehoods, that Kaul had committed insurance fraud,
Medicare fraud, bank fraud and was not qualified to perform minimally invasive spine
surgery.

By reason of, and as a result of the conduct of the CAS RICO Association-In-Fact
Defendants, and in particular, their pattern of racketeering activity, Plaintiff has been
injured in his business and/or property in multiple ways, including but not limited to the
loss of his medical license, the loss of his reputation, the loss of his livelihood, the loss
of monies earned, and the loss of future earnings. The CAS RICO Association-In-Fact
Defendants violations of 18 U.S.C. §1962(c) and (d) have directly and proximately
caused injuries and damage to Plaintiff who is entitled to bring this action for three times
its actual damage, as well as injunctive/equitable relief, costs, and reasonable attorneys’
fees pursuant to 18 U.S.C. § 1964(c).

                                  COUNT FIVE
                    VIOLATIONS OF 18 U.S.C. § 1962(C)--(D)
THE RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT, 18 U.S.C.
                                § 1961, ET SEQ.
    (By Plaintiff against Defendants Christie + HUMC + Washburn + NJMG)
                  The CHN RICO Association-In-Fact-Enterprise

Plaintiff incorporates by reference each preceding paragraph as though fully set forth
herein.

Plaintiff brings this Count against Defendants NJMG + Washburn + Christie + HUMC
(inclusively, for the purposes of this Count, the “CHN RICO Association-In-Fact
Defendants”).

At all relevant times the CHN RICO Association-In-Fact Defendants have been
“persons” under 18 U.S.C. § 1961(3) because they are capable of holding, and do hold,
“a legal or beneficial interest in property.”

Section 1962(c) makes it “unlawful for any person employed by or associated with any
enterprise engaged in, or the activities of which affect, interstate or foreign commerce,
to conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs
through a pattern of racketeering activity.” 18 U.S.C. § 1962(c). Section 1962(d) makes




                                                                                           147
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 148 of 286




it unlawful for “any person to conspire to violate” Section 1962(c), among other
provisions. See 18 U.S.C. § 1962(d).

As explained in detail below, the CHN RICO Association-In-Fact Defendants sought,
amongst other things, to eliminate Kaul from the practice of medicine, eliminate the
competition he presented to parties with whom they engaged in commerce, destroy his
reputation in the field of minimally invasive spine surgery and destroy his economic
standing. The purpose of their scheme was to divert patients requiring minimally
invasive spine surgery away from Kaul’s surgical center, and towards the facilities and
physicians, with whom they engaged in commerce. As explained in detail below, the
CHN RICO Association-In-Fact Defendants’ nine-year campaign of misconduct violated
sections 1962(c) and (d).

Description of the CHN RICO Enterprise

RICO defines an enterprise as “any individual, partnership, corporation, association, or
other legal entity, and any union or group of individuals associated in fact although not a
legal entity.” 18 U.S.C. § 1961(4). An association-in-fact enterprise requires three
structural features: (1) a purpose; (2) relationships among those associated with the
enterprise; and (3) longevity sufficient to permit those associates to pursue the
enterprise’s purpose.

For many years CHN RICO Association-In-Fact Defendants Washburn and NJMG
occupied a critical role in deciding what stories they published about state government
actions and politicians. The CHN RICO Association-In-Fact Defendant NJMG was a
privately-owned company, before it was sold to national media conglomerate, Gannett
Media, in July 2016. Its business holdings extended way beyond the reporting of news,
and it depended on state government permits and approvals to further these non-news
economic ends. Its news cycles also depended on sources within the state
administration.

CHN RICO Association-In-Fact Defendants NJMG and Washburn were not informed of
the June 13, 2012 medical board hearing in Trenton, as was the Star Ledger, its
competition. CHN RICO Association-In-Fact Defendants were subsequently promised
access to the administration of Defendant Christie, after having agreed to publish
defamatory articles about Kaul, on which agents of Defendant Christie collaborated.
These actions aligned the political and commercial interests of the Defendants from the
CHC RICO Association-In-Fact Enterprise, the CAD RICO Association-In-Fact
Enterprise, the CAS RICO Association-In-Fact Enterprise with the Defendants of the




                                                                                       148
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 149 of 286




CHN RICO Association-In-Fact Enterprise, all of whom engaged directly or indirectly in
conduct that furthered their commercial/political agendas.

In the past five years, Defendant NJMG experienced a decrease in its annual revenues,
and came under extreme financial pressure, which caused an increased reliance on
advertising revenue from the CHC RICO Defendants, the CAD RICO Defendants and
the CAS RICO Defendants. These Defendants used their financial leverage with the
Defendant NJMG, to publish defamatory stories to eliminate the commercial competitive
threat presented to them by Kaul’s rapidly expanding minimally invasive spine surgery
practice.

Discussions occurred between the CHN RICO Association-In-Fact Defendants
regarding Kaul, during which the parties discussed the threat to their commercial
interests, because Kaul’s expanding outpatient minimally invasive spine surgery
practice had diverted business away from the CHC, CAD and CAS RICO
Association-In-Fact Defendants, whose advertising revenues permitted Defendant
NJMG to remain solvent. Defendant NJMG recognized the indirect commercial
advantage that would ensue from publicly attacking Kaul and surgical centers generally.

In order to ensure that their corporate profits were not affected by the increasing
commercial success of Kaul’s minimally invasive spine surgery practice, and the
expanding number of minimally invasive spine surgeons being trained by Kaul,
Defendant NJMG co-orchestrated a scheme with the other CHN RICO
Association-In-Fact Defendants, to have the revocation of Kaul’s medical license widely
publicized across the internet. As part of the scheme the CHN RICO Association-In-Fact
Defendants disseminated false information within the medico-legal community that Kaul
had committed insurance fraud, bank fraud and was not qualified to perform minimally
invasive spine surgery. This was done in order to discredit Kaul and isolate him from his
colleagues and patients.

The scheme to maintain and increase the profits of Defendant NJMG through the
destruction of Kaul’s reputation and elimination of his practice, benefited the other
Defendants, many of whom advertised with Defendant NJMG. The scheme also
enriched its corporate executives, its non-media interests, and permitted increased
monies to be funneled through the middleman to Defendant Christie.

At all relevant times the CHN RICO Association-In-Fact Defendants operated an
ongoing association-in-fact enterprise. This association-in-fact enterprise was formed
for the purpose of ensuring that their fraudulent scheme to have Kaul’s license revoked
was perpetrated to its conclusion. Many of the association-in-fact enterprise meetings



                                                                                        149
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 150 of 286




occurred behind closed doors in Morris and Bergen County, a large percentage of which
were attended by members of The Office of The New Jersey Attorney General, and
most frequently by Defendant Hafner. Defendants conducted a pattern of racketeering
activity under § 18 U.S.C. 1961(4).

Alternatively, each of the CHN RICO Association-In-Fact Defendants constitutes a
single legal entity “enterprise” within the meaning of 18 U.S.C. § 1961(4), through which
the other Defendants conducted their pattern of racketeering activity. The CHN RICO
Association-In-Fact Defendants’ separate legal statuses facilitated the fraudulent
scheme and provided a hoped-for shield from liability for the other Defendants and their
co-conspirators. The enterprises, alleged in this and the previous paragraph, are
referred to collectively as the “CHN RICO Association-In-Fact Enterprise.”

At all relevant times, the CHN RICO Association-In-Fact Enterprise constituted a single
“enterprise” or multiple enterprises within the meaning of 18 U.S.C. § 1961(4), as legal
entities, as well as individuals and legal entities associated –in-fact for the common
purpose of engaging in the CHN RICO Association-In-Fact Defendants profit making
scheme, a fraudulent scheme that involved collusion with state agencies and actors, to
ensure the revocation of Kaul’s license, destruction of his reputation and decimation of
his economic standing.

The association-in-fact CHN Enterprise consisted of the following entities and
individuals: (a) Defendant NJMG; (b) Defendant Washburn; (c) Defendant HUMC: (d)
Defendant Christie. While each of the CHN RICO Association-In-Fact Defendants
acquired, maintained control of, were associated with, and conducted or participated in
the conduct of the CHN RICO Association-In-Fact Enterprise’s affairs, at all relevant
times, the CHN RICO Association-In-Fact Enterprise: (a) had an existence separate and
distinct from each CHN RICO Association-In-Fact Defendants; (b) was separate and
distinct from the pattern of racketeering in which the CHN RICO Association-In-Fact
Defendants engaged; and (c) was an ongoing and continuing organization consisting of
legal entities, including the CHN RICO Association-In-Fact Defendants, along with other
individuals and entities, including unknown third parties.

The CHN RICO Association-In-Fact Defendants and their co-conspirators, through their
illegal CHN RICO Association-in-Fact Enterprise, engaged in a pattern of racketeering
activity, which involved a fraudulent scheme to increase revenue for the CHN RICO
Association-In-Fact Enterprise’s activities by bribing Defendant Christie to have Kaul’s
license revoked, and conspiring to publish defamatory stories about Kaul. The purpose
of the revocation and defamation was to eliminate the threat that his work presented to
the Defendants who advertised with Defendant NJMG.



                                                                                      150
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 151 of 286




The CHN RICO Association-In-Fact Defendants were provided with improper access to
state agencies (Defendant NJBME + OAL) resources and personnel (Defendant
Solomon + Defendant Hafner) that were involved in the revocation of Kaul’s license, in
return for bribing Defendant Christie with monies disguised as ‘campaign donations’.
The monies were part of a quid pro quo scheme, not protected under Noerr Pennington,
in which there was an explicit understanding that the bribes were payment for the
revocation of Kaul’s license. Defendant NJMG was given preferential access to the
state government information, in return for the publication of slanderous stories about
Kaul. In furtherance of the scheme, the CMS RICO Association-In-Fact Defendant
NJMG and Defendant HUMC affirmatively misrepresented or concealed from their
corporate board members, the existence of bribes, quid pro quo schemes, and the
fraudulent nature and purpose of the scheme to revoke Kaul’s license. The Defendants
understood that if the board members became aware of the scheme, they would have
opposed it, realizing the liability it would incur. Specifically, CHN RICO
Association-In-Fact Defendant NJMG mischaracterized the nature of Kaul v Christie,
when it was sold to Gannett Media in July 2016.

The CHN RICO Enterprise Sought to Fraudulently Increase Defendants’ Profits
and Revenues

Each CHN RICO Association-In-Fact Defendant benefited financially from the CHN
RICO Association-In-Fact Enterprise. Defendant NJMG increased its revenues, through
the expedited issuance of state permits for its non-media, real estate based commercial
interests.

As part of a quid pro quo that existed within the CHN RICO Association-In-Fact
Enterprise, Defendant Christie, in return for favorable political publicity from Defendant
NJMG, and bribes from Defendant HUMC, instructed his staff to provide personal and
professional information about Kaul to the CHN RICO Association-In-Fact Defendants.

At all relevant times, the CHN RICO Association-In-Fact Enterprise: (a) had an
existence separate and distinct from each CHN RICO Association-In-Fact Defendant;
(b) was separate and distinct from the pattern of racketeering in which the CHN RICO
Association-In-Fact Defendants engaged; and (c) was an ongoing and continuing
organization consisting of legal entities, including the CHN RICO Association-In-Fact
Defendants, along with other individuals and entities, including unknown third parties
that operated an association-in-fact enterprise. The CHN RICO Association-In-Fact
Enterprise was formed for the purpose of bribing and providing favorable publicity to




                                                                                        151
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 152 of 286




Defendant Christie, in order to procure expedited and preferential state permits, and
personal/professional information about Kaul.

The CHN RICO Association-In-Fact Defendants comprise a group of “persons” who
influence public opinion, while engaging in political and commercial activities, that are
contrary to independent news reporting. They and their co-conspirators engaged in a
pattern of racketeering activity, which involved a revenue enhancing fraudulent
conspiracy, that was part of a wider scheme to have Kaul’s license revoked.

The CHN RICO Association-In-Fact Enterprise engaged in, and its activities affected,
interstate and foreign commerce because it involved commercial activities across state
boundaries, such as the internet marketing of legal services and news reporting, the
consequences of which have generated enormous profits.

Within the CHN RICO Association-In-Fact Enterprise, there was a common
communication network by which co-conspirators shared information on a regular basis.
The CHN RICO Association-In-Fact Enterprise used this common communication
network for purposes of promoting false information that Kaul was not qualified to
perform minimally invasive spine surgery, had committed insurance fraud, Medicare
fraud and bank fraud. The purpose of this propaganda campaign was to isolate Kaul
from the medico-legal community and any source of capital.

Each participant in the CHN RICO Association-In-Fact Enterprise had systematic
linkages to each other through corporate ties, contractual relationships, financial ties,
and a continuing coordination of activities. Through the CHN RICO Association-In-Fact
Enterprise, the CHN RICO Association-In-Fact Defendants functioned as a continuing
unit with the purpose of furthering the CHN RICO Association-In-Fact Scheme.

The CHN RICO Association-In-Fact Defendants participated in the operation and
management of the CHN RICO Association-In-Fact Enterprise by directing its affairs, as
described herein. While the CHN RICO Association-In-Fact Defendants participated in,
and are members of the enterprise, they have a separate existence from the enterprise,
including distinct legal statuses, different offices and roles, bank accounts, officers,
directors, employees, individual personhood, reporting requirements, and financial
statements.

The CHN RICO Association-In-Fact Defendants exerted substantial control over the
CHN RICO Association-In-Fact Enterprise, and participated in the affairs of the
enterprise by: (a) communicating directly with lawyers, public relation agents and
political lobbyists with direct connections to Defendant Christie, and members of both



                                                                                        152
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 153 of 286




state and federal governments; (b) procuring appointments to regulatory state agencies
and the board of Defendant HUMC, which they used to further their economic agendas;
(c) misrepresenting and/or concealing from the public the true nature of the relationship
and agreements between the members of the enterprise and the scheme to bribe
Defendant Christie in order to revoke Kaul’s medical license; (d) otherwise
misrepresenting and/or concealing the increased personal profits that inured to their
benefit as a consequence of the illegal elimination of Kaul from the practice of medicine;
(e) ensuring that the other CHN RICO Association-In-Fact Defendants and unnamed
co-conspirators complied with and concealed the fraudulent scheme.

Without each CHN RICO Association-In-Fact Defendants’ willing participation, the CHN
RICO Association-In-Fact Scheme and common course of conduct would not have
been successful.

The CHN RICO Association-In-Fact Defendants directed and controlled the ongoing
organization necessary to implement the scheme at meetings and through
communications of which Plaintiff cannot fully know at present, because such
information lies in the Defendants’ and others’ hands.

Predicate Acts: Mail and Wire Fraud

To carry out, or attempt to carry out, the scheme to defraud, the CHN RICO
Association-In-Fact Defendants, each of whom is a person associated-in-fact with the
CHN RICO Association-Fact Enterprise, did knowingly, conduct or participate, directly or
indirectly, in the affairs of the CHN RICO Association-In-Fact Enterprise through a
pattern of racketeering activity within the meaning of 18 U.S.C. §§ 1961(1), 1961(5) and
1962(c), and employed the use of the mail and wire facilities, in violation of 18 U.S.C. §
1341 (mail fraud) and § 1343 (wire fraud).

Specifically, the CHN RICO Association-In-Fact Defendants have committed, conspired
to commit, and/or aided and abetted in the commission of at least two predicate acts of
racketeering activity (i.e. violations of 18 U.S.C. §§ 1341 and 1343), within the past ten
(10) years.

The multiple acts of racketeering activity which the CHN RICO Association-In-Fact
Defendants committed, or aided or abetted in the commission of, were related to each
other, posed a threat of continued racketeering activity, and therefore constitute a
“pattern of racketeering activity.” The racketeering activity was made possible by the
CHN RICO Association-In-Fact Defendants’ regular use of the facilities, services,
distribution channels, and employees of the CHN RICO Association-In-Fact Enterprise.



                                                                                       153
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 154 of 286




The CHN RICO Association-In-Fact Defendants participated in the scheme to defraud
by using mail, telephone, and the Internet to transmit mailing and wires in interstate or
foreign commerce.

The CHN RICO Association-In-Fact Defendants used, directed the use of, and/or
caused to be used, thousands of interstate mail and wire communications in service of
their scheme through virtually uniform misrepresentations, concealments, and material
omissions.

In devising and executing the illegal scheme, the CHN RICO Association-In-Fact
Defendants devised and knowingly carried out a material scheme and/or artifice to
defraud Kaul of the property rights of his reputation, medical license and healthcare
business, by communicating to the public, Kaul’s patients and his professional
colleagues, that Kaul was not qualified to perform minimally invasive spine surgery and
had committed insurance and bank fraud. These were and are, materially false
representations. For the purpose of executing the illegal scheme, the CHN RICO
Association-In-Fact Defendants committed these racketeering acts, which number in the
thousands, intentionally and knowingly with the specific intent to advance the illegal
scheme.

From paragraph 537 to 548 Kaul has pled with particularity, fact specific to each
element, of each claim, against each defendant, in a separate and distinct
manner:

Defendant Christie + Defendant HUMC:
Date range: 2006 to 2019.
Conduits of Communication + Bribery to Christie: Public relations firm (Mercury Public
Relations + Princeton Public Relations + Law Firm (Brach Eichler + Wolf Samson) +
Through state government intermediary + Directly + Political campaign fundraisers +
Political campaign donations.
Mode of Communications: US mail + E-mail + Voice message + SMS (text) + Face to
face.
Substance of communication: Scheme to revoke Kaul’s license + Scheme to destroy
Kaul’s reputation + Scheme to destroy Kaul’s economic standing + Scheme to have
Kaul ostracized + Scheme to have Kaul leave the United States.
Tactics employed: Use of the US mail and wires to communicate false information to
patients, that he was not qualified to perform minimally invasive spine surgery + Use of
the US mail and wires to send false information to New Jersey politicians, encouraging
them, with the promise of political campaign ‘donations’ to coerce Defendant NJBME
and the New Jersey Attorney General to have Kaul’s license revoked + Use of the US



                                                                                       154
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 155 of 286




mail and wires to organize and further schemes to bribe Defendant Christie, in order to
have him order Defendant NJBME to revoke Kaul’s license + Use of law and public
relation firms to funnel bribes to Christie as part of quid pro quo schemes to revoke
Kaul’s license, destroy his reputation and cause him to leave the United States + Use of
the US mail and wires to further scheme to have Kaul’s license revoked by having
Defendant Lomazow use his authority on Defendant NJBME to initiate an investigation
against Kaul, in order to have his license revoked + Use of the US mail and wires to
organize and further orders from Christie to revoke Kaul’s license, in furtherance of quid
pro quo schemes of bribery + Use of the US mail and wires to transmit letters, emails
and other materials negotiating the horizontal agreements and market share
distributions + Use of the US mails and wires to transmit letters, emails and other
materials indicating that the CHN RICO Association-In-Fact Defendants had instructed
their members not to support Kaul in any litigation + Use of the US mails and wires to
transmit written, telephone, or electronic communications regarding the knowingly
fraudulent events surrounding the revocation of Kaul’s license + Use
of the US mails and wires to transmit written, telephone, or electronic communications
regarding discussions between the CHN RICO Association-In-Fact Defendants and
state and federal politicians about the illegal scheme to revoke Kaul’s license + Use of
the US mails and wires to bill and collect the increased revenues that flowed from the
illegal elimination of Kaul from the practice of medicine + Use of the US mails and wires
to transmit information in furtherance of Christie’s scheme to illegally have his attorney
general and acting director of the division of consumer affairs have Defendant NJBME
revoke Kaul’s license + Use of the US mail and wires to transmit the illegal
consequences of the obstruction of justice and evidence tampering (‘The Solomon
Critique’ + ‘The Solomon Critique 2’) to the public, national (state + federal) and
international healthcare agencies and regulatory bodies, in furtherance of the
defendants scheme to destroy Kaul’s reputation globally, his livelihood, his economic
standing and prevent him from obtaining a medical license anywhere in the world, or
indeed any form of employment
Location: Hackensack Medical Center + Governor’s office in Trenton +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General

Defendant Christie + Defendant Washburn:
Date range: 2009 to 2019
Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant HUMC.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC.
Tactics employed: See above. As with Defendant Christie + Defendant HUMC.



                                                                                      155
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 156 of 286




Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of Defendant NJMG.

Defendant Christie + Defendant NJMG:
Date range: 2006 to 2019.
Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant HUMC.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC.
Tactics employed: See above. As with Defendant Christie + Defendant HUMC
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of Defendant NJMG.

Defendant HUMC + Defendant Christie:
Date range: 2006 to 2019.
Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant HUMC.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC.
Tactics employed: See above. As with Defendant Christie + Defendant HUMC.
Location: Hackensack Medical Center + Governor’s office in Trenton +
Christie/Republican political fundraisers

Defendant HUMC + Defendant Washburn:
Date range: 2006 to 2019.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC.
Tactics employed: See above. As with Defendant Christie + Defendant HUMC.
Location: Hackensack Medical Center + Christie/Republican political fundraisers.

Defendant HUMC + Defendant NJMG:
Date range: 2006 to 2019.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC.
Tactics employed: See above. As with Defendant Christie + Defendant HUMC




                                                                                       156
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 157 of 286




Location: Hackensack Medical Center + Christie/Republican political fundraisers +
Office of Defendant NJMG.

Defendant Washburn + Defendant Christie:
Date range: 2009 to 2019.
Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant HUMC.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC.
Tactics employed: See above. As with Defendant Christie + Defendant HUMC. Location:
Christie/Republican political fundraisers.

Defendant Washburn + Defendant HUMC:
Date range: 2006 to 2019.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC. Tactics employed: See above. As with Defendant Christie + Defendant HUMC.
Location: Hackensack Medical Center + Christie/Republican political fundraisers.

Defendant Washburn + Defendant NJMG:
Date range: 2006 to 2019.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC.
Tactics employed: See above. As with Defendant Christie + Defendant HUMC.
Location: Christie/Republican political fundraisers + Office of Defendant NJMG.

Defendant NJMG + Defendant Christie:
Date range: 2006 to 2019.
Conduits of Communication + Bribery to Christie: See above. As with Defendant
Christie + Defendant HUMC.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC.
Tactics employed: See above. As with Defendant Christie + Defendant HUMC.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of Defendant NJMG.

Defendant NJMG + Defendant HUMC:



                                                                                    157
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 158 of 286




Date range: 2006 to 2019.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC.
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC.
Tactics employed: See above. As with Defendant Christie + Defendant HUMC.
Location: Hackensack Medical Center + Christie/Republican political fundraisers +
Office of Defendant NJMG.

Defendant NJMG + Defendant Washburn:
Date range: 2006 to 2019.
Mode of Communications: See above. As with Defendant Christie + Defendant HUMC
Substance of communication: See above. As with Defendant Christie + Defendant
HUMC
Tactics employed: See above. As with Defendant Christie + Defendant HUMC
Location: Christie/Republican political fundraisers + Office of Defendant NJMG.

The CHN RICO Association-In-Fact Defendants’ predicate acts of racketeering (18
U.S.C. § 1961(1) include, but are not limited to:
(a)    Mail Fraud: The CHN RICO Association-In-Fact Defendants violated 18 U.S.C. §
1341 by sending or receiving, or causing to be sent and /or received, materials via U.S.
mail or commercial interstate carriers for the purpose of executing the unlawful scheme
of bribes and kickbacks, to have Kaul’s license improperly revoked, his reputation
destroyed, and impede the growth of minimally invasive spine surgery in free standing
outpatient surgical centers. These ends were pursued by means of false
representations and omissions.
(b)    Wire Fraud: The CHN RICO Association-In-Fact Defendants violated 18 U.S.C. §
1343 by transmitting and/or receiving, or by causing to be received, materials by wire for
the purpose of executing the unlawful scheme to defraud Kaul of the property rights of
his medical license, reputation and minimally invasive spine surgery business, based on
false pretenses, misrepresentations that Kaul was not qualified to perform minimally
invasive spine surgery, and that he had committed insurance and bank fraud.

The CHN RICO Association-In-Fact Defendants’ use of the mails and wires include, but
are not limited to: (a) the transmission of letters, emails and other materials with
Defendant Hafner, regarding the scheme to eliminate Kaul from the practice of
medicine; (b) the transmission of letters, emails and other materials indicating that the
CHN RICO Association-In-Fact Defendants had advised the medico-legal community
not to support Kaul in any litigation; (c) written, telephone, or electronic communications
regarding the events surrounding the revocation of Kaul’s license; (d) written,
telephone, or electronic communications instructing the medico-legal community not to



                                                                                       158
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 159 of 286




support Kaul in any litigation; (e) written, telephone, or electronic communications
regarding discussions between the CHN RICO Association-In-Fact Defendants and
state and federal politicians about the scheme to revoke Kaul’s license; (f) the use of
the mails or wires to further schemes to eradicate Kaul’s economic standing; (g) the use
of the mails and wires to communicate the illegal scheme with unnamed third party
co-conspirators.

The CHN RICO Association-In-Fact Defendants also communicated by U.S. mail, by
interstate facsimile, and by interstate electronic mail with New Jersey hospitals, surgical
centers, American state licensing boards, the Federation of State Medical Boards, the
American Board of Anesthesiology, the General Medical Council of the United Kingdom,
New Jersey politicians, and other healthcare related third-party entities in furtherance of
the scheme, the purpose of which was to globally harm Kaul’s economic and
reputational standing.

The mail and wire transmissions described herein were made in furtherance of
Defendants’ scheme and common course of conduct designed to increase the revenues
that flowed from the elimination of the competition presented by Kaul, and by those
minimally invasive spine surgeons he had trained, and planned on training, who
competed against the patrons of CHN RICO Association-In-Fact Defendants, NJMG
and HUMC.

Many of the precise dates of the fraudulent uses of the mail and interstate wire facilities
have been deliberately hidden and cannot be alleged without access to the Defendants’
servers and digital records. However, Plaintiff has described the types of, and in some
instances, occasions on which the predicate acts of mail and/or wire fraud occurred.
They include thousands of communications to perpetuate and maintain the scheme,
including the things and documents described above.

The CHN RICO Association-In-Fact Defendants have not undertaken the practices
described herein in isolation, but as part of a common scheme and conspiracy. In
Violation of 18 U.S.C. § 1962(d), the CHN RICO Association-In-Fact Defendants
conspired to violate 18 U.S.C. § 1962(c), as described herein. Various other persons,
firms, and corporations, including third-party entities and individuals not named as
defendants in this Complaint, have participated as co-conspirators with the CHN RICO
Association-In-Fact Defendants in these offenses and have performed acts in
furtherance of the conspiracy to increase revenues, increase market share, and or
minimize losses for the Defendants and their unnamed co-conspirators, through the
illegal scheme and common course of conduct. The CMS RICO Association-In-Fact
Defendants aided and abetted others in violation of the above laws.



                                                                                        159
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 160 of 286




To achieve their common goals, the CHE RICO Association-In-Fact Defendants (i)
fostered an environment in which they encouraged their staff to defame Kaul; (ii) filed
complaints with state and federal healthcare regulatory authorities; (iii) encouraged
other media outlets to publish defamatory articles and (iv) illegally recorded Kaul in
violation of state and federal law. The CHN RICO Association-In-Fact Defendants and
each member of the conspiracy, with knowledge and intent, agreed to the overall
objectives of the conspiracy and participated in the common course of conduct. Indeed,
for the conspiracy to succeed, each of the CHN RICO Association-In-Fact Defendants
and their co-conspirators had to agree to conceal the fraudulent intent of the scheme,
and its illegal tactics. The CHN RICO Association-In-Fact Defendants knew, and
intended that Plaintiff’s patients and business network, would rely on the material
misrepresentations and omissions made by them and would cease communicating and
engaging in healthcare commerce with Kaul.

As described herein, the CHN RICO Association-In-Fact Defendants engaged in a
pattern of related and continuous predicate acts for years. The predicate acts
constituted a variety of unlawful activities, each conducted with the common purpose of
eliminating Kaul from the practice of medicine, and thus eradicating the competition,
and indirectly increasing the CMS RICO Defendants revenues and executive
compensation. The predicate acts also had the same or similar results, participants and
methods of commission. The predicate acts were related and not isolated events.

During the CHN RICO Association-In-Fact Defendants’ perpetration of their scheme the
true purpose of the fraudulent racket was revealed to CHN RICO Association-In-Fact
Defendant, Washburn. Nevertheless, in furtherance of their scheme, Defendant
Washburn continued to disseminate falsehoods that Kaul had committed insurance
fraud, Medicare fraud, bank fraud and was not qualified to perform minimally invasive
spine surgery.

By reason of, and as a result of the conduct of the CHN RICO Association-In-Fact
Defendants, and in particular, their pattern of racketeering activity, Plaintiff has been
injured in his business and/or property in multiple ways, including but not limited to the
loss of his medical license, the loss of his reputation, the loss of his livelihood, the loss
of monies earned, and the loss of future earnings.

The CHN RICO Association-In-Fact Defendants violations of 18 U.S.C. §1962(c) and
(d) have directly and proximately caused injuries and damage to Plaintiff who is entitled
to bring this action for three times its actual damage, as well as injunctive/equitable
relief, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c).



                                                                                           160
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 161 of 286




                                    Antitrust Impact

Subsequent to the downgrading of the relative value units for endoscopic discectomy in
2011, the commercial potential of Kaul’s practice was harmed. The scheme was
engineered by a group of neurosurgeons, led by Defendant Gregory Przybylski, the
2011 President of the North American Spine Society. These neurosurgeons, because of
their influential positions within their professional societies, had the codes modified on
the understanding that the majority of minimally invasive spine surgeons, from
interventional pain backgrounds, would be unable to perform open microdiscectomies.
The neurosurgeons effectuated the change without publicizing it for comment, thus
denying Kaul the opportunity to object. This act was in violation of both NASS and AMA
bylaws and regulations.

These changes lowered the reimbursement rate for endoscopic discectomies, which
caused a larger percentage of the insurance health fund to be diverted to the Defendant
Neurosurgeons and Hospitals, who subsequently raised their fees for the same
procedure. The code change, however, did not apply if the endoscopic discectomy was
performed in a hospital, as the fee remained unaltered. This benefited the
neurosurgeons who had hospital privileges to perform spinal procedures, and it
benefitted the hospitals. It also benefited Defendants Allstate and GEICO, whose clients
had personal injury policies that most hospitals did not accept. This caused these
patients to be deprived of access to minimally invasive spine surgery.
As a consequence, Kaul sustained substantial losses and damage to his business and
property, because of the reduced reimbursement associated with outpatient minimally
invasive spine surgery.

The Defendant Neurosurgeons, Hospitals, Allstate and GEICO have, through the
bribing of politicians, effectuated legislation and regulatory changes that harmed Kaul’s
minimally invasive spine surgery practice. These included (i) a downgrading in the
Relative Value Unit associated with the CPT code for endoscopic discectomy (ii) the
veto of a bill in 2011 by Defendant Christie, that was designed to permit state licensure
of one room surgical centers and (iii) the refusal of the insurance carriers to reimburse
surgical centers for minimally invasive spine surgery. These acts artificially and
arbitrarily reduced the availability of outpatient minimally invasive spine surgery.

The aforementioned acts resulted in an increase of the fees charged by the Defendant
Neurosurgeons and Hospitals, and excluded patients with accident related injuries,
most of whom have no secondary insurance, from receiving minimally invasive spine



                                                                                       161
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 162 of 286




surgery. In 2012 Defendants Allstate and GEICO stopped reimbursement to surgical
centers for minimally invasive spine surgery, and reduced physician fees by more than
eighty percent (80%). The majority of physicians affected were outpatient minimally
invasive spine surgeons, such as Kaul.

The Defendant Neurosurgeons and Hospitals have monopolized the New Jersey
minimally invasive spine market. The rise in opiate consumption is related to a reduction
in the availability of minimally invasive spine surgery, as patients’ options for pain relief
became constricted. As a consequence, The Defendant Hospitals, Neurosurgeons,
Allstate and GEICO reaped larger profits, at the expense of their clients and the public.
These grossly elevated profits caused a four hundred percent (400%) increase in
Defendant Allstate’s share price but did not result in a reduction in their clients’
premiums. In fact, the premiums have continued to increase.

The rise in Defendant Allstate’s share price, since the implementation of the aforesaid
changes, is the product of nothing but bribery and legal chicanery.

The Defendant Neurosurgeons and Hospitals passed on their inflated prices to private
insurance companies, such as United, Aetna and Cigna, who have passed on the
increased costs to their customers. Defendants Allstate and GEICO’s increased profits
were not shared with the New Jersey public, who have continued to incur annual
increases in their auto premiums.

The Defendant Neurosurgeons and Hospitals anticompetitive conduct enabled it to
indirectly charge consumers and third-party payors, prices in excess of what they would
otherwise would have been able to charge, absent their unlawful actions.

The prices were inflated as a direct and foreseeable result of the Defendants’
anticompetitive conduct individually and with the hospitals. The inflated prices the
End-Payor i.e. the public and the private insurance companies are now forced to pay
are traceable to, and the foreseeable result of the reduction in availability of minimally
invasive spine services, and the consequent price gouging by the defendant
neurosurgeons and hospitals.

The illegal and artificial reduction of the availability of minimally invasive spine surgery,
consequent to the Defendants knowing violation of antitrust law, has contributed to the
so called “opiate epidemic”, as the surgical options for patients with painful spinal
injuries became restricted. The restriction forced patients to take opiates, which are now
severely restricted, causing a “pain epidemic”, an epidemic that has resulted in an
increase in the trafficking of street grade fentanyl laced heroin as patients seek pain



                                                                                         162
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 163 of 286




relief. The increase in fentanyl laced heroin is the direct and proximate cause of
increased rates of overdose deaths, for which the Defendants are liable. The
Defendants corporate greed/corruption is killing innocent Americans, whom Defendant
NJBME professes to “protect”. A lie on par with that perpetuated by murderous slave
plantation owners that Africans were of a human, and more recently that
disseminated that Germany’s economic woes in the 1930s were due to the Jews.
American state medical boards are nothing more than cogs in the genocidal corporate
machine, steered by Defendants Allstate/Geico.

                                  Definition of market

The market in which the so called “Spine Turf Wars” erupted in approximately 2000 is
the American market for minimally invasive spine surgery, which includes the following
procedures:

1. Cervical endoscopic discectomy; 2. Thoracic endoscopic discectomy; 3. Lumbar
endoscopic discectomy; 4. Anterior cervical discectomy and fusion; 4. Interbody lumbar
fusion; 5. Vertebroplasty; 6. Kyphoplasty; 7. Percutaneous pedicle screw placement; 8.
Percutaneous facet screw placement; 9. Interspinous distraction; 10. Interspinous
fusion; 11. Facet fusion; 12.Sacroiliac joint fusion; 13. Cervical lateral mass screws; 14.
Dorsal column stimulators; 15. Interlaminar decompression.

These clinical services are provided to the public to treat degenerative and traumatic
spinal conditions that cause pain and functional disability, and are provided by
physicians with training in the following areas of medicine and surgery:

1. Interventional pain; 2. Interventional radiology; 3. Neurosurgery; 4. Orthopedics; 5.
Physiatry.

The locations in which the clinical services can be provided are hospitals and outpatient
surgical centers, with the latter being associated with a lower cost and incidence of
postoperative infection and complications. The defendants alleged antitrust violations,
as detailed below, have artificially reduced the availability of minimally invasive spine
surgery in outpatient surgical centers, and diverted its provision to hospitals, allowing
hospitals to illegally monopolize minimally invasive spine surgery. The monopoly power
has permitted hospitals to price gouge, arbitrarily raise their prices and charge patients
amounts far in excess of what surgical centers charged, and what the market would
have permitted them to charge, but for the defendants alleged antitrust violations.




                                                                                         163
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 164 of 286




Similarly, the defendants antitrust violations, as detailed below, have artificially reduced
the availability of minimally invasive spine surgery by physician groups in interventional
pain, interventional radiology and physiatry, and diverted its provision to
neurosurgeons/orthopedic surgeons, allowing them to illegally monopolize minimally
invasive spine surgery. The monopoly power has permitted neurosurgeons/orthopedic
surgeons to price gouge, arbitrarily raise their prices and charge patients amounts far in
excess of what IR/IP/Physiatry physicians charged, and what the market would have
permitted them to charge, but for the defendants alleged antitrust violations.

Defendants Allstate and Geico competed with Kaul for the reservoir of capital derived
from the public/patients who purchased auto insurance policies, with the understanding
that if they required medical care for auto related injuries, these monies would fund such
care. These defendants, in conspiracy and collusion with the defendant hospitals and
physicians, bribed Defendant Christie and other New Jersey legislators to enact laws
that either prohibited the provision of minimally invasive spine surgery in outpatient
surgical centers or substantially reduced the reimbursements, through the introduction
of fee schedules, which effectively prevented surgical centers from providing minimally
invasive spine surgery. The fee schedules did not apply to hospitals and discriminated
against surgical centers.

Since 2000 the above physician groups have competed within the American minimally
invasive spine surgery market, for patients with degenerative/traumatic spinal
conditions. Each group has provided all of the above procedures to the American public
and are “reasonably interchangeable substitutes” for the relevant clinical condition.
As such, they are deemed to belong to the same “relevant product/service market”.
See U.S. v. E. I. du Pont de Nemours & Co., 351 U.S. 377, 395, 76 S.Ct 994, 1007
(1956). See also Queen City Pizza, Inc. v. Domino’s Pizza, Inc. 124 F.3d 430, 436 (3rd
Cir. 1997) (“The outer boundaries of a product market are determined by the reasonable
interchangeability of use or the cross-elasticity of demand between the product itself
and substitutes for it.”). The defendants alleged antitrust violations, as detailed below,
caused an artificial reduction in the supply of services, an artificial rise in price and a
reduction in the outer boundaries of the market, due to a reduction in the level of
interchangeable services and cross-elasticity of demand.

The cross elasticity and interchangeability of the clinical services rendered by the
IR/IP/Physiatry group provided the public with the same service as that from the NS/OS
group, within the American minimally invasive spine surgery market. From 2000 to
2012, an increasing number of patients chose to have minimally invasive spine surgery
performed in outpatient surgical centers by the IR/IP/Physiatry group, and more elected
not to have their degenerated spines treated in hospitals by the NS/OS group. The



                                                                                         164
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 165 of 286




reasons included reduced cost and superior clinical service. Hospitals and the NS/OS
group priced themselves out of the market. Kaul’s 0% postoperative infection rate
evidenced the superior patient outcomes that were one of the reasons for the clinical
and commercial success of his practice. To Kaul’s knowledge similar outcomes were
achieved across the United States by other physicians within the IR/IP/Physiatry group
and within the outpatient surgical center community. The illegal suspension/revocation
in 2012/2014 of Kaul’s license caused an antitrust like injury to the American minimally
invasive spine surgery market, which caused it to contract, one consequence of which
has been the exponential rise in opiate consumption and heroin use. Patients with
spinal injuries, deprived of access to the contracted and more expensive American
minimally invasive spine surgery market, have resorted to increased opiate use.

The Relevant Geographic Market:

The relevant geographic market in which Kaul competed was the United States. From
approximately 2006 onwards Kaul had been referred patients from physicians in almost
every other state in the Union, this being partly a consequence of the publicity
surrounding his work, and partly a consequence of his superior clinical outcomes. In
attracting these patients from other states, Kaul entered into competition with physicians
and hospitals in those states that provided minimally invasive spine surgery. The
relevant geographic market in this case is the area in which physicians providing
minimally invasive spine surgery compete with one another for patients with
degenerated spines causing pain and disability. See Tampa Elec. Co. v. Nashville Coal
Co., 365 U.S. 320, 327 (U.S. 1961) (“the area of effective competition in the known line
of commerce must be charted by careful selection of the market area in which the seller
operates, and to which the purchaser can practicably turn for supplies.”). Defining the
relevant market is a question of fact for the jury, unless a party’s proposed markets are
so unsupported by the evidence or proper antitrust economics that no reasonable jury
could properly find in favor of the party on the issue. See Sportservice, Inc. v. Charles
O. Finley, 676 F.2d 1291, 1299 (9th Cir., 1982). Also see:

Defendant Kaufman: “That motherfucker Richard Kaul is trying to take over the
spine business and we are going to put a stop to it.” (K2-D.E. 2 Page ID 140).

Third-Party Witness Anthony Yeung, MD: “There is a doctor in New Jersey, Richard
Kaul, who is performing fusions, but they are going to get him.” (K2-D.E. 53-1
Page ID 1107).

                                      COUNT SIX




                                                                                      165
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 166 of 286




  For Declaratory and Injunctive Relief Under Section 16 of the Clayton Act for
   Defendants’ Violations of Sections 1 and 2 of the Sherman Act (By Plaintiff
  Against Defendants Kaufman + Staats + Przybylski + CNS + Heary + Cohen +
                                 HUMC + AHS)

Plaintiff incorporates by reference the preceding allegations.

Defendants knowingly and intentionally engaged in an anticompetitive scheme designed
to block Kaul, his surgical center and similarly trained physicians, from incorporating
minimally invasive spine surgery into their outpatient practices. This scheme included,
amongst other things (i) obtaining through fraud a downgrading of the relative value unit
associated with outpatient endoscopic discectomy; (ii) procuring through bribery the
veto of a bill in 2009 by Governor Christie, that would have permitted one operating
room surgical centers to become licensed, the licensing of which would have removed
the principal reason employed by Defendants Allstate and GEICO to deny payment to
outpatient facilities and physicians; (iii) the procuring through bribery of the introduction
of a fee schedule in 2011 that denied payment for the performance of outpatient
minimally invasive spine surgery in free standing surgical centers; (iv) encouraging
patients to initiate civil litigation and medical board complaints against Kaul and similarly
trained physicians; (v) obtaining through bribery a moratorium in 2009 that prevented
the issuance of licenses for one room outpatient surgical centers, unless they were
commercially partnered with a hospital; (vi) unlawful agreements between
representatives of Defendants ASIPP and CNS, that the market for minimally invasive
spine surgery would be divided in such a way, that physicians with similar training as
Kaul, would be limited to performing only discectomies, and not fusions and; (vii)
otherwise engaging in an overarching scheme to unlawfully monopolize, conspire to
monopolize, and/or, allocate the market for minimally invasive spine surgery.

Defendants conspired to monopolize, and did wrongfully and intentionally
maintain monopoly power, with respect to minimally invasive spine surgery in violation
of Section 2 of the Sherman Act. As a result of this unlawful maintenance of monopoly
power Plaintiff and his surgical center were excluded from the minimally invasive spine
fusion market, as were similarly trained physicians and the New Jersey surgical center
community. By their agreements, Defendants intentionally and wrongfully conspired
and combined in an unreasonable restraint of trade in violation of Section 1 of the
Sherman Act. As a result of this unreasonable restraint on competition, Plaintiff and his
surgical center were excluded from the minimally invasive spine surgery market, as
were similarly trained physicians and the New Jersey surgical center community.

From paragraph 573 to 628 Kaul has pled with particularity, fact specific to each



                                                                                         166
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 167 of 286




element, of each claim, against each defendant, in a separate and distinct
manner:

Defendant Kaufman + Defendant Staats:
Date range: 2006 to 2012
Mode of Communications: US mail + E-mail + Voice message + SMS (text) + Face to
face.
Substance of communications: Scheme to downgrade the relative value unit associated
with outpatient endoscopic discectomy + Scheme to bribe Defendant Christie to veto a
bill in 2009 that would have permitted one operating room surgical centers to become
licensed, the licensing of which would have removed the principal reason employed by
Defendants Allstate and GEICO to deny payment to outpatient facilities and physicians
+ Scheme to bribe Defendant Christie in order to sign into law in 2011 a fee schedule
that denied or reduced payment for the performance of outpatient minimally invasive
spine surgery in free standing surgical centers + Scheme to encourage patients to
initiate civil litigation and medical board complaints against Kaul and similarly trained
physicians + Scheme to obtain through bribing Defendant Christie a moratorium in 2009
that prevented the issuance of licenses for one-room outpatient surgical centers, unless
they were commercially partnered with a hospital + Scheme to engage in knowingly
unlawful agreements to divide the minimally invasive spine surgery market in such a
way, that physicians with similar training as Kaul, would be limited to performing only
discectomies, and not fusions + Scheme to engage in an overarching conspiracy to
unlawfully monopolize, conspire to monopolize, and/or, artificially allocate the market for
minimally invasive spine surgery + Scheme to unlawfully conspire and combine to
intentionally and arbitrarily restrict, restrain and or prohibit Kaul’s ability to trade in the
American minimally invasive spine surgery market + Scheme to restrict, restrain and or
exclude Kaul from participating in the American minimally invasive spine surgery
market.
Tactics employed: Conspired to, and did bribe Defendant Christie as part of a series of
quid pro quo schemes to have Defendant NJBME revoke Kaul’s license + Conspired to,
and did encourage patients to file lawsuits and complaints with Defendant NJBME
against Kaul + Conspired to, and did encourage patients to file complaints with state
and federal regulatory authorities + Conspired to, and did participate in sham litigation
and provided knowingly false testimony that caused the revocation of Kaul’s license +
Conspired to, and did participate in sham litigation and provided knowingly false
testimony that caused the entry of false judgments against Kaul in civil malpractice
cases + Conspired to, and did participate in sham litigation against Kaul’s physician
employees, falsely testifying that they were not qualified to perform minimally invasive
spine surgery and had committed insurance fraud + Conspired to, and did participate in
sham litigation against the medical licenses of Kaul’s physician employees Location:



                                                                                           167
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 168 of 286




Morristown Memorial Hospital + Meetings/Conferences organized by Defendant ASIPP
+ Christie/Republican political fundraisers.

Defendant Kaufman + Defendant Przybylski:
Date range: See above. As with Defendant Kaufman + Defendant Staats.
Mode of Communications: See above. As with Defendant Kaufman + Defendant Staats.
Substance of communications: See above. As with Defendant Kaufman + Defendant
Staats.
Tactics employed: See above. As with Defendant Kaufman + Defendant Staats.
Location: Meetings/Conferences organized by Defendant ASIPP/Defendant CNS +
Office of the New Jersey Attorney General + Christie/Republican political fundraisers.

Defendant Kaufman + Defendant CNS:
Date range: See above. As with Defendant Kaufman + Defendant Staats.
Mode of Communications: See above. As with Defendant Kaufman + Defendant Staats.
Substance of communications: See above. As with Defendant Kaufman + Defendant
Staats.
Tactics employed: See above. As with Defendant Kaufman + Defendant Staats.
Location: Meetings/Conferences organized by Defendant ASIPP/Defendant CNS +
Morristown Memorial Hospital + Christie/Republican political fundraisers.

Defendant Kaufman + Defendant Heary:
Date range: See above. As with Defendant Kaufman + Defendant Staats
Mode of Communications: See above. As with Defendant Kaufman + Defendant Staats
Substance of communications: See above. As with Defendant Kaufman + Defendant
Staats
Tactics employed: See above. As with Defendant Kaufman + Defendant Staats
Location: Morristown Memorial Hospital + Meetings/Conferences organized by
Defendant ASIPP/Defendant CNS + Christie/Republican political fundraisers.

Defendant Kaufman + Defendant Cohen:
Date range: See above. As with Defendant Kaufman + Defendant Staats
Mode of Communications: See above. As with Defendant Kaufman + Defendant Staats
Substance of communications: See above. As with Defendant Kaufman + Defendant
Staats
Tactics employed: See above. As with Defendant Kaufman + Defendant Staats
Location: Morristown Memorial Hospital + St. Clare’s Hospital, Denvile +
Meetings/Conferences organized by the New Jersey Spine Society +
Christie/Republican political fundraisers.




                                                                                   168
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 169 of 286




Defendant Kaufman + Defendant HUMC:
Date range: 2009 to 2014
Mode of Communications: See above. As with Defendant Kaufman + Defendant Staats.
Substance of communications: See above. As with Defendant Kaufman + Defendant
Staats. Tactics employed: See above. As with Defendant Kaufman + Defendant Staats
Location: Morristown Memorial Hospital + Hackensack Medical Center +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General.

Defendant Kaufman + Defendant AHS:
Date range: 2006 to 2012
Mode of Communications: See above. As with Defendant Kaufman + Defendant Staats.
Substance of communications: See above. As with Defendant Kaufman + Defendant
Staats.
Tactics employed: See above. As with Defendant Kaufman + Defendant Staats.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers.

Defendant Staats + Defendant Kaufman:
Date range: See above. As with Defendant Kaufman + Defendant Staats.
Mode of Communications: See above. As with Defendant Kaufman + Defendant Staats.
Substance of communications: See above. As with Defendant Kaufman + Defendant
Staats.
Tactics employed: See above. As with Defendant Kaufman + Defendant Staats.
Location: See above. As with Defendant Kaufman + Defendant Staats.

Defendant Staats + Defendant Przybylski:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Meetings/Conferences organized by Defendant ASIPP/Defendant CNS +
Christie/Republican political fundraisers.

Defendant Staats + Defendant CNS:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Meetings/Conferences organized by Defendant ASIPP/Defendant CNS +
Christie/Republican political fundraisers.

Defendant Staats + Defendant Heary:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Morristown Memorial Hospital + University Hospital + Meetings/Conferences
organized by Defendant ASIPP/Defendant CNS + Christie/Republican political
fundraisers.




                                                                                   169
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 170 of 286




Defendant Staats + Defendant Cohen:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers.

Defendant Staats + Defendant HUMC:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Hackensack Medical Center + Christie/Republican political fundraisers.

Defendant Staats + Defendant AHS:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers.

Defendant Przybylski + Defendant Kaufman:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
New Jersey Office of Administrative Law + Office of the New Jersey Attorney General.

Defendant Przybylski + Defendant Staats:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Christie/Republican political fundraisers + Meetings/Conferences organized by
Defendant ASIPP/Defendant CNS

Defendant Przybylski + Defendant CNS:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Christie/Republican political fundraisers + Meetings/Conferences organized by
Defendant CNS

Defendant Przybylski + Defendant Heary:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Christie/Republican political fundraisers + Meetings/Conferences organized by
Defendant CNS.

Defendant Przybylski + Defendant Cohen:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers

Defendant Przybylski + Defendant HUMC:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Hackensack Medical Center + Christie/Republican political fundraisers.




                                                                                      170
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 171 of 286




Defendant Przybylski + Defendant AHS:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers.

Defendant CNS + Defendant Kaufman:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Morristown Memorial Hospital + Meetings/Conferences organized by
Defendant ASIPP/Defendant CNS + Christie/Republican political fundraisers.

Defendant CNS + Defendant Staats:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Meetings/Conferences organized by Defendant ASIPP/Defendant CNS +
Christie/Republican political fundraisers.

Defendant CNS + Defendant Przybylski:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Christie/Republican political fundraisers + Meetings/Conferences organized by
Defendant ASIPP/Defendant CNS.

Defendant CNS + Defendant Heary:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Meetings/Conferences organized by Defendant CNS + Christie/Republican
political fundraisers.

Defendant CNS + Defendant Cohen:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Christie/Republican political fundraisers + Morristown Memorial Hospital

Defendant CNS + Defendant HUMC:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Christie/Republican political fundraisers + Hackensack Medical Center.

Defendant CNS + Defendant AHS:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Morristown Memorial Hospital + Meetings/Conferences organized by
Defendant CNS + Christie/Republican political fundraisers.

Defendant Heary + Defendant Kaufman:
See above. As with Defendant Kaufman + Defendant Staats.




                                                                                      171
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 172 of 286




Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Meetings/Conferences organized by Defendant ASIPP/Defendant CNS.

Defendant Heary + Defendant Staats:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Meetings/Conferences organized by Defendant ASIPP/Defendant CNS +
Christie/Republican political fundraisers

Defendant Heary + Defendant Przybylski:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Meetings/Conferences organized by Defendant CNS + Christie/Republican
political fundraisers

Defendant Heary + Defendant CNS:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Meetings/Conferences organized by Defendant CNS

Defendant Heary + Defendant Cohen:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Meetings/Conferences organized by the New Jersey Spine Society.

Defendant Heary + Defendant HUMC :
See above. As with Defendant Kaufman + Defendant Staats.
Location: Morristown Memorial Hospital + Hackensack Medical Center +
Christie/Republican political fundraisers

Defendant Heary + Defendant AHS:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers.

Defendant Cohen + Defendant Kaufman:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers.

Defendant Cohen + Defendant Staats:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers




                                                                                       172
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 173 of 286




Defendant Cohen + Defendant Przybylski:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers.

Defendant Cohen + Defendant CNS:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers.

Defendant Cohen + Defendant Heary:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Morristown Memorial Hospital + Meetings/Conferences organized by the New
Jersey Spine Society + Christie/Republican political fundraisers

Defendant Cohen + Defendant HUMC:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Morristown Memorial Hospital + Hackensack Medical Center +
Christie/Republican political fundraisers.

Defendant Cohen + Defendant AHS:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers.

Defendant HUMC + Defendant Kaufman:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Hackensack Medical Center + Christie/Republican political fundraisers.

Defendant HUMC + Defendant Staats:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Christie/Republican political fundraisers.

Defendant HUMC + Defendant Przybylski:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Hackensack Medical Center + Christie/Republican political fundraisers

Defendant HUMC + Defendant CNS:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Hackensack Medical Center + Christie/Republican political fundraisers

Defendant HUMC + Defendant Heary:
See above. As with Defendant Kaufman + Defendant Staats.



                                                                                      173
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 174 of 286




Location: Hackensack Medical Center + Christie/Republican political fundraisers +
Morristown Memorial Hospital

Defendant HUMC + Defendant Cohen:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Hackensack Medical Center + Christie/Republican political fundraisers

Defendant HUMC + Defendant AHS:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Hackensack Medical Center + Morristown Memorial Hospital + New Jersey
Hospital Association meetings + Governor’s office in Trenton + Christie/Republican
political fundraisers.

Defendant AHS + Defendant Kaufman:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers.

Defendant AHS + Defendant Staats:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers.

Defendant AHS + Defendant Przybylski:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Morristown Memorial Hospital + New Jersey Office of Administrative Law +
Christie/Republican political fundraisers

Defendant AHS + Defendant CNS:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers.

Defendant AHS + Defendant Heary:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Morristown Memorial Hospital + Governor’s office in Trenton +
Christie/Republican political fundraisers.

Defendant AHS + Defendant Cohen:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Morristown Memorial Hospital + Governor’s office in Trenton +
Christie/Republican political fundraisers.




                                                                                      174
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 175 of 286




Defendant AHS + Defendant HUMC:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Morristown Memorial Hospital + Hackensack Medical Center +
Christie/Republican political fundraisers.

Plaintiff and his surgical center were injured in their business or property by Defendants’
antitrust violations. Their injury consists of being deprived of the ability to incorporate
minimally invasive spine surgery into their commercial strategy. Such an
injury of “exclusion” is of the type antitrust laws were designed to prevent and flows
from that which makes Defendants’ conduct unlawful, and Plaintiff and his surgical
center are the proper entities to bring a case concerning this conduct.

Plaintiff continues to suffer and will continue to suffer in the future from being excluded
from the minimally invasive spine surgery market, more than he would have absent the
Defendants’ anticompetitive conduct.

Defendants’ anticompetitive conduct, pursued in the context of bribery,
kickbacks, obstruction of justice, fraud, and falsified legal documents, is absolutely not
entitled to Noerr-Pennington protection, a shield not for those with criminal intent.

Plaintiff and his surgical center, pursuant to Fed. R. Civ. P. 57 and U.S.C. §
2201(a) hereby seek a declaratory judgment that Defendants’ conduct in seeking to
prevent competition as described herein violates Sections 1 and 2 of the Sherman Act.
Plaintiff and his surgical center further seeks equitable and injunctive relief pursuant to
Section 16 of the Clayton Act, 15 U.S.C. §26, and other applicable law, to correct for the
anticompetitive market effects caused by the unlawful conduct of Defendants, and other
relief so as to assure that similar anticompetitive conduct does not occur in the future.

                                  COUNT SEVEN
 For Monopolization of the Minimally Invasive Spine Surgery Market, under state
  law (By Plaintiff Against Defendants Przybylski + Kaufman + Staats + Cohen +
                      Heary + HUMC + AHS + Allstate + Geico).

Plaintiff incorporates by reference the preceding allegations described above.

From at least 2002, neurosurgeons and hospitals held a monopoly on the minimally
invasive spine surgery market, and in particular minimally invasive spine fusions. This
monopoly was threatened in 2005, when Kaul performed the first minimally invasive
outpatient lumbar fusion, which allowed patients to be discharged the same day.




                                                                                        175
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 176 of 286




The Defendants willfully and unlawfully acquired and maintained their monopoly power
in the minimally invasive spine surgery market by engaging in an anticompetitive
scheme to keep Kaul and similarly trained physicians out of the market – not as a result
of providing a superior product, business acumen, or historical accident. The
Defendants engaged in a quid pro quo scheme with Defendant Christie, in which he
received bribes, disguised as ‘campaign donations’ in return for having the medical
board revoke Kaul’s medical license. The revocation caused the economic collapse of
six medium sized corporations, and the commencement of Chapter 11 proceedings on
June 17, 2013.

The Defendants knowingly and intentionally engaged in an anticompetitive scheme to
monopolize the minimally invasive spine surgery market. The Defendants accomplished
this scheme by, amongst other things, encouraging patients to file lawsuits against Kaul,
and filing complaints against Kaul, with state and federal regulatory authorities.

From paragraph 217 to 264 Kaul has pled with particularity, fact specific to each
element, of each claim, against each defendant, in a separate and distinct
manner:

Defendant Przybylski + Defendant Kaufman:
Date range: 2006 to 2019.
Mode of communication: E-mail + Voice message + SMS (text) + Face to face.
Substance of communications: Scheme to downgrade the relative value unit associated
with outpatient endoscopic discectomy + Scheme to bribe Defendant Christie to veto a
bill in 2009 that would have permitted one operating room surgical centers to become
licensed, the licensing of which would have removed the principal reason employed by
Defendants Allstate and GEICO to deny payment to outpatient facilities and physicians
+ Scheme to bribe Defendant Christie in order to sign into law in 2011 a fee schedule
that denied or reduced payment for the performance of outpatient minimally invasive
spine surgery in free standing surgical centers + Scheme to encourage patients to
initiate civil litigation and medical board complaints against Kaul and similarly trained
physicians + Scheme to obtain through bribing Defendant Christie a moratorium in 2009
that prevented the issuance of licenses for one-room outpatient surgical centers, unless
they were commercially partnered with a hospital + Scheme to engage in knowingly
unlawful agreements to divide the minimally invasive spine surgery market in such a
way, that physicians with similar training as Kaul, would be limited to performing only
discectomies, and not fusions + Scheme to engage in an overarching conspiracy to
unlawfully monopolize, conspire to monopolize, and/or, artificially allocate the market for
minimally invasive spine surgery + Scheme to unlawfully conspire and combine to
intentionally and arbitrarily restrict, restrain and or prohibit Kaul’s ability to trade in the



                                                                                           176
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 177 of 286




American minimally invasive spine surgery market + Scheme to restrict, restrain and or
exclude Kaul from participating in the American minimally invasive spine surgery market
+ Scheme to bribe Defendant Christie to have Defendant NJBME revoke Kaul’s license
+ Scheme to file complaints against Kaul with state and federal (FBI/DEA/US Attorney)
regulatory/prosecutorial authorities + Scheme to participate in sham litigation against
Kaul, and provide knowingly fraudulent ‘expert’ testimony that he was not qualified to
perform minimally invasive spine surgery, the purpose of which was to have Kaul’s
license revoked + Scheme to participate in sham litigation against Kaul’s physician
employees + Scheme to revoke Kaul’s license + Scheme to destroy Kaul’s reputation +
Scheme to destroy Kaul’s economic standing + Scheme to have Kaul ostracized +
Scheme to have Kaul leave the United States + Scheme to enact Illegal per se
agreements to restrict reimbursement for minimally invasive spine surgery to hospitals
and or surgical centers owned by hospitals + Scheme to enact Illegal per se
agreements between neurosurgeons, orthopedic surgeons and hospitals to deny
privileges for minimally invasive spine surgery to Kaul and similarly trained physicians.
Tactics employed: Illegal per se agreements to restrict reimbursement for minimally
invasive spine surgery to hospitals and or surgical centers owned by hospitals + Illegal
per se agreements between neurosurgeons, orthopedic surgeons and hospitals to deny
privileges for minimally invasive spine surgery to physicians similarly trained as Kaul +
Conspired to and did commit Perjury, Evidential Falsification, Evidential Fabrication,
Evidential Omission during the administrative board proceedings (April 9, 2013 to
December 13, 2013) that resulted in the revocation of Kaul’s license + Conspired to did
commit subornation of perjury in administrative board proceedings (April 9, 2013 to
December 13, 2013) that resulted in the revocation of Kaul’s license + Conspired to and
did obstruct justice by encouraging Kaul’s patients to commit perjury, with the promise
that the revocation of his license would permit them to file malpractice claims, and that
the revocation would increase the monies they received from Kaul’s insurance carrier +
Knowingly and willfully engaged in unlawful agreements to divide the minimally invasive
spine surgery market in such a way, that physicians with similar training as Kaul, would
be limited to performing only discectomies, and not fusions + Knowingly and willfully
engaged in an illegal overarching conspiracy to unlawfully monopolize, conspire to
monopolize, and/or, artificially allocate the market for minimally invasive spine surgery
+ Knowingly and willfully engaged to unlawfully conspire and combine to intentionally
and arbitrarily restrict, restrain and or prohibit Kaul’s ability to trade in the American
minimally invasive spine surgery market + Knowingly and willfully engaged to unlawfully
restrict, restrain and or exclude Kaul from participating in the American minimally
invasive spine surgery market.
Location: Morristown Memorial Hospital + Surgicare Associates Surgical Center +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General +
Meetings/Conferences organized by the New Jersey Spine Society +



                                                                                      177
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 178 of 286




Meetings/Conferences organized by Defendant ASIPP + Meetings/Conferences
organized by Defendant CNS + NASS headquarters in Chicago + NASS national
meetings + CNS headquarters in Chicago.

Defendant Przybylski + Defendant Staats:
See above. As with Defendant Przybylski + Kaufman.
Location: Christie/Republican political fundraisers + Meetings/Conferences organized
by Defendant ASIPP + Meetings/Conferences organized by Defendant CNS.

Defendant Przybylski + Defendant Cohen:
See above. As with Defendant Przybylski + Kaufman.
Location: Christie/Republican political fundraisers + NASS national meetings.

Defendant Przybylski + Defendant Heary:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Meetings/Conferences organized by Defendant CNS.

Defendant Przybylski + Defendant HUMC:
See above. As with Defendant Przybylski + Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General.

Defendant Przybylski + Defendant AHS:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General.

Defendant Przybylski + Defendant Allstate:
Date range: 2010 to 2019.
Mode of communication: E-mail + Voice message + SMS (text) + Face to face.
Substance of communications: Scheme to downgrade the relative value unit associated
with outpatient endoscopic discectomy + Scheme to bribe Defendant Christie to veto a
bill in 2009 that would have permitted one operating room surgical centers to become
licensed, the licensing of which would have removed the principal reason employed by
Defendants Allstate and GEICO to deny payment to outpatient facilities and physicians
+ Scheme to bribe Defendant Christie in order to sign into law in 2011 a fee schedule
that denied or reduced payment for the performance of outpatient minimally invasive
spine surgery in free standing surgical centers + Scheme to encourage patients to
initiate civil litigation and medical board complaints against Kaul and similarly trained



                                                                                       178
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 179 of 286




physicians + Scheme to obtain through bribing Defendant Christie a moratorium in 2009
that prevented the issuance of licenses for one-room outpatient surgical centers, unless
they were commercially partnered with a hospital + Scheme to engage in knowingly
unlawful agreements to divide the minimally invasive spine surgery market in such a
way, that physicians with similar training as Kaul, would be limited to performing only
discectomies, and not fusions + Scheme to unlawfully conspire and combine to
intentionally and arbitrarily restrict, restrain and or prohibit Kaul’s ability to trade in the
American minimally invasive spine surgery market + Scheme to bribe Defendant
Christie to have Defendant NJBME revoke Kaul’s license + Scheme to file complaints
against Kaul with state and federal regulatory authorities + Scheme to participate in
sham litigation against Kaul’s physician employees + Scheme to revoke Kaul’s license +
Scheme to destroy Kaul’s reputation + Scheme to destroy Kaul’s economic standing +
Scheme to have Kaul ostracized + Scheme to have Kaul leave the United States +
Scheme to enact Illegal per se agreements to restrict reimbursement for minimally
invasive spine surgery to hospitals and or surgical centers owned by hospitals +
Scheme to enact Illegal per se agreements between neurosurgeons, orthopedic
surgeons and hospitals to deny privileges for minimally invasive spine surgery to Kaul
and similarly trained physicians + Scheme to testify that every aspect of the care Kaul
delivered to his patients “grossly deviated” from the standard of care + Scheme to have
Defendant Solomon buttress Defendant Przybylski’s knowingly false testimony that
every aspect of the care Kaul delivered to his patients “grossly deviated” from the
standard of care + Scheme to have Defendant Hafner pervert the course of justice by
buttressing Defendant Przybylski’s knowingly false testimony that every aspect of the
care Kaul delivered to his patients “grossly deviated” from the standard of care.
Tactics employed: Conspired to and did bribe Defendant Przybylski as part of a quid pro
quo scheme that involved funneling money through Defendant NJBME and the New
Jersey Office of the Attorney General disguised as ‘professional fees’ + Conspired to,
and did encourage patients to file lawsuits and complaints with Defendant NJBME
against Kaul + Conspired to, and did encourage patients to file complaints with state
and federal regulatory authorities + Conspired to, and did participate in sham litigation
and provided knowingly false testimony that caused the revocation of Kaul’s license +
Conspired to, and did provide knowingly fraudulent testimony under oath that the care
Kaul delivered to his patients “grossly deviated” from the standard of care, because
Kaul did not possess alternative privileges or hospital privileges + Conspired to, and did
provide knowingly fraudulent testimony under oath that the care Kaul delivered to his
patients “grossly deviated” from the standard of care, because Kaul’s training did not
involve a neurosurgical residency + Use of the US mail and wires to send false
information to personal injury lawyers that Kaul was not qualified to perform minimally
invasive spine surgery and had committed insurance fraud.




                                                                                           179
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 180 of 286




Location: New Jersey Office of Administrative Law + Office of the New Jersey Attorney
General + Allstate corporate offices in Northbrook, Illinois.

Defendant Przybylski + Defendant Geico:
See above. As with Defendant Przybylski + Defendant Allstate.
Location: New Jersey Office of Administrative Law + Office of the New Jersey Attorney
General + Geico corporate offices in Chevy Chase, Maryland.

Defendant Kaufman + Defendant Staats:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Office of the New Jersey Attorney General +
Christie/Republican political fundraisers + Meetings/Conferences organized by
Defendant ASIPP.

Defendant Kaufman + Defendant Cohen:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + St. Clare’s Hospital, Denvile +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General +
Meetings/Conferences organized by the New Jersey Spine Society +
Meetings/Conferences organized by Defendant ASIPP.

Defendant Kaufman + Defendant Heary:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Meetings/Conferences organized by the New Jersey Spine Society + NASS
headquarters in Chicago + NASS national meetings + Meetings/Conferences organized
by Defendant ASIPP + Meetings/Conferences organized by Defendant CNS.

Defendant Kaufman + Defendant HUMC:
See above. As with Defendant Przybylski + Defendant HUMC.
Location: Morristown Memorial Hospital + Hackensack Medical Center +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General +
Meetings/Conferences organized by Defendant ASIPP.

Defendant Kaufman + Defendant AHS:
See above. As with Defendant Przybylski + Defendant HUMC.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General.

Defendant Kaufman + Defendant Allstate:



                                                                                       180
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 181 of 286




See above. As with Defendant Przybylski + Defendant Allstate.
Location: New Jersey Office of Administrative Law + Office of the New Jersey Attorney
General + Allstate corporate offices in Northbrook, Illinois + Morristown Memorial
Hospital.

Defendant Kaufman + Defendant Geico:
See above. As with Defendant Przybylski + Defendant Allstate.
Location: New Jersey Office of Administrative Law + Office of the New Jersey Attorney
General + Geico corporate offices in Chevy Chase, Maryland + Morristown Memorial
Hospital + Christie/Republican political fundraisers.

Defendant Staats + Defendant Cohen:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Meetings/Conferences organized by Defendant ASIPP + Meetings/Conferences
organized by the New Jersey Spine Society + NASS national meetings.

Defendant Staats + Defendant Heary:
See above. As with Defendant Przybylski + Defendant Staats.
Location: Christie/Republican political fundraisers + Meetings/Conferences organized
by Defendant ASIPP + Meetings/Conferences organized by Defendant CNS + NASS
national meetings.

Defendant Staats + Defendant HUMC:
See above. As with Defendant Przybylski + Defendant HUMC.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Meetings/Conferences organized by Defendant ASIPP +
Meetings/Conferences organized by Defendant CNS + Meetings/Conferences
organized by the New Jersey Spine Society + Meetings/Conferences organized by the
New Jersey Spine Society.

Defendant Staats + Defendant AHS:
See above. As with Defendant Przybylski + Defendant AHS.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General.

Defendant Staats + Defendant Allstate:
See above. As with Defendant Przybylski + Defendant Allstate.
Location: New Jersey Office of Administrative Law + Office of the New Jersey Attorney
General + Allstate corporate offices in Northbrook, Illinois.



                                                                                       181
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 182 of 286




Defendant Staats + Defendant Geico:
See above. As with Defendant Przybylski + Defendant Geico.
Location: New Jersey Office of Administrative Law + Office of the New Jersey Attorney
General + Geico corporate offices in Chevy Chase, Maryland.

Defendant Cohen + Defendant Heary:
See above. As with Defendant Przybylski + Defendant Cohen.
Location: Christie/Republican political fundraisers + NASS national meetings +
Meetings/Conferences organized by the New Jersey Spine Society.

Defendant Cohen + Defendant HUMC:
See above. As with Defendant Przybylski + Defendant HUMC.
Location: Morristown Memorial Hospital + Hackensack Medical Center +
Christie/Republican political fundraisers.

Defendant Cohen + Defendant AHS:
See above. As with Defendant Przybylski + Defendant AHS.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General

Defendant Cohen + Defendant Allstate:
See above. As with Defendant Przybylski + Defendant Allstate.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers.

Defendant Cohen + Defendant Geico:
See above. As with Defendant Przybylski + Defendant Geico.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Geico corporate offices in Chevy Chase,
Maryland.

Defendant Heary + Defendant HUMC:
See above. As with Defendant Przybylski + Defendant HUMC.
Location: Morristown Memorial Hospital + Hackensack Medical Center +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General.

Defendant Heary + Defendant AHS:
See above. As with Defendant Przybylski + Defendant AHS.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General.



                                                                                       182
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 183 of 286




Defendant Heary + Defendant Allstate:
See above. As with Defendant Przybylski + Defendant Allstate.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
New Jersey Office of Administrative Law + Allstate corporate offices in Northbrook,
Illinois.

Defendant Heary + Defendant Geico:
See above. As with Defendant Przybylski + Defendant Geico.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Geico corporate offices in Chevy Chase,
Maryland.

Defendant HUMC + Defendant AHS:
See above. As with Defendant Przybylski + Defendant AHS
Location: Morristown Memorial Hospital + Hackensack Medical Center + Governor’s
office in Trenton + Christie/Republican political fundraisers.

Defendant HUMC + Defendant Allstate:
See above. As with Defendant Przybylski + Defendant Allstate.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Allstate corporate offices in Northbrook,
Illinois.

Defendant HUMC + Defendant Geico:
See above. As with Defendant Przybylski + Defendant Geico.
Location: Hackensack Medical Center + Office of the New Jersey Attorney General +
Geico corporate offices in Chevy Chase, Maryland + Governor’s office in Trenton +
Christie/Republican political fundraisers.

Defendant AHS + Defendant Allstate:
See above. As with Defendant Przybylski + Defendant Allstate.
Location: Morristown Memorial Hospital + Governor’s office in Trenton +
Christie/Republican political fundraisers + New Jersey Office of Administrative Law +
Allstate corporate offices in Northbrook, Illinois.

Defendant AHS + Defendant Geico:
See above. As with Defendant Przybylski + Defendant Geico.




                                                                                        183
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 184 of 286




Location: Morristown Memorial Hospital + Governor’s office in Trenton +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General +
Geico corporate offices in Chevy Chase, Maryland.

Defendant Allstate + Defendant Geico:
See above. As with Defendant Przybylski + Defendant Geico.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers + New
Jersey Office of Administrative Law + Office of the New Jersey Attorney General +
Allstate corporate offices in Northbrook, Illinois + Geico corporate offices in Chevy
Chase, Maryland.

The goal, purpose and effect of the Defendants’ scheme was to prevent the
Plaintiff and similarly trained physicians from increasing the availability of outpatient
minimally invasive spine surgery, and from increasing the number of physicians able to
provide the service. The Defendants illegal scheme allowed them to continue to charge
supra-competitive prices for minimally invasive spine surgery, reaping substantial
unlawful monopoly profits, while reducing the availability of the service to patients,
particularly those in lower socio-economic brackets, whose injuries were caused by auto
accidents. This latter group rarely had secondary insurance and was thus unable to
procure minimally invasive spine care, which caused them to use opiates for pain
control. Kaul, because he owned his surgical center, provided free care to those
patients with no insurance. The Defendant hospitals and neurosurgeons did not.

The Neurosurgeon Defendants knowingly and intentionally participated in sham
litigation against Kaul, that included encouraging patients to file lawsuits and complaints
with Defendant NJBME, and then providing fraudulent ‘expert’ testimony for the patients
and Defendant NJBME. The Defendants repeatedly and fraudulently asserted that Kaul
was not qualified to perform minimally invasive spine surgery. The Defendants
repeatedly and fraudulently asserted that Kaul had deviated from the standard of care
because he did not possess hospital or alternative privileges. The Defendants
repeatedly and fraudulently asserted that Kaul had deviated from the standard of care
because his training did not involve a neurosurgical residency. These claims were false
and designed to protect and further the monopoly held by the neurosurgeons and
hospitals on minimally invasive spine surgery. The Defendants participated in these
sham lawsuits for the purposes of using a governmental process as an anticompetitive
weapon, to keep Kaul and similarly trained physicians out of the minimally invasive
spine surgery market.

The Defendants knowingly and intentionally engaged in sham litigation that resulted in
the revocation of Kaul’s medical license. Defendant Przybylski provided knowingly false



                                                                                       184
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 185 of 286




testimony that Kaul had deviated from a supposed standard of care for minimally
invasive spine surgery, but then admitted under cross-examination that no such
standard existed. The Defendants perpetrated these falsehoods in multiple courts and
in the public domain, for almost eight (8) years, for the purpose of protecting their
monopoly on minimally invasive spine surgery. The knowingly false testimony provided
by Defendants Kaufman and Przybylski during the proceedings in the New Jersey
Office of Administrative Law, fabricated a basis for Defendant Solomon to revoke Kaul’s
license. The revocation caused the collapse of six medium sized corporations, the loss
of jobs, the loss of tax revenue, the loss of healthcare to hundreds of patients with no
insurance, which forced a number of these patients to seek pain relief through street
grade heroin. The Defendants co-opted Kaul’s patients into their scheme to protect their
‘turf’, with the promise that the patients’ malpractice suits would be strengthened if
Kaul’s license was revoked.

The goal, purpose and effect of the Defendant’s scheme was to prevent Kaul, his
surgical center and those of similarly trained physicians from continuing to provide
outpatient minimally invasive spine surgery. This restricted the availability of the service
to the Defendant Hospitals and Neurosurgeons, which permitted them to artificially raise
their prices, in the absence of competition. The Defendants knew that Kaul had, in
2009, obtained one of the last surgical center licenses issued by the state, and had
plans to develop a thirty-six thousand (36,000) square foot, four (4) operating room,
multi-disciplinary surgical center, that was to provide the template for a national, and
then global expansion program in minimally invasive spine surgery.

The goal, purpose and effect of the Defendants schemes were to maintain and extend
their monopoly power in minimally invasive spine surgery. The Defendants illegal
schemes allowed them to continue charging supra-competitive prices for minimally
invasive spine surgery This caused harm to the public by reducing the availability of the
service and permitted the Defendants to reap substantial unlawful monopoly profits.

The Defendants knowingly and intentionally engaged in sham litigation against Kaul’s
physician employees. The Defendants fraudulently asserted that Kaul’s employees
were not qualified to assist Kaul perform minimally invasive spine surgery, and that they
had engaged in insurance fraud. Defendants GEICO and Allstate filed frivolous claims
in federal and state courts. The complaint filed by GEICO on April 27, 2013 was
dismissed with prejudice on December 8, 2014, with no evidence submitted to support
the claims. Defendant Allstate filed an almost identical action on February 15, 2015 in
the New Jersey Superior Court. The purpose of the sham litigation was to manufacture
an excuse to not pay Kaul for the minimally invasive spine surgery services he had
provided to the Defendants’ clients. The Neurosurgeon Defendants participated in these



                                                                                        185
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 186 of 286




sham lawsuits for the purposes of using a governmental process as an anticompetitive
weapon to exclude Kaul’s employees and similarly trained physicians from the minimally
invasive spine surgery market.

The Defendants also knowingly and intentionally engaged in sham litigation against
Kaul’s employees’ medical licenses, initiating medical board investigations that were
intended to ostracize Kaul from his professional colleagues, the purpose of which was
to force Kaul to leave the country, and forego the opportunity to seek legal redress. The
Defendants abused governmental processes to extend their monopoly.

As a result of Defendants’ illegal conduct, Plaintiff and his physician employees were
excluded from the minimally invasive spine surgery market and were compelled to incur
substantial legal fees in the defense of the sham board investigations. But for the
Defendants’ illegal conduct, the competitors would have continued to expand their
scope of practice, increase the availability of minimally invasive spine surgery services,
reduce the price of the service, and mitigate the severity of the opiate epidemic, as
more patients would have had access to non-opiate modalities of spine care.

Had Kaul and similarly trained physicians been allowed to continue expanding their
scope of practice in minimally invasive spine surgery, and lawfully compete with the
Defendants then the public would not have been denied the benefits of competition.

By engaging in the foregoing conduct, the Defendants have violated the following state
antitrust laws:

a. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Arizona
Rev. Stat. § 44-1401, et seq., with respect to the availability of minimally invasive spine
surgery in Arizona, and in the knowledge that Kaul had plans to expand nationally.
b. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Cal. Bus.
Code §§ 16700, et seq., and Code §§ 17200, et seq., with respect to the availability of
minimally invasive spine surgery in California, and in the knowledge that Kaul had plans
to expand nationally.
c. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of D.C. Code
Ann. §§ 28-45031, et seq., with respect to the availability of minimally invasive spine



                                                                                       186
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 187 of 286




surgery in the District of Columbia, and in the knowledge that Kaul had plans to expand
nationally.
d. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Fla. Stat. §§
501. Part II et seq., with respect to the availability of minimally invasive spine surgery in
Florida, and in the knowledge that Kaul had plans to expand nationally. This conduct
constitutes a predicate act under the Florida Deceptive Practices Act.
e. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Kan. Stat
Ann. §§ 50-101 et seq., with respect to the availability of minimally invasive spine
surgery in Kansas, and in the knowledge that Kaul had plans to expand nationally.
f. Defendants, because of their immense political influence within the state chapters and
national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and wrongfully
maintained monopoly power in the relevant market in violation of Me. Rev. Stat. Ann.
10, § 1101, et seq., with respect to the availability of minimally invasive spine surgery in
Maine, and in the knowledge that Kaul had plans to expand nationally.
g. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Mich.
Comp. Laws Ann. §§ 445.771, et seq., with respect to the availability of minimally
invasive spine surgery in Michigan, and in the knowledge that Kaul had plans to expand
nationally.
h. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Minn. Stat.
§§ 325D.52, et seq., with respect to the availability of minimally invasive spine surgery
in Minnesota, and in the knowledge that Kaul had plans to expand nationally.
i. Defendants, because of their immense political influence within the state chapters and
national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and wrongfully
maintained monopoly power in the relevant market in violation of Miss. Code Ann. §§
59-801, et seq., with respect to the availability of minimally invasive spine surgery in
Mississippi, and in the knowledge that Kaul had plans to expand nationally.
j. Defendants, because of their immense political influence within the state chapters and
national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and wrongfully
maintained monopoly power in the relevant market in violation of Neb. Code Ann.
§§598A, et seq., with respect to the availability of minimally invasive spine surgery in
Nebraska, and in the knowledge that Kaul had plans to expand nationally.




                                                                                         187
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 188 of 286




k. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Nev. Ret.
Stat. Ann. § 598A, et seq., with respect to the availability of minimally invasive spine
surgery in Nevada, and in the knowledge that Kaul had plans to expand nationally.
l. Defendants, because of their immense political influence within the state chapters and
national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and wrongfully
maintained monopoly power in the relevant market in violation of N.M. Stat. Ann. §§
57-1-1, et seq., with respect to the availability of minimally invasive spine surgery in
New Mexico, and in the knowledge that Kaul had plans to expand nationally.
m. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of New York
General Business Law § 340, et seq., with respect to the availability of minimally
invasive spine surgery in New York, and in the knowledge that Kaul had plans to expand
nationally.
n. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of N.C. Gen.
Stat. §§ 75-1, et seq., with respect to the availability of minimally invasive spine surgery
in North Carolina, and in the knowledge that Kaul had plans to expand nationally.
o. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of N.D. Cent.
Code § 51-08.1-01, et seq., with respect to the availability of minimally invasive spine
surgery in North Dakota, and in the knowledge that Kaul had plans to expand nationally.
p. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Or. Rev.
Stat. §§ 646.705, et seq., with respect to the availability of minimally invasive spine
surgery in Oregon, and in the knowledge that Kaul had plans to expand nationally.
q. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of S.D.
Codified Laws Ann. § 37-1, et seq., with respect to the availability of minimally invasive
spine surgery in South Dakota, and in the knowledge that Kaul had plans to expand
nationally.
r. Defendants, because of their immense political influence within the state chapters and
national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and wrongfully
maintained monopoly power in the relevant market in violation of Tenn. Code Ann. §§



                                                                                        188
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 189 of 286




47-25-101, et seq., with respect to the availability of minimally invasive spine surgery in
Tennessee, and in the knowledge that Kaul had plans to expand nationally.
s. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Utah Code
Ann. §§ 76-10-911, et seq., with respect to the availability of minimally invasive spine
surgery in Utah, and in the knowledge that Kaul had plans to expand nationally.
t. Defendants, because of their immense political influence within the state chapters and
national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and wrongfully
maintained monopoly power in the relevant market in violation of Vt. Stat. Ann. 9, §
2453, et seq., with respect to the availability of minimally invasive spine surgery in
Vermont, and in the knowledge that Kaul had plans to expand nationally.
u. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of W.Va. Code
§§ 47-18-1, et seq., with respect to the availability of minimally invasive spine surgery in
West Virginia, and in the knowledge that Kaul had plans to expand nationally.
v. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Wis Stat. §
133.01, et seq., with respect to the availability of minimally invasive spine surgery in
Wisconsin, and in the knowledge that Kaul had plans to expand nationally.

Plaintiff has been injured in his business and property by reason of Defendants’ antitrust
violations alleged in this Claim. The injuries consist of: (1) the revocation of Kaul’s New
Jersey medical license and the loss to his patients of their ability to receive minimally
invasive spine care and, (2) exclusion of Kaul from the minimally invasive spine surgery
market which has permitted the Defendants to raise their prices, and (3) the loss into
bankruptcy of Kaul’s healthcare corporations, to which were attached $45 million in
accounts receivable, a surgical center license and real estate, and (4) the loss of Kaul’s
professional reputation developed over thirty (30) years. These injuries are of the type
the antitrust laws of the above States and the District of Columbia were designed to
prevent, and flow from that which makes Defendants’ conduct unlawful. Plaintiff seeks
damages and treble damages as permitted by law for their injuries by Defendants’
violation of the aforementioned statutes.

                                 COUNT EIGHT
                  For Conspiracy to Monopolize under State Law
  (By Plaintiff Against Defendants Przybylski + Kaufman + Staats + Lomazow +
                          Cohen + Heary + HUMC + AHS)



                                                                                        189
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 190 of 286




Plaintiff incorporates by reference the preceding allegations.

As described above, from at least 1980 to March 2005, the Defendants possessed
monopoly power in the market for traditional inpatient ‘open’ spine surgery. This
changed in March 2005 when Kaul performed the first minimally invasive outpatient
spinal fusion. Defendants willfully and unlawfully engaged in a continuing conspiracy
from at least 2008 to 2016 to ensure that their monopoly extended to the outpatient
minimally invasive spine surgery market. To achieve this goal, they engaged in an
anticompetitive scheme intended to exclude Kaul and similarly trained physicians from
commercially incorporating minimally invasive spine surgery into their practices – not as
a result of providing a superior product, business acumen, or historical accident.
Defendants knowingly and intentionally conspired to monopolize the minimally invasive
spine surgery market. Defendants accomplished this scheme by, inter alia, (i) obtaining
through fraud a downgrading of the relative value unit associated with outpatient
endoscopic discectomy, (ii) procuring through bribery the veto of a bill that would have
permitted one operating room surgical centers to become licensed, the licensing of
which would have removed the principal reason employed by the Defendant Insurance
Carriers to deny payment to physicians and one operating room outpatient facilities, (iii)
procuring through bribery the introduction of a fee schedule in 2011 that denied
payment for the performance of outpatient minimally invasive spine surgery, (iv)
encouraging patients to initiate civil litigation and medical board complaints against Kaul
and similarly trained physicians, (v) obtaining through bribery a moratorium in 2009 that
prevented the issuance of licenses for free standing outpatient surgical centers, unless
they were commercially partnered with a hospital, (vi) Defendant Neurosurgeons
unlawfully agreeing with representatives of Defendant ASIPP that the market for
minimally invasive spine surgery would only be divided in a way, that physicians such as
Kaul would be limited to performing only discectomies and not fusions, and (vii)
otherwise engaging in an overarching scheme to unlawfully monopolize, conspire to
monopolize, and allocate the market for minimally invasive spine surgery.

From paragraph 688 to 715 Kaul has pled with particularity, fact specific to each
element, of each claim, against each defendant, in a separate and distinct
manner:

Defendant Przybylski + Defendant Kaufman:
Date range: 2006 to 2019
Mode of communication: US Mail + E-mail + Voice message + SMS (text) + Face to
face.




                                                                                       190
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 191 of 286




Substance of communications: Scheme to downgrade the relative value unit associated
with outpatient endoscopic discectomy + Scheme to bribe Defendant Christie to veto a
bill in 2009 that would have permitted one operating room surgical centers to become
licensed, the licensing of which would have removed the principal reason employed by
Defendants Allstate and GEICO to deny payment to outpatient facilities and physicians
+ Scheme to bribe Defendant Christie in order to sign into law in 2011 a fee schedule
that denied or reduced payment for the performance of outpatient minimally invasive
spine surgery in free standing surgical centers + Scheme to encourage patients to
initiate civil litigation and medical board complaints against Kaul and similarly trained
physicians + Scheme to obtain through bribing Defendant Christie a moratorium in 2009
that prevented the issuance of licenses for one-room outpatient surgical centers, unless
they were commercially partnered with a hospital + Scheme to engage in knowingly
unlawful agreements to divide the minimally invasive spine surgery market in such a
way, that physicians with similar training as Kaul, would be limited to performing only
discectomies, and not fusions + Scheme to engage in an overarching conspiracy to
unlawfully monopolize, conspire to monopolize, and/or, artificially allocate the market for
minimally invasive spine surgery + Scheme to participate in sham litigation against Kaul,
and provide knowingly fraudulent ‘expert’ testimony that he was not qualified to perform
minimally invasive spine surgery, the purpose of which was to have Kaul’s license
revoked + Scheme to participate in sham litigation against Kaul’s physician employees
+ Scheme to enact Illegal per se agreements to restrict reimbursement for minimally
invasive spine surgery to hospitals and or surgical centers owned by hospitals +
Scheme to enact Illegal per se agreements between neurosurgeons, orthopedic
surgeons and hospitals to deny privileges for minimally invasive spine surgery to Kaul
and similarly trained physicians.
Tactics employed: Conspired to, and did participate in sham litigation and provided
knowingly false testimony that caused the revocation of Kaul’s license + Conspired to,
and did provide knowingly fraudulent testimony under oath that the care Kaul delivered
to his patients “grossly deviated” from the standard of care, because Kaul did not
possess alternative privileges or hospital privileges + Conspired to, and did provide
knowingly fraudulent testimony under oath that the care Kaul delivered to his patients
“grossly deviated” from the standard of care, because Kaul’s training did not involve a
neurosurgical residency + Conspired to, and did participate in sham litigation and
provided knowingly false testimony that caused the entry of false judgments against
Kaul in civil malpractice cases + Conspired to, and did participate in sham litigation
against Kaul’s physician employees, falsely testifying that they were not qualified to
perform minimally invasive spine surgery and had committed insurance fraud +
Conspired to, and did participate in sham litigation against the medical licenses of
Kaul’s physician employees + Conspired to and did participate in sham litigation




                                                                                       191
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 192 of 286




purposed to professionally ostracize Kaul, cause him to leave the United States and
prevent him from publicly exposing the defendants’ crimes.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Meetings/Conferences organized by the
New Jersey Spine Society + NASS headquarters in Chicago + CNS headquarters in
Chicago.

Defendant Przybylski + Defendant Staats:
See above. As with Defendant Przybylski + Kaufman.
Location: Meetings/Conferences organized by Defendant ASIPP/Defendant CNS +
Christie/Republican political fundraisers


Defendant Przybylski + Defendant Lomazow:
See above. As with Defendant Przybylski + Kaufman.
Location: Office of the New Jersey Attorney General + Christie/Republican political
fundraisers

Defendant Przybylski + Defendant Cohen:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Surgicare Associates Surgical Center,
Englewood, NJ + Christie/Republican political fundraisers + Meetings/Conferences
organized by the New Jersey Spine Society + NASS headquarters in Chicago + NASS
national meetings.

Defendant Przybylski + Defendant Heary:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Meetings/Conferences organized by the New Jersey Spine Society + NASS
headquarters in Chicago + NASS national meetings.

Defendant Przybylski + Defendant HUMC:
See above. As with Defendant Przybylski + Kaufman.
Location: Hackensack Medical Center + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General.

Defendant Przybylski + Defendant AHS:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General



                                                                                       192
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 193 of 286




Defendant Kaufman + Defendant Staats:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Meetings/Conferences organized by
Defendant ASIPP

Defendant Kaufman + Defendant Lomazow:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General.

Defendant Kaufman + Defendant Cohen:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Surgicare Associates Surgical Center +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General.

Defendant Kaufman + Defendant Heary:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Hackensack Medical Center +
Christie/Republican political fundraisers + Meetings/Conferences organized by the New
Jersey Spine Society

Defendant Kaufman + Defendant HUMC:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Hackensack Medical Center +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General.

Defendant Kaufman + Defendant AHS:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers.

Defendant Staats + Defendant Lomazow:
See above. As with Defendant Przybylski + Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General.

Defendant Staats + Defendant Cohen:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers.



                                                                                       193
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 194 of 286




Defendant Staats + Defendant Heary:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Hackensack Medical Center +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General +
NASS national meetings.

Defendant Staats + Defendant HUMC:
See above. As with Defendant Przybylski + Kaufman.
Location: Hackensack Medical Center + Christie/Republican political fundraisers.

Defendant Staats + Defendant AHS:
Date range: See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General

Defendant Lomazow + Defendant Cohen:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General.

Defendant Lomazow + Defendant Heary:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Hackensack Medical Center +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General.

Defendant Lomazow + Defendant HUMC:
See above. As with Defendant Przybylski + Kaufman.
Location: Hackensack Medical Center + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General.

Defendant Lomazow + Defendant AHS:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Office of the New Jersey Attorney General.

Defendant Cohen + Defendant Heary:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Surgicare Associates Surgical Center +
Christie/Republican political fundraisers + Meetings/Conferences organized by the New
Jersey Spine Society.



                                                                                       194
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 195 of 286




Defendant Cohen + Defendant HUMC:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Hackensack Medical Center +
Christie/Republican political fundraisers.

Defendant Cohen + Defendant AHS:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers.

Defendant Heary + Defendant HUMC:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + University Hospital + Hackensack Medical
Center + Christie/Republican political fundraisers.



Defendant Heary + Defendant AHS:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Hackensack Medical Center +
Christie/Republican political fundraisers.

Defendant HUMC + Defendant AHS:
See above. As with Defendant Przybylski + Kaufman.
Location: Hackensack Medical Center + Morristown Memorial Hospital + New Jersey
Hospital Association meetings + Christie/Republican political fundraisers.

The goal, purpose and effect of the Defendants’ scheme was to maintain and extend
monopoly power with respect to the minimally invasive spine surgery market.
Defendants’ illegal scheme allowed them to artificially raise their prices due simply to
the suppressed competition, and not due to increased costs. This allowed the
Defendants to reap substantial unlawful monopoly profits.

The agreements between the Defendants are overt acts between separate economic
entities-actual and potential competitors-and are illegal per se under state antitrust laws.
The agreements made between the Defendant Neurosurgeons, Hospitals, Allstate and
GEICO were that payment for minimally invasive spine surgery, would be made only for
cases performed in hospitals or their attached surgical centers, and not to
independently owned surgical centers. The Defendant Neurosurgeons’ agreement with
the Defendant Hospitals was that they would not credential minimally invasive spine
surgeons, such as Kaul, for minimally invasive spine surgery. The effect of these



                                                                                           195
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 196 of 286




agreements was to arbitrarily exclude Kaul and his surgical center from participating
commercially in the provision of minimally invasive spine surgery to patients with
insurance policies issued by the Defendants Allstate and GEICO. Thus, Defendants
Allstate and GEICO, Neurosurgeons and Hospitals profited, but Kaul’s independent
surgical center and minimally invasive spine practice incurred losses.

Alternatively, this Complaint alleges that the agreements and conspiracy to monopolize
are a violation of state antitrust law under a “quick look” or “rule of reason” analysis.
The Neurosurgeon Defendants knowingly and intentionally participated in sham
litigation against Kaul that included encouraging patients to file lawsuits and complaints
with the medical board, and then providing fraudulent ‘expert’ testimony for the patients
and the medical board. The Defendants repeatedly and fraudulently asserted that Kaul
was not qualified to perform minimally invasive spine surgery. The Defendants
repeatedly and fraudulently asserted that Kaul had deviated from the standard of care
because he did not possess hospital or alternative privileges. The Defendants
repeatedly and fraudulently asserted that Kaul had deviated from the standard of care
because his training did not involve a neurosurgical residency. These claims were false
and designed to protect and further the monopoly held by the neurosurgeons and
hospitals on minimally invasive spine surgery.

The Defendants participated in these sham lawsuits for the purposes of using a
governmental process as an anticompetitive weapon, to keep Kaul and similarly trained
physicians out of the minimally invasive spine surgery market.

In furtherance of the scheme to monopolize the minimally invasive spine surgery
market, Defendant Przybylski, Kaufman and Solomon committed two hundred and
seventy-eight (278) separate instances of Perjury, Evidential Omission,
Misrepresentation and or Mischaracterization in THE MATTER OF THE SUSPENSION
OR REVOCATION OF THE LICENSE OF RICHARD A. KAUL, M.D. TO PRACTICE
MEDICINE AND SURGERY IN NEW JERSEY (April 9, 2013 to June 28, 2013).

The Defendants perpetrated these falsehoods in a coordinated campaign that lasted
eight (8) years. These claims were false and designed to protect and further the
monopoly held by Defendant Neurosurgeons and Hospitals on minimally invasive spine
surgery. The Defendants participated in these sham lawsuits for the purposes of using a
governmental process as an anticompetitive weapon, to keep Kaul and similarly trained
physicians out of the minimally invasive spine surgery market. The Defendants co-opted
Kaul’s patients into their scheme to protect their ‘turf’, with the promise that their
malpractice suits would be strengthened if Kaul’s license were revoked.




                                                                                        196
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 197 of 286




The goal, purpose and effect of the Defendants’ scheme was to maintain and extend
monopoly power with respect to the minimally invasive spine surgery market, and to
prevent Kaul, his surgical center and those of similarly trained physicians from
continuing to provide outpatient minimally invasive spine surgery. This restricted
availability and suppressed competition, entirely consequent to their illegal scheme,
allowed the Defendants to artificially raise their prices, and reap substantial unlawful
monopoly profits.

The goal, purpose and effect of the Defendant’s fraudulent scheme was to maintain and
extend its monopoly power in minimally invasive spine surgery. The scheme allowed
them to continue charging supra-competitive prices for minimally invasive spine surgery,
while causing harm to the public by reducing the availability of the service and reaping
substantial unlawful monopoly profits.

The Defendants also knowingly and intentionally engaged in sham litigation against
Kaul’s employees’ medical licenses, initiating medical board investigations that were
intended to ostracize Kaul from his professional colleagues, the purpose of which was
to force Kaul to leave the country, and forego the opportunity to seek legal redress. The
Defendants abused governmental processes to extend their monopoly.

As a result of Defendants’ illegal conduct, Plaintiff and his physician employees were
excluded from the minimally invasive spine surgery market and were compelled to incur
substantial legal fees in the defense of the sham board investigations. But for the
Defendants’ illegal conduct, the competitors would have continued to expand their
scope of practice, increase the availability of minimally invasive spine surgery services,
reduce the price of the service, and mitigate the severity of the opiate epidemic, as
more patients would have had access to non-opiate modalities of spine care. The public
was denied the benefits of competition.

The Defendants anticompetitive scheme succeeded in monopolizing the minimally
invasive spine surgery market, the consequences of which have been a reduction in the
availability of services, an artificial elevation of price, reduced competition and a
reduction in the rate of innovation. The last five years have witnessed a decrease in the
development of new spinal techniques, with the majority of innovations originating
outside the United States. These are the exact problems for which the antitrust laws
were designed, and which the Defendants’ violations have made evident. The reduced
availability of service has contributed to the opiate epidemic.

By engaging in the foregoing conduct, the Defendants have violated the following state
antitrust laws:



                                                                                           197
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 198 of 286




a. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Arizona
Rev. Stat. §§ 44-1401, et seq., with respect to the availability of minimally invasive spine
surgery in Arizona, and in the knowledge that Kaul had plans to expand nationally.
b. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Cal. Bus.
Code §§ 16700, et seq., and Code §§ 17200, et seq., with respect to the availability of
minimally invasive spine surgery in California, and in the knowledge that Kaul had plans
to expand nationally.
c. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of D.C. Code
Ann. §§ 28-45031, et seq., with respect to the availability of minimally invasive spine
surgery in the District of Columbia, and in the knowledge that Kaul had plans to expand
nationally.
d. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Fla. Stat. §§
501. Part II et seq., with respect to the availability of minimally invasive spine surgery in
Florida, and in the knowledge that Kaul had plans to expand nationally. This conduct
constitutes a predicate act under the Florida Deceptive Practices Act.
e. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Kan. Stat
Ann. §§ 50-101 et seq., with respect to the availability of minimally invasive spine
surgery in Kansas, and in the knowledge that Kaul had plans to expand nationally.
f. Defendants, because of their immense political influence within the state chapters and
national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and wrongfully
maintained monopoly power in the relevant market in violation of Me. Rev. Stat. Ann.
10, § 1101, et seq., with respect to the availability of minimally invasive spine surgery in
Maine, and in the knowledge that Kaul had plans to expand nationally.
g. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Mich.
Comp. Laws Ann. §§ 445.771, et seq., with respect to the availability of minimally
invasive spine surgery in Michigan, and in the knowledge that Kaul had plans to expand
nationally.




                                                                                         198
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 199 of 286




h. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Minn. Stat.
§§ 325D.52, et seq., with respect to the availability of minimally invasive spine surgery
in Minnesota, and in the knowledge that Kaul had plans to expand nationally.
i. Defendants, because of their immense political influence within the state chapters and
national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and wrongfully
maintained monopoly power in the relevant market in violation of Miss. Code Ann. §§
59-801, et seq., with respect to the availability of minimally invasive spine surgery in
Mississippi, and in the knowledge that Kaul had plans to expand nationally.
j. Defendants, because of their immense political influence within the state chapters and
national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and wrongfully
maintained monopoly power in the relevant market in violation of Neb. Code Ann. §§
598A, et seq., with respect to the availability of minimally invasive spine surgery in
Nebraska, and in the knowledge that Kaul had plans to expand nationally.
k. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Nev. Ret.
Stat. Ann. § 598A, et seq., with respect to the availability of minimally invasive spine
surgery in Nevada, and in the knowledge that Kaul had plans to expand nationally.
l. Defendants, because of their immense political influence within the state chapters and
national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and wrongfully
maintained monopoly power in the relevant market in violation of N.M. Stat. Ann.
§§57-1-1, et seq., with respect to the availability of minimally invasive spine surgery in
New Mexico, and in the knowledge that Kaul had plans to expand nationally.
m. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of New York
General Business Law § 340, et seq., with respect to the availability of minimally
invasive spine surgery in New York, and in the knowledge that Kaul had plans to expand
nationally.
n. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of N.C. Gen.
Stat. §§ 75-1, et seq., with respect to the availability of minimally invasive spine surgery
in North Carolina, and in the knowledge that Kaul had plans to expand nationally.
o. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of N.D. Cent.




                                                                                        199
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 200 of 286




Code § 51-08.1-01, et seq., with respect to the availability of minimally invasive spine
surgery in North Dakota, and in the knowledge that Kaul had plans to expand nationally.
p. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Or. Rev.
Stat. §§ 646.705, et seq., with respect to the availability of minimally invasive spine
surgery in Oregon, and in the knowledge that Kaul had plans to expand nationally.
q. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of S.D.
Codified Laws Ann. § 37-1, et seq., with respect to the availability of minimally invasive
spine surgery in South Dakota, and in the knowledge that Kaul had plans to expand
nationally.
r. Defendants, because of their immense political influence within the state chapters and
national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and wrongfully
maintained monopoly power in the relevant market in violation of Tenn. Code Ann. §§
47-25-101, et seq., with respect to the availability of minimally invasive spine surgery in
Tennessee, and in the knowledge that Kaul had plans to expand nationally.
s. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Utah Code
Ann. §§ 76-10-911, et seq., with respect to the availability of minimally invasive spine
surgery in Utah, and in the knowledge that Kaul had plans to expand nationally.
t. Defendants, because of their immense political influence within the state chapters and
national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and wrongfully
maintained monopoly power in the relevant market in violation of Vt. Stat. Ann. 9, §
2453, et seq., with respect to the availability of minimally invasive spine surgery in
Vermont, and in the knowledge that Kaul had plans to expand nationally.
u. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of W.Va. Code
§§ 47-18-1, et seq., with respect to the availability of minimally invasive spine surgery in
West Virginia, and in the knowledge that Kaul had plans to expand nationally.
v. Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Wis Stat. §
133.01, et seq., with respect to the availability of minimally invasive spine surgery in
Wisconsin, and in the knowledge that Kaul had plans to expand nationally.




                                                                                        200
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 201 of 286




Plaintiff has been injured in his business and property by reason of Defendants’ antitrust
violations alleged in this Claim. The injuries consist of: (1) the revocation of Kaul’s New
Jersey medical license and the loss to his patients of their ability to receive minimally
invasive spine care and, (2) exclusion of Kaul from the minimally invasive spine surgery
market which has permitted the Defendants to raise their prices, and (3) the loss into
bankruptcy of Kaul’s healthcare corporations, to which were attached $45 million in
accounts receivable, a surgical center license, real estate, and (4) loss of Kaul’s
professional reputation developed over thirty years. These injuries are of the type the
antitrust laws of the above States and the District of Columbia were designed to
prevent, and flow from that which makes Defendants’ conduct unlawful.

Plaintiff seeks damages and treble damages as permitted by law for their injuries by
Defendants’ violation of the aforementioned statutes.

                                  COUNT NINE
   For Conspiracy and Combination in Restraint of Trade Under State Law (By
  Plaintiff Against Defendants Przybylski + Kaufman + Solomon (in his official +
 personal capacity) + Staats + Cohen + Heary + HUMC + AHS + Allstate + Geico).

Plaintiff incorporates by reference the preceding allegations.

Defendants willfully and unlawfully engaged in a continuing illegal contract, combination,
and conspiracy to restrain trade in the minimally invasive spine surgery market, by
engaging in an anticompetitive scheme to exclude Kaul and similarly trained physicians
from the market, and to allocate the market between horizontal competitors.

Defendants Przybylski, Kaufman and Solomon committed and conspired to commit two
hundred and seventy-eight (278) separate instances of perjury, misrepresentation,
evidential omission and gross mischaracterization IN THE MATTER OF THE
SUSPENSION OR REVOCATION THE LICENSE OF RICHARD A. KAUL TO
PRACTICE MEDICINE AND SURGERY IN NEW JERSEY (April 9, 2013 to June 28,
2013), in the knowledge that Defendant Solomon’s fraudulent Final Opinion (issued
December 13, 2013) would cause the revocation of Kaul’s license, and eliminate him
from the practice of medicine. The Defendants knew this would cause an increase in
their business.

The agreements between the Defendants are horizontal market allocation and
price fixing agreements between actual or potential competitors and are illegal per se
under state antitrust laws. The Defendant Neurosurgeons and Interventional Pain
Physicians agreed that the latter would limit their practice to minimally invasive



                                                                                       201
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 202 of 286




endoscopic discectomies. The Defendant Insurance Carriers conspired with Defendants
Przybylski, Staats, and Kaufman, in their capacities as presidents and senior members
of CNS, NASS and ASIPP, to limit payment for minimally invasive spine surgery to
hospitals, or to surgical centers owned by hospitals. The aforementioned Defendants
engage in healthcare business with hospitals, and through their controlling positions on
the credentialing committees, were able to effectuate the illegal horizontal market
allocation agreement.

From paragraph 734 to 777 Kaul has pled with particularity, fact specific to each
element, of each claim, against each defendant, in a separate and distinct
manner:

Defendant Przybylski + Defendant Kaufman:
Date range: 2006 to 2019.
Mode of communication: E-mail + Voice message + SMS (text) + Face to face.
Substance of communications: Scheme to downgrade the relative value unit associated
with outpatient endoscopic discectomy + Scheme to bribe Defendant Christie to veto a
bill in 2009 that would have permitted one operating room surgical centers to become
licensed, the licensing of which would have removed the principal reason employed by
Defendants Allstate and GEICO to deny payment to outpatient facilities and physicians
+ Scheme to bribe Defendant Christie in order to sign into law in 2011 a fee schedule
that denied or reduced payment for the performance of outpatient minimally invasive
spine surgery in free standing surgical centers + Scheme to encourage patients to
initiate civil litigation and medical board complaints against Kaul and similarly trained
physicians + Scheme to obtain through bribing Defendant Christie a moratorium in 2009
that prevented the issuance of licenses for one-room outpatient surgical centers, unless
they were commercially partnered with a hospital + Scheme to engage in knowingly
unlawful agreements to divide the minimally invasive spine surgery market in such a
way, that physicians with similar training as Kaul, would be limited to performing only
discectomies, and not fusions + Scheme to engage in an overarching conspiracy to
unlawfully monopolize, conspire to monopolize, and/or, artificially allocate the market for
minimally invasive spine surgery + Scheme to unlawfully conspire and combine to
intentionally and arbitrarily restrict, restrain and or prohibit Kaul’s ability to trade in the
American minimally invasive spine surgery market + Scheme to restrict, restrain and or
exclude Kaul from participating in the American minimally invasive spine surgery market
+ Scheme to bribe Defendant Christie to have Defendant NJBME revoke Kaul’s license
+ Scheme to file complaints against Kaul with state and federal regulatory authorities +
Scheme to participate in sham litigation against Kaul, and provide knowingly fraudulent
‘expert’ testimony that he was not qualified to perform minimally invasive spine surgery,
the purpose of which was to have Kaul’s license revoked + Scheme to participate in



                                                                                           202
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 203 of 286




sham litigation against Kaul’s physician employees + Scheme to revoke Kaul’s license +
Scheme to destroy Kaul’s reputation + Scheme to destroy Kaul’s economic standing +
Scheme to have Kaul ostracized + Scheme to have Kaul leave the United States +
Scheme to enact Illegal per se agreements to restrict reimbursement for minimally
invasive spine surgery to hospitals and or surgical centers owned by hospitals +
Scheme to enact Illegal per se agreements between neurosurgeons, orthopedic
surgeons and hospitals to deny privileges for minimally invasive spine surgery to Kaul
and similarly trained physicians.
Tactics employed: Illegal per se agreements to restrict reimbursement for minimally
invasive spine surgery to hospitals and or surgical centers owned by hospitals + Illegal
per se agreements between neurosurgeons, orthopedic surgeons and hospitals to deny
privileges for minimally invasive spine surgery to physicians similarly trained as Kaul +
Conspired to and did commit Perjury, Evidential Falsification, Evidential Fabrication,
Evidential Omission during the administrative board proceedings (April 9, 2013 to
December 13, 2013) that resulted in the revocation of Kaul’s license + Conspired to did
commit subornation of perjury in administrative board proceedings (April 9, 2013 to
December 13, 2013) that resulted in the revocation of Kaul’s license + Conspired to and
did obstruct justice by encouraging Kaul’s patients to commit perjury, with the promise
that the revocation of his license would permit them to file malpractice claims, and that
the revocation would increase the monies they received from Kaul’s insurance carrier +
Knowingly and willfully engaged in unlawful agreements to divide the minimally invasive
spine surgery market in such a way, that physicians with similar training as Kaul, would
be limited to performing only discectomies, and not fusions + Knowingly and willfully
engaged in an illegal overarching conspiracy to unlawfully monopolize, conspire to
monopolize, and/or, artificially allocate the market for minimally invasive spine surgery +
Knowingly and willfully engaged to unlawfully conspire and combine to intentionally and
arbitrarily restrict, restrain and or prohibit Kaul’s ability to trade in the American
minimally invasive spine surgery market + Knowingly and willfully engaged to unlawfully
restrict, restrain and or exclude Kaul from participating in the American minimally
invasive spine surgery market.
Location: Morristown Memorial Hospital + Surgicare Associates Surgical Center +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General +
Meetings/Conferences organized by the New Jersey Spine Society +
Meetings/Conferences organized by Defendant ASIPP + Meetings/Conferences
organized by Defendant CNS + NASS headquarters in Chicago + NASS national
meetings + CNS headquarters in Chicago.

Defendant Przybylski + Defendant Solomon:
Date range: 2011 to 2019.




                                                                                       203
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 204 of 286




Mode of communication: E-mail + Voice message + SMS (text) + Face to face.
Substance of communication: Scheme to testify that every aspect of the care Kaul
delivered to his patients “grossly deviated” from the standard of care + Scheme to have
Defendant Solomon buttress Defendant Przybylski’s knowingly false testimony that
every aspect of the care Kaul delivered to his patients “grossly deviated” from the
standard of care + Scheme to bribe Defendant Christie to have Defendant NJBME
revoke Kaul’s license + Scheme to file complaints against Kaul with state and federal
regulatory authorities + Scheme to participate in sham litigation against Kaul, and
provide knowingly fraudulent ‘expert’ testimony that he was not qualified to perform
minimally invasive spine surgery, the purpose of which was to have Kaul’s license
revoked + Scheme to participate in sham litigation against Kaul’s physician employees
+ Scheme to revoke Kaul’s license + Scheme to destroy Kaul’s reputation + Scheme to
destroy Kaul’s economic standing + Scheme to have Kaul ostracized + Scheme to have
Kaul leave the United States.
Tactics employed: Conspired to and did provide false knowingly that every aspect of the
care Kaul delivered to his patients “grossly deviated” from the standard of care +
Conspired to and did have Defendant Solomon buttress Defendant Przybylski’s
knowingly false testimony that every aspect of the care Kaul delivered to his patients
“grossly deviated” from the standard of care + Conspired to, and did provide knowingly
fraudulent testimony under oath that the care Kaul delivered to his patients “grossly
deviated” from the standard of care, because Kaul did not possess alternative privileges
or hospital privileges + Conspired to, and did provide knowingly fraudulent testimony
under oath that the care Kaul delivered to his patients “grossly deviated” from the
standard of care, because Kaul’s training did not involve a neurosurgical residency +
Use of the US mail and wires to organize and further schemes to bribe Defendant
Christie, in order to have him order Defendant NJBME to revoke Kaul’s license + Use of
the US mail and wires to further scheme to have Kaul’s license revoked by having
Defendant Lomazow use his authority on Defendant NJBME to initiate an investigation
against Kaul, in order to have his license revoked.
Location: Office of the New Jersey Attorney General + New Jersey Office of
Administrative Law.

Defendant Przybylski + Defendant Staats:
See above. As with Defendant Przybylski + Kaufman.
Location: Christie/Republican political fundraisers + Meetings/Conferences organized
by Defendant ASIPP + Meetings/Conferences organized by Defendant CNS.

Defendant Przybylski + Defendant Cohen:
See above. As with Defendant Przybylski + Kaufman.
Location: Christie/Republican political fundraisers + NASS national meetings.



                                                                                    204
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 205 of 286




Defendant Przybylski + Defendant Heary:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Meetings/Conferences organized by Defendant CNS.

Defendant Przybylski + Defendant HUMC:
See above. As with Defendant Przybylski + Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General.

Defendant Przybylski + Defendant AHS:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General.

Defendant Przybylski + Defendant Allstate:
Date range: 2010 to 2019.
Mode of communication: Email + Voice message + SMS (text) + Face to face.
Substance of communications: Scheme to downgrade the relative value unit associated
with outpatient endoscopic discectomy + Scheme to bribe Defendant Christie to veto a
bill in 2009 that would have permitted one operating room surgical centers to become
licensed, the licensing of which would have removed the principal reason employed by
Defendants Allstate and GEICO to deny payment to outpatient facilities and physicians
+ Scheme to bribe Defendant Christie in order to sign into law in 2011 a fee schedule
that denied or reduced payment for the performance of outpatient minimally invasive
spine surgery in free standing surgical centers + Scheme to encourage patients to
initiate civil litigation and medical board complaints against Kaul and similarly trained
physicians + Scheme to obtain through bribing Defendant Christie a moratorium in 2009
that prevented the issuance of licenses for one-room outpatient surgical centers, unless
they were commercially partnered with a hospital + Scheme to engage in knowingly
unlawful agreements to divide the minimally invasive spine surgery market in such a
way, that physicians with similar training as Kaul, would be limited to performing only
discectomies, and not fusions + Scheme to unlawfully conspire and combine to
intentionally and arbitrarily restrict, restrain and or prohibit Kaul’s ability to trade in the
American minimally invasive spine surgery market + Scheme to bribe Defendant
Christie to have Defendant NJBME revoke Kaul’s license + Scheme to file complaints
against Kaul with state and federal regulatory authorities + Scheme to participate in
sham litigation against Kaul’s physician employees + Scheme to revoke Kaul’s license +
Scheme to destroy Kaul’s reputation + Scheme to destroy Kaul’s economic standing +



                                                                                           205
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 206 of 286




Scheme to have Kaul ostracized + Scheme to have Kaul leave the United States +
Scheme to enact Illegal per se agreements to restrict reimbursement for minimally
invasive spine surgery to hospitals and or surgical centers owned by hospitals +
Scheme to enact Illegal per se agreements between neurosurgeons, orthopedic
surgeons and hospitals to deny privileges for minimally invasive spine surgery to Kaul
and similarly trained physicians + Scheme to testify that every aspect of the care Kaul
delivered to his patients “grossly deviated” from the standard of care + Scheme to have
Defendant Solomon buttress Defendant Przybylski’s knowingly false testimony that
every aspect of the care Kaul delivered to his patients “grossly deviated” from the
standard of care + Scheme to have Defendant Hafner pervert the course of justice by
buttressing Defendant Przybylski’s knowingly false testimony that every aspect of the
care Kaul delivered to his patients “grossly deviated” from the standard of care.
Tactics employed: Conspired to and did bribe Defendant Przybylski as part of a quid pro
quo scheme that involved funneling money through Defendant NJBME and the New
Jersey Office of the Attorney General disguised as ‘professional fees’ + Conspired to,
and did encourage patients to file lawsuits and complaints with Defendant NJBME
against Kaul + Conspired to, and did encourage patients to file complaints with state
and federal regulatory authorities + Conspired to, and did participate in sham litigation
and provided knowingly false testimony that caused the revocation of Kaul’s license +
Conspired to, and did provide knowingly fraudulent testimony under oath that the care
Kaul delivered to his patients “grossly deviated” from the standard of care, because
Kaul did not possess alternative privileges or hospital privileges + Conspired to, and did
provide knowingly fraudulent testimony under oath that the care Kaul delivered to his
patients “grossly deviated” from the standard of care, because Kaul’s training did not
involve a neurosurgical residency + Use of the US mail and wires to send false
information to personal injury lawyers that Kaul was not qualified to perform minimally
invasive spine surgery and had committed insurance fraud.
Location: New Jersey Office of Administrative Law + Office of the New Jersey Attorney
General + Allstate corporate offices in Northbrook, Illinois.

Defendant Przybylski + Defendant Geico:
See above. As with Defendant Przybylski + Defendant Allstate.
Location: New Jersey Office of Administrative Law + Office of the New Jersey Attorney
General + Geico corporate offices in Chevy Chase, Maryland.

Defendant Kaufman + Defendant Solomon:
See above. As with Defendant Przybylski + Defendant Solomon.
Location: Office of the New Jersey Attorney General + New Jersey Office of
Administrative Law




                                                                                      206
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 207 of 286




Defendant Kaufman + Defendant Staats:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Office of the New Jersey Attorney General +
Christie/Republican political fundraisers + Meetings/Conferences organized by
Defendant ASIPP

Defendant Kaufman + Defendant Cohen:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + St. Clare’s Hospital, Denvile +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General +
Meetings/Conferences organized by the New Jersey Spine Society +
Meetings/Conferences organized by Defendant ASIPP.




Defendant Kaufman + Defendant Heary:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Meetings/Conferences organized by the New Jersey Spine Society + NASS
headquarters in Chicago + NASS national meetings + Meetings/Conferences organized
by Defendant ASIPP + Meetings/Conferences organized by Defendant CNS.

Defendant Kaufman + Defendant HUMC:
See above. As with Defendant Przybylski + Defendant HUMC.
Location: Morristown Memorial Hospital + Hackensack Medical Center +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General +
Meetings/Conferences organized by Defendant ASIPP.

Defendant Kaufman + Defendant AHS:
See above. As with Defendant Przybylski + Defendant HUMC.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General.

Defendant Kaufman + Defendant Allstate:
See above. As with Defendant Przybylski + Defendant Allstate.
Location: New Jersey Office of Administrative Law + Office of the New Jersey Attorney
General + Allstate corporate offices in Northbrook, Illinois + Morristown Memorial
Hospital.

Defendant Kaufman + Defendant Geico:



                                                                                       207
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 208 of 286




See above. As with Defendant Przybylski + Defendant Allstate.
Location: New Jersey Office of Administrative Law + Office of the New Jersey Attorney
General + Geico corporate offices in Chevy Chase, Maryland + Morristown Memorial
Hospital + Christie/Republican political fundraisers.

Defendant Solomon + Defendant Staats:
See above. As with Defendant Przybylski + Defendant Solomon.
Location: Office of the New Jersey Attorney General + New Jersey Office of
Administrative Law.

Defendant Solomon + Defendant Cohen:
See above. As with Defendant Przybylski + Defendant Solomon.
Location: Office of the New Jersey Attorney General + New Jersey Office of
Administrative Law.



Defendant Solomon + Defendant Heary:
See above. As with Defendant Przybylski + Defendant Solomon.
Location: Office of the New Jersey Attorney General + New Jersey Office of
Administrative Law.

Defendant Solomon + Defendant HUMC:
See above. As with Defendant Przybylski + Defendant Solomon.
Location: Hackensack Medical Center + Christie/Republican political fundraisers + New
Jersey Office of Administrative Law +Office of the New Jersey Attorney General.

Defendant Solomon + Defendant AHS:
See above. As with Defendant Przybylski + Defendant Solomon.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers New
Jersey Office of Administrative Law + Office of the New Jersey Attorney General.

Defendant Solomon + Defendant Allstate:
See above. As with Defendant Przybylski + Defendant Solomon.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
New Jersey Office of Administrative Law + Office of the New Jersey Attorney General.

Defendant Solomon + Defendant Geico:
See above. As with Defendant Przybylski + Defendant Geico.




                                                                                   208
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 209 of 286




Location: New Jersey Office of Administrative Law + Office of the New Jersey Attorney
General + Geico corporate offices in Chevy Chase, Maryland + Christie/Republican
political fundraisers.

Defendant Staats + Defendant Cohen:
See above. As with Defendant Przybylski + Kaufman.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Meetings/Conferences organized by Defendant ASIPP + Meetings/Conferences
organized by the New Jersey Spine Society + NASS national meetings.

Defendant Staats + Defendant Heary:
See above. As with Defendant Przybylski + Defendant Staats.
Location: Christie/Republican political fundraisers + Meetings/Conferences organized
by Defendant ASIPP + Meetings/Conferences organized by Defendant CNS + NASS
national meetings.

Defendant Staats + Defendant HUMC:
See above. As with Defendant Przybylski + Defendant HUMC.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Meetings/Conferences organized by Defendant ASIPP +
Meetings/Conferences organized by Defendant CNS + Meetings/Conferences
organized by the New Jersey Spine Society + Meetings/Conferences organized by the
New Jersey Spine Society.

Defendant Staats + Defendant AHS:
See above. As with Defendant Przybylski + Defendant AHS.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General.

Defendant Staats + Defendant Allstate:
See above. As with Defendant Przybylski + Defendant Allstate.
Location: New Jersey Office of Administrative Law + Office of the New Jersey Attorney
General + Allstate corporate offices in Northbrook, Illinois.

Defendant Staats + Defendant Geico:
See above. As with Defendant Przybylski + Defendant Geico.
Location: New Jersey Office of Administrative Law + Office of the New Jersey Attorney
General + Geico corporate offices in Chevy Chase, Maryland.

Defendant Cohen + Defendant Heary:



                                                                                       209
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 210 of 286




See above. As with Defendant Przybylski + Defendant Cohen.
Location: Christie/Republican political fundraisers + NASS national meetings +
Meetings/Conferences organized by the New Jersey Spine Society.

Defendant Cohen + Defendant HUMC:
See above. As with Defendant Przybylski + Defendant HUMC.
Location: Morristown Memorial Hospital + Hackensack Medical Center +
Christie/Republican political fundraisers.

Defendant Cohen + Defendant AHS:
See above. As with Defendant Przybylski + Defendant AHS.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General.

Defendant Cohen + Defendant Allstate:
See above. As with Defendant Przybylski + Defendant Allstate.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers.

Defendant Cohen + Defendant Geico:
See above. As with Defendant Przybylski + Defendant Geico.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Geico corporate offices in Chevy Chase,
Maryland.

Defendant Heary + Defendant HUMC:
See above. As with Defendant Przybylski + Defendant HUMC.
Location: Morristown Memorial Hospital + Hackensack Medical Center +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General.

Defendant Heary + Defendant AHS:
See above. As with Defendant Przybylski + Defendant AHS.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General.

Defendant Heary + Defendant Allstate:
See above. As with Defendant Przybylski + Defendant Allstate.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
New Jersey Office of Administrative Law + Allstate corporate offices in Northbrook,
Illinois.




                                                                                       210
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 211 of 286




Defendant Heary + Defendant Geico:
See above. As with Defendant Przybylski + Defendant Geico.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Geico corporate offices in Chevy Chase,
Maryland.

Defendant HUMC + Defendant AHS:
See above. As with Defendant Przybylski + Defendant AHS
Location: Morristown Memorial Hospital + Hackensack Medical Center + Governor’s
office in Trenton + Christie/Republican political fundraisers.

Defendant HUMC + Defendant Allstate:
See above. As with Defendant Przybylski + Defendant Allstate.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Allstate corporate offices in Northbrook,
Illinois

Defendant HUMC + Defendant Geico:
See above. As with Defendant Przybylski + Defendant Geico.
Location: Hackensack Medical Center + Office of the New Jersey Attorney General +
Geico corporate offices in Chevy Chase, Maryland + Governor’s office in Trenton +
Christie/Republican political fundraisers.

Defendant AHS + Defendant Allstate:
See above. As with Defendant Przybylski + Defendant Allstate.
Location: Morristown Memorial Hospital + Governor’s office in Trenton +
Christie/Republican political fundraisers + New Jersey Office of Administrative Law +
Allstate corporate offices in Northbrook, Illinois.

Defendant AHS + Defendant Geico:
See above. As with Defendant Przybylski + Defendant Geico.
Location: Morristown Memorial Hospital + Governor’s office in Trenton +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General +
Geico corporate offices in Chevy Chase, Maryland.

Defendant Allstate + Defendant Geico:
See above. As with Defendant Przybylski + Defendant Geico.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers + New
Jersey Office of Administrative Law + Office of the New Jersey Attorney General +




                                                                                        211
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 212 of 286




Allstate corporate offices in Northbrook, Illinois + Geico corporate offices in Chevy
Chase, Maryland.

Alternatively, this Complaint alleges that these agreements are an unreasonable
restraint of trade, in violation of state antitrust law, under a “quick look” or “rule of
reason” analysis. The consequence of these improper agreements was the exclusion
from the minimally invasive spine fusion market of Kaul and his surgical center,
with regards to treating patients who possessed insurance issued by the Defendant
Insurance Carriers.

The Neurosurgical Defendants knowingly and intentionally participated in sham litigation
against Kaul that included encouraging patients to file lawsuits and complaints with
Defendant NJBME, and then providing fraudulent ‘expert’ testimony for
the patients and Defendant NJBME. The Defendants repeatedly and fraudulently
asserted that Kaul was not qualified to perform minimally invasive spine surgery. The
Defendants repeatedly and fraudulently asserted that Kaul had deviated from the
standard of care because he did not possess hospital or alternative privileges. The
Defendants repeatedly and fraudulently asserted that Kaul had deviated from the
standard of care because his training did not involve a neurosurgical residency. These
claims were false and designed to protect and further the monopoly held by the
neurosurgeons and hospitals on minimally invasive spine surgery. The Defendants
participated in these sham lawsuits for the purposes of using a governmental process
as an anticompetitive weapon, to keep Kaul and similarly trained physicians out of the
minimally invasive spine surgery market.

Defendant Solomon played a pivotal role in the perpetration of the Defendants’ illegal
schemes to have Kaul’s license revoked. Defendant Solomon committed and conspired
to commit Obstruction of Justice and Evidence Tampering. Defendant Solomon aided
and abetted Perjury and other acts of Official Malfeasance. Defendant Solomon turned
his bench, and the New Jersey Office of Administrative Law, into racketeering
enterprises that restricted Kaul’s trade and has illegally deprived him of his livelihood.

The goal, purpose and effect of the Defendant’s scheme was to prevent Kaul, his
surgical center and those of similarly trained physicians from continuing to provide
outpatient minimally invasive spine surgery, and thus restrict the availability of the
service to the Defendant Hospitals and Neurosurgeons. This permitted the Defendants
to artificially raise their prices, in the absence of competition.

The goal, purpose and effect of the Defendant’s fraudulent scheme was to maintain and
extend its monopoly power in minimally invasive spine surgery. The Defendants’



                                                                                        212
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 213 of 286




scheme allowed them to continue charging supra-competitive prices for minimally
invasive spine surgery, while causing harm to the public by reducing the availability of
the service and reaping substantial unlawful monopoly profits.

The Defendants knowingly and intentionally engaged in sham litigation against Kaul’s
physician employees, and repeatedly and fraudulently asserted that Kaul’s employees
were not qualified to assist Kaul perform minimally invasive spine surgery, and that Kaul
had engaged in insurance fraud.

The Defendants also knowingly and intentionally engaged in sham litigation against
Kaul’s physician employees, initiating medical board investigations that sought to
ostracize Kaul from his professional colleagues, and to force Kaul to leave the country
and relinquish the opportunity to seek legal redress. The Defendants abused
governmental processes to extend their monopoly.

As a result of Defendants’ illegal conduct, Plaintiff and his physician employees were
excluded from the minimally invasive spine surgery market and were compelled to incur
substantial legal fees in the defense of the sham board investigations. Had it not been
for the Defendants’ illegal conduct, Kaul and his employees would have continued to
expand their scope of practice, increase the availability of minimally invasive spine
surgery services, reduce the price of the service, and mitigate the severity of the opiate
epidemic, as more patients would have had access to non-opiate modalities of spine
care. The Defendants’ nine-year campaign of greed motivated misconduct has
contributed to the opiate epidemic in New Jersey.

Had Kaul and similarly trained physicians been allowed to continue expanding their
scope of practice in minimally invasive spine surgery, and lawfully compete with the
Defendants, then the public would not have been denied the benefits of competition.

By engaging in the foregoing conduct, the Defendants have violated the following state
antitrust laws:
(a) Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Arizona
Rev. Stat. §§ 44-1401, et seq., with respect to the availability of minimally invasive spine
surgery in Arizona, and in the knowledge that Kaul had plans to expand nationally.
(b) Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of N.J. Stat. §




                                                                                        213
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 214 of 286




56:9-10, et seq., with respect to the availability of minimally invasive spine surgery in
New Jersey.
(c) Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Cal. Bus.
Code §§ 16700, et seq., and Code §§ 17200, et seq., with respect to the availability of
minimally invasive spine surgery in California, and in the knowledge that Kaul had plans
to expand nationally.
(d) Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of D.C. Code
Ann. §§ 28-45031, et seq., with respect to the availability of minimally invasive spine
surgery in the District of Columbia, and in the knowledge that Kaul had plans to expand
nationally.
(e) Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Fla. Stat. §§
501. Part II et seq., with respect to the availability of minimally invasive spine surgery in
Florida, and in the knowledge that Kaul had plans to expand nationally. This conduct
constitutes a predicate act under the Florida Deceptive Practices Act.
(f) Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Kan. Stat
Ann. §§ 50-101 et seq., with respect to the availability of minimally invasive spine
surgery in Kansas, and in the knowledge that Kaul had plans to expand nationally.
(g) Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Me. Rev.
Stat. Ann. 10, § 1101, et seq., with respect to the availability of minimally invasive spine
surgery in Maine, and in the knowledge that Kaul had plans to expand nationally.
(h) Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Mich.
Comp. Laws Ann. §§ 445.771, et seq., with respect to the availability of minimally
invasive spine surgery in Michigan, and in the knowledge that Kaul had plans to expand
nationally.
(i) Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Minn. Stat.




                                                                                         214
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 215 of 286




§§ 325D.52, et seq., with respect to the availability of minimally invasive spine surgery
in Minnesota, and in the knowledge that Kaul had plans to expand nationally.
(j) Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Miss. Code
Ann. §§ 59-801, et seq., with respect to the availability of minimally invasive spine
surgery in Mississippi, and in the knowledge that Kaul had plans to expand nationally.
(k) Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Neb. Code
Ann. §§ 598A, et seq., with respect to the availability of minimally invasive spine surgery
in Nebraska, and in the knowledge that Kaul had plans to expand nationally.
(l) Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Nev. Ret.
Stat. Ann. § 598A, et seq., with respect to the availability of minimally invasive spine
surgery in Nevada, and in the knowledge that Kaul had plans to expand nationally.
(m) Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of N.M. Stat.
Ann. §§57-1-1, et seq., with respect to the availability of minimally invasive spine
surgery in New Mexico, and in the knowledge that Kaul had plans to expand nationally.
(n) Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of New York
General Business Law § 340, et seq., with respect to the availability of minimally
invasive spine surgery in New York, and in the knowledge that Kaul had plans to expand
nationally.
(o) Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of N.C. Gen.
Stat. §§ 75-1, et seq., with respect to the availability of minimally invasive spine surgery
in North Carolina, and in the knowledge that Kaul had plans to expand nationally.
(p) Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of N.D. Cent.
Code § 51-08.1-01, et seq., with respect to the availability of minimally invasive spine
surgery in North Dakota, and in the knowledge that Kaul had plans to expand nationally.
(q) Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and



                                                                                        215
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 216 of 286




wrongfully maintained monopoly power in the relevant market in violation of Or. Rev.
Stat. §§ 646.705, et seq., with respect to the availability of minimally invasive spine
surgery in Oregon, and in the knowledge that Kaul had plans to expand nationally.
(r) Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of S.D.
Codified Laws Ann. § 37-1, et seq., with respect to the availability of minimally invasive
spine surgery in South Dakota, and in the knowledge that Kaul had plans to expand
nationally.
(s) Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Tenn. Code
Ann. §§ 47-25-101, et seq., with respect to the availability of minimally invasive spine
surgery in Tennessee, and in the knowledge that Kaul had plans to expand nationally.
(t) Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Utah Code
Ann. §§ 76-10-911, et seq., with respect to the availability of minimally invasive spine
surgery in Utah, and in the knowledge that Kaul had plans to expand nationally.
(u) Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Vt. Stat.
Ann. 9, § 2453, et seq., with respect to the availability of minimally invasive spine
surgery in Vermont, and in the knowledge that Kaul had plans to expand nationally.
(v) Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of W.Va. Code
§§ 47-18-1, et seq., with respect to the availability of minimally invasive spine surgery in
West Virginia, and in the knowledge that Kaul had plans to expand nationally.
(w) Defendants, because of their immense political influence within the state chapters
and national hierarchy of CNS, ASIPP, NASS and AMA, have intentionally and
wrongfully maintained monopoly power in the relevant market in violation of Wis Stat. §
133.01, et seq., with respect to the availability of minimally invasive spine surgery in
Wisconsin, and in the knowledge that Kaul had plans to expand nationally.

Plaintiff has been injured in his business and property by reason of Defendants’ antitrust
violations alleged in this Claim. The injuries consist of: (1) the revocation of Kaul’s New
Jersey medical license and the loss to his patients of their ability to receive minimally
invasive spine care and, (2) exclusion of Kaul from the minimally invasive spine surgery
market which has permitted the Defendants to raise their prices, and (3) the loss into



                                                                                        216
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 217 of 286




bankruptcy of Kaul’s healthcare corporations, to which were attached $45 million in
accounts receivable, a surgical center license, real estate, and (4) the loss of Kaul’s
professional reputation developed over thirty years. These injuries are of the type the
antitrust laws of the above States and the District of Columbia were designed to
prevent, and flow from that which makes Defendants’ conduct unlawful.

Plaintiff seeks damages and treble damages as permitted by law for their injuries by
Defendants’ violation of the aforementioned statutes.

                                 COUNT TEN
 For Unfair and Deceptive Trade Practices Under State Law (By Plaintiff Against
  Defendants ASIPP + Kaufman + Staats + Przybylski + CNS + Heary + Cohen +
                                 HUMC + AHS

Plaintiff incorporates by reference the preceding allegations.

Defendants engaged in unfair competition or unfair, unconscionable, deceptive or
fraudulent acts or practices in violation of the state consumer protection statutes listed
below.

As a direct and proximate result of the Defendants’ anticompetitive, deceptive, unfair,
unconscionable and fraudulent conduct, Kaul was prevented from nationally developing
his outpatient minimally invasive spine surgery business because the market has been
monopolized by neurosurgeons and hospitals. Kaul, a recognized innovator in the field,
commenced training other minimally invasive spine surgeons in approximately 2007,
and had plans to develop a fellowship and standards that would have increased the
number of minimally invasive surgeons in the national market. The Defendants’
racketeering and illegal anticompetitive conduct derailed Kaul’s plans for global
economic and educational expansion. The Defendants’ illegal suppression of
competition has restricted the public’s access to minimally invasive spine surgery, has
caused a reduction in innovation, an elevation in price and contributed to
the opiate epidemic.

The revocation of Kaul’s license was disseminated nationally to every state medical
board and was widely publicized on the Internet with stories that commenced
in April 2012 and persisted until October 2015. These events have caused permanent
damage to Kaul’s reputation and caused the regulatory bodies and public in all of
the states, to be deceived by the Defendants’ fraudulent and anticompetitive scheme
against Kaul.




                                                                                        217
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 218 of 286




From paragraph 794 to 829 Kaul has pled with particularity, fact specific to each
element, of each claim, against each defendant, in a separate and distinct
manner:

Defendant ASIPP + Defendant Kaufman:
Date range: 2006 to 2019.
Mode of communication: Email + Voice message + SMS (text) + Face to face.
Substance of communications: Scheme to downgrade the relative value unit associated
with outpatient endoscopic discectomy + Scheme to bribe Defendant Christie to veto a
bill in 2009 that would have permitted one operating room surgical centers to become
licensed, the licensing of which would have removed the principal reason employed by
Defendants Allstate and GEICO to deny payment to outpatient facilities and physicians
+ Scheme to bribe Defendant Christie in order to sign into law in 2011 a fee schedule
that denied or reduced payment for the performance of outpatient minimally invasive
spine surgery in free standing surgical centers + Scheme to encourage patients to
initiate civil litigation and medical board complaints against Kaul and similarly trained
physicians + Scheme to obtain through bribing Defendant Christie a moratorium in 2009
that prevented the issuance of licenses for one-room outpatient surgical centers, unless
they were commercially partnered with a hospital + Scheme to engage in knowingly
unlawful agreements to divide the minimally invasive spine surgery market in such a
way, that physicians with similar training as Kaul, would be limited to performing only
discectomies, and not fusions + Scheme to engage in an overarching conspiracy to
unlawfully monopolize, conspire to monopolize, and/or, artificially allocate the market for
minimally invasive spine surgery + Scheme to unlawfully conspire and combine to
intentionally and arbitrarily restrict, restrain and or prohibit Kaul’s ability to trade in the
American minimally invasive spine surgery market + Scheme to restrict, restrain and or
exclude Kaul from participating in the American minimally invasive spine surgery market
+ Scheme to bribe Defendant Christie to have Defendant NJBME revoke Kaul’s license
+ Scheme to file complaints against Kaul with state and federal regulatory authorities +
Scheme to participate in sham litigation against Kaul, and provide knowingly fraudulent
‘expert’ testimony that he was not qualified to perform minimally invasive spine surgery,
the purpose of which was to have Kaul’s license revoked + Scheme to participate in
sham litigation against Kaul’s physician employees + Scheme to revoke Kaul’s license +
Scheme to destroy Kaul’s reputation + Scheme to destroy Kaul’s economic standing +
Scheme to have Kaul ostracized + Scheme to have Kaul leave the United States +
Scheme to enact Illegal per se agreements to restrict reimbursement for minimally
invasive spine surgery to hospitals and or surgical centers owned by hospitals +
Scheme to enact Illegal per se agreements between neurosurgeons, orthopedic
surgeons and hospitals to deny privileges for minimally invasive spine surgery to Kaul
and similarly trained physicians.



                                                                                           218
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 219 of 286




Tactics employed: Illegal per se agreements to restrict reimbursement for minimally
invasive spine surgery to hospitals and or surgical centers owned by hospitals + Illegal
per se agreements between neurosurgeons, orthopedic surgeons and hospitals to deny
privileges for minimally invasive spine surgery to physicians similarly trained as Kaul +
Conspired to and did commit Perjury, Evidential Falsification, Evidential Fabrication,
Evidential Omission during the administrative board proceedings (April 9, 2013 to
December 13, 2013) that resulted in the revocation of Kaul’s license + Conspired to did
commit subornation of perjury in administrative board proceedings (April 9, 2013 to
December 13, 2013) that resulted in the revocation of Kaul’s license + Conspired to and
did obstruct justice by encouraging Kaul’s patients to commit perjury, with the promise
that the revocation of his license would permit them to file malpractice claims, and that
the revocation would increase the monies they received from Kaul’s insurance carrier +
Knowingly and willfully engaged in unlawful agreements to divide the minimally invasive
spine surgery market in such a way, that physicians with similar training as Kaul, would
be limited to performing only discectomies, and not fusions + Knowingly and willfully
engaged in an illegal overarching conspiracy to unlawfully monopolize, conspire to
monopolize, and/or, artificially allocate the market for minimally invasive spine surgery
+ Knowingly and willfully engaged to unlawfully conspire and combine to intentionally
and arbitrarily restrict, restrain and or prohibit Kaul’s ability to trade in the American
minimally invasive spine surgery market + Knowingly and willfully engaged to unlawfully
restrict, restrain and or exclude Kaul from participating in the American minimally
invasive spine surgery market + Conspired to, and did participate in sham litigation and
provided knowingly false testimony that caused the entry of false judgments against
Kaul in civil malpractice cases + Conspired to, and did participate in sham litigation
against Kaul’s physician employees, falsely testifying that they were not qualified to
perform minimally invasive spine surgery and had committed insurance fraud +
Conspired to, and did participate in sham litigation against the medical licenses of
Kaul’s physician employees + Conspired to and did participate in sham litigation
purposed to professionally ostracize Kaul, cause him to leave the United States and
prevent him from publicly exposing the defendants’ crimes + Use of US mail and wires
to file false complaints against him with Defendant NJBME + Use of US mail and wires
to send patients letters encouraging them to file frivolous lawsuits against Kaul + Use of
the US mail and wires to communicate false information to patients, that he was not
qualified to perform minimally invasive spine surgery + Use of the US mail and wires to
send false information to personal injury lawyers that Kaul was not qualified to perform
minimally invasive spine surgery and had committed insurance fraud + Use of the US
mail and wires to send false information to New Jersey politicians, encouraging them,
with the promise of political campaign ‘donations’ to coerce Defendant NJBME and the
New Jersey Attorney General to have Kaul’s license revoked + Use of the US mail and
wires to further scheme to have Kaul’s license revoked by having Defendant Lomazow



                                                                                      219
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 220 of 286




use his authority on Defendant NJBME to initiate an investigation against Kaul, in order
to have his license revoked + Use of the US mails and wires to transmit written,
telephone, or electronic communications regarding the knowingly fraudulent events
surrounding the revocation of Kaul’s license + Use of the US mails and wires to globally
transmit the knowingly illegal revocation of Kaul’s license to national and international
healthcare related agencies (Federation of State Medical Boards + American Board of
Anesthesiology + General Medical Council of the UK) and regulatory bodies, in
furtherance of the illegal scheme to destroy Kaul’s global reputation and livelihood, with
the intention of causing his death + Use of the US mails and wires to transmit false
information that Kaul has committed insurance fraud, was not qualified to perform
minimally invasive spine surgery, had committed bank fraud and was going to be
criminally indicted for Medicare fraud + Use of the US mail and wires to transmit the
illegal consequences of the obstruction of justice and evidence tampering to the public,
national (state + federal) and international healthcare agencies and regulatory bodies, in
furtherance of the defendants scheme to destroy Kaul’s reputation globally, his
livelihood, his economic standing and prevent him from obtaining a medical license
anywhere in the world, or indeed any form of employment.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Meetings/Conferences organized by
Defendant ASIPP.

Defendant ASIPP + Defendant Przybylski:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General.

Defendant ASIPP + Defendant CNS:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General.

Defendant ASIPP + Defendant Heary:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Meetings/Conferences organized by
Defendant ASIPP + Meetings/Conferences organized by Defendant CNS +
Meetings/Conferences organized by the New Jersey Spine Society.

Defendant ASIPP + Defendant Cohen:
See above. As with Defendant ASIPP + Defendant Kaufman.



                                                                                       220
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 221 of 286




Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Meetings/Conferences organized by the
New Jersey Spine Society.

Defendant ASIPP + Defendant HUMC:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Hackensack Medical Center + Christie/Republican political fundraisers +
Meetings/Conferences organized by Defendant ASIPP + New Jersey Hospital
Association meetings.

Defendant ASIPP + Defendant AHS:
See above. As with Defendant ASIPP and Defendant Kaufman.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Meetings/Conferences organized by Defendant ASIPP + New Jersey Hospital
Association meetings.



Defendant ASIPP + Defendant Staats:
See above. As with Defendant ASIPP and Defendant Kaufman.
Location: Christie/Republican political fundraisers + Meetings/Conferences organized by
Defendant ASIPP

Defendant Kaufman + Defendant Przybylski:
Date range: 2006 to 2019.
Mode of communication: Email + Voice message + SMS (text) + Face to face.
Substance of communications: Scheme to downgrade the relative value unit associated
with outpatient endoscopic discectomy + Scheme to bribe Defendant Christie to veto a
bill in 2009 that would have permitted one operating room surgical centers to become
licensed, the licensing of which would have removed the principal reason employed by
Defendants Allstate and GEICO to deny payment to outpatient facilities and physicians
+ Scheme to bribe Defendant Christie in order to sign into law in 2011 a fee schedule
that denied or reduced payment for the performance of outpatient minimally invasive
spine surgery in free standing surgical centers + Scheme to encourage patients to
initiate civil litigation and medical board complaints against Kaul and similarly trained
physicians + Scheme to obtain through bribing Defendant Christie a moratorium in 2009
that prevented the issuance of licenses for one-room outpatient surgical centers, unless
they were commercially partnered with a hospital + Scheme to engage in knowingly
unlawful agreements to divide the minimally invasive spine surgery market in such a
way, that physicians with similar training as Kaul, would be limited to performing only
discectomies, and not fusions + Scheme to engage in an overarching conspiracy to



                                                                                       221
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 222 of 286




unlawfully monopolize, conspire to monopolize, and/or, artificially allocate the market for
minimally invasive spine surgery + Scheme to unlawfully conspire and combine to
intentionally and arbitrarily restrict, restrain and or prohibit Kaul’s ability to trade in the
American minimally invasive spine surgery market + Scheme to restrict, restrain and or
exclude Kaul from participating in the American minimally invasive spine surgery market
+ Scheme to bribe Defendant Christie to have Defendant NJBME revoke Kaul’s license
+ Scheme to file complaints against Kaul with state and federal regulatory authorities +
Scheme to participate in sham litigation against Kaul, and provide knowingly fraudulent
‘expert’ testimony that he was not qualified to perform minimally invasive spine surgery,
the purpose of which was to have Kaul’s license revoked + Scheme to participate in
sham litigation against Kaul’s physician employees + Scheme to revoke Kaul’s license +
Scheme to destroy Kaul’s reputation + Scheme to destroy Kaul’s economic standing +
Scheme to have Kaul ostracized + Scheme to have Kaul leave the United States +
Scheme to enact Illegal per se agreements to restrict reimbursement for minimally
invasive spine surgery to hospitals and or surgical centers owned by hospitals +
Scheme to enact Illegal per se agreements between neurosurgeons, orthopedic
surgeons and hospitals to deny privileges for minimally invasive spine surgery to Kaul
and similarly trained physicians.
Tactics employed: Illegal per se agreements to restrict reimbursement for minimally
invasive spine surgery to hospitals and or surgical centers owned by hospitals + Illegal
per se agreements between neurosurgeons, orthopedic surgeons and hospitals to deny
privileges for minimally invasive spine surgery to physicians similarly trained as Kaul +
Conspired to and did commit Perjury, Evidential Falsification, Evidential Fabrication,
Evidential Omission during the administrative board proceedings (April 9, 2013 to
December 13, 2013) that resulted in the revocation of Kaul’s license + Conspired to did
commit subornation of perjury in administrative board proceedings (April 9, 2013 to
December 13, 2013) that resulted in the revocation of Kaul’s license + Conspired to and
did obstruct justice by encouraging Kaul’s patients to commit perjury, with the promise
that the revocation of his license would permit them to file malpractice claims, and that
the revocation would increase the monies they received from Kaul’s insurance carrier +
Knowingly and willfully engaged in unlawful agreements to divide the minimally invasive
spine surgery market in such a way, that physicians with similar training as Kaul, would
be limited to performing only discectomies, and not fusions + Knowingly and willfully
engaged in an illegal overarching conspiracy to unlawfully monopolize, conspire to
monopolize, and/or, artificially allocate the market for minimally invasive spine surgery
+ Knowingly and willfully engaged to unlawfully conspire and combine to intentionally
and arbitrarily restrict, restrain and or prohibit Kaul’s ability to trade in the American
minimally invasive spine surgery market + Knowingly and willfully engaged to unlawfully
restrict, restrain and or exclude Kaul from participating in the American minimally
invasive spine surgery market.



                                                                                           222
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 223 of 286




Location: Morristown Memorial Hospital + Surgicare Associates Surgical Center +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General +
Meetings/Conferences organized by the New Jersey Spine Society +
Meetings/Conferences organized by Defendant ASIPP + Meetings/Conferences
organized by Defendant CNS + NASS headquarters in Chicago + NASS national
meetings + CNS headquarters in Chicago.

Defendant Kaufman + Defendant CNS:
See above. As with Defendant ASIPP and Defendant Kaufman.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Meetings/Conferences organized by Defendant ASIPP + Meetings/Conferences
organized by Defendant CNS

Defendant Kaufman + Defendant Heary:
See above. As with Defendant Kaufman + Defendant Przybylski.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Meetings/Conferences organized by the New Jersey Spine Society + NASS
headquarters in Chicago + NASS national meetings + Meetings/Conferences organized
by Defendant ASIPP + Meetings/Conferences organized by Defendant CNS.

Defendant Kaufman + Defendant Cohen:
See above. As with Defendant Kaufman + Defendant Przybylski.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Meetings/Conferences organized by the New Jersey Spine Society + NASS
headquarters in Chicago + NASS national meetings + Meetings/Conferences organized
by Defendant ASIPP + Meetings/Conferences organized by Defendant CNS.

Defendant Kaufman + Defendant HUMC:
See above. As with Defendant ASIPP + Defendant HUMC.
Location: Hackensack Medical Center + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Meetings/Conferences organized by
Defendant ASIPP.

Defendant Kaufman + Defendant AHS:
See above. As with Defendant ASIPP + Defendant HUMC.
Location: AHS + Christie/Republican political fundraisers + Office of the New Jersey
Attorney General + Meetings/Conferences organized by Defendant ASIPP.

Defendant Kaufman + Defendant Staats:
See above. As with Defendant ASIPP + Defendant Kaufman.



                                                                                       223
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 224 of 286




Location: AHS + Christie/Republican political fundraisers + Office of the New Jersey
Attorney General + Meetings/Conferences organized by Defendant ASIPP.

Defendant Przybylski + Defendant CNS:
See above. As with Defendant Kaufman + Defendant CNS.
Location: Christie/Republican political fundraisers + Meetings/Conferences
Meetings/Conferences organized by Defendant CNS

Defendant Przybylski + Defendant Heary:
See above. As with Defendant Kaufman + Defendant Przybylski.
Location: Morristown Memorial Hospital + Surgicare Associates Surgical Center +
Christie/Republican political fundraisers + Meetings/Conferences organized by the New
Jersey Spine Society + Meetings/Conferences organized by Defendant CNS + NASS
headquarters in Chicago + NASS national meetings + CNS headquarters in Chicago

Defendant Przybylski + Defendant Cohen:
See above. As with Defendant Przybylski + Defendant Kaufman.
Location: Morristown Memorial Hospital + Surgicare Associates Surgical Center +
Christie/Republican political fundraisers + Meetings/Conferences organized by the New
Jersey Spine Society + Meetings/Conferences organized by Defendant CNS + NASS
headquarters in Chicago + NASS national meetings + CNS headquarters in Chicago.

Defendant Przybylski + Defendant HUMC:
See above. As with Defendant Kaufman + Defendant HUMC.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Hackensack Medical Center + Meetings/Conferences organized by
Defendant CNS.

Defendant Przybylski + Defendant AHS:
See above. As with Defendant Kaufman + Defendant AHS.
Location: Morristown Memorial Hospital + Governor’s office in Trenton +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General.

Defendant Przybylski + Defendant Staats:
See above. As with Defendant Kaufman + Defendant Staats.
Location: Christie/Republican political fundraisers + Meetings/Conferences organized by
Defendant ASIPP + Meetings/Conferences organized by Defendant CNS + NASS
national meetings.

Defendant CNS + Defendant Heary:



                                                                                       224
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 225 of 286




See above. As with Defendant Kaufman + Defendant CNS.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Meetings/Conferences organized by Defendant CNS.

Defendant CNS + Defendant Cohen:
See above. As with Defendant ASIPP + Defendant Cohen.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Meetings/Conferences organized by the
New Jersey Spine Society.

Defendant CNS + Defendant HUMC:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Meetings/Conferences organized by
Defendant ASIPP + Hackensack Medical Center.

Defendant CNS + Defendant AHS:
See above. As with Defendant Przybylski + Defendant AHS.
Location: Morristown Memorial Hospital + Governor’s office in Trenton +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General.

Defendant CNS + Defendant Staats:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General Meetings/Conferences organized by Defendant ASIPP +
Meetings/Conferences organized by Defendant CNS.

Defendant Heary + Defendant Cohen:
See above. As with Defendant Kaufman + Defendant Przybylski.
Location: Morristown Memorial Hospital + Ridgedale Surgical Center +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General +
Meetings/Conferences organized by the New Jersey Spine Society +
Meetings/Conferences organized by Defendant CNS + NASS headquarters in Chicago
+ NASS national meetings + CNS headquarters in Chicago.

Defendant Heary + Defendant HUMC:
See above. As with Defendant Przybylski + Defendant HUMC.
Location: Morristown Memorial Hospital + Hackensack Medical Center + Governor’s
office in Trenton + Christie/Republican political fundraisers + Office of the New Jersey
Attorney General
Defendant Heary + Defendant AHS:



                                                                                       225
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 226 of 286




See above. As with Defendant Kaufman + Defendant AHS.
Location: AHS + Christie/Republican political fundraisers + Governor’s office in Trenton
+ Office of the New Jersey Attorney General.

Defendant Heary + Defendant Staats:
See above. As with Defendant Kaufman + Defendant Staats.
Location: AHS + Christie/Republican political fundraisers + Office of the New Jersey
Attorney General + Meetings/Conferences organized by Defendant ASIPP +
Meetings/Conferences organized by Defendant CNS + NASS national meetings.

Defendant Cohen + Defendant HUMC:
See above. As with Defendant ASIPP + Defendant HUMC.
Location: Morristown Memorial Hospital + Hackensack Medical Center + Governor’s
office in Trenton + Christie/Republican political fundraisers + Office of the New Jersey
Attorney General.

Defendant Cohen + Defendant AHS:
See above. As with Defendant ASIPP + Defendant AHS.
Location: Morristown Memorial Hospital + Governor’s office in Trenton +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General.

Defendant Cohen + Defendant Staats:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Meetings/Conferences organized by the
New Jersey Spine Society + NASS national meetings.

Defendant HUMC + Defendant AHS:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Hackensack Medical Center + Morristown Memorial Hospital + Governor’s
office in Trenton + Christie/Republican political fundraisers + Office of the New Jersey
Attorney General + Meetings of the New Jersey Hospital Association.

Defendant HUMC + Defendant Staats:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Hackensack Medical Center + Governor’s office in Trenton +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General.

Defendant AHS + Defendant Staats:
See above. As with Defendant ASIPP + Defendant Kaufman.



                                                                                       226
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 227 of 286




Location: Morristown Memorial Hospital + Governor’s office in Trenton +
Christie/Republican political fundraisers.

By engaging in the foregoing conduct, Defendants have violated the following state
Unfair and Deceptive Trade Practices and Consumer Fraud laws:
(a) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of Ariz. Rev. Stat. § 44-1522, et seq., with respect to the availability
of minimally invasive spine surgery in Arizona, and in the knowledge that Kaul had
plans to expand nationally.
(b) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of Ark. Code § 4-88-101, et seq., with respect to the availability of
minimally invasive spine surgery in Arkansas, and in the knowledge that Kaul had plans
to expand nationally.
(c) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of Cal. Bus. & Prof. Code § 17200, et seq., with respect to the
availability of minimally invasive spine surgery in Arizona, and in the knowledge that
Kaul had plans to expand nationally.
(d) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of Colo. Rev. Stat. § 6-1-105, et seq., with respect to the
availability of minimally invasive spine surgery in Colorado, and in the knowledge that
Kaul had plans to expand nationally.
(e) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of Conn. Gen. Stat. § 42-110h, et seq., with respect to the
availability of minimally invasive spine surgery in Connecticut, and in the knowledge that
Kaul had plans to expand nationally.
(f) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of Fla. Stat. § 501.201, et seq., with respect to the availability of
minimally invasive spine surgery in Florida, and in the knowledge that Kaul had plans to
expand nationally.
(g) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of Idaho Code § 48-601, et seq., with respect to the availability of
minimally invasive spine surgery in Idaho, and in the knowledge that Kaul had plans to
expand nationally.
(h) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of 815 ILCS § 505/1, et seq., with respect to the availability of
minimally invasive spine surgery in Illinois, and in the knowledge that Kaul had plans to
expand nationally.
(i) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of Kan. Stat. § 50-623, et seq., with respect to the availability of




                                                                                           227
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 228 of 286




minimally invasive spine surgery in Kansas, and in the knowledge that Kaul had plans to
expand nationally.
(j) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of 5 Me. Rev. Stat. § 207, et seq., with respect to the availability of
minimally invasive spine surgery in Maine, and in the knowledge that Kaul had plans to
expand nationally.
(k) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of Md. Com. Law Code § 13-101, et seq., with respect to the
availability of minimally invasive spine surgery in Maryland, and in the knowledge that
Kaul had plans to expand nationally.
(l) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of Mass. Gen. L. Ch. 93A, § et seq., with respect to the availability
of minimally invasive spine surgery in Massachusetts, and in the knowledge that Kaul
had plans to expand nationally.
(m) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of Mich. Stat. § 445.901, et seq., with respect to the availability of
minimally invasive spine surgery in Michigan, and in the knowledge that Kaul had plans
to expand nationally.
(n) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of Minn. Stat. § 8.31, et seq., with respect to the availability of
minimally invasive spine surgery in Minnesota, and in the knowledge that Kaul had
plans to expand nationally.
(o) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of Vernon’s Missouri Stat. § 407.010 , et seq., with respect to the
availability of minimally invasive spine surgery in Missouri, and in the knowledge that
Kaul had plans to expand nationally.
(p) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of Neb. Rev. Stat. § 598.0903, et seq., with respect to the
availability of minimally invasive spine surgery in Nebraska, and in the knowledge that
Kaul had plans to expand nationally.
(q) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of Nev. Rev. Stat. § 598.0903, et seq, with respect to the
availability of minimally invasive spine surgery in Nevada, and in the knowledge that
Kaul had plans to expand nationally.
(r) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of N.H. Rev. Stat § 358-A: 1, et seq., with respect to the availability
of minimally invasive spine surgery in New Hampshire, and in the knowledge that Kaul
had plans to expand nationally.
(s) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of N.M. Stat § 57-12-1, et seq., with respect to the availability of



                                                                                          228
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 229 of 286




minimally invasive spine surgery in New Mexico, and in the knowledge that Kaul had
plans to expand nationally.
(t) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of N.Y. Gen. Bus. Law § 349, et seq., with respect to the availability
of minimally invasive spine surgery in New York, and in the knowledge that Kaul had
plans to expand nationally.
(u) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of N.C. Gen. Stat. § 75-1.1, et seq., with respect to the availability
of minimally invasive spine surgery in North Carolina, and in the knowledge that Kaul
had plans to expand nationally.
(v) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of Okla. Stat. 15 § 751, et seq., with respect to the availability of
minimally invasive spine surgery in Oklahoma, and in the knowledge that Kaul had
plans to expand nationally.
(w) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of R.I. Gen. Laws § 6-13.1-1, et seq., with respect to the availability
of minimally invasive spine surgery in Rhode Island, and in the knowledge that Kaul had
plans to expand nationally.
(x) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of S.D. Code Laws § 37-24-1, et seq., with respect to the
availability of minimally invasive spine surgery in South Dakota, and in the knowledge
that Kaul had plans to expand nationally.
(y) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of Tenn. Code § 47-18-101, et seq., with respect to the availability
of minimally invasive spine surgery in Tennessee, and in the knowledge that Kaul had
plans to expand nationally.
(z) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of Utah Code § 13-11-1, et seq., with respect to the availability of
minimally invasive spine surgery in Utah, and in the knowledge that Kaul had plans to
expand nationally.
(aa) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of Va. Code § 59.1-196, et seq., with respect to the availability of
minimally invasive spine surgery in Virginia, and in the knowledge that Kaul had plans to
expand nationally.
(bb) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of Wash. Rev. Code § 19.86.010, et seq., with respect to the
availability of minimally invasive spine surgery in Washington, and in the knowledge that
Kaul had plans to expand nationally.
(cc) Defendants have engaged in unfair competition or unfair or deceptive acts or
practices in violation of West Virginia Code § 46A-6-101, et seq., with respect to the



                                                                                          229
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 230 of 286




availability of minimally invasive spine surgery in West Virginia, and in the knowledge
that Kaul had plans to expand nationally.

Plaintiff has been injured in his business and property by reason of Defendants’ antitrust
violations alleged in this Claim. The injuries consist of: (1) the revocation of Kaul’s New
Jersey medical license and the loss to his patients of their ability to receive minimally
invasive spine care and, (2) exclusion of Kaul and similarly trained physicians from the
minimally invasive spine surgery market, which has reduced competition and permitted
the Defendants to raise their prices, and (3) the loss into bankruptcy of Kaul’s
healthcare corporations, to which were attached $45 million in accounts receivable, a
surgical center license, real estate, and (4) loss of Kaul’s professional reputation
developed over thirty years. These injuries are of the type the antitrust laws of the
above States and the District of Columbia were designed to prevent, and flow from that
which makes Defendants’ conduct unlawful.

Plaintiff seeks damages and treble damages as permitted by law for their injuries by
Defendants’ violation of the aforementioned statutes.

                                 COUNT ELEVEN
                                Unjust Enrichment
  (By Plaintiff Against ASIPP + Kaufman + Przybylski + CNS + Heary + Cohen +
                          HUMC + AHS + Stolz + DiIorio)

Plaintiff incorporates by reference the preceding allegations.

Defendants have benefited from the monopoly profits on the increased revenues that
have flowed from the illegal elimination of the competition presented by Kaul and
similarly trained physicians.

Defendants’ financial benefits resulting from their unlawful and inequitable conduct are
traceable to the price gouging, increased patient referrals and the charging of artificially
elevated prices, consequent to the elimination of the competition presented by Kaul and
similarly trained physicians. The misconduct of the Defendants has conferred upon
them an economic benefit attributable to monopoly profits that has been to the
economic detriment of Kaul and similarly trained physicians. It would be futile for Kaul to
seek a remedy from any party with whom they had privity of contract. Defendants have
paid no legal consideration to anyone for any benefits received indirectly from Kaul.
Defendants did, however, engage in the bribing of public officials in order to further their
illegal anticompetitive scheme.




                                                                                        230
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 231 of 286




From paragraph 836 to 880 Kaul has pled with particularity, fact specific to each
element, of each claim, against each defendant, in a separate and distinct
manner:

Defendant ASIPP + Defendant Kaufman:
Date range: 2006 to 2019.
Mode of communication: Email + Voice message + SMS (text) + Face to face.
Substance of communications: Scheme to downgrade the relative value unit associated
with outpatient endoscopic discectomy + Scheme to bribe Defendant Christie to veto a
bill in 2009 that would have permitted one operating room surgical centers to become
licensed, the licensing of which would have removed the principal reason employed by
Defendants Allstate and GEICO to deny payment to outpatient facilities and physicians
+ Scheme to bribe Defendant Christie in order to sign into law in 2011 a fee schedule
that denied or reduced payment for the performance of outpatient minimally invasive
spine surgery in free standing surgical centers + Scheme to encourage patients to
initiate civil litigation and medical board complaints against Kaul and similarly trained
physicians + Scheme to obtain through bribing Defendant Christie a moratorium in 2009
that prevented the issuance of licenses for one-room outpatient surgical centers, unless
they were commercially partnered with a hospital + Scheme to engage in knowingly
unlawful agreements to divide the minimally invasive spine surgery market in such a
way, that physicians with similar training as Kaul, would be limited to performing only
discectomies, and not fusions + Scheme to engage in an overarching conspiracy to
unlawfully monopolize, conspire to monopolize, and/or, artificially allocate the market for
minimally invasive spine surgery + Scheme to unlawfully conspire and combine to
intentionally and arbitrarily restrict, restrain and or prohibit Kaul’s ability to trade in the
American minimally invasive spine surgery market + Scheme to restrict, restrain and or
exclude Kaul from participating in the American minimally invasive spine surgery market
+ Scheme to bribe Defendant Christie to have Defendant NJBME revoke Kaul’s license
+ Scheme to file complaints against Kaul with state and federal regulatory authorities +
Scheme to participate in sham litigation against Kaul, and provide knowingly fraudulent
‘expert’ testimony that he was not qualified to perform minimally invasive spine surgery,
the purpose of which was to have Kaul’s license revoked + Scheme to participate in
sham litigation against Kaul’s physician employees + Scheme to revoke Kaul’s license +
Scheme to destroy Kaul’s reputation + Scheme to destroy Kaul’s economic standing +
Scheme to have Kaul ostracized + Scheme to have Kaul leave the United States +
Scheme to enact Illegal per se agreements to restrict reimbursement for minimally
invasive spine surgery to hospitals and or surgical centers owned by hospitals +
Scheme to enact Illegal per se agreements between neurosurgeons, orthopedic
surgeons and hospitals to deny privileges for minimally invasive spine surgery to Kaul
and similarly trained physicians.



                                                                                           231
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 232 of 286




Tactics employed: Conspired to, and did bribe Defendant Christie as part of a series of
quid pro quo schemes to have Defendant NJBME revoke Kaul’s license + Illegal per se
agreements to restrict reimbursement for minimally invasive spine surgery to hospitals
and or surgical centers owned by hospitals + Illegal per se agreements between
neurosurgeons, orthopedic surgeons and hospitals to deny privileges for minimally
invasive spine surgery to physicians similarly trained as Kaul + Conspired to and did
commit Perjury, Evidential Falsification, Evidential Fabrication, Evidential Omission
during the administrative board proceedings (April 9, 2013 to December 13, 2013) that
resulted in the revocation of Kaul’s license + Conspired to and did commit subornation
of perjury in administrative board proceedings (April 9, 2013 to December 13, 2013) that
resulted in the revocation of Kaul’s license + Conspired to and did obstruct justice by
encouraging Kaul’s patients to commit perjury, with the promise that the revocation of
his license would permit them to file malpractice claims, and that the revocation would
increase the monies they received from Kaul’s insurance carrier + Knowingly and
willfully engaged in unlawful agreements to divide the minimally invasive spine surgery
market in such a way, that physicians with similar training as Kaul, would be limited to
performing only discectomies, and not fusions + Knowingly and willfully engaged in an
illegal overarching conspiracy to unlawfully monopolize, conspire to monopolize, and/or,
artificially allocate the market for minimally invasive spine surgery + Knowingly and
willfully engaged to unlawfully conspire and combine to intentionally and arbitrarily
restrict, restrain and or prohibit Kaul’s ability to trade in the American minimally invasive
spine surgery market + Knowingly and willfully engaged to unlawfully restrict, restrain
and or exclude Kaul from participating in the American minimally invasive spine surgery
market + Conspired to, and did participate in sham litigation and provided knowingly
false testimony that caused the entry of false judgments against Kaul in civil malpractice
cases + Conspired to, and did participate in sham litigation against Kaul’s physician
employees, falsely testifying that they were not qualified to perform minimally invasive
spine surgery and had committed insurance fraud + Conspired to, and did participate in
sham litigation against the medical licenses of Kaul’s physician employees + Conspired
to and did participate in sham litigation purposed to professionally ostracize Kaul, cause
him to leave the United States and prevent him from publicly exposing the defendants’
crimes + Use of US mail and wires to file false complaints against him with Defendant
NJBME + Use of US mail and wires to send patients letters encouraging them to file
frivolous lawsuits against Kaul + Use of the US mail and wires to communicate false
information to patients, that he was not qualified to perform minimally invasive spine
surgery + Use of the US mail and wires to send false information to personal injury
lawyers that Kaul was not qualified to perform minimally invasive spine surgery and had
committed insurance fraud + Use of the US mail and wires to send false information to
New Jersey politicians, encouraging them, with the promise of political campaign
‘donations’ to coerce Defendant NJBME and the New Jersey Attorney General to have



                                                                                         232
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 233 of 286




Kaul’s license revoked + Use of the US mail and wires to further scheme to have Kaul’s
license revoked by having Defendant Lomazow use his authority on Defendant NJBME
to initiate an investigation against Kaul, in order to have his license revoked + Use of
the US mails and wires to transmit written, telephone, or electronic communications
regarding the knowingly fraudulent events surrounding the revocation of Kaul’s license +
Use of the US mails and wires to globally transmit the knowingly illegal revocation of
Kaul’s license to national and international healthcare related agencies (Federation of
State Medical Boards + American Board of Anesthesiology + General Medical Council
of the UK) and regulatory bodies, in furtherance of the illegal scheme to destroy Kaul’s
global reputation and livelihood, with the intention of causing his death + Use of the US
mails and wires to transmit false information that Kaul has committed insurance fraud,
was not qualified to perform minimally invasive spine surgery, had committed bank fraud
and was going to be criminally indicted for Medicare fraud + Use of the US mail and
wires to transmit the illegal consequences of the obstruction of justice and evidence
tampering to the public, national (state + federal) and international healthcare agencies
and regulatory bodies, in furtherance of the defendants scheme to destroy Kaul’s
reputation globally, his livelihood, his economic standing and prevent him from obtaining
a medical license anywhere in the world, or indeed any form of employment.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Meetings/Conferences organized by
Defendant ASIPP.

Defendant ASIPP + Defendant Przybylski:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General.

Defendant ASIPP + Defendant CNS:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General.

Defendant ASIPP + Defendant Heary:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Meetings/Conferences organized by
Defendant ASIPP + Meetings/Conferences organized by Defendant CNS +
Meetings/Conferences organized by the New Jersey Spine Society.

Defendant ASIPP + Defendant Cohen:



                                                                                       233
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 234 of 286




See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Meetings/Conferences organized by the
New Jersey Spine Society.

Defendant ASIPP + Defendant HUMC:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Hackensack Medical Center + Christie/Republican political fundraisers +
Meetings/Conferences organized by Defendant ASIPP + New Jersey Hospital
Association meetings.

Defendant ASIPP + Defendant AHS:
See above. As with Defendant ASIPP and Defendant Kaufman.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Meetings/Conferences organized by Defendant ASIPP + New Jersey Hospital
Association meetings.

Defendant ASIPP + Defendant Stolz:
Date range: 2014 to 2019.
Mode of communications: Email + Voice message + SMS (text) + Face to face.
Substance of communications: Scheme to downgrade the relative value unit associated
with outpatient endoscopic discectomy + Scheme to bribe Defendant Christie to veto a
bill in 2009 that would have permitted one operating room surgical centers to become
licensed, the licensing of which would have removed the principal reason employed by
Defendants Allstate and GEICO to deny payment to outpatient facilities and physicians
+ Scheme to bribe Defendant Christie in order to sign into law in 2011 a fee schedule
that denied or reduced payment for the performance of outpatient minimally invasive
spine surgery in free standing surgical centers + Scheme to encourage patients to
initiate civil litigation and medical board complaints against Kaul and similarly trained
physicians + Scheme to obtain through bribing Defendant Christie a moratorium in 2009
that prevented the issuance of licenses for one-room outpatient surgical centers, unless
they were commercially partnered with a hospital + Scheme to engage in knowingly
unlawful agreements to divide the minimally invasive spine surgery market in such a
way, that physicians with similar training as Kaul, would be limited to performing only
discectomies, and not fusions + Scheme to engage in an overarching conspiracy to
unlawfully monopolize, conspire to monopolize, and/or, artificially allocate the market for
minimally invasive spine surgery + Scheme to unlawfully conspire and combine to
intentionally and arbitrarily restrict, restrain and or prohibit Kaul’s ability to trade in the
American minimally invasive spine surgery market + Scheme to restrict, restrain and or
exclude Kaul from participating in the American minimally invasive spine surgery market



                                                                                           234
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 235 of 286




+ Scheme to bribe Defendant Christie to have Defendant NJBME revoke Kaul’s license
+ Scheme to file complaints against Kaul with state and federal regulatory authorities +
Scheme to participate in sham litigation against Kaul, and provide knowingly fraudulent
‘expert’ testimony that he was not qualified to perform minimally invasive spine surgery,
the purpose of which was to have Kaul’s license revoked + Scheme to participate in
sham litigation against Kaul’s physician employees + Scheme to revoke Kaul’s license +
Scheme to destroy Kaul’s reputation + Scheme to destroy Kaul’s economic standing +
Scheme to have Kaul ostracized + Scheme to have Kaul leave the United States +
Scheme to enact Illegal per se agreements to restrict reimbursement for minimally
invasive spine surgery to hospitals and or surgical centers owned by hospitals +
Scheme to enact Illegal per se agreements between neurosurgeons, orthopedic
surgeons and hospitals to deny privileges for minimally invasive spine surgery to Kaul
and similarly trained physicians + Scheme to use the bankruptcy proceedings to
defraud Kaul of his assets, his real estate holdings and $ 45 million owed to him by
insurance companies, including defendants Allstate + Geico + Scheme to conceal from
Kaul the defendants’ pattern of racketeering in the United States Bankruptcy Court for
the District of New Jersey.
Tactics employed: Conspired to, and did bribe Defendant Christie as part of a series of
quid pro quo schemes to have Defendant NJBME revoke Kaul’s license + Use of the US
mail and wires to communicate false information to patients, that he was not qualified to
perform minimally invasive spine surgery + Use of the US mail and wires to send false
information to personal injury lawyers that Kaul was not qualified to perform minimally
invasive spine surgery and had committed insurance fraud + Use of the US mails and
wires to transmit written, telephone, or electronic communications regarding the
knowingly fraudulent events surrounding the revocation of Kaul’s license + Use of the
US mails and wires to globally transmit the knowingly illegal revocation of Kaul’s license
to national and international healthcare related agencies (Federation of State Medical
Boards + American Board of Anesthesiology + General Medical Council of the UK) and
regulatory bodies, in furtherance of the illegal scheme to destroy Kaul’s global
reputation and livelihood, with the intention of causing his death + Use of the US mails
and wires to transmit false information that Kaul has committed insurance fraud, was
not qualified to perform minimally invasive spine surgery, had committed bank fraud and
was going to be criminally indicted for Medicare fraud + Use of the US mail and wires to
transmit the illegal consequences of the obstruction of justice and evidence tampering
to the public, national (state + federal) and international healthcare agencies and
regulatory bodies, in furtherance of the defendants scheme to destroy Kaul’s reputation
globally, his livelihood, his economic standing and prevent him from obtaining a medical
license anywhere in the world, or indeed any form of employment + Conspired to and
did convert the United States Bankruptcy Court for the District of New Jersey, into a
racketeering enterprise, in which were committed the predicate acts of bribery, mail



                                                                                      235
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 236 of 286




fraud and wire fraud + Conspired to and did knowingly and willfully commit within the
United States Bankruptcy Court for the District of New Jersey the felonies/offenses of:
(i) Fraud on the Court; (ii) Breach of Fiduciary Duty; (iii) Willful Negligence; (iv) Estate
Embezzlement; (v) Money Laundering; (vi) Kickbacks; (vi) Honest Services Fraud.
Location: Christie/Republican political fundraisers + United States Bankruptcy Court for
the District of New Jersey + Law offices of Wasserman + Jurista + Stolz, Basking Ridge,
NJ + Law offices of Pringle + Quinn + Anzano, Belmar, NJ + Law offices of Rivkin
Radler, Hackensack, NJ + Law offices of Shapiro Croland, Hackensack, NJ + Office of
the New Jersey Attorney General.

Defendant ASIPP + Defendant DiIorio:
See above. As with Defendant ASIPP + Defendant Stolz.
Location: Christie/Republican political fundraisers + United States Bankruptcy Court for
the District of New Jersey + Law offices of Wasserman + Jurista + Stolz, Basking Ridge,
NJ + Law offices of Pringle + Quinn + Anzano, Belmar, NJ + Law offices of Rivkin
Radler, Hackensack, NJ + Law offices of Shapiro Croland, Hackensack, NJ + Office of
the New Jersey Attorney General.

Defendant Kaufman + Defendant Przybylski:
Date range: 2006 to 2019.
Mode of communication: Email + Voice message + SMS (text) + Face to face.
Substance of communications: Scheme to downgrade the relative value unit associated
with outpatient endoscopic discectomy + Scheme to bribe Defendant Christie to veto a
bill in 2009 that would have permitted one operating room surgical centers to become
licensed, the licensing of which would have removed the principal reason employed by
Defendants Allstate and GEICO to deny payment to outpatient facilities and physicians
+ Scheme to bribe Defendant Christie in order to sign into law in 2011 a fee schedule
that denied or reduced payment for the performance of outpatient minimally invasive
spine surgery in free standing surgical centers + Scheme to encourage patients to
initiate civil litigation and medical board complaints against Kaul and similarly trained
physicians + Scheme to obtain through bribing Defendant Christie a moratorium in 2009
that prevented the issuance of licenses for one-room outpatient surgical centers, unless
they were commercially partnered with a hospital + Scheme to engage in knowingly
unlawful agreements to divide the minimally invasive spine surgery market in such a
way, that physicians with similar training as Kaul, would be limited to performing only
discectomies, and not fusions + Scheme to engage in an overarching conspiracy to
unlawfully monopolize, conspire to monopolize, and/or, artificially allocate the market for
minimally invasive spine surgery + Scheme to unlawfully conspire and combine to
intentionally and arbitrarily restrict, restrain and or prohibit Kaul’s ability to trade in the
American minimally invasive spine surgery market + Scheme to restrict, restrain and or



                                                                                           236
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 237 of 286




exclude Kaul from participating in the American minimally invasive spine surgery market
+ Scheme to bribe Defendant Christie to have Defendant NJBME revoke Kaul’s license
+ Scheme to file complaints against Kaul with state and federal regulatory authorities +
Scheme to participate in sham litigation against Kaul, and provide knowingly fraudulent
‘expert’ testimony that he was not qualified to perform minimally invasive spine surgery,
the purpose of which was to have Kaul’s license revoked + Scheme to participate in
sham litigation against Kaul’s physician employees + Scheme to revoke Kaul’s license +
Scheme to destroy Kaul’s reputation + Scheme to destroy Kaul’s economic standing +
Scheme to have Kaul ostracized + Scheme to have Kaul leave the United States +
Scheme to enact Illegal per se agreements to restrict reimbursement for minimally
invasive spine surgery to hospitals and or surgical centers owned by hospitals +
Scheme to enact Illegal per se agreements between neurosurgeons, orthopedic
surgeons and hospitals to deny privileges for minimally invasive spine surgery to Kaul
and similarly trained physicians.
Tactics employed: Conspired to, and did bribe Defendant Christie as part of a series of
quid pro quo schemes to have Defendant NJBME revoke Kaul’s license + Illegal per se
agreements to restrict reimbursement for minimally invasive spine surgery to hospitals
and or surgical centers owned by hospitals + Illegal per se agreements between
neurosurgeons, orthopedic surgeons and hospitals to deny privileges for minimally
invasive spine surgery to physicians similarly trained as Kaul + Conspired to and did
commit Perjury, Evidential Falsification, Evidential Fabrication, Evidential Omission
during the administrative board proceedings (April 9, 2013 to December 13, 2013) that
resulted in the revocation of Kaul’s license + Conspired to did commit subornation of
perjury in administrative board proceedings (April 9, 2013 to December 13, 2013) that
resulted in the revocation of Kaul’s license + Conspired to and did obstruct justice by
encouraging Kaul’s patients to commit perjury, with the promise that the revocation of
his license would permit them to file malpractice claims, and that the revocation would
increase the monies they received from Kaul’s insurance carrier + Knowingly and
willfully engaged in unlawful agreements to divide the minimally invasive spine surgery
market in such a way, that physicians with similar training as Kaul, would be limited to
performing only discectomies, and not fusions + Knowingly and willfully engaged in an
illegal overarching conspiracy to unlawfully monopolize, conspire to monopolize,
and/or, artificially allocate the market for minimally invasive spine surgery + Knowingly
and willfully engaged to unlawfully conspire and combine to intentionally and arbitrarily
restrict, restrain and or prohibit Kaul’s ability to trade in the American minimally
invasive spine surgery market + Knowingly and willfully engaged to unlawfully restrict,
restrain and or exclude Kaul from participating in the American minimally invasive spine
surgery market.
Location: Morristown Memorial Hospital + Surgicare Associates Surgical Center +




                                                                                     237
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 238 of 286




Christie/Republican political fundraisers + Office of the New Jersey Attorney General +
Meetings/Conferences organized by the New Jersey Spine Society +
Meetings/Conferences organized by Defendant ASIPP + Meetings/Conferences
organized by Defendant CNS + NASS headquarters in Chicago + NASS national
meetings + CNS headquarters in Chicago.

Defendant Kaufman + Defendant CNS:
Date range: 2006 to 2019.
Mode of communication: Email + Voice message + SMS (text) + Face to face.
Substance of communications: Scheme to downgrade the relative value unit associated
with outpatient endoscopic discectomy + Scheme to bribe Defendant Christie to veto a
bill in 2009 that would have permitted one operating room surgical centers to become
licensed, the licensing of which would have removed the principal reason employed by
Defendants Allstate and GEICO to deny payment to outpatient facilities and physicians
+ Scheme to bribe Defendant Christie in order to sign into law in 2011 a fee schedule
that denied or reduced payment for the performance of outpatient minimally invasive
spine surgery in free standing surgical centers + Scheme to encourage patients to
initiate civil litigation and medical board complaints against Kaul and similarly trained
physicians + Scheme to obtain through bribing Defendant Christie a moratorium in 2009
that prevented the issuance of licenses for one-room outpatient surgical centers, unless
they were commercially partnered with a hospital + Scheme to engage in knowingly
unlawful agreements to divide the minimally invasive spine surgery market in such a
way, that physicians with similar training as Kaul, would be limited to performing only
discectomies, and not fusions + Scheme to engage in an overarching conspiracy to
unlawfully monopolize, conspire to monopolize, and/or, artificially allocate the market for
minimally invasive spine surgery + Scheme to unlawfully conspire and combine to
intentionally and arbitrarily restrict, restrain and or prohibit Kaul’s ability to trade in the
American minimally invasive spine surgery market + Scheme to restrict, restrain and or
exclude Kaul from participating in the American minimally invasive spine surgery market
+ Scheme to bribe Defendant Christie to have Defendant NJBME revoke Kaul’s license
+ Scheme to file complaints against Kaul with state and federal regulatory authorities +
Scheme to participate in sham litigation against Kaul, and provide knowingly fraudulent
‘expert’ testimony that he was not qualified to perform minimally invasive spine surgery,
the purpose of which was to have Kaul’s license revoked + Scheme to participate in
sham litigation against Kaul’s physician employees + Scheme to revoke Kaul’s license +
Scheme to destroy Kaul’s reputation + Scheme to destroy Kaul’s economic standing +
Scheme to have Kaul ostracized + Scheme to have Kaul leave the United States +
Scheme to enact Illegal per se agreements to restrict reimbursement for minimally
invasive spine surgery to hospitals and or surgical centers owned by hospitals +
Scheme to enact Illegal per se agreements between neurosurgeons, orthopedic



                                                                                           238
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 239 of 286




surgeons and hospitals to deny privileges for minimally invasive spine surgery to Kaul
and similarly trained physicians.
Tactics employed: Conspired to, and did bribe Defendant Christie as part of a series of
quid pro quo schemes to have Defendant NJBME revoke Kaul’s license + Illegal per se
agreements to restrict reimbursement for minimally invasive spine surgery to hospitals
and or surgical centers owned by hospitals + Illegal per se agreements between
neurosurgeons, orthopedic surgeons and hospitals to deny privileges for minimally
invasive spine surgery to physicians similarly trained as Kaul + Conspired to and did
commit Perjury, Evidential Falsification, Evidential Fabrication, Evidential Omission
during the administrative board proceedings (April 9, 2013 to December 13, 2013) that
resulted in the revocation of Kaul’s license + Conspired to did commit subornation of
perjury in administrative board proceedings (April 9, 2013 to December 13, 2013) that
resulted in the revocation of Kaul’s license + Conspired to and did obstruct justice by
encouraging Kaul’s patients to commit perjury, with the promise that the revocation of
his license would permit them to file malpractice claims, and that the revocation would
increase the monies they received from Kaul’s insurance carrier + Knowingly and
willfully engaged in unlawful agreements to divide the minimally invasive spine surgery
market in such a way, that physicians with similar training as Kaul, would be limited to
performing only discectomies, and not fusions + Knowingly and willfully engaged in an
illegal overarching conspiracy to unlawfully monopolize, conspire to monopolize,
and/or, artificially allocate the market for minimally invasive spine surgery + Knowingly
and willfully engaged to unlawfully conspire and combine to intentionally and arbitrarily
restrict, restrain and or prohibit Kaul’s ability to trade in the American minimally invasive
spine surgery market + Knowingly and willfully engaged to unlawfully restrict, restrain
and or exclude Kaul from participating in the American minimally invasive spine surgery
market + Conspired to, and did participate in sham litigation and provided knowingly
false testimony that caused the entry of false judgments against Kaul in civil malpractice
cases + Conspired to, and did participate in sham litigation against Kaul’s physician
employees, falsely testifying that they were not qualified to perform minimally invasive
spine surgery and had committed insurance fraud + Conspired to, and did participate in
sham litigation against the medical licenses of Kaul’s physician employees + Conspired
to and did participate in sham litigation purposed to professionally ostracize Kaul, cause
him to leave the United States and prevent him from publicly exposing the defendants’
crimes + Use of US mail and wires to file false complaints against him with Defendant
NJBME + Use of US mail and wires to send patients letters encouraging them to file
frivolous lawsuits against Kaul + Use of the US mail and wires to communicate false
information to patients, that he was not qualified to perform minimally invasive spine
surgery + Use of the US mail and wires to send false information to personal injury
lawyers that Kaul was not qualified to perform minimally invasive spine surgery and had




                                                                                         239
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 240 of 286




committed insurance fraud + Use of the US mail and wires to send false information to
New Jersey politicians, encouraging them, with the promise of political campaign
‘donations’ to coerce Defendant NJBME and the New Jersey Attorney General to have
Kaul’s license revoked + Use of the US mail and wires to further scheme to have Kaul’s
license revoked by having Defendant Lomazow use his authority on Defendant NJBME
to initiate an investigation against Kaul, in order to have his license revoked + Use of
the US mails and wires to transmit written, telephone, or electronic communications
regarding the knowingly fraudulent events surrounding the revocation of Kaul’s license +
Use of the US mails and wires to globally transmit the knowingly illegal revocation of
Kaul’s license to national and international healthcare related agencies
(Federation of State Medical Boards + American Board of Anesthesiology + General
Medical Council of the UK) and regulatory bodies, in furtherance of the illegal scheme to
destroy Kaul’s global reputation and livelihood, with the intention of causing his death +
Use of the US mails and wires to transmit false information that Kaul has committed
insurance fraud, was not qualified to perform minimally invasive spine surgery, had
committed bank fraud and was going to be criminally indicted for Medicare fraud + Use
of the US mail and wires to transmit the illegal consequences of the obstruction of
justice and evidence tampering to the public, national (state + federal) and international
healthcare agencies and regulatory bodies, in furtherance of the defendants scheme to
destroy Kaul’s reputation globally, his livelihood, his economic standing and prevent him
from obtaining a medical license anywhere in the world, or indeed any form of
employment.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Meetings/Conferences organized by
Defendant ASIPP.

Defendant Kaufman + Defendant Heary:
See above. As with Defendant Kaufman + Defendant Przybylski.
Location: Morristown Memorial Hospital + Surgicare Associates Surgical Center +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General +
Meetings/Conferences organized by the New Jersey Spine Society +
Meetings/Conferences organized by Defendant ASIPP + Meetings/Conferences
organized by Defendant CNS + NASS headquarters in Chicago + NASS national
meetings + CNS headquarters in Chicago.

Defendant Kaufman + Defendant Cohen:
See above. As with Defendant Kaufman + Defendant Przybylski.
Location: Morristown Memorial Hospital + Surgicare Associates Surgical Center +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General +
Meetings/Conferences organized by the New Jersey Spine Society +



                                                                                      240
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 241 of 286




Meetings/Conferences organized by Defendant ASIPP + Meetings/Conferences
organized by Defendant CNS + NASS headquarters in Chicago + NASS national
meetings + CNS headquarters in Chicago.

Defendant Kaufman + Defendant HUMC:
See above. As with Defendant Kaufman + Defendant Przybylski.
Location: Hackensack Medical Center + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Meetings/Conferences organized by
Defendant ASIPP.

Defendant Kaufman + Defendant AHS:
See above. As with Defendant Kaufman + Defendant Przybylski.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Meetings/Conferences organized by
Defendant ASIPP.

Defendant Kaufman + Defendant Stolz:
See above. As with Defendant ASIPP + Defendant Stolz.
Location: Christie/Republican political fundraisers + United States Bankruptcy Court for
the District of New Jersey + Law offices of Wasserman + Jurista + Stolz, Basking Ridge,
NJ + Law offices of Pringle + Quinn + Anzano, Belmar, NJ + Law offices of Rivkin
Radler, Hackensack, NJ + Law offices of Shapiro Croland, Hackensack, NJ + Office of
the New Jersey Attorney General.

Defendant Kaufman + Defendant DiIorio:
See above. As with Defendant ASIPP + Defendant Stolz.
Location: Christie/Republican political fundraisers + United States Bankruptcy Court for
the District of New Jersey + Law offices of Wasserman + Jurista + Stolz, Basking Ridge,
NJ + Law offices of Pringle + Quinn + Anzano, Belmar, NJ + Law offices of Rivkin
Radler, Hackensack, NJ + Law offices of Shapiro Croland, Hackensack, NJ + Office of
the New Jersey Attorney General.

Defendant Przybylski + Defendant CNS:
See above. As with Defendant Kaufman + Defendant CNS.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Meetings/Conferences organized by
Defendant CNS.
Defendant Przybylski + Defendant Heary:
See above. As with Defendant Kaufman + Defendant Przybylski.
Location: Morristown Memorial Hospital + Surgicare Associates Surgical Center +



                                                                                       241
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 242 of 286




Christie/Republican political fundraisers + Office of the New Jersey Attorney General +
Meetings/Conferences organized by the New Jersey Spine Society +
Meetings/Conferences organized by Defendant CNS + NASS headquarters in Chicago
+ NASS national meetings + CNS headquarters in Chicago.

Defendant Przybylski + Defendant Cohen:
See above. As with Defendant Kaufman + Defendant Przybylski.
Location: Morristown Memorial Hospital + Surgicare Associates Surgical Center +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General +
Meetings/Conferences organized by the New Jersey Spine Society + NASS
headquarters in Chicago + NASS national meetings + CNS headquarters in Chicago.

Defendant Przybylski + Defendant HUMC:
See above. As with Defendant Kaufman + Defendant Przybylski.
Location: Hackensack Medical Center + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Meetings/Conferences organized by
Defendant ASIPP.

Defendant Przybylski + Defendant AHS:
See above. As with Defendant Kaufman + Defendant Przybylski.
Location: AHS + Christie/Republican political fundraisers + Office of the New Jersey
Attorney General + Meetings/Conferences organized by Defendant ASIPP.

Defendant Przybylski + Defendant Stolz:
See above. As with Defendant ASIPP + Defendant Stolz.
Location: Christie/Republican political fundraisers + United States Bankruptcy Court for
the District of New Jersey + Law offices of Wasserman + Jurista + Stolz, Basking Ridge,
NJ + Law offices of Pringle + Quinn + Anzano, Belmar, NJ + Law offices of Rivkin
Radler, Hackensack, NJ + Law offices of Shapiro Croland, Hackensack, NJ + Office of
the New Jersey Attorney General + Meetings/Conferences organized by Defendant
CNS.

Defendant Przybylski + Defendant DiIorio:
See above. As with Defendant ASIPP + Defendant Stolz.
Location: Christie/Republican political fundraisers + United States Bankruptcy Court for
the District of New Jersey + Law offices of Wasserman + Jurista + Stolz, Basking Ridge,
NJ + Law offices of Pringle + Quinn + Anzano, Belmar, NJ + Law offices of Rivkin
Radler, Hackensack, NJ + Law offices of Shapiro Croland, Hackensack, NJ + Office of
the New Jersey Attorney General + Meetings/Conferences organized by Defendant
CNS.



                                                                                       242
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 243 of 286




Defendant CNS + Defendant Heary:
See above. As with Defendant Kaufman + Defendant CNS.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Meetings/Conferences organized by
Defendant CNS.

Defendant CNS + Defendant Cohen:
See above. As with Defendant Kaufman + Defendant CNS.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Meetings/Conferences organized by
Defendant CNS.

Defendant CNS + Defendant HUMC:
See above. As with Defendant Kaufman + Defendant CNS.
Location: Hackensack Medical Center + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Meetings/Conferences organized by
Defendant CNS.

Defendant CNS + Defendant AHS:
See above. As with Defendant Kaufman + Defendant CNS.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Meetings/Conferences organized by
Defendant CNS.

Defendant CNS + Defendant Stolz:
See above. As with Defendant ASIPP + Defendant Stolz.
Location: Christie/Republican political fundraisers + United States Bankruptcy Court for
the District of New Jersey + Law offices of Wasserman + Jurista + Stolz, Basking Ridge,
NJ + Law offices of Pringle + Quinn + Anzano, Belmar, NJ + Law offices of Rivkin
Radler, Hackensack, NJ + Law offices of Shapiro Croland, Hackensack, NJ + Office of
the New Jersey Attorney General + Meetings/Conferences organized by Defendant
CNS.

Defendant CNS + Defendant DiIorio:
See above. As with Defendant ASIPP + Defendant Stolz.
Location: Christie/Republican political fundraisers + United States Bankruptcy Court for
the District of New Jersey + Law offices of Wasserman + Jurista + Stolz, Basking Ridge,
NJ + Law offices of Pringle + Quinn + Anzano, Belmar, NJ + Law offices of Rivkin
Radler, Hackensack, NJ + Law offices of Shapiro Croland, Hackensack, NJ + Office of



                                                                                       243
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 244 of 286




the New Jersey Attorney General + Meetings/Conferences organized by Defendant
CNS.

Defendant Heary + Defendant Cohen:
See above. As with Defendant Kaufman + Defendant Przybylski.
Location: Morristown Memorial Hospital + Surgicare Associates Surgical Center +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General +
Meetings/Conferences organized by the New Jersey Spine Society +
Meetings/Conferences organized by Defendant CNS + NASS headquarters in Chicago
+ NASS national meetings + CNS headquarters in Chicago.


Defendant Heary + Defendant HUMC:
See above. As with Defendant Kaufman + Defendant Przybylski.
Location: Hackensack Medical Center + Surgicare Associates Surgical Center +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General +
Meetings/Conferences organized by the New Jersey Spine Society +
Meetings/Conferences organized by Defendant CNS + NASS headquarters in Chicago
+ NASS national meetings + CNS headquarters in Chicago.

Defendant Heary + Defendant AHS:
See above. As with Defendant Kaufman + Defendant Przybylski.
Location: Morristown Medical Center + Christie/Republican political fundraisers + Office
of the New Jersey Attorney General + Meetings/Conferences organized by the New
Jersey Spine Society.

Defendant Heary + Defendant Stolz:
See above. As with Defendant ASIPP + Defendant Stolz.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
United States Bankruptcy Court for the District of New Jersey + Law offices of
Wasserman + Jurista + Stolz, Basking Ridge, NJ + Law offices of Pringle + Quinn +
Anzano, Belmar, NJ + Law offices of Rivkin Radler, Hackensack, NJ + Law offices of
Shapiro Croland, Hackensack, NJ + Office of the New Jersey Attorney General.

Defendant Heary + Defendant DiIorio:
See above. As with Defendant ASIPP + Defendant Stolz.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
United States Bankruptcy Court for the District of New Jersey + Law offices of
Wasserman + Jurista + Stolz, Basking Ridge, NJ + Law offices of Pringle + Quinn +




                                                                                       244
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 245 of 286




Anzano, Belmar, NJ + Law offices of Rivkin Radler, Hackensack, NJ + Law offices of
Shapiro Croland, Hackensack, NJ + Office of the New Jersey Attorney General.

Defendant Cohen + Defendant HUMC:
See above. As with Defendant Kaufman + Defendant Przybylski.
Location: Hackensack Medical Center + Surgicare Associates Surgical Center +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General +
Meetings/Conferences organized by the New Jersey Spine Society +
Meetings/Conferences organized by Defendant CNS + NASS headquarters in Chicago
+ NASS national meetings + CNS headquarters in Chicago.

Defendant Cohen + Defendant AHS:
See above. As with Defendant Kaufman + Defendant Przybylski.
Location: Hackensack Medical Center + Surgicare Associates Surgical Center +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General +
Meetings/Conferences organized by the New Jersey Spine Society +
Meetings/Conferences organized by Defendant CNS + NASS headquarters in Chicago
+ NASS national meetings + CNS headquarters in Chicago.

Defendant Cohen + Defendant Stolz:
See above. As with Defendant ASIPP + Defendant Stolz.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
United States Bankruptcy Court for the District of New Jersey + Law offices of
Wasserman + Jurista + Stolz, Basking Ridge, NJ + Law offices of Pringle + Quinn +
Anzano, Belmar, NJ + Law offices of Rivkin Radler, Hackensack, NJ + Law offices of
Shapiro Croland, Hackensack, NJ + Office of the New Jersey Attorney General.

Defendant Cohen + Defendant DiIorio:
See above. As with Defendant ASIPP + Defendant Stolz.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
United States Bankruptcy Court for the District of New Jersey + Law offices of
Wasserman + Jurista + Stolz, Basking Ridge, NJ + Law offices of Pringle + Quinn +
Anzano, Belmar, NJ + Law offices of Rivkin Radler, Hackensack, NJ + Law offices of
Shapiro Croland, Hackensack, NJ + Office of the New Jersey Attorney General.

Defendant HUMC + Defendant AHS:
See above. As with Defendant Kaufman + Defendant Przybylski.
Location: Hackensack Medical Center + Morristown Memorial Medical Center +
Christie/Republican political fundraisers + Office of the New Jersey Attorney General +
New Jersey Hospital Association meetings.



                                                                                       245
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 246 of 286




Defendant HUMC + Defendant Stolz:
See above. As with Defendant ASIPP + Defendant Stolz.
Location: Hackensack Medical Center + Christie/Republican political fundraisers +
United States Bankruptcy Court for the District of New Jersey + Law offices of
Wasserman + Jurista + Stolz, Basking Ridge, NJ + Law offices of Pringle + Quinn +
Anzano, Belmar, NJ + Law offices of Rivkin Radler, Hackensack, NJ + Law offices of
Shapiro Croland, Hackensack, NJ + Office of the New Jersey Attorney General.

Defendant HUMC + Defendant DiIorio:
See above. As with Defendant ASIPP + Defendant Stolz.
Location: Hackensack Medical Center + Christie/Republican political fundraisers +
United States Bankruptcy Court for the District of New Jersey + Law offices of
Wasserman + Jurista + Stolz, Basking Ridge, NJ + Law offices of Pringle + Quinn +
Anzano, Belmar, NJ + Law offices of Rivkin Radler, Hackensack, NJ + Law offices of
Shapiro Croland, Hackensack, NJ + Office of the New Jersey Attorney General.

Defendant AHS + Defendant Stolz:
See above. As with Defendant ASIPP + Defendant Stolz.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
United States Bankruptcy Court for the District of New Jersey + Law offices of
Wasserman + Jurista + Stolz, Basking Ridge, NJ + Law offices of Pringle + Quinn +
Anzano, Belmar, NJ + Law offices of Rivkin Radler, Hackensack, NJ + Law offices of
Shapiro Croland, Hackensack, NJ + Office of the New Jersey Attorney General.

Defendant AHS + Defendant DiIorio:
See above. As with Defendant ASIPP + Defendant Stolz.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
United States Bankruptcy Court for the District of New Jersey + Law offices of
Wasserman + Jurista + Stolz, Basking Ridge, NJ + Law offices of Pringle + Quinn +
Anzano, Belmar, NJ + Law offices of Rivkin Radler, Hackensack, NJ + Law offices of
Shapiro Croland, Hackensack, NJ + Office of the New Jersey Attorney General.

Defendant Stolz + Defendant DiIorio:
See above. As with Defendant ASIPP + Defendant Stolz.
Location: Christie/Republican political fundraisers + United States Bankruptcy Court for
the District of New Jersey + Law offices of Wasserman + Jurista + Stolz, Basking Ridge,
NJ + Law offices of Pringle + Quinn + Anzano, Belmar, NJ + Law offices of Rivkin
Radler, Hackensack, NJ + Law offices of Shapiro Croland, Hackensack, NJ + Office of
the New Jersey Attorney General.



                                                                                       246
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 247 of 286




The financial benefits derived by Defendants rightfully belongs to Kaul, because the
monies were a consequence of the increased revenues that flowed from
the provision of minimally invasive spine surgery to patients, who either belonged to
Kaul’s practice, or who would, in all likelihood have sought treatment from the
Plaintiff with the continued expansion of his practice and reputation.

It would be inequitable under the laws of all states and jurisdictions within the
United States for the Defendants to be permitted to retain any of the monies that
derived from their unfair and unconscionable methods, acts and trade practices, as are
alleged in this Complaint. Defendants should be compelled to disgorge in a common
fund for the benefit of Kaul all unlawful or inequitable proceeds received by them.

Defendants Stolz defrauded Kaul and the Bankruptcy Court, by willfully
failing to collect Kaul’s monies from Defendants Allstate and GEICO. Defendant DiOrio
defrauded Kaul by providing knowingly false advice to Kaul that caused him to
relinquish the title to the real estate at 111 Wanaque Avenue, Pompton Lakes, NJ.
Defendant DiOrio defrauded Kaul because he had been promised legal work from
Defendant GEICO, and in fact has provided that legal work since
approximately late 2014.

Defendants Stolz and Diorio procured monies through fraud and deceit at the expense
of Kaul, his corporations and the majority of its creditors.

A constructive trust should be imposed upon all unlawful or inequitable sums received
by Defendants traceable to Plaintiff.

                                   COUNT TWELVE
                       Deprivation of Right Under Color of Law
(By Plaintiff Against Defendants Christie (in his ex-official capacity) + Kaufman (in
   his official capacity) + Przybylski (in his official capacity) + Solomon (in his
  official capacity) + Hafner (in her official capacity) + Allstate + Geico + NJBME

Plaintiff hereby repeats and incorporates by reference each and every one of the
foregoing paragraphs as though fully set forth.
The Defendants deprived Kaul of his right to due process by:
(a) Forging, altering and tampering with court transcripts and Defendant Solomon’s
Final Opinion, issued on December 13, 2013.
(b) Defendants Solomon, Przybylski and Kaufman collectively committed two hundred
and seventy-eight (278) separate instances of perjury, misrepresentation, evidential



                                                                                        247
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 248 of 286




omission and gross mischaracterization in the administrative law proceeding (April 9 –
June 28, 2013).
(c) Failure of Defendant NJBME to have an independent analysis and comparison of
the state authored transcripts, the independent transcripts, the court audio recordings,
and Defendant Solomon’s Final Opinion.
(d) Failure of Defendant NJBME to respond to Plaintiff’s written pleas for an
investigation of the Tampered Evidence.
(e) Failure of NJBME to acknowledge the impartiality of the medical board, in
adjudicating Kaul’s complaint of Evidence Tampering, in violation of Kaul’s Fourteenth
Amendment right to an impartial tribunal. The Defendants acted with malicious and
reckless disregard for Kaul’s due process rights. Defendant NJBME did this in the
knowledge that Kaul had, on June 7, 2012, requested that the Mercer County Court
appoint a special prosecutor and ad hoc medical board. The latter request was
submitted as a consequence of AG Chiesa’s prejudicial comments to the media on May
9, 2012, and the illegal suspension of Kaul’s CDS prescribing license on May 22, 2012
by AG Chiesa’s subordinate, and acting director of the Division of Consumer Affairs,
Eric Kanefsky, Esq.
(f) Failure of Defendant NJBME to exclude Defendant Hafner from any involvement in
Kaul’s application for license reinstatement in 2014, on the basis that Kaul had filed an
ethics complaint against Hafner, in September 2013.
(g) Failure of NJBME to suspend the legal proceedings, until DAG Hafner, had recused
herself from the matter. Hafner’s personal animus towards Kaul, and her personal
relationship with Defendant Kaufman, violated Kaul’s right to an impartial tribunal. This
violation was magnified by the unconstitutional configuration of the mechanism of
physician regulation.

The Defendants committed and conspired to commit perjury. The Defendants knew that
Kaul was qualified, credentialed and licensed to perform minimally invasive spine
surgery. The Defendants abused their positions of public authority to mislead the public
into believing their lies, and thus violated Kaul’s right to substantive due process.

The Defendants committed and conspired to commit a knowingly dishonest
interpretation of the alternative privileges regulation. The Defendants knew the
regulation was not required for the performance of minimally invasive spine surgery. In
fact, during the OAL proceedings, when Defendant Hafner was unable to articulate an
argument in support of her contention, Defendant Solomon interjected with his own
interpretation, albeit flawed. The Defendants committed and conspired to commit a
knowingly dishonest interpretation of the rights afforded to Kaul by his plenary medical
license that permitted him to practice both medicine and SURGERY.




                                                                                      248
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 249 of 286




The Defendants committed and conspired to commit a concealment of the truth of the
clinical effectiveness of Kaul’s minimally invasive spine surgery practice, by refusing
with ill intent, Kaul’s suggestion to have his practice independently analyzed and
monitored.

From paragraph 892 to 919 Kaul has pled with particularity, fact specific to each
element, of each claim, against each defendant, in a separate and distinct
manner:

Defendant Christie + Defendant Kaufman:
Date range: 2009 to 2019.
Conduits of Communication + Bribery to Christie: Public relations firm (Mercury Public
Relations + Princeton Public Relations + Law Firm (Brach Eichler + Wolf Samson) +
Through state government intermediary + Directly + Political campaign fundraisers +
Political campaign donations.
Mode of communications: US mail + Email + Voice message + SMS (text) + Face to
face. Substance of communications: Scheme to testify that every aspect of the care
Kaul delivered to his patients “grossly deviated” from the standard of care + Scheme to
have Defendant Solomon buttress Defendant Przybylski’s knowingly false testimony
that every aspect of the care Kaul delivered to his patients “grossly deviated” from the
standard of care + Scheme to have Defendant Hafner pervert the course of justice by
buttressing Defendant Przybylski’s knowingly false testimony that every aspect of the
care Kaul delivered to his patients “grossly deviated” from the standard of care +
Scheme to use the bankruptcy proceedings to defraud Kaul of his assets, his real estate
holdings and $ 45 million owed to him by insurance companies, including defendants
Allstate + Geico + Scheme to conceal from Kaul the defendants’ pattern of racketeering
in the United States Bankruptcy Court for the District of New Jersey + Scheme to
engage in evidence tampering and perjury in the administrative board proceedings, that
caused the revocation of Kaul’s license, as evidenced in ‘The Solomon Critique’
(K1-D.E. 225 Page ID 4940) and ‘The Solomon Critique 2’ (K1-D.E. 299 Page ID 7202)
+ Scheme to violate Kaul’s right to due process, his right to an impartial tribunal and his
civil rights, through the commission of knowingly false testimony that Kaul had allegedly
“grossly deviated” from the standard of care for reasons pertaining to qualifications,
credentials, alternative privileges and hospital privileges. Defendants Solomon, Hafner,
Przybylski and Kaufman knew that under the law the standard of care is not determined
by any of these reasons, but simply by the manner in which the care is delivered, but
yet in this knowledge they abused the power of public office for personal and political
gain, at the expense of the public + Scheme to abuse the power of public office and
quasi-judicial proceedings to perpetrate a massive fraud on the public, by willfully
misrepresenting that Kaul was not qualified, credentialed or licensed to perform



                                                                                       249
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 250 of 286




minimally invasive spine surgery. The defendants knew that Kaul possessed a license
to practice medicine and surgery, had been credentialed by at least six state licensed
surgical centers to perform minimally invasive spine surgery, did not require alternative
or hospital privileges to perform minimally invasive spine surgery, had commenced his
training in minimally invasive spine surgery in 2002, three years before Defendant
Przybylski, a market competitor and ‘expert’ for Defendant NJBME + Scheme to
propagate to the public, a knowingly false interpretation of the alternative privilege
regulation, in the knowledge that they were abusing the power of public office for
personal and political gain. The defendants knew that Kaul did not require alternative
privileges to perform minimally invasive spine surgery in his outpatient surgical center +
Scheme to suppress evidence of the superior clinical outcomes of Kaul’s minimally
invasive spine surgery practice, by refusing to have Kaul’s practice independently
analyzed and monitored + Scheme to engage in obstruction of justice by ignoring Kaul’s
written requests for an independent investigation of Kaul’s claims of evidence tampering
+ Scheme to participate in a knowingly illegal system of physician regulation, that
violated Kaul’s civil rights, his constitutionally protected right to due process and his
right to an impartial tribunal, by willfully conducting proceedings through and by
Defendant NJBME, the New Jersey Office of Administrative Law and the Office of the
New Jersey Attorney General. These governmental agencies are all subservient to the
executive branch of state government. This is an illegal configuration that violates the
separation of powers principle of the United States Constitution, a principle that protects
citizens due process rights when life, liberty and property are at stake + Scheme to
abuse the authority of the office of the Governor of the State of New Jersey for the
purposes of accepting bribes, as part of a series quid pro quo schemes purposed to
have Defendant NJBME revoke Kaul’s license + Scheme to violate Kaul’s right to due
process by failing to exclude Defendant Hafner from any further involvement in Kaul’s
case and or his application in 2014 for reinstatement of his medical license. This was a
knowing and willful violation based on the fact that Kaul had filed an ethics complaint
against Hafner in September 2013 + Scheme to deprive Kaul of his civil rights and right
to due process by permitting Defendant Hafner, an individual involved in a personal
relationship with Defendant Kaufman, who, like Defendant Kaufman, had demonstrated
a vitriolic personal animus towards Kaul.
Tactics employed: Conspired to and did provide false knowingly that every aspect of the
care Kaul delivered to his patients “grossly deviated” from the standard of care +
Conspired to and did have Defendant Solomon buttress Defendant Przybylski’s
knowingly false testimony that every aspect of the care Kaul delivered to his patients
“grossly deviated” from the standard of care + Conspired to and did engage in
evidence tampering and perjury in the administrative board proceedings, that caused
the revocation of Kaul’s license, as evidenced in ‘The Solomon Critique’ (K1-D.E. 225
Page ID 4940) and ‘The Solomon Critique 2’ (K1-D.E. 299 Page ID 7202) + Conspired



                                                                                       250
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 251 of 286




to and did violate Kaul’s right to due process, his right to an impartial tribunal and his
civil rights, through the commission of knowingly false testimony that Kaul had allegedly
“grossly deviated” from the standard of care for reasons pertaining to qualifications,
credentials, alternative privileges and hospital privileges. Defendants Solomon, Hafner,
Przybylski and Kaufman knew that under the law the standard of care is not determined
by any of these reasons, but simply by the manner in which the care is delivered, but
yet in this knowledge they abused the power of public office for personal and political
gain, at the expense of the public + Conspired to and did violate abuse the power of
public office and quasi-judicial proceedings to perpetrate a massive fraud on the public,
by willfully misrepresenting that Kaul was not qualified, credentialed or licensed to
perform minimally invasive spine surgery. The defendants knew that Kaul possessed a
license to practice medicine and surgery, had been credentialed by at least six state
licensed surgical centers to perform minimally invasive spine surgery, did not require
alternative or hospital privileges to perform minimally invasive spine surgery, had
commenced his training in minimally invasive spine surgery in 2002, three years before
Defendant Przybylski, a market competitor and ‘expert’ for Defendant NJBME +
Conspired to and did violate propagate to the public, a knowingly false interpretation of
the alternative privilege regulation, in the knowledge that they were abusing the power
of public office for personal and political gain. The defendants knew that Kaul did not
require alternative privileges to perform minimally invasive spine surgery in his
outpatient surgical center + Conspired to and did suppress evidence of the superior
clinical outcomes of Kaul’s minimally invasive spine surgery practice, by refusing to
have Kaul’s practice independently analyzed and monitored + Conspired to and did
engage in obstruction of justice by ignoring Kaul’s written requests for an independent
investigation of Kaul’s claims of evidence tampering + Conspired to and did participate
in a knowingly illegal system of physician regulation, that violated Kaul’s civil rights, his
constitutionally protected right to due process and his right to an impartial tribunal, by
willfully conducting proceedings through and by Defendant NJBME, the New Jersey
Office of Administrative Law and the Office of the New Jersey Attorney General. These
governmental agencies are all subservient to the executive branch of state government.
This is an illegal configuration that violates the separation of powers principle of the
United States Constitution, a principle that protects citizens due process rights when
life, liberty and property are at stake + Conspired to and did abuse the authority of the
office of the Governor of the State of New Jersey for the purposes of accepting bribes,
as part of a series quid pro quo schemes purposed to have Defendant NJBME revoke
Kaul’s license + Conspired to and did violate Kaul’s right to due process by failing to
exclude Defendant Hafner from any further involvement in Kaul’s case and or his
application in 2014 for reinstatement of his medical license. This was a knowing and
willful violation based on the fact that Kaul had filed an ethics complaint against Hafner




                                                                                         251
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 252 of 286




in September 2013 + Conspired to and did deprive Kaul of his civil rights and right to
due process by permitting Defendant Hafner, an individual involved in a personal
relationship with Defendant Kaufman, who, like Defendant Kaufman, had demonstrated
a vitriolic personal animus towards Kaul.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Morristown Memorial Hospital + Office of the New Jersey Attorney General.

Defendant Christie + Defendant Przybylski:
See above. As with Defendant Christie + Defendant Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General.

Defendant Christie + Defendant Solomon:
See above. As with Defendant Christie + Defendant Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + New Jersey Office of Administrative Law.

Defendant Christie + Defendant Hafner:
See above. As with Defendant Christie + Defendant Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General.

Defendant Christie + Defendant Allstate:
See above. As with Defendant Christie + Defendant Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Allstate corporate offices in Northbrook,
Illinois.

Defendant Christie + Defendant GEICO:
See above. As with Defendant Christie + Defendant Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Geico corporate offices in Chevy Chase,
Maryland.

Defendant Christie + Defendant NJBME:
See above. As with Defendant Christie + Defendant Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General.

Defendant Kaufman + Defendant Przybylski:



                                                                                        252
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 253 of 286




See above. As with Defendant Christie + Defendant Kaufman.
Location: Morristown Memorial Hospital + Office of the New Jersey Attorney General +
Meetings/Conferences organized by Defendant ASIPP + Meetings/Conferences
organized by Defendant CNS + Meetings/Conferences organized by the New Jersey
Spine Society + NASS headquarters in Chicago + NASS national meetings +CNS
headquarters in Chicago.

Defendant Kaufman + Defendant Solomon:
See above. As with Defendant Christie + Defendant Kaufman.
Location: Office of the New Jersey Attorney General + New Jersey Office of
Administrative Law.

Defendant Kaufman + Defendant Hafner:
See above. As with Defendant Christie + Defendant Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Morristown Memorial Hospital + Office of the New Jersey Attorney General.

Defendant Kaufman + Defendant Allstate:
See above. As with Defendant Christie + Defendant Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Morristown Memorial Hospital + Office of the New Jersey Attorney General + Allstate
corporate offices in Northbrook, Illinois.

Defendant Kaufman + Defendant Geico:
See above. As with Defendant Christie + Defendant Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Morristown Memorial Hospital + Office of the New Jersey Attorney General + Geico
corporate offices in Chevy Chase, Maryland.

Defendant Kaufman + Defendant NJBME:
See above. As with Defendant Christie + Defendant Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Morristown Memorial Hospital + Office of the New Jersey Attorney General.

Defendant Przybylski + Defendant Solomon:
See above. As with Defendant Christie + Defendant Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + New Jersey Office of Administrative Law.

Defendant Przybylski + Defendant Hafner:



                                                                                       253
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 254 of 286




See above. As with Defendant Christie + Defendant Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + New Jersey Office of Administrative Law.

Defendant Przybylski + Defendant Allstate:
See above. As with Defendant Christie + Defendant Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + New Jersey Office of Administrative Law +
Allstate corporate offices in Northbrook, Illinois.

Defendant Przybylski + Defendant Geico:
See above. As with Defendant Christie + Defendant Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Geico corporate offices in Chevy Chase,
Maryland.

Defendant Przybylski + Defendant NJBME:
See above. As with Defendant Christie + Defendant Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + New Jersey Office of Administrative Law.

Defendant Solomon + Defendant Hafner:
See above. As with Defendant Christie + Defendant Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + New Jersey Office of Administrative Law.

Defendant Solomon + Defendant Allstate:
See above. As with Defendant Christie + Defendant Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Allstate corporate offices in Northbrook,
Illinois + New Jersey Office of Administrative Law.

Defendant Solomon + Defendant Geico:
See above. As with Defendant Christie + Defendant Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + New Jersey Office of Administrative Law +
Geico corporate offices in Chevy Chase, Maryland.

Defendant Solomon + Defendant NJBME:
See above. As with Defendant Christie + Defendant Kaufman.



                                                                                        254
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 255 of 286




Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + New Jersey Office of Administrative Law.

Defendant Hafner + Defendant Allstate:
See above. As with Defendant Christie + Defendant Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + New Jersey Office of Administrative Law.

Defendant Hafner + Defendant Geico:
See above. As with Defendant Christie + Defendant Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Geico corporate offices in Chevy Chase,
Maryland.

Defendant Hafner + Defendant NJBME:
See above. As with Defendant Christie + Defendant Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + New Jersey Office of Administrative Law.

Defendant Allstate + Defendant Geico:
See above. As with Defendant Christie + Defendant Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Allstate corporate offices in Northbrook,
Illinois + Geico corporate offices in Chevy Chase, Maryland.

Defendant Allstate + Defendant NJBME:
See above. As with Defendant Christie + Defendant Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Allstate corporate offices in Northbrook,
Illinois + New Jersey Office of Administrative Law.

Defendant Geico + Defendant NJBME:
See above. As with Defendant Christie + Defendant Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Geico corporate offices in Chevy Chase,
Maryland + Geico corporate offices in Chevy Chase, Maryland.

Defendants Allstate and GEICO are “persons” under 42 U.S.C. § 1983. Defendants
Allstate and GEICO established and fund the Office of the Insurance Fraud Prosecutor.
Defendants Allstate and GEICO fund the Office of the Attorney General and share a



                                                                                        255
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 256 of 286




common server with the Office of the Attorney General. Defendants Allstate and GEICO
draft healthcare legislation for the state, a function that is governmental in nature.

In 2009, the Seventh Circuit summarized the US Supreme Court’s criteria, to determine
whether the actions of private parties constituted governmental functions. The tests
were (1) the symbiotic relationship test (Burton v Wilmington Parking South., 365 U.S.
715, 81 S.Ct. 856, 6 L.Ed2d 45 (1961), (2) the state command and encouragement test
(Moose Lodge No. 107, 407 U.S. at 176-77, 92 S.Ct (1965), (3) the joint participation
doctrine (Lugar v Edmonton Oil Co., 1982), (4) the public function test (Jackson v Metro
Edison Co., 419 U.S. 345, 353 95 S.Ct 449, 42 L.Ed2d 477 (1974).

The State Actor Tests that confirm that Defendants Allstate and GEICO possess 1983
“person” status are the (i) symbiotic test, (ii) joint participation doctrine, (iii) state
command and encouragement test, (iv) public function test, (v) pervasive entwinement.

State action is found when a private corporation or actor provides a “public function”
i.e. the drafting of healthcare legislation, as in Marsh v Alabama, 326 U.S. 501 (1946).
See also Terry v Adams 345 U.S. 461 (1953); Evans v Newton, 382 U.S. 296 (1966)
(“That is to say, when private individuals or groups are endowed by the State with
powers or function governmental in nature, they become agencies or
instrumentalities of the State and subject to Constitutional limitations.”). State
action is found when the private corporation is heavily regulated by the state i.e. the
Department of Banking and Insurance, thereby giving the state control of the
corporations’ acts.

Defendants Allstate and GEICO are alleged to conduct criminal investigations
outsourced from the Office of the Insurance Fraud Prosecutor. These investigations are
disguised as civil matters, in order to deceive parties into believing that they do not need
to take the usual legal precautions, associated with criminal investigations.

Kaul alleges, upon information and belief, that lawyers for Defendants Allstate and
GEICO assisted, in the drafting of Defendant Solomon’s Final Opinion, that was issued
on December 13, 2013.
The Defendants abused their official public and State Actor positions to advance their
private commercial interests, at the expense of Kaul’s Constitutional right to due
process. Defendants Przybylski, Kaufman and Solomon collectively committed two
hundred and seventy-eight (278) separate instances of perjury, misrepresentation,
evidential omission and mischaracterization in the MATTER OF THE SUSPENSION OR
REVOCATION OF THE LICENSE OF RICHARD A. KAUL, M.D. TO PRACTICE
MEDICINE AND SURGERY IN NEW JERSEY (April 9, 2013 to June 28, 2013).



                                                                                        256
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 257 of 286




Defendants Allstate and GEICO are alleged to have conspired with Defendant Solomon
to issue a fraudulent opinion, that contains two hundred and seventy-eight (278)
separate acts of perjury and evidential omissions, misrepresentations and gross
mischaracterizations.

Defendants Przybylski, Kaufman, Hafner and Solomon abused the power of their public
function for personal gain. Defendants Przybylski and Kaufman in the knowledge that
they were local business competitors of Kaul, knew that their testimony was conflicted,
but they failed to recuse themselves from the provision of ‘expert’ testimony. In fact,
Defendant Przybylski, devoted four (4) days to providing false testimony against Kaul,
that was founded on a standard he knew did not exist. This was a fact he admitted on
cross-examination.

                               COUNT THIRTEEN
                            Commercial Disparagement
   (By Plaintiff Against Defendants ASIPP + Kaufman + Przybylski + Allstate +
                     GEICO + Heary + Cohen + HUMC + AHS).

Plaintiff hereby repeats and incorporates by reference each and every one of the
foregoing paragraphs as though fully set forth.

Commencing in 2005 the Defendants knowingly and with malice made false statements
to patients, physicians, medical device suppliers and lawyers that Kaul was not qualified
to perform minimally invasive spine surgery.

The false statements were intended to cause financial damage to Kaul and his business
and did in fact cause immense harm to Kaul’s reputation and business.

The Defendants knew that Kaul was qualified to perform minimally invasive spine
surgery but acted with reckless disregard of its truth.

The Defendant encouraged patients to file lawsuits against Kaul, and criticized Kaul’s
work, the purpose of which was to attack Kaul’s reputation and economic standing, and
to have Kaul’s medical license revoked.

From paragraph 934 to 969 Kaul has pled with particularity, fact specific to each
element, of each claim, against each defendant, in a separate and distinct manner:

Defendant ASIPP + Defendant Kaufman:



                                                                                     257
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 258 of 286




Date range: 2006 to 2019
Mode of communications: Email + Voice message + SMS (text) + Face to face.
Substance of communications: Scheme to encourage patients to initiate civil litigation
and medical board complaints against Kaul and similarly trained physicians + Scheme
to participate in sham litigation against Kaul, and provide knowingly fraudulent ‘expert’
testimony that he was not qualified to perform minimally invasive spine surgery, the
purpose of which was to have Kaul’s license revoked + Scheme to participate in sham
litigation against Kaul’s physician employees + Scheme to revoke Kaul’s license +
Scheme to destroy Kaul’s reputation + Scheme to destroy Kaul’s economic standing +
Scheme to have Kaul ostracized + Scheme to have Kaul leave the United States +
Scheme to testify that every aspect of the care Kaul delivered to his patients “grossly
deviated” from the standard of care + Scheme to have Defendant Solomon buttress
Defendant Przybylski’s knowingly false testimony that every aspect of the care Kaul
delivered to his patients “grossly deviated” from the standard of care + Scheme to have
Defendant Hafner pervert the course of justice by buttressing Defendant Przybylski’s
knowingly false testimony that every aspect of the care Kaul delivered to his patients
“grossly deviated” from the standard of care + Scheme to use the bankruptcy
proceedings to defraud Kaul of his assets, his real estate holdings and $ 45 million
owed to him by insurance companies, including defendants Allstate + Geico + Scheme
to violate Kaul’s right to due process, his right to an impartial tribunal and his civil rights,
through the commission of knowingly false testimony that Kaul had allegedly “grossly
deviated” from the standard of care for reasons pertaining to qualifications, credentials,
alternative privileges and hospital privileges. Defendants Solomon, Hafner, Przybylski
and Kaufman knew that under the law the standard of care is not determined by any of
these reasons, but simply by the manner in which the care is delivered, but yet in this
knowledge they abused the power of public office for personal and political gain, at the
expense of the public + Scheme to abuse the power of public office and quasi-judicial
proceedings to perpetrate a massive fraud on the public, by willfully misrepresenting
that Kaul was not qualified, credentialed or licensed to perform minimally invasive spine
surgery. The defendants knew that Kaul possessed a license to practice medicine and
surgery, had been credentialed by at least six state licensed surgical centers to perform
minimally invasive spine surgery, did not require alternative or hospital privileges to
perform minimally invasive spine surgery, had commenced his training in minimally
invasive spine surgery in 2002, three years before Defendant Przybylski, a market
competitor and ‘expert’ for Defendant NJBME + Scheme to propagate to the public, a
knowingly false interpretation of the alternative privilege regulation, in the knowledge
that they were abusing the power of public office for personal and political gain. The
defendants knew that Kaul did not require alternative privileges to perform minimally
invasive spine surgery in his outpatient surgical center + Scheme to suppress evidence




                                                                                            258
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 259 of 286




of the superior clinical outcomes of Kaul’s minimally invasive spine surgery practice, by
refusing to have Kaul’s practice independently analyzed and monitored.
Tactics employed: Conspired to, and did encourage patients to file lawsuits and
complaints with Defendant NJBME against Kaul + Conspired to, and did participate in
sham litigation and provided knowingly false testimony that caused the revocation of
Kaul’s license + Conspired to, and did provide knowingly fraudulent testimony under
oath that the care Kaul delivered to his patients “grossly deviated” from the standard of
care, because Kaul did not possess alternative privileges or hospital privileges +
Conspired to, and did provide knowingly fraudulent testimony under oath that the care
Kaul delivered to his patients “grossly deviated” from the standard of care, because
Kaul’s training did not involve a neurosurgical residency + Conspired to, and did
participate in sham litigation and provided knowingly false testimony that caused the
entry of false judgments against Kaul in civil malpractice cases + Use of the US mail
and wires to communicate false information to patients, that he was not qualified to
perform minimally invasive spine surgery + Use of the US mail and wires to send false
information to personal injury lawyers that Kaul was not qualified to perform minimally
invasive spine surgery and had committed insurance fraud + Use of the US mails and
wires to transmit written, telephone, or electronic communications regarding the
knowingly fraudulent events surrounding the revocation of Kaul’s license + Use of the
US mails and wires to globally transmit the knowingly illegal revocation of Kaul’s license
to national and international healthcare related agencies (Federation of State Medical
Boards + American Board of Anesthesiology + General Medical Council of the UK) and
regulatory bodies, in furtherance of the illegal scheme to destroy Kaul’s global
reputation and livelihood, with the intention of causing his death + Use of the US mails
and wires to transmit false information that Kaul has committed insurance fraud, was
not qualified to perform minimally invasive spine surgery, had committed bank fraud and
was going to be criminally indicted for Medicare fraud (the Defendants co-opted the
NJ field office of the FBI into conducting a criminal investigation, purposed to
indict, convict, incarcerate and then deport Kaul - the FBI devoted over a year to
interviewing many individuals associated with Kaul and many not
professionally/personally associated with Kaul, but persons who simply lived or
worked in proximity to his surgical center in Pompton Lakes) + Use of the US mail
and wires to transmit the illegal consequences of the obstruction of justice and evidence
tampering to the public, national (state + federal) and international healthcare agencies
and regulatory bodies, in furtherance of the defendants scheme to destroy Kaul’s
reputation globally, his livelihood, his economic standing and prevent him from obtaining
a medical license anywhere in the world, or indeed any form of employment +
Conspired to and did provide false knowingly that every aspect of the care Kaul
delivered to his patients “grossly deviated” from the standard of care + Conspired to and
did have Defendant Solomon buttress Defendant Przybylski’s knowingly false testimony



                                                                                      259
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 260 of 286




that every aspect of the care Kaul delivered to his patients “grossly deviated” from the
standard of care + Conspired to and did violate abuse the power of public office and
quasi-judicial proceedings to perpetrate a massive fraud on the public, by willfully
misrepresenting that Kaul was not qualified, credentialed or licensed to perform
minimally invasive spine surgery. The defendants knew that Kaul possessed a license
to practice medicine and surgery, had been credentialed by at least six state licensed
surgical centers to perform minimally invasive spine surgery, did not require alternative
or hospital privileges to perform minimally invasive spine surgery, had commenced his
training in minimally invasive spine surgery in 2002, three years before Defendant
Przybylski, a market competitor and ‘expert’ for Defendant NJBME.
Location: Morristown Memorial Hospital + Christie/Republican political fundraisers +
Meetings/Conferences organized by Defendant ASIPP.

Defendant ASIPP + Defendant Przybylski:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Meetings/Conferences organized by
Defendant ASIPP + Meetings/Conferences organized by Defendant CNS + NASS
headquarters in Chicago + NASS national meetings + CNS headquarters in Chicago.

Defendant ASIPP + Defendant Allstate:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + New Jersey Office of Administrative Law.

Defendant ASIPP + Defendant GEICO:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + New Jersey Office of Administrative Law.

Defendant ASIPP + Defendant Heary:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Morristown Memorial Hospital +
Meetings/Conferences organized by Defendant ASIPP + Meetings/Conferences
organized by Defendant CNS + Meetings/Conferences organized by the New Jersey
Spine Society.

Defendant ASIPP + Defendant Cohen:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital.



                                                                                       260
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 261 of 286




Defendant ASIPP + Defendant HUMC:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + New Jersey Office of Administrative Law + Hackensack Medical Center.

Defendant ASIPP + Defendant AHS:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Morristown Memorial Hospital + Meetings/Conferences organized by
Defendant ASIPP.


Defendant Kaufman + Defendant Przybylski:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Morristown Memorial Hospital + New Jersey Office of Administrative Law +
Office of the New Jersey Attorney General + Meetings/Conferences organized by
Defendant ASIPP + Meetings/Conferences organized by Defendant CNS +
Meetings/Conferences organized by the + New Jersey Spine Society + NASS
headquarters in Chicago + NASS national meetings + CNS headquarters in Chicago.

Defendant Kaufman + Defendant Allstate:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Morristown Memorial Hospital + Allstate corporate offices in Northbrook,
Illinois.

Defendant Kaufman + Defendant GEICO:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Morristown Memorial Hospital + Geico corporate offices in Chevy Chase,
Maryland.

Defendant Kaufman + Defendant Heary:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Morristown Memorial Hospital + Meetings/Conferences organized by the New
Jersey Spine Society.




                                                                                      261
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 262 of 286




Defendant Kaufman + Defendant Cohen:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Morristown Memorial Hospital + Meetings/Conferences organized by the New
Jersey Spine Society.

Defendant Kaufman + Defendant HUMC:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Hackensack Medical Center + Morristown Memorial Hospital + New Jersey
Office of Administrative Law.

Defendant Kaufman + Defendant AHS:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Morristown Memorial Hospital + New Jersey Office of Administrative Law.

Defendant Przybylski + Defendant Allstate:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Allstate corporate offices in Northbrook, Illinois.

Defendant Przybylski + Defendant GEICO:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Geico corporate offices in Chevy Chase, Maryland.

Defendant Przybylski + Defendant Heary:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Morristown Memorial Hospital + Meetings/Conferences organized by
Defendant CNS + Meetings/Conferences organized by Defendant CNS.

Defendant Przybylski + Defendant Cohen:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Morristown Memorial Hospital + Meetings/Conferences organized by
Defendant CNS + NASS headquarters in Chicago + CNS headquarters in Chicago.

Defendant Przybylski + Defendant HUMC:



                                                                                      262
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 263 of 286




See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Hackensack Medical Center + Meetings/Conferences organized by
Defendant CNS + NASS headquarters in Chicago + CNS headquarters in Chicago.

Defendant Przybylski + Defendant AHS:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Morristown Memorial Hospital + Meetings/Conferences organized by
Defendant CNS + NASS headquarters in Chicago + CNS headquarters in Chicago.

Defendant Allstate + Defendant GEICO:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Allstate corporate offices in Northbrook, Illinois + Geico corporate offices in
Chevy Chase, Maryland.

Defendant Allstate + Defendant Heary:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Morristown Memorial Hospital + Allstate corporate offices in Northbrook,
Illinois.

Defendant Allstate + Defendant Cohen:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Morristown Memorial Hospital + Allstate corporate offices in Northbrook,
Illinois.

Defendant Allstate + Defendant HUMC:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Hackensack Medical Center + Allstate corporate offices in Northbrook,
Illinois.

Defendant Allstate + Defendant AHS:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Morristown Memorial Hospital + Allstate corporate offices in Northbrook,
Illinois.



                                                                                        263
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 264 of 286




Defendant GEICO + Defendant Heary:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Morristown Memorial Hospital + Geico corporate offices in Chevy Chase,
Maryland.

Defendant GEICO + Defendant Cohen:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Morristown Memorial Hospital + Geico corporate offices in Chevy Chase,
Maryland.

Defendant GEICO + Defendant HUMC:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Morristown Memorial Hospital + Geico corporate offices in Chevy Chase,
Maryland.

Defendant GEICO + Defendant AHS:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Morristown Memorial Hospital + Geico corporate offices in Chevy Chase,
Maryland.

Defendant Heary + Defendant Cohen:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Morristown Memorial Hospital.

Defendant Heary + Defendant HUMC:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Hackensack Medical Center.

Defendant Heary + Defendant AHS:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Morristown Memorial Hospital.




                                                                                      264
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 265 of 286




Defendant Cohen + Defendant HUMC:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Hackensack Medical Center.

Defendant Cohen + Defendant AHS:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Morristown Memorial Hospital.

Defendant HUMC + Defendant AHS:
See above. As with Defendant ASIPP + Defendant Kaufman.
Location: Christie/Republican political fundraisers + Office of the New Jersey Attorney
General + Hackensack Medical Center + Morristown Memorial Hospital.

The Defendants’ wrongful acts caused immense and permanent harm to Kaul’s
economic standing and reputation.

                                COUNT FOURTEEN
         Intentional Interference With Prospective Economic Advantage
(By Plaintiff Against Defendants ASIPP + Kaufman + Staats + Przybylski + CNS +
                Allstate + GEICO + Heary + Cohen + HUMC + AHS).

Plaintiff hereby repeats and incorporates by reference each and every one of the
foregoing paragraphs as though fully set forth herein.

In 2005, upon information and belief, members of the New Jersey neurosurgical
community, filed a complaint against Kaul with the medical board.

On or about April 2008, Defendant Heary encouraged patient FK to file a lawsuit and a
complaint with Defendant NJBME against Kaul.

In 2007, Defendant Cohen filed a complaint against Kaul with Defendant NJBME.

From 2008 to 2012 the Defendants encouraged spine device representatives to cease
supplying Kaul with the devices necessary to perform minimally invasive spine surgery.

From 2005 to 2012 the Defendants encouraged physicians not to refer patients to Kaul
and slandered Kaul’s reputation by stating that he was not qualified to perform minimally
invasive spine surgery.



                                                                                      265
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 266 of 286




Upon information and belief, it is alleged that the Defendant Neurosurgeons, met with
New Jersey politicians on multiple occasions, and engaged in discussions in which they
sought the politicians’ assistance to revoke Kaul’s license.

Upon information and belief, it is alleged that on or about 2011 the Defendants
conspired with members of the medical board to revoke Kaul’s license.

From paragraph 979 to 1033 Kaul has pled with particularity, fact specific to each
element, of each claim, against each defendant, in a separate and distinct manner:


Defendant ASIPP + Defendant Kaufman:
Date range: 2006 to 2019.
Mode of communications: Email + Voice message + SMS (text) + Face to face.
Substance of communications: Scheme to encourage patients to initiate civil litigation
and medical board complaints against Kaul and similarly trained physicians + Scheme
to bribe Defendant Christie to have Defendant NJBME revoke Kaul’s license + Scheme
to file complaints against Kaul with state and federal regulatory authorities + Scheme to
participate in sham litigation against Kaul, and provide knowingly fraudulent ‘expert’
testimony that he was not qualified to perform minimally invasive spine surgery, the
purpose of which was to have Kaul’s license revoked + Scheme to participate in sham
litigation against Kaul’s physician employees + Scheme to revoke Kaul’s license +
Scheme to destroy Kaul’s reputation + Scheme to destroy Kaul’s economic standing +
Scheme to have Kaul ostracized + Scheme to have Kaul leave the United States +
Scheme to testify that every aspect of the care Kaul delivered to his patients “grossly
deviated” from the standard of care + Scheme to have Defendant Solomon buttress
Defendant Przybylski’s knowingly false testimony that every aspect of the care Kaul
delivered to his patients “grossly deviated” from the standard of care + Scheme to have
Defendant Hafner pervert the course of justice by buttressing Defendant Przybylski’s
knowingly false testimony that every aspect of the care Kaul delivered to his patients
“grossly deviated” from the standard of care + Scheme to use the bankruptcy
proceedings to defraud Kaul of his assets, his real estate holdings and $ 45 million
owed to him by insurance companies, including defendants Allstate + Geico + Scheme
to conceal from Kaul the defendants’ pattern of racketeering in the United States
Bankruptcy Court for the District of New Jersey + Scheme to engage in evidence
tampering and perjury in the administrative board proceedings, that caused the
revocation of Kaul’s license, as evidenced in ‘The Solomon Critique’ (K1-D.E. 225 Page
ID 4940) and ‘The Solomon Critique 2’ (K1-D.E. 299 Page ID 7202) + Scheme to
violate Kaul’s right to due process, his right to an impartial tribunal and his civil rights,



                                                                                         266
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 267 of 286




through the commission of knowingly false testimony that Kaul had allegedly “grossly
deviated” from the standard of care for reasons pertaining to qualifications, credentials,
alternative privileges and hospital privileges. Defendants Solomon, Hafner, Przybylski
and Kaufman knew that under the law the standard of care is not determined by any of
these reasons, but simply by the manner in which the care is delivered, but yet in this
knowledge they abused the power of public office for personal and political gain, at the
expense of the public + Scheme to abuse the power of public office and quasi-judicial
proceedings to perpetrate a massive fraud on the public, by willfully misrepresenting
that Kaul was not qualified, credentialed or licensed to perform minimally invasive spine
surgery. The defendants knew that Kaul possessed a license to practice medicine and
surgery, had been credentialed by at least six state licensed surgical centers to perform
minimally invasive spine surgery, did not require alternative or hospital privileges to
perform minimally invasive spine surgery, had commenced his training in minimally
invasive spine surgery in 2002, three years before Defendant Przybylski, a market
competitor and ‘expert’ for Defendant NJBME + Scheme to propagate to the public, a
knowingly false interpretation of the alternative privilege regulation, in the knowledge
that they were abusing the power of public office for personal and political gain. The
defendants knew that Kaul did not require alternative privileges to perform minimally
invasive spine surgery in his outpatient surgical center + Scheme to suppress evidence
of the superior clinical outcomes of Kaul’s minimally invasive spine surgery practice, by
refusing to have Kaul’s practice independently analyzed and monitored + Scheme to
engage in obstruction of justice by ignoring Kaul’s written requests for an independent
investigation of Kaul’s claims of evidence tampering + Scheme to participate in a
knowingly illegal system of physician regulation, that violated Kaul’s civil rights, his
constitutionally protected right to due process and his right to an impartial tribunal, by
willfully conducting proceedings through and by Defendant NJBME, the New Jersey
Office of Administrative Law and the Office of the New Jersey Attorney General. These
governmental agencies are all subservient to the executive branch of state government.
This is an illegal configuration that violates the separation of powers principle of the
United States Constitution, a principle that protects citizens due process rights when
life, liberty and property are at stake + Scheme to abuse the authority of the office of
the Governor of the State of New Jersey for the purposes of accepting bribes, as part of
a series quid pro quo schemes purposed to have Defendant NJBME revoke Kaul’s
license + Scheme to violate Kaul’s right to due process by failing to exclude Defendant
Hafner from any further involvement in Kaul’s case and or his application in 2014 for
reinstatement of his medical license. This was a knowing and willful violation based on
the fact that Kaul had filed an ethics complaint against Hafner in September 2013 +
Scheme to deprive Kaul of his civil rights and right to due process by permitting
Defendant Hafner, an individual involved in a personal relationship with Defendant
Kaufman, who, like Defendant Kaufman, had demonstrated an inexplicable personal



                                                                                      267
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 268 of 286




animus towards Kaul.
Tactics employed: Conspired to, and did bribe Defendant Christie as part of a series of
quid pro quo schemes to have Defendant NJBME revoke Kaul’s license + Conspired to
and did bribe Defendant Przybylski as part of a quid pro quo scheme that involved
funneling money through Defendant NJBME and the New Jersey Office of the Attorney
General disguised as ‘professional fees’ + Conspired to, and did encourage patients to
file lawsuits and complaints with Defendant NJBME against Kaul + Conspired to, and
did encourage patients to file complaints with state and federal regulatory authorities +
Conspired to, and did participate in sham litigation and provided knowingly false
testimony that caused the revocation of Kaul’s license + Conspired to, and did provide
knowingly fraudulent testimony under oath that the care Kaul delivered to his patients
“grossly deviated” from the standard of care, because Kaul did not possess alternative
privileges or hospital privileges + Conspired to, and did provide knowingly fraudulent
testimony under oath that the care Kaul delivered to his patients “grossly deviated” from
the standard of care, because Kaul’s training did not involve a neurosurgical residency +
Conspired to, and did participate in sham litigation and provided knowingly false
testimony that caused the entry of false judgments against Kaul in civil malpractice
cases + Conspired to, and did participate in sham litigation against Kaul’s physician
employees, falsely testifying that they were not qualified to perform minimally invasive
spine surgery and had committed insurance fraud + Conspired to, and did participate in
sham litigation against the medical licenses of Kaul’s physician employees + Conspired
to and did participate in sham litigation purposed to professionally ostracize Kaul, cause
him to leave the United States and prevent him from publicly exposing the defendants’
crimes + Use of US mail and wires to file false complaints against him with Defendant
NJBME + Use of US mail and wires to send patients letters encouraging them to file
frivolous lawsuits against Kaul + Use of the US mail and wires to communicate false
information to patients, that he was not qualified to perform minimally invasive spine
surgery + Use of the US mail and wires to send false information to personal injury
lawyers that Kaul was not qualified to perform minimally invasive spine surgery and had
committed insurance fraud + Use of the US mail and wires to send false information to
New Jersey politicians, encouraging them, with the promise of political campaign
‘donations’ to coerce Defendant NJBME and the New Jersey Attorney General to have
Kaul’s license revoked + Use of the US mail and wires to organize and further schemes
to bribe Defendant Christie, in order to have him order Defendant NJBME to revoke
Kaul’s license + Use of law and public relation firms to funnel bribes to Christie as part
of quid pro quo schemes to revoke Kaul’s license, destroy his reputation and cause him
to leave the United States + Use of the US mail and wires to further scheme to have
Kaul’s license revoked by having Defendant Lomazow use his authority on Defendant
NJBME to initiate an investigation against Kaul, in order to have his license revoked +
Use of the US mail and wires to organize and further orders from Christie to revoke



                                                                                      268
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 269 of 286




Kaul’s license, in furtherance of quid pro quo schemes of bribery + Use of the US mail
and wires to transmit letters, emails and other materials negotiating the horizontal
agreements and market share distributions + Use of the US mails and wires to transmit
letters, emails and other materials indicating that the CHC RICO Association-In-Fact
Defendants had instructed their members not to support Kaul in any litigation + Use of
the US mails and wires to transmit written, telephone, or electronic communications
regarding the knowingly fraudulent events surrounding the revocation of Kaul’s license +
Use of the US mails and wires to transmit written, telephone, or electronic
communications regarding discussions between the CHC RICO Association-In-Fact
Defendants and state and federal politicians about the illegal scheme to revoke Kaul’s
license + Use of the US mails and wires to bill and collect the increased revenues that
flowed from the illegal elimination of Kaul from the practice of medicine + Use of the US
mails and wires to globally transmit the knowingly illegal revocation of Kaul’s license to
national and international healthcare related agencies (Federation of State Medical
Boards + American Board of Anesthesiology + General Medical Council of the UK) and
regulatory bodies, in furtherance of the illegal scheme to destroy Kaul’s global
reputation and livelihood, with the intention of causing his death + Use of the US mails
and wires to transmit information in furtherance of Christie’s scheme to illegally have his
attorney general and acting director of the division of consumer affairs have Defendant
NJBME revoke Kaul’s license + Use of the US mails and wires to transmit information in
furtherance of their scheme of converting the United States Bankruptcy Court into a
racketeering enterprise + Use of the US mails and wires to transmit false information
that Kaul has committed insurance fraud, was not qualified to perform minimally
invasive spine surgery, had committed bank fraud and was going to be criminally
indicted for Medicare fraud + Obstruction of justice and evidence tampering (‘The
Solomon Critique’ + ‘The Solomon Critique 2’) + Use of the US mail and wires to
transmit the illegal consequences of the obstruction of justice and evidence tampering
to the public, national (state + federal) and international healthcare agencies and
regulatory bodies, in furtherance of the defendants scheme to destroy Kaul’s reputation
globally, his livelihood, his economic standing and prevent him from obtaining a medical
license anywhere in the world, or indeed any form of employment + Illegal per se
agreements to restrict reimbursement for minimally invasive spine surgery to hospitals
and or surgical centers owned by hospitals + Illegal per se agreements between
neurosurgeons, orthopedic surgeons and hospitals to deny privileges for minimally
invasive spine surgery to physicians similarly trained as Kaul + Conspired to and did
commit Perjury, Evidential Falsification, Evidential Fabrication, Evidential Omission
during the administrative board proceedings (April 9, 2013 to December 13, 2013) that
resulted in the revocation of Kaul’s license + Conspired to did commit subornation of
perjury in administrative board proceedings (April 9, 2013 to December 13, 2013) that
resulted in the revocation of Kaul’s license + Conspired to and did obstruct justice by



                                                                                       269
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 270 of 286




encouraging Kaul’s patients to commit perjury, with the promise that the revocation of
his license would permit them to file malpractice claims, and that the revocation would
increase the monies they received from Kaul’s insurance carrier + Knowingly and
willfully engaged in unlawful agreements to divide the minimally invasive spine surgery
market in such a way, that physicians with similar training as Kaul, would be limited to
performing only discectomies, and not fusions + Knowingly and willfully engaged in an
illegal overarching conspiracy to unlawfully monopolize, conspire to monopolize, and/or,
artificially allocate the market for minimally invasive spine surgery + Knowingly and
willfully engaged to unlawfully conspire and combine to intentionally and arbitrarily
restrict, restrain and or prohibit Kaul’s ability to trade in the American minimally invasive
spine surgery market + Knowingly and willfully engaged to unlawfully restrict, restrain
and or exclude Kaul from participating in the American minimally invasive spine surgery
market + Conspired to and did provide false knowingly that every aspect of the care
Kaul delivered to his patients “grossly deviated” from the standard of care + Conspired
to and did have Defendant Solomon buttress Defendant Przybylski’s knowingly false
testimony that every aspect of the care Kaul delivered to his patients “grossly deviated”
from the standard of care + Conspired to and did use the bankruptcy proceedings to
defraud Kaul of his assets, his real estate holdings and $ 45 million owed to him by
insurance companies, including defendants Allstate + Geico + Conspired to and did
convert the United States Bankruptcy Court for the District of New Jersey, into a
racketeering enterprise, in which were committed the predicate acts of bribery, mail
fraud and wire fraud + Conspired to and did knowingly and willfully commit within the
United States Bankruptcy Court for the District of New Jersey the felonies/offenses of:
(i) Fraud on the Court; (ii) Breach of Fiduciary Duty; (iii) Willful Negligence; (iv) Estate
Embezzlement; (v) Money Laundering; (vi) Kickbacks; (vi) Honest Services Fraud.
Conspired to and did engage in evidence tampering and perjury in the administrative
board proceedings, that caused the revocation of Kaul’s license, as evidenced in ‘The
Solomon Critique’ (K1-D.E. 225) and ‘The Solomon Critique 2’ (K1-D.E. 299).
Conspired to and did violate Kaul’s right to due process, his right to an impartial tribunal
and his civil rights, through the commission of knowingly false testimony that Kaul had
allegedly “grossly deviated” from the standard of care for reasons pertaining to
qualifications, credentials, alternative privileges and hospital privileges. Defendants
Solomon, Hafner, Przybylski and Kaufman knew that under the law the standard of care
is not determined by any of these reasons, but simply by the manner in which the care
is delivered, but yet in this knowledge they abused the power of public office for
personal and political gain, at the expense of the public + Conspired to and did violate
abuse the power of public office and quasi-judicial proceedings to perpetrate a massive
fraud on the public, by willfully misrepresenting that Kaul was not qualified, credentialed
or licensed to perform minimally invasive spine surgery. The defendants knew that Kaul
possessed a license to practice medicine and surgery, had been credentialed by at least



                                                                                         270
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 271 of 286




six state licensed surgical centers to perform minimally invasive spine surgery, did not
require alternative or hospital privileges to perform minimally invasive spine surgery,
had commenced his training in minimally invasive spine surgery in 2002, three years
before Defendant Przybylski, a market competitor and ‘expert’ for Defendant NJBME +
Conspired to and did violate propagate to the public, a knowingly false interpretation of
the alternative privilege regulation, in the knowledge that they were abusing the power
of public office for personal and political gain. The defendants knew that Kaul did not
require alternative privileges to perform minimally invasive spine surgery in his
outpatient surgical center + Conspired to and did suppress evidence of the superior
clinical outcomes of Kaul’s minimally invasive spine surgery practice, by refusing to
have Kaul’s practice independently analyzed and monitored + Conspired to and did
engage in obstruction of justice by ignoring Kaul’s written requests for an independent
investigation of Kaul’s claims of evidence tampering + Conspired to and did participate
in a knowingly illegal system of physician regulation, that violated Kaul’s civil rights, his
constitutionally protected right to due process and his right to an impartial tribunal, by
willfully conducting proceedings through and by Defendant NJBME, the New Jersey
Office of Administrative Law and the Office of the New Jersey Attorney General. These
governmental agencies are all subservient to the executive branch of state government.
This is an illegal configuration that violates the separation of powers principle of the
United States Constitution, a principle that protects citizens due process rights when
life, liberty and property are at stake + Conspired to and did abuse the authority of the
office of the Governor of the State of New Jersey for the purposes of accepting bribes,
as part of a series quid pro quo schemes purposed to have Defendant NJBME revoke
Kaul’s license + Conspired to and did violate Kaul’s right to due process by failing to
exclude Defendant Hafner from any further involvement in Kaul’s case and or his
application in 2014 for reinstatement of his medical license. This was a knowing and
willful violation based on the fact that Kaul had filed an ethics complaint against Hafner
in September 2013 + Conspired to and did deprive Kaul of his civil rights and right to
due process by permitting Defendant Hafner, an individual involved in a personal
relationship with Defendant Kaufman, who, like Defendant Kaufman, had demonstrated
a vitriolic personal animus towards Kaul.
Location: Morristown Memorial Hospital + Governor’s office in Trenton +
Christie/Republican political fundraisers + New Jersey Office of Administrative Law +
Office of the New Jersey Attorney General + Meetings/Conferences organized by
Defendant ASIPP.

Defendant ASIPP + Defendant Staats:
See above. As with Defendant ASIPP + Kaufman.




                                                                                         271
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 272 of 286




Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Meetings/Conferences organized by
Defendant ASIPP

Defendant ASIPP + Defendant Przybylski:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Meetings/Conferences organized by
Defendant ASIPP + Meetings/Conferences organized by Defendant CNS +
Meetings/Conferences organized by the New Jersey Spine Society + NASS
headquarters in Chicago + NASS national meetings + CNS headquarters in Chicago.

Defendant ASIPP + Defendant CNS:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Meetings/Conferences organized by
Defendant ASIPP + Meetings/Conferences organized by Defendant CNS +
Meetings/Conferences organized by the New Jersey Spine Society + NASS
headquarters in Chicago + NASS national meetings + CNS headquarters in Chicago.

Defendant ASIPP + Defendant Allstate:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Meetings/Conferences organized by
Defendant ASIPP + Allstate corporate offices in Northbrook, Illinois.

Defendant ASIPP + Defendant GEICO:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Meetings/Conferences organized by
Defendant ASIPP + Geico corporate offices in Chevy Chase, Maryland.

Defendant ASIPP + Defendant Heary:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital +
Meetings/Conferences organized by Defendant CNS + Meetings/Conferences
organized by the New Jersey Spine Society.

Defendant ASIPP + Defendant Cohen:



                                                                                       272
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 273 of 286




See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital +
Meetings/Conferences organized by Defendant CNS + Meetings/Conferences
organized by the New Jersey Spine Society.

Defendant ASIPP + Defendant HUMC:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Hackensack Medical Center +
Meetings/Conferences organized by Defendant ASIPP.

Defendant ASIPP + Defendant AHS:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital +
Meetings/Conferences organized by Defendant ASIPP.

Defendant Kaufman + Defendant Staats:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital +
Meetings/Conferences organized by Defendant ASIPP.

Defendant Kaufman + Defendant Przybylski:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital +
Meetings/Conferences organized by Defendant CNS + Meetings/Conferences
organized by the New Jersey Spine Society + Meetings/Conferences organized by
Defendant ASIPP.

Defendant Kaufman + Defendant CNS:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital +
Meetings/Conferences organized by Defendant CNS.

Defendant Kaufman + Defendant Allstate:
See above. As with Defendant ASIPP + Kaufman.



                                                                                       273
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 274 of 286




Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital + Allstate
corporate offices in Northbrook, Illinois.

Defendant Kaufman + Defendant GEICO:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital + Geico
corporate offices in Chevy Chase, Maryland.

Defendant Kaufman + Defendant Heary:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital +
Meetings/Conferences organized by Defendant CNS + Meetings/Conferences
organized by the New Jersey Spine Society + Meetings/Conferences organized by
Defendant ASIPP.

Defendant Kaufman + Defendant Cohen:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital +
Meetings/Conferences organized by the New Jersey Spine Society + NASS national
meetings.

Defendant Kaufman + Defendant HUMC:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Hackensack Medical Center +
Meetings/Conferences organized by Defendant ASIPP.

Defendant Kaufman + Defendant AHS:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital +
Meetings/Conferences organized by Defendant ASIPP.

Defendant Staats + Defendant Przybylski:
See above. As with Defendant ASIPP + Kaufman.




                                                                                       274
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 275 of 286




Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Meetings/Conferences organized by
Defendant CNS + Meetings/Conferences organized by the New Jersey Spine Society +
Meetings/Conferences organized by Defendant ASIPP.

Defendant Staats + Defendant CNS:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Meetings/Conferences organized by
Defendant CNS + Meetings/Conferences organized by Defendant ASIPP.

Defendant Staats + Defendant Allstate:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Allstate corporate offices in Northbrook,
Illinois + Meetings/Conferences organized by Defendant ASIPP.

Defendant Staats + Defendant GEICO:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Geico corporate offices in Chevy Chase,
Maryland + Meetings/Conferences organized by Defendant ASIPP.

Defendant Staats + Defendant Heary:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital +
Meetings/Conferences organized by Defendant CNS + Meetings/Conferences
organized by the New Jersey Spine Society + Meetings/Conferences organized by
Defendant ASIPP.

Defendant Staats + Defendant Cohen:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital +
Meetings/Conferences organized by Defendant ASIPP + Meetings/Conferences
organized by the New Jersey Spine Society.

Defendant Staats + Defendant HUMC:
See above. As with Defendant ASIPP + Kaufman.



                                                                                        275
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 276 of 286




Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Hackensack Medical Center +
Meetings/Conferences organized by Defendant ASIPP.

Defendant Staats + Defendant AHS:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital +
Meetings/Conferences organized by Defendant CNS + Meetings/Conferences
organized by the New Jersey Spine Society.

Defendant Przybylski + Defendant CNS:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Meetings/Conferences organized by
Defendant CNS.

Defendant Przybylski + Defendant Allstate:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Allstate corporate offices in Northbrook,
Illinois + Meetings/Conferences organized by Defendant CNS + Meetings/Conferences
organized by the New Jersey Spine Society + NASS headquarters in Chicago + NASS
national meetings + CNS headquarters in Chicago.

Defendant Przybylski + Defendant GEICO:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Geico corporate offices in Chevy Chase,
Maryland.

Defendant Przybylski + Defendant Heary:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital +
Meetings/Conferences organized by Defendant CNS + Meetings/Conferences
organized by the New Jersey Spine Society + NASS headquarters in Chicago + NASS
national meetings + CNS headquarters in Chicago.

Defendant Przybylski + Defendant Cohen:



                                                                                       276
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 277 of 286




See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital +
Meetings/Conferences organized by Defendant CNS + Meetings/Conferences
organized by the New Jersey Spine Society + NASS headquarters in Chicago + NASS
national meetings + CNS headquarters in Chicago.

Defendant Przybylski + Defendant HUMC:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Hackensack Medical Center +
Meetings/Conferences organized by Defendant CNS + Meetings/Conferences
organized by the New Jersey Spine Society + NASS headquarters in Chicago + NASS
national meetings + CNS headquarters in Chicago.

Defendant Przybylski + Defendant AHS:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital +
Meetings/Conferences organized by Defendant CNS + Meetings/Conferences
organized by the New Jersey Spine Society + NASS headquarters in Chicago + NASS
national meetings + CNS headquarters in Chicago.

Defendant CNS + Defendant Allstate:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Allstate corporate offices in Northbrook,
Illinois + Meetings/Conferences organized by Defendant CNS + CNS headquarters in
Chicago.

Defendant CNS + Defendant GEICO:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Geico corporate offices in Chevy Chase,
Maryland + Meetings/Conferences organized by Defendant CNS + CNS headquarters
in Chicago.

Defendant CNS + Defendant Heary:
See above. As with Defendant ASIPP + Kaufman.




                                                                                    277
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 278 of 286




Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital +
Meetings/Conferences organized by Defendant CNS + Meetings/Conferences
organized by the New Jersey Spine Society.

Defendant CNS + Defendant Cohen:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital +
Meetings/Conferences organized by Defendant CNS.

Defendant CNS + Defendant HUMC:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Hackensack Medical Center +
Meetings/Conferences organized by Defendant CNS.

Defendant CNS + Defendant AHS:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital +
Meetings/Conferences organized by Defendant CNS.

Defendant Allstate + Defendant GEICO:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Allstate corporate offices in Northbrook,
Illinois + Geico corporate offices in Chevy Chase, Maryland.

Defendant Allstate + Defendant Heary:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital + Allstate
corporate offices in Northbrook, Illinois.

Defendant Allstate + Defendant Cohen:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital + Allstate
corporate offices in Northbrook, Illinois.



                                                                                        278
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 279 of 286




Defendant Allstate + Defendant HUMC:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Hackensack Medical Center + Allstate
corporate offices in Northbrook, Illinois.

Defendant Allstate + Defendant AHS:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital + Allstate
corporate offices in Northbrook, Illinois.

Defendant GEICO + Defendant Heary:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital +
Meetings/Conferences organized by Defendant CNS + Meetings/Conferences
organized by the New Jersey Spine Society + Geico corporate offices in Chevy Chase,
Maryland.

Defendant GEICO + Defendant Cohen:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital + Geico
corporate offices in Chevy Chase, Maryland.

Defendant GEICO + Defendant HUMC:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Geico corporate offices in Chevy Chase,
Maryland + Hackensack Medical Center .

Defendant GEICO + Defendant AHS:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital + Geico
corporate offices in Chevy Chase, Maryland.

Defendant Heary + Defendant Cohen:



                                                                                       279
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 280 of 286




See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital +
Meetings/Conferences organized by Defendant CNS + Meetings/Conferences
organized by the New Jersey Spine Society.

Defendant Heary + Defendant HUMC:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Hackensack Medical Center +
Meetings/Conferences organized by Defendant CNS + Meetings/Conferences
organized by the New Jersey Spine Society.

Defendant Heary + Defendant AHS:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital +
Meetings/Conferences organized by Defendant CNS + Meetings/Conferences
organized by the New Jersey Spine Society.

Defendant Cohen + Defendant HUMC:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital +
Hackensack Medical Center.

Defendant Cohen + Defendant AHS:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital.

Defendant HUMC + Defendant AHS:
See above. As with Defendant ASIPP + Kaufman.
Location: Governor’s office in Trenton + Christie/Republican political fundraisers +
Office of the New Jersey Attorney General + Morristown Memorial Hospital +
Hackensack Medical Center.

The Defendant’s aforesaid actions constituted knowing, intentional and voluntary
interference with Kaul’s minimally invasive spine surgery practice.




                                                                                       280
      Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 281 of 286




The Defendant’s aforesaid actions constituted negligent interference with Kaul’s
minimally invasive spine surgery practice and caused the revocation of Kaul’s license in
2014.

The Defendant actions constituted unjustified and wrongful interference with Kaul’s
minimally invasive spine surgery, and a reasonable expectation of economic advantage
as aforesaid. The Defendants wrongful interference did not rest upon a legitimate
interest or have a legitimate purpose.

As a result of the Defendants’ actions, the Defendants are liable for the damages
caused by their interference with Kaul’s minimally invasive spine surgery practice.

Kaul had a reasonable expectation of economic advantage or benefit flowing from the
revenues of his minimally invasive spine surgery practice.

The Defendants knew or should have known of the expectancy of the aforesaid
economic advantage of Kaul’s minimally invasive spine surgery practice.

In the absence of the Defendant’s wrongful acts as aforesaid, it is reasonably probable
that Kaul would have realized its aforesaid economic advantage or benefit with respect
to his ongoing minimally invasive spine surgery practice.

As a result of the Defendant’s aforesaid wrongful acts, Kaul has suffered immense and
permanent damage to his reputation and economic standing.


                                COUNT FIFTEEN
Violation of Kaul’s due process rights pursuant to the Excessive Fines Clause of
 the Eight Amendment and due process Clause of the Fourteenth Amendment
                           (Against Defendant NJBME)

On March 12, 2014, Defendant NJBME entered an illegal order that unlawfully revoked
Kaul’s license to practice medicine and surgery in New Jersey, and fined Kaul over
$475,000. On February 28, 2019, the United States Supreme Court in Timbs v.
Indiana,586 U.S. 139 S.Ct. 682; 203 L.Ed. 2d 11 held that the State of Indiana, in
confiscating a car worth no more than $42,000 from an individual convicted of drug
dealing, had violated his constitutional rights.




                                                                                      281
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 282 of 286




In May 2015 Defendant NJBME used its excessive/illegal fine of $475,000 to obstruct
Kaul’s application for reinstatement of his medical license, denying him the right to even
present his case for reinstatement, until he had paid the illegal fine.

In early 2019, Kaul submitted another application to Defendant NJBME in order to
obtain his license in New Jersey. The application, with a money order for $325.00 was
delivered to the offices of Defendant NJBME by Fedex in mid-March. In late May, Kaul
was informed by an employee of Defendant NJBME, that his application had not been
processed because it had to be submitted online through a website administered by
Defendant NJBME. Kaul attempted on several occasions to initiate the process, but
after having submitted his name, the website prevented him from filing his application.
Kaul contacted the employee (“Maisha”) at Defendant NJBME and explained that his
online application had been blocked. Kaul was routed through to another employee,
who communicated to Kaul that he would have to talk with an individual by the name of
“Jacqueline Johnson” in order to ascertain what steps were required of him to submit
his application.

From late May to the present, Kaul has attempted to contact Jacqueline Johnson on at
least eight separate occasions, and on each occasion, after having provided his name
to the individual answering the phone, was transferred through to the voicemail of
“Jacqueline Johnson”, and on each occasion Kaul left a message with his contact
information, and request that he be contacted. On the last occasion, in mid July, Kaul
spoke with an individual named “Anne”, who was supposedly instructed by
“Jacqueline Johnson” to write Kaul’s information on a slip of paper, that Kaul was
informed would be handed to “Jacqueline Johnson”.

Defendant NJBME never returned Kaul’s Fedex submitted application or money order,
has not received any phone calls from “Jacqueline Johnson”, and the obstruction by
Defendant NJBME, of Kaul’s efforts to have returned the property of his illegally revoked
license, constitute a “new racketeering injury”, the nature of which is identical to the
due process violations identified in Timbs v. Indiana, and as with the denial of Kaul’s
application for licensure in Pennsylvania, establishes a legal basis for a new or
amended complaint.

                                COUNT SIXTEEN
               Aid in the Commission of Tort (Against all Defendants)

Kaul repeats and realleges the allegations set forth in the preceding paragraphs and
incorporates the same as if set forth fully herein.




                                                                                       282
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 283 of 286




The Defendants pursued a common plan or design to commit a series of torts upon
Kaul, through their active participation, encouragement, or ratification of the harm done
to Kaul, which inured to Defendants’ collective benefit.

The Defendants are jointly and severally liable to Kaul for his damages suffered as a
consequence of all of the aforementioned torts, claims and counts.




                                                                                      283
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 284 of 286




                             Demand for Judgment

WHEREFORE, Plaintiff seeks judgment against the Defendants jointly and severally, as
follows:

1. Compensatory + Consequential + Punitive Damages from all Defendants in their
individual capacities in the amount demanded at: K1-D.E. 1-2 Page ID 196.

2. Declaring that the mechanism of physician regulation in New Jersey as described
herein, is unconstitutional and violated Kaul’s right to due process.

3. Declaring that the revocation of Kaul’s medical license was procured through illegal
means and was an illegal act.

4. Declaring that the continued revocation of Kaul’s medical license is illegal and is a
consequence of fraudulent legal proceedings and an unconstitutional mechanism of
physician regulation.

5. Declaring that the May 22, 2012 suspension of Kaul’s CDS Registration was
procured illegally.

6. Ordering the immediate reinstatement of Kaul’s plenary license to practice medicine
and surgery in New Jersey.

7. Ordering the immediate reinstatement of Kaul’s CDS Registration + an unrestricted
plenary license to practice Medicine + Surgery.

8. Declaring that the conduct alleged herein is in violation of Sections 1 and 2 of the
Sherman Act, of the other statutes set forth above, and of the common law of unjust
enrichment under the laws of all states and jurisdictions within the United States.

9. Enjoining Defendants from continuing the illegal activities alleged herein and
declaring unconstitutional the IFPA.

10. Granting Plaintiff equitable relief in the nature of disgorgement, restitution and the
creation of a constructive trust to remedy Defendants’ unjust enrichment.

11. Awarding Kaul treble, multiple, punitive and/or other damages in the calculation
demonstrated at: K1-D.E. 1-2 Page ID 196.




                                                                                           284
       Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 285 of 286




12. Awarding Kaul costs of suit, including reasonable attorneys’ fees as provided by law.

13. Granting such other relief as is necessary to correct for the anticompetitive effects
caused by the unlawful conduct of Defendants, and as the Court deems just.

14. Expunging the prior revocation of Kaul’s medical license from the public record + A
Public Apology directed to Kaul’s Children + Patients.

15. Declaring that the “New Jersey Insurance Fraud Prevention Act” -§ 17:33A-1 is
in violation of the New Jersey Constitution as amended in 1947 which provides that “the
right of trial by jury shall remain inviolate.”

16. Declaring that the “New Jersey Insurance Fraud Prevention Act” - § 17:33A-1 is
in violation of the United States Constitution.



                                  Demand for Jury

Plaintiff demands a trial by jury on all issues so triable

                              Demand for Insurance

Demand is hereby made for all insurance policies, which may cover the damages
alleged in this Complaint.




Demand that Defendants be referred to the Criminal Division
       of the United States Department of Justice

The Defendants acts, as detailed above, constitute crimes against humanity, crimes that
they have been committing with impunity for several decades, and crimes that have
destroyed the lives of millions of American physicians/patients and resulted in the
wrongful deaths/incarcerations of many of these innocent individuals.

I respectfully request that the Court refer the matter to the Criminal Division of the US
DOJ, with a request that a special prosecutor be appointed to oversee the investigation.


                                                                                        285
Case 1:21-cv-10326-ADB Document 1 Filed 02/24/21 Page 286 of 286
